Exhibit 10.1

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

$520,000,000

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 6, 2005

 

among

 

AMERICAN SEAFOODS GROUP LLC,

as Borrower,

 

AMERICAN SEAFOODS CONSOLIDATED LLC

and

ASG CONSOLIDATED LLC,

as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

WELLS FARGO BANK, N.A.,

as Swingline Lender,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Issuing Lender

 

--------------------------------------------------------------------------------

 

DNB NOR BANK ASA,

as Documentation Agent

 

ISLANDSBANKI HF, HARRIS N.A.

and

WELLS FARGO BANK, N.A.,

as Co-Syndication Agents

 

NORDEA BANK NORGE ASA

and

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK INTERNATIONAL” NEW YORK BRANCH,

as Co-Manager Agents

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

Section 1.01

   Definitions    1

Section 1.02

   Computation of Time Periods and other Definitional Provisions    41

Section 1.03

   Accounting Terms and Determinations    41

Section 1.04

   Classes and Types of Borrowings    42 ARTICLE II THE CREDIT FACILITIES

Section 2.01

   Revolving Loans    42

Section 2.02

   Letter of Credit Subfacility    44

Section 2.03

   Tranche A Term Loans    50

Section 2.04

   Tranche B Term Loans    52

Section 2.05

   Swingline Subfacility    56

Section 2.06

   Certain Provisions Pertinent to Notes    58

Section 2.07

   Incremental Facility    58 ARTICLE III PROVISIONS GENERALLY APPLICABLE TO
CREDIT FACILITIES

Section 3.01

   Interest    59

Section 3.02

   Extension and Conversion    60

Section 3.03

   Prepayments    61

Section 3.04

   Adjustment of Commitments    64

Section 3.05

   Fees    66

Section 3.06

   Increased Costs and Reduced Return    67

Section 3.07

   Base for Determining Interest Rate Inadequate or Unfair    69

Section 3.08

   Illegality    69

Section 3.09

   Treatment of Affected Loans    69

Section 3.10

   Taxes    70

Section 3.11

   Funding Losses    72

Section 3.12

   Pro Rata Treatment    72

Section 3.13

   Sharing of Payments    73

Section 3.14

   Payments; Computations    74

Section 3.15

   Evidence of Debt    75



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS

Section 4.01

   Conditions to Effectiveness    76

Section 4.02

   Conditions to Tranche B-2 Term Loan Effective Date    81

Section 4.03

   Conditions to All Credit Events    81 ARTICLE V REPRESENTATIONS AND
WARRANTIES

Section 5.01

   Financial Condition    82

Section 5.02

   No Material Adverse Change    83

Section 5.03

   Organization and Good Standing    83

Section 5.04

   Power; Authorization; Enforceable Obligations    84

Section 5.05

   No Conflicts    84

Section 5.06

   No Default    84

Section 5.07

   Assets    84

Section 5.08

   Debt    84

Section 5.09

   Litigation    85

Section 5.10

   Taxes    85

Section 5.11

   Compliance with Law    85

Section 5.12

   ERISA    85

Section 5.13

   Subsidiaries    86

Section 5.14

   Governmental Regulations, Etc    87

Section 5.15

   Purpose of Loans and Letters of Credit    87

Section 5.16

   Environmental Matters    88

Section 5.17

   Intellectual Property    89

Section 5.18

   Solvency    89

Section 5.19

   Investments    90

Section 5.20

   Location of Collateral    90

Section 5.21

   Disclosure    90

Section 5.22

   No Burdensome Restrictions; Material Agreements    90

Section 5.23

   Brokers’ Fees    91

Section 5.24

   Labor Matters    91

Section 5.25

   Vessels; Fishing Rights    91



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 5.26

   Condition and Use of the Vessels and Fishing Rights    92

Section 5.27

   Nature of Business    93

Section 5.28

   Representations and Warranties from Other Agreements    93

Section 5.29

   Security Documents    93

Section 5.30

   Transactions with Affiliates    94

Section 5.31

   Ownership    95

Section 5.32

   Insurance    95 ARTICLE VI AFFIRMATIVE COVENANTS

Section 6.01

   Information    96

Section 6.02

   Preservation of Existence and Franchises    100

Section 6.03

   Books and Records    100

Section 6.04

   Compliance with Law    100

Section 6.05

   Payment of Taxes and Other Indebtedness    100

Section 6.06

   Insurance; Certain Proceeds    100

Section 6.07

   Maintenance of Property    102

Section 6.08

   Performance of Obligations    102

Section 6.09

   Use of Proceeds    102

Section 6.10

   Audits/Inspections    102

Section 6.11

   Additional Credit Parties; Additional Security    102

Section 6.12

   Interest Rate Protection Agreements    105

Section 6.13

   Compliance with the AFA    106

Section 6.14

   Foreign Currency Rate Protection Agreements    106

Section 6.15

   Post Closing Matters    106 ARTICLE VII NEGATIVE COVENANTS

Section 7.01

   Limitation on Debt    107

Section 7.02

   Restriction on Liens    109

Section 7.03

   Nature of Business    111

Section 7.04

   Consolidation, Merger and Dissolution    111

Section 7.05

   Asset Dispositions    112

Section 7.06

   Investments    114



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 7.07

   Restricted Payments, etc    117

Section 7.08

   Prepayments of Indebtedness, etc    119

Section 7.09

   Transactions with Affiliates    120

Section 7.10

   Fiscal Year; Organizational and Other Documents    120

Section 7.11

   Restrictions with Respect to Intercorporate Transfers    121

Section 7.12

   Ownership of Subsidiaries; Limitations on the Parent, ASG and the Borrower   
122

Section 7.13

   Sale/Leasebacks    122

Section 7.14

   Capital Expenditures    123

Section 7.15

   Additional Negative Pledges    123

Section 7.16

   Impairment of Security Interests    123

Section 7.17

   Sales of Receivables    123

Section 7.18

   Financial Covenants    124

Section 7.19

   Independence of Covenants    124 ARTICLE VIII DEFAULTS

Section 8.01

   Events of Default    124

Section 8.02

   Acceleration; Remedies    127

Section 8.03

   Allocation of Payments After Event of Default    128 ARTICLE IX AGENCY
PROVISIONS

Section 9.01

   Appointment; Authorization    129

Section 9.02

   Delegation of Duties    130

Section 9.03

   Exculpatory Provisions    130

Section 9.04

   Reliance on Communications    131

Section 9.05

   Notice of Default    131

Section 9.06

   Non-Reliance on Agents and Other Lenders    131

Section 9.07

   Indemnification    132

Section 9.08

   Agents in Their Individual Capacity    132

Section 9.09

   Successor Agent    132

Section 9.10

   Agents’ Fees; Arranger Fee    133

Section 9.11

   AFA Compliance    133



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE X MISCELLANEOUS

Section 10.01

   Notices    133

Section 10.02

   Right of Set-Off    135

Section 10.03

   Benefit of Agreement    135

Section 10.04

   No Waiver; Remedies Cumulative    139

Section 10.05

   Payment of Expenses; Indemnification    139

Section 10.06

   Amendments, Waivers and Consents    140

Section 10.07

   Counterparts    143

Section 10.08

   Headings    143

Section 10.09

   Defaulting Lenders    143

Section 10.10

   Survival of Indemnification and Representations and Warranties    143

Section 10.11

   Governing Law; Submission to Jurisdiction    143

Section 10.12

   Waiver of Jury Trial    144

Section 10.13

   Severability    144

Section 10.14

   Entirety    144

Section 10.15

   Binding Effect    145

Section 10.16

   Confidentiality    145

Section 10.17

   Source of Funds    145

Section 10.18

   Conflict    146

Section 10.19

   USA Patriot Action Notice    146



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                 Schedules:               

Schedule 1.01A

   -    Lenders and Commitments     

Schedule 1.01B

   -    Management Group     

Schedule 1.01C

   -    Vessel Permitted Liens     

Schedule 1.10D

   -    Existing Letters of Credit     

Schedule 5.01

   -    Exceptions to GAAP; Liabilities     

Schedule 5.02

   -    Material Adverse Change     

Schedule 5.04

   -    Required Consents, Authorizations, Notices and Filings     

Schedule 5.09

   -    Litigation     

Schedule 5.10

   -    Tax Matters     

Schedule 5.11

   -    Compliance with Law     

Schedule 5.12

   -    ERISA     

Schedule 5.13

   -    Subsidiaries     

Schedule 5.16

   -    Environmental Matters     

Schedule 5.17

   -    Intellectual Property     

Schedule 5.20

   -    Locations of Collateral     

Schedule 5.22

   -    Material Contracts     

Schedule 5.24

   -    Labor Matters     

Schedule 5.25

   -    Vessels and Fishing Rights     

Schedule 5.26

   -    Condition and Use of Vessels and Fishing Rights     

Schedule 5.28

   -    Representations and Warranties from Other Agreements     

Schedule 5.29

   -    Recordings     

Schedule 5.30

   -    Transactions with Affiliates     

Schedule 5.31

   -    Ownership     

Schedule 5.32

   -    Insurance     

Schedule 7.01

   -    Indebtedness     

Schedule 7.02

   -    Existing Liens     

Schedule 7.06

        Existing Investments     

Schedule 7.09

   -    Transactions with Affiliates      Exhibits:               

Exhibit A-1

   -    Form of Notice of Borrowing     

Exhibit A-2

   -    Form of Notice of Extension/Conversion     

Exhibit A-3

   -    Form of Letter of Credit Request     

Exhibit A-4

   -    Form of Swingline Loan Request     

Exhibit B-1

   -    Form of Revolving Note     

Exhibit B-2

   -    Form of Tranche A Term Loan Note     

Exhibit B-3

   -    Form of Tranche B-1 Term Loan Note     

Exhibit B-4

        Form of Tranche B-2 Term Loan Note     

Exhibit B-5

   -    Form of Swingline Note     

Exhibit C

   -    Form of Assignment and Assumption Agreement     

Exhibit D-1

   -    Form of Opinion of Heller Ehrman LLP     

Exhibit D-2

   -    Form of Opinion of Preston Gates     



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                

Exhibit E-1

   -    Form of Amended and Restated Parent Guaranty Agreement     

Exhibit E-2

   -    Form of Amended and Restated Subsidiary Guaranty Agreement     

Exhibit F-1

   -    Form of Second Amended and Restated Security Agreement     

Exhibit F-2

        Form of Amended and Restated Parent Pledge Agreement     

Exhibit F-3

   -    Form of Amended and Restated Pledge Agreement     

Exhibit F-4

   -    Form of Perfection Certificate     

Exhibit F-5

   -    Form of Amended and Restated Mortgage     

Exhibit F-6

   -    Form of Second Amended and Restated Preferred Ship Mortgage     

Exhibit G

   -    Form of Intercompany Note     

Exhibit H

   -    Form of Subordination Provisions     

Exhibit I

   -    Form of Joinder Agreement     

Exhibit J

   -    Form of Amended and Restated Indemnity, Subrogation and Contribution
Agreement     



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amended and Restated Credit Agreement is dated as of October 6, 2005
and is among AMERICAN SEAFOODS CONSOLIDATED LLC, a Delaware limited liability
company (the “Parent”), ASG CONSOLIDATED LLC, a Delaware limited liability
company (“ASG”), AMERICAN SEAFOODS GROUP LLC, a Delaware limited liability
company (the “Borrower”), the banks and other financial institutions from time
to time party hereto (the “Lenders”), DNB NOR BANK ASA, as Documentation Agent,
and ISLANDSBANKI HF, HARRIS N.A. and WELLS FARGO BANK, N.A., as Co-Syndication
Agents, NORDEA BANK NORGE ASA and COOPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL” NEW YORK BRANCH, as
Co-Manager Agents, WELLS FARGO BANK, as Swingline Lender, and BANK OF AMERICA,
N.A., as Administrative Agent and Issuing Lender. Holdings, the Parent, ASG, the
Borrower, Bank of America, N.A., as Administrative Agent, Issuing Lender and
Swingline Lender, certain banks, as agents, and certain banks and other
financial institutions, as lenders, are parties to an Amended and Restated
Credit Agreement dated as of April 18, 2002 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).

 

The Borrower has requested the Lenders amend and restate the Existing Credit
Agreement to provide for credit extensions thereunder in a principal amount not
to exceed $520,000,000. In consideration of the mutual agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto have agreed, subject to the
terms and conditions hereof, to amend and restate the Existing Credit Agreement
as provided herein.

 

Accordingly, the parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the meanings specified below unless the context otherwise requires:

 

“Additional Collateral Documents” has the meaning set forth in Section 6.11(b).

 

“Additional Subsidiary Guarantor” means each Person that becomes a Subsidiary
Guarantor after the Effective Date by execution of a Joinder Agreement as
provided in Section 6.11.

 

“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.

 

“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.

 

“Administrative Agent” means Bank of America, N.A., in its capacity as
administrative agent for the Lenders hereunder and under the other Credit
Documents, and its successor or successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.

 

“AFA” has the meaning set forth in Section 5.25.

 

1



--------------------------------------------------------------------------------

“Affected Loans” has the meaning set forth in Section 3.09.

 

“Affected Type” has the meaning set forth in Section 3.09.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” when used
with respect to any Person shall mean the power to direct the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise, and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Agency Services Address” means Bank of America, N.A., NC1-001-15-04, 101 North
Tryon Street, Charlotte, North Carolina 28255, Attn: Agency Services, or such
other address as may be identified by written notice from the Administrative
Agent to the Borrower.

 

“Agents” means the Administrative Agent and the Collateral Agent, collectively,
and “Agent” means either of them.

 

“Agreement” means the Existing Credit Agreement, as amended and restated on and
as of October 6, 2005 to read in full as provided in this Third Amended and
Restated Credit Agreement, as the same may be further amended, restated,
modified or supplemented from time to time.

 

“Applicable Lending Office” means, (i) with respect to any Lender and for each
Type of Loan, the “Lending Office” of such Lender (or of an Affiliate or
Subsidiary of such Lender) designated for such Type of Loan in its
Administrative Questionnaire or such other office of such Lender (or of an
Affiliate or Subsidiary of such Lender) as such Lender may from time to time
specify to the Administrative Agent and the Borrower as the office by which its
Loans of such Type are to be made and maintained and (ii) with respect to any
Issuing Lender and for each Letter of Credit, the “Lending Office” of such
Issuing Lender (or of an Affiliate or Subsidiary of such Issuing Lender)
designated in its Administrative Questionnaire or such other office of such
Issuing Lender (or of an Affiliate or Subsidiary of such Issuing Lender) as such
Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Letters of Credit are to be issued and
maintained.

 

“Applicable Percentage” means: (i) for purposes of calculating the applicable
interest rate for any day for any Tranche B Term Loan, 1.75% for Eurodollar
Loans and 0.75% for Base Rate Loans and (ii) for purposes of calculating (A) the
applicable interest rate for any day for any Revolving Loan, any Swingline Loan
or any Tranche A Term Loan, (B) the applicable rate of the Commitment Fee for
any day for purposes of Section 3.05(a), (C) the applicable rate of the fee for
standby Letters of Credit for any day for purposes of Section 3.05(b)(i) or
(D) the applicable rate of the fee for trade Letters of Credit for any day for
purposes of Section 3.05(b)(ii), the appropriate applicable percentage set forth
below corresponding to the Leverage Ratio as of the most recent Calculation Date
with respect to Revolving Loans, Swingline Loans, Tranche A Term Loans and all
fees:

 

Revolving Loans, Swingline Loans, Tranche A Term Loans and Fees

 

Pricing

Level

--------------------------------------------------------------------------------

  

Leverage

Ratio

--------------------------------------------------------------------------------

  

Applicable

Percentage

For Eurodollar

Loans

--------------------------------------------------------------------------------

   

Applicable

Percentage

For Base

Rate Loans

--------------------------------------------------------------------------------

   

Applicable

Percentage

For Standby

Letter of

Credit Fee

--------------------------------------------------------------------------------

   

Applicable

Percentage

For Trade

Letter of

Credit Fee

--------------------------------------------------------------------------------

   

Applicable

Percentage

For

Commitment

Fees

--------------------------------------------------------------------------------

 

I

   > 3.50 to 1.0    1.75 %   0.75 %   1.75 %   1.75 %   0.50 %

 

2



--------------------------------------------------------------------------------

Revolving Loans, Swingline Loans, Tranche A Term Loans and Fees

 

Pricing

Level

--------------------------------------------------------------------------------

  

Leverage

Ratio

--------------------------------------------------------------------------------

  

Applicable

Percentage

For Eurodollar

Loans

--------------------------------------------------------------------------------

   

Applicable

Percentage

For Base

Rate Loans

--------------------------------------------------------------------------------

   

Applicable

Percentage

For Standby

Letter of

Credit Fee

--------------------------------------------------------------------------------

   

Applicable

Percentage

For Trade

Letter of

Credit Fee

--------------------------------------------------------------------------------

   

Applicable

Percentage

For

Commitment

Fees

--------------------------------------------------------------------------------

 

II

  

£ 3.50 to 1.0 but

> 3.00 to 1.0

   1.50 %   0.50 %   1.50 %   1.50 %   0.50 %

III

   £ 3.00 to 1.0    1.25 %   0.25 %   1.25 %   1.25 %   0.50 %

 

Each Applicable Percentage with respect to Revolving Loans, Swingline Loans,
Tranche A Term Loans and fees shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) one Business Day after the date by which the
Borrower is required to provide the consolidated financial information required
by Section 6.01(a) or (b) and the officer’s certificate required by
Section 6.01(c) for the fiscal quarter or year of the Borrower most recently
ended prior to the Calculation Date; provided that (i) each such initial
Applicable Percentage shall be based on Pricing Level I (as shown above) and
shall remain at Pricing Level I until the first Calculation Date occurring after
the Effective Date and, thereafter, each such Applicable Percentage shall be
based on the Pricing Level (as shown above) corresponding to the Leverage Ratio
as of the last day of the most recently ended fiscal quarter or year of the
Borrower preceding the applicable Calculation Date; (ii) if the Borrower fails
to provide the consolidated financial information required by Section 6.01(a) or
(b) or the officer’s certificate required by Section 6.01(c) for the most
recently ended fiscal quarter or year of the Borrower preceding any applicable
Calculation Date, each such Applicable Percentage from such Calculation Date
shall be based on Pricing Level I (as shown above) until such time as such
consolidated financial information and an appropriate officer’s certificate is
provided, whereupon such Applicable Percentage shall be based on the Pricing
Level (as shown above) corresponding to the Leverage Ratio as of the last day of
the most recently ended fiscal quarter or year of the Borrower preceding such
Calculation Date; and (iii) if and for so long as any Event of Default shall
have occurred and be continuing, each such Applicable Percentage shall be based
on Pricing Level I (as shown above). Each Applicable Percentage shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in such Applicable Percentages shall be applicable to all Revolving
Loans, Tranche A Term Loans and Letters of Credit then existing or subsequently
made or issued.

 

“Approval” means any approval, authorization, consent, qualification or
registration, or any waiver of any of the foregoing, from, or any notice,
statement or other communication filed or to be filed with or delivered to, any
Governmental Authority or any other Person.

 

“Approved Fund” has the meaning set forth in the definition of “Eligible
Assignee”.

 

“Appurtenances” means, with respect to any Vessel, all of the engines,
machinery, tools, fishing nets and other fishing gear, fish processing equipment
and supplies, boats, anchors, chains, tackle, fittings, navigation equipment,
spare parts, inventories, fuel, stores, supplies, plans, specifications,
engineering and architectural drawings, manuals and all other equipment and
appurtenances appertaining to or belonging to such Vessel, whether or not on
board such Vessel and wherever located, and all Fishing Rights pertaining to
such Vessel.

 

“ASC” means ASC, Inc., a Washington corporation formerly known as American
Seafoods Company, and its successors.

 

“ASG” has the meaning set forth in the introductory paragraphs to this
Agreement.

 

3



--------------------------------------------------------------------------------

“ASG Finance” means ASG Finance, Inc., a Delaware corporation, and its
successors.

 

“ASG Preferred Interests” means the preferred membership interests in ASG issued
by ASG to ASC.

 

“ASLP” means American Seafoods, L.P., a Delaware limited partnership, and its
successors.

 

“Asset Disposition” means any sale, lease or other disposition (including any
such transaction effected by way of merger or consolidation and including any
sale or other disposition of the Capital Stock of a Subsidiary) by any
Consolidated Party of any asset, whether by sale, lease (including any
Sale/Leaseback Transaction, whether or not involving a Capital Lease), transfer,
Casualty, Condemnation or otherwise. The term “Asset Disposition” shall not
include (i) any Equity Issuance, (ii) any issuance or sale of Capital Stock of a
Subsidiary in respect of directors’ qualifying shares or shares required to be
owned by foreign nationals under applicable law unless and until (and only to
the extent that) the aggregate Net Cash Proceeds from such issuances or sales
pursuant to this clause (ii), when combined with all other such issuances and
sales previously made during any fiscal year, exceeds $50,000 or (iii) the
receipt by any Consolidated Party of Insurance Proceeds or Condemnation Awards
in connection with one or more related events unless and until (and only to the
extent that) the aggregate proceeds or award or other compensation exceeds
$1,000,000 in the aggregate for all such events. This definition shall not be
deemed to imply that any such Asset Disposition is permitted under this
Agreement.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of Exhibit C hereto, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 10.03(b).

 

“Attributable Debt” means, in connection with any Sale/Leaseback Transaction
described in Section 7.13 occurring subsequent to the Effective Date, the lesser
of (i) the present value, discounted in accordance with GAAP at the debt rate
implicit in the related lease, of the obligations of the lessee for rental
payments over the remaining term of such lease (including any period for which
such lease has been extended or may, at the option of the lessor be extended)
and (ii) the fair market value of the assets subject to such transaction.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.

 

“Bankruptcy Event” means, with respect to any Person, (i) a Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Person in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoint a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person or for any substantial part of its property or
order the winding up or liquidation of its affairs, (ii) an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against such Person and such petition remains
unstayed and in effect for a period of 60 consecutive days, (iii) such Person
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial

 

4



--------------------------------------------------------------------------------

part of its property or make any general assignment for the benefit of creditors
or (iv) such Person shall admit in writing its inability to pay its debts
generally as they become due or any action shall be taken by such Person in
furtherance of any of the aforesaid purposes.

 

“BAS” means Banc of America Securities LLC.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Rate.

 

“Base Rate Loan” means at any date a Loan bearing interest at a rate determined
by reference to the Base Rate.

 

“Borrower” has the meaning set forth in the introductory paragraphs to this
Agreement.

 

“Borrowing” has the meaning set forth in Section 1.04.

 

“Business” means the commercial fish catching, processing and marketing business
carried on by the Borrower and its Subsidiaries as of the Effective Date,
including the ownership and charter (as lessee) of catcher and catcher/processor
vessels, the ownership or leasing of Fishing Rights, the ownership, leasing and
operation of fish, fish product and fish derivative processing and storage
facilities, the membership in Cooperatives, the catching or purchasing of fish
and the purchasing, processing, storing, preserving, transporting and marketing
of fish, fish products and fish derivatives.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina, Seattle, Washington or New York,
New York are authorized or required by law to close, except that (i) when used
in Section 2.02 with respect to any action taken by or with respect to any
Issuing Lender, the term “Business Day” shall not include any day on which
commercial banks are authorized by law to close in the jurisdiction where such
Issuing Lender’s Applicable Lending Office is located and (ii) if such day
relates to a borrowing of, a payment or prepayment of principal of or interest
on, or the Interest Period for, a Eurodollar Loan, or a notice by the Borrower
with respect to any such borrowing, payment, prepayment or Interest Period, that
is also a day on which commercial banks are open for international business
(including dealings in Dollar deposits) in London.

 

“Businesses” has the meaning set forth in Section 5.16.

 

“Calculation Date” has the meaning set forth in the definition of “Applicable
Percentage” in this Section 1.01.

 

“Capital Lease” of any Person means any lease of property or assets (whether
real, personal or mixed) by such Person as lessee which would, in accordance
with GAAP, be required to be accounted for as a capital lease on the balance
sheet of such Person.

 

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests, (v) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or

 

5



--------------------------------------------------------------------------------

distributions of assets of, the issuing Person and (vi) all rights to purchase,
warrants, options and other securities exercisable for, exchangeable for or
convertible into any of the foregoing.

 

“Cash Equivalents” means: (i) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than 12 months from
the date of acquisition; (ii) Dollar-denominated certificates of deposit of
(A) any Lender, (B) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (C) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank being an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition; (iii) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation not an
Affiliate of Holdings rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition; (iv) repurchase agreements with a bank or
trust company (including any of the Lenders) or recognized securities dealer
having capital and surplus in excess of $500,000,000 for securities described in
clauses (i) and (ii) above in which the Parent or one or more of its
Subsidiaries shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations; (v) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940, as amended, which
are administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing clauses (i) through (iv); and
(vi) securities issued by any state of the United States of America or any
political subdivision, agency or instrumentality of any such state maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having a rating of at least AAA from S&P or at least Aaa from
Moody’s.

 

“Casualty” means any casualty, loss, damage, destruction or other similar loss
with respect to real or personal property or improvements or from business
interruption.

 

“Casualty Insurance Policy” means any insurance policy maintained by the Parent
or one or more of its Subsidiaries covering losses with respect to Casualties.

 

“CDQ Royalty Agreement” means any community development Fishing Rights quota
agreement entered into by the Borrower or any of its Subsidiaries as recipient
of quota.

 

“Change of Control” means the occurrence of any of the following events:

 

(i) prior to a Qualifying IPO, (A) Holdings shall cease to own directly 100% of
the Capital Stock of the Parent, on a fully-diluted basis assuming the
conversion and exercise of all outstanding Equity Equivalents (whether or not
such securities are then currently convertible or exercisable), (B)(1) the
Parent shall cease to own directly or indirectly through ASC, 100% of the
Capital Stock of ASG, on a fully-diluted basis as set forth in clause (A) and
(2) ASG shall cease to own directly 100% of the Capital Stock of ASG Finance and
the Borrower, (C) the Principals and their Related Parties shall fail to
beneficially own, directly or indirectly through ASLP, more than 50% of the
Voting Securities of Holdings, on a fully diluted basis as set forth in
clause (A), (D) at any time prior to the Sponsor Release Date, any combination
of the Sponsor Group and/or the Management Group or, at any time thereafter, any
combination of the Principals and their Related Parties and/or the Replacement
Owner, shall fail to control, directly or indirectly through ASLP, whether
through the ownership of Voting

 

6



--------------------------------------------------------------------------------

Securities or by contract, the sole managing member of Holdings, or, if Holdings
is at any time managed by a board of managers, a majority of the seats on such
board of managers (or other group performing similar functions) of Holdings, or
(E) at any time prior to the Sponsor Release Date, any combination of the
Sponsor Group and/or the Management Group or, at any time thereafter, any
combination of the Management Group and/or the Replacement Owner, shall cease to
own, directly or indirectly through ASLP, beneficially or of record, Capital
Stock of Holdings representing in the aggregate a percentage of the Capital
Stock of Holdings, on a fully-diluted basis as set forth in clause (A), which is
greater than the largest percentage of the Capital Stock of Holdings, on a
fully-diluted basis as set forth in clause (A), which is owned, beneficially or
of record, by a “person” or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act), including any “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person shall be
deemed to have “beneficial ownership” of all securities that any such Person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), other than a Principal or one or more of their
Related Parties; or

 

(ii) after a Qualifying IPO, (A) Holdings shall cease to own directly 100% of
the Capital Stock of the Parent, on a fully-diluted basis as set forth in
clause (i)(A) above, (B)(1) the Parent shall cease to own directly or indirectly
through ASC, 100% of the Capital Stock of ASG, on a fully-diluted basis as set
forth in clause (i)(A) above and (2) ASG shall cease to own directly 100% of the
Capital Stock of ASG Finance and the Borrower, or (C) (x) any “person” or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act)
(other than the Principals and their Related Parties) has become, directly or
indirectly, the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person shall be deemed to have “beneficial
ownership” of all securities that any such Person has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), by way of merger, consolidation or otherwise, of 35% or more of the
Voting Securities of Holdings, on a fully-diluted basis as set forth in
clause (i)(A) above, or (y) such Person or group is or becomes, directly or
indirectly, the beneficial owner of a greater percentage of the voting power of
the Voting Securities of Holdings calculated on a fully-diluted basis as set
forth in clause (i)(A) above, than the percentage of the voting power of the
Voting Securities of Holdings owned directly or indirectly by the Principals and
their Related Parties; or

 

(iii) after a Qualifying IPO, during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of Holdings ceases to be composed of individuals (a) who were members of
that board or equivalent governing body on the first day of such period;
(b) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in subsection (a) above constituting at the
time of such election or nomination at least a majority of that board or
equivalent governing body; or (c) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
subsections (a) and (b) constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body (excluding, in
the case of both subsection (b) and subsection (c), any individual whose initial
nomination for, or assumption of office as, a member of that board or equivalent
governing body occurs as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors by any
person or group other than a solicitation for the election of one or more
directors by or on behalf of the board of directors); or

 

(iv) a “change of control” (as defined in the Senior Subordinated Note Indenture
or the Discount Notes Indenture) occurs.

 

7



--------------------------------------------------------------------------------

For the avoidance of doubt, a Qualifying IPO itself shall not be treated as a
Change of Control.

 

“Class” has the meaning set forth in Section 1.04.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. Reference to particular sections of
the Code shall be construed also to refer to any successor sections.

 

“Co-Issuer” means American Seafoods Finance, Inc., a Delaware corporation, and
its successors, formerly known as American Seafoods, Inc.

 

“Collateral” means all of the property which is subject or is purported to be
subject to the Liens granted by the Collateral Documents.

 

“Collateral Agent” means Bank of America, N.A., in its capacity as collateral
agent for the Lenders under the Collateral Documents, and its successor or
successors in such capacity.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Parent Pledge Agreement, the Depositary Bank Agreements, the
Mortgage Documents, the Vessel Mortgages, any Additional Collateral Documents,
any additional pledges, security agreements, patent, trademark or copyright
filings or mortgages required to be delivered pursuant to the Credit Documents
and any instruments of assignment, control agreements, lockbox letters or other
instruments or agreements executed pursuant to the foregoing.

 

“Commitment” means (i) with respect to each Lender, its Revolving Commitment,
Tranche A Term Loan Commitment, Tranche B-1 Term Loan Commitment and/or Tranche
B-2 Term Loan Commitment, as and to the extent applicable, (ii) with respect to
each Issuing Lender, its LOC Commitment and (iii) with respect to the Swingline
Lender, the Swingline Commitment, in each case as set forth on Schedule 1.01A or
in the applicable Assignment and Assumption Agreement as its Commitment of the
applicable Type, as any such amount may be increased or decreased from time to
time pursuant to this Agreement.

 

“Commitment Fee” means any commitment fee referred to in Section 3.05(a).

 

“Commitment Letter” means the American Seafoods Group LLC Commitment Letter -
$520,000,000 Senior Credit Facilities dated as of September 2, 2005 among the
Administrative Agent, Banc of America Securities LLC, as Sole Lead Arranger, and
the Borrower.

 

“Company Properties” has the meaning set forth in Section 5.16.

 

“Condemnation” means any taking of property or assets, or any part thereof or
interest therein, for public or quasi-public use under the power of eminent
domain, by reason of any public improvement or condemnation or in any other
manner.

 

“Condemnation Award” means all proceeds of any Condemnation or transfer in lieu
thereof.

 

“Consolidated Adjusted Working Capital” means at any date the excess of
(i) Consolidated Current Assets (excluding cash and Cash Equivalents and
unrealized gains on

 

8



--------------------------------------------------------------------------------

derivatives) over (ii) Consolidated Current Liabilities (excluding the current
portion of any Consolidated Funded Debt and unrealized losses on derivatives).

 

“Consolidated Capital Expenditures” means for any period the aggregate amount of
all expenditures (whether paid in cash or other consideration or accrued as a
liability) that would, in accordance with GAAP, be included as additions to
property, plant and equipment and other capital expenditures of the Borrower and
its Consolidated Subsidiaries for such period, as the same are or would be set
forth in a consolidated statement of cash flows of the Borrower and its
Consolidated Subsidiaries for such period (including the amount of assets leased
under any Capital Lease), but excluding (to the extent that they would otherwise
be included) (i) any such expenditures made for the replacement or restoration
of assets to the extent paid for by any Casualty Insurance Policy or
Condemnation Award with respect to the asset or assets being replaced or
restored to the extent such expenditures are permitted under the Credit
Documents and (ii) for purposes of Section 7.14 and the definition of “Fixed
Charge Coverage Ratio” only, capital expenditures for Permitted Acquisitions.

 

“Consolidated Cash Dividends” means for any period the aggregate amount of all
Restricted Payments paid in cash by the Borrower or by any Subsidiary of the
Borrower to any Person other than the Borrower or a Wholly-Owned Subsidiary of
the Borrower during such period (other than Restricted Payments made pursuant to
Section 7.07(v)).

 

“Consolidated Cash Taxes” means for any period the aggregate amount of (i) all
income, value added, franchise and similar corporate taxes of the Borrower and
its Consolidated Subsidiaries for such period to the extent the same are paid in
cash by the Borrower or any Consolidated Subsidiary of the Borrower during such
period and (ii) the amount of Permitted Tax Dividends paid by the Borrower in
cash in respect of such period.

 

“Consolidated Current Assets” means at any date the consolidated current assets
of the Borrower and its Consolidated Subsidiaries determined as of such date.

 

“Consolidated Current Liabilities” means at any date (i) the consolidated
current liabilities of the Borrower and its Consolidated Subsidiaries, less
current liabilities related to currency forward contracts, plus (ii) all
Guaranty Obligations of the Borrower or any Consolidated Subsidiary of the
Borrower in respect of the current liabilities of any Person (other than the
Borrower or a Consolidated Subsidiary of the Borrower), all determined as of
such date.

 

“Consolidated EBITDA” means for any period the sum of (i) Consolidated Net
Income for such period plus (ii) an amount which, in the determination of
Consolidated Net Income for such period, has been deducted for (A) Consolidated
Interest Expense, (B) provisions for Federal, state, local and foreign income,
value added and similar taxes, (C) depreciation and amortization expense,
(D) unrealized foreign exchange losses recognized in accordance with Statement
of Financial Accounting Standards No. 133, (E) other non-cash charges or
non-cash losses, including but not limited to, non-cash deductions in respect of
minority interests, non-cash charges related to the write-off of previously
capitalized financing costs or goodwill, non-cash charges related to
equity-based compensation (it being understood that dividends and other
distributions with respect to equity-based compensation are non-cash for this
purpose), and (F) any financial advisory fees, accounting fees, legal fees, and
other similar advisory and consulting fees, related out-of-pocket expenses and
printing expenses of the Borrower expensed during the 2004 fiscal year of the
Borrower or any subsequent fiscal year in connection with the IDS Transaction
(provided that the foregoing amounts referred to in this clause (F) shall not
exceed $19,000,000 in the aggregate), (G) any financial advisory fees,
accounting fees, legal fees, and other similar advisory and consulting fees,
related out-of-pocket expenses and amendment fees expensed in connection with
the Second Amendment dated as of September 29, 2004 to the Existing Credit

 

9



--------------------------------------------------------------------------------

Agreement, (H)(1) any bonuses or other payments paid to management in connection
with the issuance of the Discount Notes and (2) any financial advisory fees,
accounting fees, legal fees, and other similar advisory and consulting fees,
related out-of-pocket expenses and printing expenses in connection with the
offer and sale of the Discount Notes, and provided that, in each case, the
monies used for the payment of the items listed above in this clause (H)(1) are
exclusively cash proceeds in respect of the issuance of the Discount Notes and
(2) have been expensed out of Consolidated Net Income, and (I) any financial
advisory fees, accounting fees, legal fees, and other similar advisory and
consulting fees, related out-of-pocket expenses and amendment fees expensed in
connection with this Agreement, plus (iii) all cash payments received during
such period on account of non-cash income or non-cash gains in a prior period
minus (iv) all cash payments made during such period on account of non-cash
charges expensed in a prior period minus (v) an amount which, in the
determination of Consolidated Net Income for such period, has been added for
(A) interest income, (B) unrealized foreign exchange gains recognized in
accordance with GAAP and (C) any non-cash income or non-cash gains, all as
determined in accordance with GAAP.

 

“Consolidated Fixed Charges” means, for any period, the sum of (i) Consolidated
Interest Expense (exclusive of the non-cash portion of Consolidated Interest
Expense, if any, which is treated as interest expense in accordance with GAAP
and is attributable to (A) the unamortized portion of debt issuance costs
incurred in connection with the Existing Credit Agreement as of the Effective
Date or (B) the amortization of debt issuance costs arising from the Loans or
the issuance of the Senior Subordinated Notes) for such period plus
(ii) Consolidated Scheduled Debt Payments for such period plus
(iii) Consolidated Cash Dividends (exclusive of Permitted Tax Dividends and
Restricted Payments permitted by Sections 7.07(x) and (xiv) for such period.

 

“Consolidated Funded Debt” means at any date the Funded Debt of the Borrower and
its Consolidated Subsidiaries as of such date, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the total interest
expense, whether paid or accrued and whether or not capitalized, (including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments under Capital Leases
and the implied interest component of Synthetic Leases (regardless of whether
accounted for as an interest expense under GAAP), all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs in respect of Derivative Obligations constituting
interest rate swaps, collars, caps or other arrangements requiring payments
contingent upon interest rates of the Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis for such period; and provided
that with respect to Consolidated Interest Expense on the Loans for the purposes
of compliance with Section 7.18 only, (a) for the period ended September 30,
2005, such period will be calculated by looking forward to the four consecutive
fiscal quarters beginning September 30, 2005 based on estimates; (b) for the
period ended December 31, 2005, such period will be calculated by looking back
to the most recently ended fiscal quarter and forward to the three consecutive
fiscal quarters beginning December 31, 2005 based on estimates; (c) for the
period ended March 31, 2006, such period will be calculated by looking back to
the two most recently ended consecutive fiscal quarters and forward to the two
consecutive fiscal quarters beginning March 31, 2006 based on estimates; (d) for
the period ended June 30, 2006, such period will be calculated by looking back
to the three most recently ended consecutive fiscal quarters and forward to the
one quarter beginning June 30, 2006 based on estimates and (e) for the period
ended September 30, 2006 and thereafter, such period will be calculated by
looking back to the four most recently ended consecutive fiscal quarters.

 

“Consolidated Net Income” means, for any period, the net income (or net loss)
after taxes of the Borrower and its Consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from the calculation of Consolidated Net

 

10



--------------------------------------------------------------------------------

Income (i) the income (or loss) of any Person which is not a Subsidiary of the
Borrower or which is accounted for by the equity method of accounting, except to
the extent that any such income is actually received by the Borrower or a
Consolidated Subsidiary of the Borrower in the form of Restricted Payments or
other distributions during such period, (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Consolidated Subsidiary of the Borrower
or is merged with or into or consolidated with the Borrower or any of its
Consolidated Subsidiaries or that Person’s assets are acquired by the Borrower
or any of its Consolidated Subsidiaries, except as provided in the definition of
“Pro-Forma Basis” herein and (iii) the income of any Subsidiary of the Borrower
to the extent that the declaration or payment of Restricted Payments or similar
distributions by that Subsidiary of that income is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to that
Subsidiary.

 

“Consolidated Parties” means the Parent, ASC, the Issuers, the Borrower and
their respective Subsidiaries, and “Consolidated Party” means any one of them.

 

“Consolidated Scheduled Debt Payments” means, for any period, the sum of all
scheduled payments of principal on Consolidated Funded Debt (including, without
limitation, the principal component of Capital Lease Obligations and Synthetic
Leases (regardless of whether accounted for as an indebtedness under GAAP) paid
or payable during such period), but excluding payments made on Revolving Loans
and Swingline Loans during such period; provided that Consolidated Scheduled
Debt Payments shall not include voluntary prepayments of Consolidated Funded
Debt, mandatory prepayments of the Term Loans pursuant to Section 3.03(b) or
other mandatory prepayments (other than by virtue of scheduled amortization) of
Consolidated Funded Debt (but Consolidated Scheduled Debt Payments for a period
shall be adjusted to reflect the effect on scheduled payments of principal for
such period of the application of any mandatory prepayments of Consolidated
Funded Debt during or preceding such period); and provided further that with
respect to Consolidated Scheduled Debt Payments on the Loans only, (a) for the
period ended September 30, 2005, such period will be calculated by looking
forward to the four consecutive fiscal quarters beginning September 30, 2005;
(b) for the period ended December 31, 2005, such period will be calculated by
looking back to the most recently ended fiscal quarter and forward to the three
consecutive fiscal quarters beginning December 31, 2005; (c) for the period
ended March 31, 2006, such period will be calculated by looking back to the two
most recently ended consecutive fiscal quarters and forward to the two
consecutive fiscal quarters beginning March 31, 2006; (d) for the period ended
June 30, 2006, such period will be calculated by looking back to the three most
recently ended consecutive fiscal quarters and forward to the one quarter
beginning June 30, 2006 and (e) for the period ended September 30, 2006 and
thereafter, such period will be calculated by looking back to the four most
recently ended consecutive fiscal quarters.

 

“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.

 

“Continuing Lender” means with respect to any event described in
Section 3.04(d), a Lender which is neither a Retiring Lender nor a New Lender,
and “Continuing Lenders” means any two or more of such Continuing Lenders.

 

“Cooperative” means any association, joint venture, partnership or other
organization or arrangement that restricts, limits, conditions, conveys or
allocates Fishing Rights or related Approvals or Permits held or to be held
directly or indirectly by any of the Consolidated Parties, including, without
limitation, those formed by any of the Cooperative Agreements.

 

11



--------------------------------------------------------------------------------

“Cooperative Agreements” means (i) the Membership Agreement dated May 23, 1997,
by and among Alaska Ocean Seafood, Ltd., American Seafoods Company, Glacier Fish
Company, Ltd., Tyson Seafood Group, Inc., and Whiting Conservation Cooperative
(d/b/a Pacific Whiting Conservation Cooperative), as amended by that certain
First Amendment to Membership Agreement dated as of August 15, 2001, by and
among ASC, Inc. (formerly known as American Seafoods Company), American Seafoods
Company LLC, Alaska Ocean Seafood, L.P., Glacier Fish Company LLC (successor to
Glacier Fish Company, Ltd.), Tyson Foods, Inc. (successor to Tyson Seafood
Group, Inc.), Trident Seafoods Corporation, and Whiting Conservation
Cooperative, (ii) the Membership Agreement dated December 18, 1998, by and among
Alaska Ocean Seafood, L.P., Alaska Trawl Fisheries, Inc., American Seafoods
Company, Arctic Fjord, Inc., Arctic Storm, Inc., Glacier Fish Company LLC,
Highland Light Seafoods, L.L.C., Starbound Ltd. Partnership, Tyson Foods, Inc.
and Pollock Conservation Cooperative, as amended by that certain First Amendment
to Membership Agreement dated as of December 16, 1999, by and among Alaska Ocean
Seafood, L.P., American Seafoods Company, Arctic Fjord, Inc., Arctic Storm,
Inc., Glacier Fish Company LLC, Highland Light Seafoods, L.L.C., Starbound Ltd.
Partnership, Trident Seafoods Corporation, and the Pollock Conservation
Cooperative, as further amended by that certain Second Amendment to Membership
Agreement dated July 31, 2001, by and among Alaska Ocean Seafood, L.P., ASC,
Inc. (formerly, American Seafoods Company), American Seafoods Company LLC,
Arctic Fjord, Inc., Arctic Storm, Inc., Glacier Fish Company LLC, Highland Light
Seafoods L.L.C., Starbound Limited Partnership, Trident Seafoods Corporation,
and Pollock Conservation Cooperative, (iii) the Membership Agreement dated as of
December 19, 1998, by and among Forum Star, Inc., American Seafoods Company,
Harvester Enterprises, Inc., Muir Milach, Inc., Tracy Anne, Inc., Neahkahnie
Fisheries, Inc. and Sea Storm, Inc., as Members, and Offshore Pollock Catcher
Cooperative, as the Cooperative, as amended by that certain Amendment to
Membership Agreement dated as of January 14, 1999, by and among Forum Star,
Inc., American Seafoods Company, Harvester Enterprises, Inc., Muir Milach, Inc.,
Tracy Anne, Inc., Neahkahnie Fisheries, Inc., Sea Storm, Inc., and Offshore
Pollock Catchers Cooperative, as further amended by that certain Second
Amendment to Membership Agreement dated as of April 19, 2000, by and among Forum
Star, Inc., American Seafoods Company, Harvester Enterprises, Inc., Muir Milach,
Inc., Tracy Anne, Inc., Neahkahnie LLC, Neahkahnie Fisheries, Inc., Sea Storm,
Inc., and Offshore Pollock Catchers Cooperative, doing business as “High Seas
Catchers Cooperative”, as further amended by that certain Third Amendment to
Membership Agreement dated as of August 3, 2001, by and among Forum Star, Inc.,
ASC, Inc. (formerly, American Seafoods Company), American Seafoods Company LLC,
Harvester Enterprises, Inc., Muir Milach, Inc., Tracy Anne, Inc., Neahkahnie
LLC, Sea Storm, Inc., and High Seas Catchers’ Co-op, and (iv) effective as of
the Forum Star Closing, the Membership Agreement dated as of June 29, 2000,
among Carolina Girl II, Inc., Forum Star, Inc., Oceanic Research Services, Inc.,
Ocean Fisheries, Inc., Pursuit, Inc., Provider, Inc. and North Pacific Scallop
Cooperative, as amended by the First Amendment to Membership Agreement dated
July, 2000 and the Second Amendment dated June 23, 2001.

 

“Credit Documents” means this Agreement, the Notes, the Guaranties, the
Collateral Documents, each Perfection Certificate, the Indemnity, Subrogation
and Contribution Agreement, the Intercompany Notes, each Joinder Agreement and
each LOC Document, collectively, and all other related agreements and documents
issued or delivered hereunder or thereunder or pursuant hereto or thereto, in
each case as the same may be amended, modified or supplemented from time to
time.

 

“Credit Event” means a Borrowing or the issuance (including the deemed issuance
on the Effective Date of Existing Letters of Credit continued as Letters of
Credit hereunder), renewal or extension of a Letter of Credit or the purchase by
a Lender of a Participation Interest.

 

“Credit Obligations” means, without duplication: (i) all principal of and
interest (including, without limitation, any interest which accrues after the
commencement of any Bankruptcy Event with respect to any Credit Party, whether
or not allowed or allowable as a claim under the

 

12



--------------------------------------------------------------------------------

Bankruptcy Code) on any Loan or LOC Obligation under, or any Note issued
pursuant to, this Agreement or any other Credit Document; (ii) all fees,
expenses, indemnification obligations and other amounts of whatever nature now
or hereafter payable by any Credit Party (including, without limitation, any
amounts which accrue after the commencement of any Bankruptcy Event with respect
to any Credit Party, whether or not allowed or allowable as a claim under the
Bankruptcy Code) pursuant to this Agreement or any other Credit Document;
(iii) all expenses of the Agents as to which one or more of the Agents have a
right to reimbursement under Section 10.05(a) of this Agreement, under
Section 7.03(a) or (b) of the Security Agreement or under any other similar
provision of any other Credit Document, including, without limitation, any and
all sums advanced by the Collateral Agent to preserve the Collateral or preserve
its security interests in the Collateral; (iv) all amounts paid by any
Indemnitee as to which such Indemnitee has the right to reimbursement under
Section 10.05(b) of this Agreement, under Section 7.03(c) of the Security
Agreement or under any other similar provision of any other Credit Document; and
(v) in the case of each Guarantor, all amounts now or hereafter payable by such
Guarantor and all other obligations or liabilities now existing or hereafter
arising or incurred (including, without limitation, any amounts which accrue
after the commencement of any Bankruptcy Event with respect to such Guarantor,
whether or not allowed or allowable as a claim under the Bankruptcy Code) on the
part of such Guarantor pursuant to this Agreement, the Guaranties or any other
Credit Document; together in each case with all renewals, modifications,
consolidations or extensions thereof.

 

“Credit Party” means each of the Borrower and each Guarantor, and “Credit
Parties” means any combination of the foregoing.

 

“Creditor” means each Lender, each Derivatives Creditor, each Agent and each
Indemnitee and their respective successors and assigns, and “Creditors” means
any two or more of such Creditors.

 

“Cumulative Distributable Excess Cash Flow” means for the period commencing with
the fiscal year ended December 31, 2006 and ending on the last day of the
Borrower’s most recently ended fiscal year the sum of (a) for each fiscal year
during such period that has a Leverage Ratio (as determined as of the last day
of such fiscal year) that is greater than 3.5 to 1.0, 50% of Excess Cash Flow;
plus (b) for each fiscal year during such period that has a Leverage Ratio (as
determined as of the last day of such fiscal year) that is equal to or less than
3.5 to 1.0, 75% of Excess Cash Flow.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person under conditional sale or other title retention agreements
relating to property purchased by such Person to the extent of the value of such
property (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business),
(iv) all obligations, other than intercompany items, of such Person to pay the
deferred purchase price of property or services (other than any such obligation
incurred under ERISA and trade accounts payable arising in the ordinary course
of business and due within six months of the incurrence thereof), (v) the
principal portion of all obligations of such Person under (A) Capital Leases and
(B) Synthetic Leases (regardless of whether accounted for as indebtedness under
GAAP), (vi) all obligations of such Person to purchase securities or other
property which arise out of or in connection with the sale of the same or
substantially similar securities or property, (vii) all non-contingent
obligations (and, for purposes of Section 7.01 and Section 8.01(f), all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit, bankers’ acceptance or similar
instrument, (viii) all obligations of others secured by (or for which the holder
of such obligations has an existing right, contingent or otherwise, to be
secured by) a Lien on, or payable out of the proceeds of production from, any
property or asset of such Person, whether or not such obligation is assumed by
such Person; provided that the amount of any Debt of others that constitutes
Debt of such

 

13



--------------------------------------------------------------------------------

Person solely by reason of this clause (viii) shall not for purposes of this
Agreement exceed the greater of the book value or the fair market value of the
properties or assets subject to such Lien, (ix) all Guaranty Obligations of such
Person, (x) all Disqualified Stock of such Person and (xi) the Debt of any other
Person (including any partnership in which such Person is a general partner and
any unincorporated joint venture in which such Person is a joint venturer) to
the extent such Person would be liable therefor under applicable law or any
agreement or instrument by virtue of such Person’s ownership interest in or
other relationship with such entity, except to the extent the terms of such Debt
provide that such person shall not be liable therefor.

 

“Debt Issuance” means the issuance by any Consolidated Party of any Debt for
borrowed money; provided that the foregoing shall not be deemed to imply that
any such Debt Issuance is permitted under this Agreement.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means at any time any Lender that, within one Business Day
of the date when due, (i) has failed to make a Loan or purchase a Participation
Interest required pursuant to the terms of this Agreement, (ii) other than as
set forth in clause (i) above, has failed to pay to any Agent or any Lender an
amount owed by such Lender pursuant to the terms of the Agreement or any other
Credit Document unless such amount is subject to a good faith dispute or
(iii) has been deemed insolvent or has become subject to a bankruptcy,
receivership or insolvency proceeding or to receiver, transfer or similar
official.

 

“Depositary Bank Agreement” means an agreement between a Credit Party and any
bank or other depositary institution, substantially in the form of Exhibit D to
the Security Agreement, as the same may be amended, modified or supplemented
from time to time.

 

“Derivatives Agreement” means an agreement between a Credit Party and any
Derivatives Creditor with respect to one or more Derivatives Obligations.

 

“Derivatives Creditor” means any Lender or any Affiliate of any Lender from time
to time party to one or more Derivatives Agreements with a Credit Party (even if
any such Lender for any reason ceases after the execution of such agreement to
be a Lender hereunder), and its successors and assigns, and “Derivatives
Creditors” means any two or more of such Derivatives Creditors.

 

“Derivatives Obligations” of any Person means all obligations (including,
without limitation, any amounts which accrue after the commencement of any case,
proceeding or other Bankruptcy Event) of such Person in respect of any rate swap
transaction, basis swap, forward rate transaction, fuel or other commodity swap,
commodity option, equity or equity index swap, equity or equity index option,
bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions, excluding any
amounts which such Person is entitled to set-off against its obligations under
applicable law.

 

“Derivatives Termination Value” means, at any date and in respect of any one or
more Derivatives Agreements, after taking into account the effect of any legally
enforceable netting agreements relating to such Derivatives Agreements, (i) for
any date on or after the date such Derivatives Agreements have been closed out
and termination value(s) determined in accordance therewith, such termination

 

14



--------------------------------------------------------------------------------

value(s), and (ii) for any date prior to the date referenced in clause (i), the
amount(s) determined as the mark-to-market value(s) for such Derivatives
Agreements, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Derivatives
Agreements (which may include any Lender).

 

“Discount Notes” means the 11  1/2% Discount Notes due 2011 co-issued by the
Issuers, including any notes issued by the Issuers to holders of Discount Notes
to exchange Discount Notes for notes with substantially identical terms
registered under the Securities Act.

 

“Discount Notes Documents” means, collectively, the Discount Notes Indenture and
any other indentures, note purchase agreement, promissory notes, registration
rights agreement, and other instruments and agreements evidencing the terms of
the Discount Notes, as amended, supplemented, amended and restated or otherwise
modified in accordance with Section 7.08(a).

 

“Discount Notes Indenture” means the Indenture dated as of October 19, 2004, the
Issuers and Wells Fargo Bank Minnesota, National Association, as Trustee, as in
effect on the Effective Date (as the same may be amended or otherwise modified
from time to time thereafter in accordance with the terms hereof and thereof),
pursuant to which the Discount Notes were issued.

 

“Disqualified Stock” of any Person means (i) any Capital Stock of such Person
which by its terms (or by the terms of any security for which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or otherwise (including an event which would constitute a Change of
Control), (A) matures or is mandatorily redeemable or subject to any mandatory
repurchase requirement, pursuant to a sinking fund or otherwise, (B) is
convertible into or exchangeable for Debt or Disqualified Stock or (C) is
redeemable or subject to any repurchase requirement arising at the option of the
holder thereof, in whole or in part, on or prior to the first anniversary of the
Final Termination Date and (ii) if such Person is a Subsidiary of the Parent,
any Preferred Stock of such Person issued to any Person other than a
Wholly-Owned Domestic Consolidated Subsidiary of the Parent.

 

“Dollars” and the sign “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means with respect to any Person each Subsidiary of such
Person which is organized under the laws of the United States or any territory
thereof, and “Domestic Subsidiaries” means any two or more of them.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 4.01.

 

“Eligible Assignee” means (i) any Lender, (ii) any Affiliate or Subsidiary of a
Lender or any fund (an “Approved Fund”) that invests in bank loans and is
managed by a Lender, an Affiliate of a Lender or an investment advisor to a
Lender or by an Affiliate of such investment advisor and which, in the case of
an assignment of all or part of any Revolving Commitment pursuant to
Section 10.03(b) hereof to an Approved Fund, is approved by the Borrower (such
approval not to be unreasonably withheld or delayed by such Borrower and such
approval to be deemed given by the Borrower if no objection from the Borrower is
received by the assigning Lender and the Administrative Agent within five
Business Days after notice of such proposed assignment of such Revolving
Commitment to an Approved Fund has been provided by the assigning Lender to the
Borrower and no such approval shall be required if an Event of Default has
occurred and is continuing at the time any such assignment is effected pursuant
to Section 10.03(b)), and (iii) any other commercial bank, financial institution
or “institutional accredited investor” (as defined in Regulation D under the
Securities Act) approved by the Administrative Agent and, unless an Event of
Default has occurred and is continuing at the time any assignment is effected

 

15



--------------------------------------------------------------------------------

pursuant to Section 10.03(b), the Borrower, such approval not to be unreasonably
withheld or delayed by such Borrower and such approval to be deemed given by
such Borrower if no objection from such Borrower is received by the assigning
Lender and the Administrative Agent within five Business Days after notice of
such proposed assignment has been provided by the assigning Lender to the
Borrower and no such approval shall be required if an Event of Default has
occurred and is continuing at the time any such assignment is effected pursuant
to Section 10.03(b); provided that ASLP and its Affiliates and Subsidiaries
shall not qualify as Eligible Assignees.

 

“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding or written claim, whether
administrative, judicial or private in nature, from activities or events taking
place during or prior to the Parent’s or any of its Subsidiaries’ ownership or
operation of any Real Property and arising (i) pursuant to, or in connection
with, an actual or alleged violation of, any Environmental Law, (ii) in
connection with any Hazardous Substances, (iii) from any assessment, abatement,
removal, remedial, corrective, or other response action required by an
Environmental Law or (iv) from any actual or alleged damage, injury, threat, or
harm arising from environmental hazards (including Hazardous Substances) to
health, safety, natural resources, or the environment.

 

“Environmental Laws” means any current or future legal requirement of any
Governmental Authority applicable to any of the Consolidated Parties and
pertaining to (i) the protection of health, safety, and the environment from
environmental hazards (including Hazardous Substances), (ii) the conservation,
management, or use of natural resources and wildlife, (iii) the protection or
use of surface water and groundwater or (iv) the management, manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, release, threatened release, abatement, removal, remediation or
handling of, or exposure to, any hazardous or toxic substance or material and
includes, without limitation, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended, 42 USC 9601 et seq., Solid
Waste Disposal Act, as amended, 42 USC 6901 et seq., Federal Water Pollution
Control Act, as amended, 33 USC 1251 et seq., Clean Air Act, as amended, 42 USC
7401 et seq., Toxic Substances Control Act of 1976, 15 USC 2601 et seq.,
Hazardous Materials Transportation Act, 49 USC App. 1801 et seq., Occupational
Safety and Health Act of 1970, as amended, 29 USC 651 et seq., Oil Pollution Act
of 1990, 33 USC 2701 et seq., Emergency Planning and Community Right-to-Know Act
of 1986, 42 USC 11001 et seq., National Environmental Policy Act of 1969, 42 USC
4321 et seq., Safe Drinking Water Act of 1974, as amended, 42 USC 300(f) et
seq., any analogous implementing or successor law, and any amendment, rule,
regulation, order, or directive issued thereunder.

 

“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Capital Stock or other equity or equivalent interests of
such Person or securities exercisable for or convertible or exchangeable into
Capital Stock or other equity or equivalent interests of such Person, whether at
the time of issuance or upon the passage of time or the occurrence of some
future event.

 

“Equity Issuance” means (i) any sale or issuance by any Consolidated Party to
any Person other than the Borrower or a Wholly-Owned Subsidiary of the Borrower
of any shares of its Capital Stock or any Equity Equivalents (other than any
such Equity Equivalents that constitute Debt) and (ii) the receipt by any
Consolidated Party of any cash capital contributions, whether or not paid in
connection with any issuance of Capital Stock of any Consolidated Party, from
any Person other than the Borrower or a Subsidiary of the Borrower.

 

16



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

 

“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with any Consolidated Party within the meaning of
Section 4001(a)(14) of ERISA, or is a member of a group which includes any
Consolidated Party and which is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

“ERISA Event” means (i) with respect to any Single Employer Plan, the occurrence
of a Reportable Event or the substantial cessation of operations (within the
meaning of Section 4062(e) of ERISA), (ii) the withdrawal of any Consolidated
Party or any ERISA Affiliate from a Multiple Employer Plan during a plan year in
which it was a substantial employer (as such term is defined in
Section 4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan,
(iii) the distribution of a notice of intent to terminate or the actual
termination of a Single Employer Plan pursuant to Section 4041(a)(2) or 4041A of
ERISA, (iv) the institution of proceedings to terminate or the actual
termination of a Single Employer Plan by the PBGC under Section 4042 of ERISA,
(v) any event or condition which might reasonably constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan, (vi) the complete or partial withdrawal of
the Parent or any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan, (vii) the conditions for imposition of a lien under
Section 302(f) of ERISA exist with respect to any Single Employer Plan or
(viii) the adoption of an amendment to any Single Employer Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA.

 

“Eurodollar Lending Office” means, as to each Lender, its office, branch or
Affiliate or Subsidiary located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Eurodollar Lending Office) or such other office, branch or Affiliate or
Subsidiary of such Lender as it may hereafter designate as its Eurodollar
Lending Office by notice to the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan, a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =    Eurodollar Base Rate        
1.00 –Eurodollar Reserve Percentage     

 

Where,

 

“Eurodollar Base Rate” means, for such Interest Period comprising the same
Group, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Base Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or

 

17



--------------------------------------------------------------------------------

other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

“Eurodollar Loan” means at any date a Loan that bears interest at a rate
determined by reference to the Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve Board (or any other entity succeeding to the functions currently
performed thereby) for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurodollar funding (currently referred to as “Eurodollar liabilities”). The
Eurodollar Rate for each outstanding Eurodollar Loan shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excess Cash Flow” means for any period an amount equal to (i) Consolidated
EBITDA for such period plus (ii) extraordinary cash income, if any, business
interruption insurance proceeds, if any, and cash gains attributable to Asset
Dispositions out of the ordinary course of business, if any, of the Borrower and
its Consolidated Subsidiaries during such period to the extent not included in
Consolidated EBITDA for such period and not required to be utilized in
connection with a repayment or prepayment of the Loans made or to be made
pursuant to Section 3.03(b)(iii) or reinvested pursuant to the terms hereof,
plus (iii) the amount, if any, by which Consolidated Adjusted Working Capital
decreased during such period, minus (iv) Consolidated Capital Expenditures for
such period paid in cash (and not with the proceeds of Debt), minus
(v) Consolidated Interest Expense paid in cash by the Borrower and its
Consolidated Subsidiaries during such period, minus (vi) Consolidated Cash Taxes
(including Permitted Tax Dividends) for such period, minus (vii) Consolidated
Scheduled Debt Payments for such period, minus (viii) the amount, if any, by
which Consolidated Adjusted Working Capital increased during such period.
Repayments and prepayments of the Term Loans pursuant to Section 3.03(b)
(including any such repayments or prepayments made prior to the Effective Date
under Section 3.03(b) of the Existing Credit Agreement) shall not be included in
clause (vii) of this definition.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Excluded Asset Disposition” means (i) any Asset Disposition by any Consolidated
Party to the Borrower or any of the Subsidiary Guarantors if (A) the Credit
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent or the Collateral Agent may request so
as to cause the Credit Parties to be in compliance with the terms of
Section 6.11 after giving effect to such Asset Disposition and (B) after giving
effect to such Asset Disposition, no Default or Event of Default exists;
(ii) the sale or lease of inventory in the ordinary course of business;
(iii) the liquidation or sale of Cash Equivalents for the account of the
Borrower and its Subsidiaries; (iv) the sale, lease, transfer, assignment or
other disposition of assets (other than in connection with any Casualty,
Condemnation or SPC Trucking Asset Disposition) of the Borrower or any of its
Subsidiaries to any other Person to the extent that the aggregate Net Cash
Proceeds from such sale, lease, transfer, assignment or other disposition when
combined with all other such dispositions previously made during such fiscal
year, does not exceed $1,000,000 in the aggregate; (v) the disposition of
machinery, equipment or other operating assets of the Borrower or any of its
Subsidiaries which will be replaced or upgraded with machinery or equipment or
other operating assets owned by such Person; provided that

 

18



--------------------------------------------------------------------------------

(A) such replacement or upgraded machinery, equipment or other operating assets
is acquired within 180 days after such disposition, (B) the fair market value of
all property constituting an “Excluded Asset Disposition” by virtue of this
clause (v) does not exceed $5,000,000 in the aggregate in any fiscal year of the
Borrower and (C) upon their acquisition, such replacement assets become subject
to the Lien of the Collateral Agent under the Collateral Documents; (vi) the
disposition of obsolete, worn-out or surplus tangible assets in the ordinary
course of business and in a commercially reasonable manner, so long as the fair
market value of all property contributing an “Excluded Asset Disposition” by
virtue of this clause (vi) does not exceed $1,000,000 in the aggregate in any
fiscal year of the Borrower; (vii) any sale or issuance by a Subsidiary of the
Borrower of directors’ qualifying shares and Capital Stock of Foreign
Subsidiaries of the Borrower to the extent that the aggregate Net Cash Proceeds
therefrom during any fiscal year of the Borrower do not exceed $100,000 and
(viii) any Permitted Vessel Lease, to the extent the charter or other payments
received in respect thereof are included in the Consolidated Net Income of the
Borrower and its Subsidiaries.

 

“Excluded Debt Issuance” means the incurrence of Debt by (i) the Borrower or any
of its Subsidiaries permitted under Section 7.01(i), (ii), (iii), (iv), (v),
(vi), (vii), (viii), (ix), (x), (xi) and (xiv) and (ii) ASG and ASG Finance
permitted under Section 7.01(xiii).

 

“Excluded Equity Issuance” means (i) any issuance by any Subsidiary of the
Borrower of its Capital Stock to the Borrower or any other Wholly-Owned Domestic
Subsidiary of the Borrower, (ii) the receipt by any Wholly-Owned Subsidiary of
the Borrower of a capital contribution from the Borrower or a Subsidiary of the
Borrower, (iii) any issuance by a Subsidiary of the Borrower that is not a
Wholly-Owned Subsidiary of its Capital Stock to a Person other than the Borrower
or a Wholly-Owned Subsidiary simultaneously with a pro-rata issuance of its
Capital Stock to the Borrower or a Wholly-Owned Subsidiary and (iv) any
Qualifying Equity Issuance.

 

“Excluded Taxes” has the meaning set forth in Section 3.10(a).

 

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Existing Debt” has the meaning set forth in Section 7.01(i).

 

“Existing Letters of Credit” means letters of credit issued before the Effective
Date pursuant to and under the Existing Credit Agreement and described by date
of issuance, letter of credit number, undrawn amount, name of beneficiary and
date of expiry on Schedule 1.01D hereto, and “Existing Letter of Credit” means
any one of them.

 

“Existing Debt Agreements” means all agreements evidencing or relating to debt
of any Consolidated Party which is to remain outstanding after giving effect to
the Credit Events to occur on the Effective Date.

 

“Failed Loan” has the meaning set forth in Section 3.14(d).

 

“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (i) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (ii) if no
such rate is so published on such next succeeding Business Day, the Federal

 

19



--------------------------------------------------------------------------------

Funds Rate for such day shall be the average rate quoted to Bank of America,
N.A. on such day on such transactions as determined by the Administrative Agent.

 

“Final Termination Date” means the latest of the Revolving Termination Date, the
Tranche A Term Loan Maturity Date and the Tranche B Term Loan Maturity Date.

 

“Fisheries Claim” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, directives, claims, liens, notices of
noncompliance or violation, investigations and/or proceedings relating in any
way to any Fisheries Law or any permit issued, or any approval given, under any
such Fisheries Law (hereafter, “claims”), including (a) any and all claims by a
Governmental Authority for enforcement, response, remedial or other actions or
damages pursuant to any applicable Fisheries Law, and (b) any and all claims by
any third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury relating to any Fisheries Law.

 

“Fisheries Law” shall mean any Law, now or hereafter in effect, relating to the
fisheries of the United States, including (1) the Anadromous Fish Conservation
Act, 16 U.S.C. 757a-757g; (2) the Antarctic Conservation Act of 1978, 16 U.S.C.
2401-2412; (3) the Antarctic Marine Living Resources Convention Act of 1984, 16
U.S.C. 2431-2444; (4) the Atlantic Salmon Convention Act of 1982, 16 U.S.C.
3601-3608; (5) the Atlantic Striped Bass Conservation Act, 16 U.S.C. 1851 note;
(6) the Atlantic Tunas Convention Act of 1975, 16 U.S.C. 971-971i; (7) the Deep
Seabed Hard Mineral Resources Act, 30 U.S.C. 1401 et seq.; (8) the Eastern
Pacific Tuna Licensing Act of 1984, 16 U.S.C. 972-972h; (9) the Endangered
Species Act of 1973, 16 U.S.C. 1531-1543; (10) the Fur Seal Act Amendments of
1983, 16 U.S.C. 1151-1175; (11) the Lacey Act Amendments of 1981, 16 U.S.C.
3371-3378; (12) the Land Remote-Sensing Commercialization Act of 1981, 15 U.S.C.
4201 et seq.; (13) the Magnuson Fishery Conservation and Management Act, 16
U.S.C. 1801-1882; (14) the Marine Mammal Protection Act of 1972, 16 U.S.C.
1361-1407; (15) the Marine Protection, Research, and Sanctuaries Act, 16 U.S.C.
1431-1439; (16) the Northern Pacific Halibut Act of 1982, 16 U.S.C. 773-773k;
(17) the North Pacific Fisheries Act of 1954, 16 U.S.C. 1021-1032; (18) the
Ocean Thermal Energy Conservation Act of 1980, 42 U.S.C. 9101 et seq.; (19) the
Pacific Salmon Treaty Act of 1985, 16 U.S.C. 3631-3644; (20) the Sponge Act, 16
U.S.C. 781 et seq.; (21) the Tuna Conventions Act of 1950, 16 U.S.C. 951-961;
and (22) the Whaling Convention Act of 1949, 16 U.S.C. 9161 and any state and
local or foreign counterparts or equivalents.

 

“Fishing Rights” means any right or privilege to benefit in any way from any
ocean resource that is associated in any way or related in any way to the
Borrower or any of its Subsidiaries or a Vessel or any of the Appurtenances
thereto or the operations of any Vessel, including all fishing and fish
processing history and rights, endorsements, licenses, approvals, quotas,
permits, entitlements and privileges of whatever nature (including all relevant
Approvals and Permits) owned, awarded to, purchased, received, or otherwise
acquired or used, heretofore or hereafter, by or with respect to a Vessel or any
of the Appurtenances thereto or by the Borrower or any of its Subsidiaries in
any way related or attributable to a Vessel or any of the Appurtenances thereto
or its operations (including its catch and operating history). Such rights
include without limitation any rights which exist as of the Effective Date or
which may be thereafter established under any fishery moratorium, cooperative,
limited entry system, license limitation system, individual transferable quota
or fishery quota program or other fishery management program and any present or
future fishing quota, quota share, fishing privilege or other similar fishing or
fish processing right, regardless of the name for such quota or right and
regardless of whether the right to receive such quota or right is based on catch
or processing history, vessel capacity, ownership structure, community
investment or other factors. Such rights also include any Fishing Rights
Agreements, or any other contractual or consensual rights relating to the
harvest or processing or any right to benefit in any way of any species of fish,
all cooperative agreements, privileges, certificates of eligibility and claims
under any buy-back or similar programs, any eligibility to participate in any
fishery

 

20



--------------------------------------------------------------------------------

or designate a replacement vessel(s) under the AFA or under any other statutory
or regulatory scheme, any other vessel certification and/or any other vessel or
owner specific right to harvest, process or otherwise participate in or benefit
from any fishery in any way, whether existing now or created hereafter.

 

“Fishing Rights Agreements” means (i) the Cooperative Agreements, (ii) the CDQ
Royalty Agreements, and (iii) all other contracts or other agreements to which
any Consolidated Party is a party or the recipient, that restrict, limit,
condition, convey or allocate Fishing Rights or related Approvals or Permits
held or to be held directly or indirectly by any Consolidated Party, including
all agreements by or related to any fishing cooperative in which any
Consolidated Party is a member, or which permits the Borrower or any of its
Subsidiaries to exercise or use Fishing Rights originally granted to or held by
any other Person.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA less the aggregate amount of Consolidated Capital
Expenditures for such period (exclusive of the portion thereof financed with
Debt permitted by Section 7.01 incurred during such period) and less the
aggregate amount of Consolidated Cash Taxes (including Permitted Tax Dividends)
for such period to (b) Consolidated Fixed Charges for such period.

 

“Foreign Ownership Percentage” means, at any date with respect to any Person,
the percentage of the interest in such Person, at each tier of ownership of such
Person and in the aggregate, that is owned and controlled (determined in
accordance with the standards of Section 12102(c)(1) and (2) of Title 46 of the
United States Code (as amended by the AFA) and any regulations thereunder or
relevant thereto, all as effective on or after October 1, 2001, or as determined
under any analogous provisions of any successor statutes or regulations) by
Foreign Persons.

 

“Foreign Person” means, at any date, a Person that would not be eligible to own
a vessel with a fishery endorsement under the standards of subsections 12102(a)
and 12102(c)(1) and (2) of Title 46 of the United States Code (as amended by the
AFA) and any regulations thereunder or relevant thereto, all as effective on or
after October 1, 2001, or under any analogous provisions of any successor
statutes or regulations.

 

“Foreign Subsidiary” means with respect to any Person any Subsidiary of such
Person that is not a Domestic Subsidiary of such Person.

 

“Forum Star Closing” means the “Second Closing” as defined in Section 3.1 of
that certain Asset Purchase Agreement dated as of August 29, 2005 by and among
American Seafoods Company, LLC, FS Acquisition Co. LLC and Forum Star, Inc.

 

“Forum Star LLC” means the Delaware limited liability company named “FS
Acquisition Co. LLC” on the Effective Date and formally renamed Forum Star LLC
on or about the date of the Forum Star Closing.

 

“Funded Debt” means with respect to any Person and without duplication (i) all
Debt of such Person of the types referred to in clauses (i), (ii), (iii), (iv),
(v), (vi) and (vii) of the definition of “Debt” in this Section 1.01, (ii) all
Debt of others of the type referred to in clause (i) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) a Lien on, or payable out of the proceeds of production from, any
property or asset of such Person, whether or not the obligations secured thereby
have been assumed by such Person; provided that the amount of any Debt of others
that constitutes Funded Debt of such Person solely by reason of this clause (ii)
shall not exceed the greater of the book value or the fair market value of the
properties or assets subject to such Lien, (iii) all Guaranty Obligations of
such Person with respect to Debt of others of the type referred to in

 

21



--------------------------------------------------------------------------------

clause (i) above and (iv) all Debt of the type referred to in clause (i) above
of any other Person (including any Partnership in which such Person is a general
partner and any unincorporated joint venture in which such Person is a joint
venturer) to the extent such Person would be liable therefor under any
applicable law or any agreement or instrument by virtue of such Person’s
ownership interest in or other relationship with such entity, except to the
extent the terms of such Debt provide that such Person shall not be liable
therefor.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be accepted by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination.

 

“Governmental Authority” means any federal, state, local, provincial or foreign
government, authority, agency, central bank, quasi-governmental or regulatory
authority, court or other body or entity, and any arbitrator with authority to
bind a party at law.

 

“Group” or “Group of Loans” means at any time a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time or (ii) all Loans which are
Eurodollar Loans having the same Interest Period at such time; provided that if
a Loan of any particular Lender is converted to or made as a Base Rate Loan
pursuant to Section 3.06, 3.08 or 3.09, such Loan shall be included in the same
Group or Group of Loans from time to time as it would have been had it not been
so converted or made.

 

“Guarantors” means the Parent Guarantors and the Subsidiary Guarantors,
individually and collectively.

 

“Guaranty” means the Parent Guaranty Agreement or the Subsidiary Guaranty
Agreement, and “Guaranties” means both of them, collectively.

 

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Debt of any other Person in any manner, whether direct or
indirect, and including without limitation any obligation, whether or not
contingent, (i) to purchase any such Debt or other obligation or any property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of such indebtedness or obligation or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, maintenance agreements, comfort
letters, take or pay arrangements, put agreements or similar agreements or
arrangements) for the benefit of the holder of Debt of such other Person,
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of such Debt or (iv) to otherwise assure or hold
harmless the owner of such Debt or obligation against loss in respect thereof.
The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount (or maximum principal amount, if larger) of the
Debt in respect of which such Guaranty Obligation is made.

 

“Hazardous Substances” means any chemical, material or substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “extremely hazardous waste”, “acutely hazardous waste”,
“radioactive waste”, “biohazardous waste”, “pollutant”, “toxic pollutant”,
“contaminant”, “restricted hazardous waste”, “infectious waste”, “toxic
substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment under any applicable Environmental Laws, exposure
to which is prohibited, limited or regulated by any Governmental

 

22



--------------------------------------------------------------------------------

Authority or which may or could pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any facility or to the
indoor or outdoor environment, including, without limitation, petroleum and
petroleum by-products, asbestos containing materials and polychlorinated
biphenyls.

 

“Holdings” means American Seafoods Holdings LLC, a Delaware limited liability
company.

 

“IDS Transaction” means the proposed initial public offering of income deposit
securities consisting of capital stock and notes of a new direct or indirect
parent entity of Holdings and the transactions related thereto, including,
without limitation, the negotiation of a secured credit facility with Wells
Fargo, N.A., as administrative agent, and a note purchase agreement for certain
secured senior notes.

 

“Incremental Facility” has the meaning assigned thereto in Section 2.07.

 

“Incremental Facility Loans” means, collectively, the amount advanced by certain
of the Lenders to the Borrower under the Incremental Facility.

 

“Indemnitee” has the meaning set forth in Section 10.05(b).

 

“Indemnity, Subrogation and Contribution Agreement” means the Amended and
Restated Indemnity, Subrogation and Contribution Agreement, substantially in the
form of Exhibit J hereto, dated as of the date hereof, among the Subsidiary
Guarantors and the Administrative Agent, as amended, modified, restated or
supplemented from time to time.

 

“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any Casualty.

 

“Intellectual Property” has the meaning set forth in Section 5.17.

 

“Intercompany Note” means a promissory note contemplated by Sections 7.06(a)(x),
(xi) and (xii), substantially in the form of Exhibit G hereto, and “Intercompany
Notes” means any two or more of them.

 

“Interest Payment Date” means (i) as to Base Rate Loans, the last day of each
fiscal quarter of the Borrower and the Maturity Date for Loans of the applicable
Type and (ii) as to Eurodollar Loans, the last day of each applicable Interest
Period and the Maturity Date for Loans of the applicable Type, and in addition
where the applicable Interest Period for a Eurodollar Loan is greater than three
months, then also the date three months from the beginning of the Interest
Period and each three months thereafter.

 

“Interest Period” means with respect to each Eurodollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one, two, three, six or subject to availability
of matching funding deposits to all Lenders participating therein, nine or
twelve months thereafter, as the Borrower may elect in the applicable notice;
provided that (i) any Interest Period which would otherwise end on a day which
is not a Business Day shall, subject to clauses (iii) and (iv) below, be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day; (ii) any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically

 

23



--------------------------------------------------------------------------------

corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (iii) below, end on the last Business Day of a calendar
month; (iii) with regard to the Tranche A Term Loans, no Interest Period shall
extend beyond any Principal Quarterly Amortization Payment Date therefor unless
the Tranche A Term Loans comprised of Base Rate Loans together with the Tranche
A Term Loans comprised of Eurodollar Loans with Interest Periods expiring prior
to the date such Principal Quarterly Amortization Payment is due, are at least
equal to the amount of such Principal Quarterly Amortization Payment due on such
date; (iv) with regard to the Tranche B Term Loans, no Interest Period shall
extend beyond any Principal Quarterly Amortization Payment Date therefor unless
the related Tranche B Term Loans comprised of Base Rate Loans together with the
related Tranche B Term Loans comprised of Eurodollar Loans with Interest Periods
expiring prior to the date such Principal Quarterly Amortization Payment is due,
are at least equal to the amount of such Principal Quarterly Amortization
Payment due on such date; (v) no Interest Period may be elected at any time when
a Default or an Event of Default is then in existence; and (vi) no Interest
Period shall be elected which would end after the related Maturity Date.

 

“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Debt, securities or otherwise) of assets,
shares of Capital Stock, bonds, notes, debentures, time deposits or other
securities of such other Person, (ii) any deposit with, or advance, loan or
other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment or inventory in the ordinary course of
business) or (iii) any other capital contribution to or investment in such
Person, including by way of Guaranty Obligations of any obligation of such
Person, any support for a letter of credit issued on behalf of such Person
incurred for the benefit of such Person or in the case of any Subsidiary of the
Borrower, any release, cancellation, compromise or forgiveness in whole or in
part of any Debt owing by such Person. The amount of any Investment shall be the
original cost of such Investment plus the cost of all additions thereto, without
any adjustments for increases or decreases in value, write-ups, write-downs or
write-offs with respect to such Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuers” means ASG and ASG Finance, collectively.

 

“Issuing Lender” means (i) Bank of America, N.A., in its capacity as issuer of
Letters of Credit under Section 2.02(b), and its successor or successors in such
capacity and (ii) any other Lender which the Borrower shall have designated as
an “Issuing Lender” by notice to the Administrative Agent.

 

“Joinder Agreement” means a Joinder Agreement, substantially in the form of
Exhibit I hereto, executed and delivered by an Additional Subsidiary Guarantor
after the Effective Date in accordance with Section 6.11(a).

 

“Joint Venture Entity” has the meaning set forth in Section 7.06(a)(xv).

 

“Leaseholds” means with respect to any Person all of the right, title and
interest of such Person as lessee or licensee in, to and under leases or
licenses of land, improvements and/or fixtures.

 

“Lender” means each bank or other lending institution listed on Schedule 1.01A
as having a Commitment, each Eligible Assignee that becomes a Lender pursuant to
Section 10.03(b) and their respective successors and shall include, as the
context may require, each Issuing Lender in such capacity.

 

24



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued hereunder by an Issuing
Lender on or after the Effective Date and, on and after the Effective Date,
shall also include each Existing Letter of Credit.

 

“Letter of Credit Request” has the meaning set forth in Section 2.02(b).

 

“Leverage Ratio” means on any date the ratio of (i) Consolidated Funded Debt as
of such date to (ii) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower ending on, or most recently preceding, such
date.

 

“Lien” means any claim, charge, easement, lease, restrictive covenant, security
interest, mortgage, lien, option, pledge, rights of others, liability to be
forfeited, defeasance of title, charter parties, fishing or processing
arrangement, contract of affreightment, other right to the possession or
services of the property, restriction (whether on voting, sale, transfer,
disposition or otherwise) or other encumbrance whatsoever, whether imposed by
agreement, understanding, law, equity or otherwise, except for any restrictions
on transfer generally arising under any applicable federal or state securities
law. For the purposes of this Agreement, a Consolidated Party shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, Capital
Lease, Synthetic Lease or other title retention agreement relating to such
asset.

 

“Loan” means a Revolving Loan, a Tranche A Term Loan, a Tranche B Term Loan, a
Swingline Loan or an Incremental Facility Loan, individually or collectively, as
appropriate.

 

“LOC Cash Collateral Account” has the meaning set forth in the Security
Agreement.

 

“LOC Commitment” means the commitment of an Issuing Lender to issue Letters of
Credit in an aggregate face amount at any one time outstanding (together with
the amounts of any unreimbursed drawings thereon) of up to the LOC Committed
Amount.

 

“LOC Committed Amount” has the meaning set forth in Section 2.02(a)(i).

 

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations.

 

“LOC Obligations” means at any time, the sum of (i) the maximum amount which is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
obligations of the Borrower or any Subsidiary to reimburse the Issuing Lenders
pursuant to Section 2.02(d) for amounts paid by any Issuing Lender in respect of
drawings under Letters of Credit, including any portion of any such obligation
to which a Lender has become subrogated pursuant to Section 2.02(d). For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding’ in the amount so remaining available to be drawn.

 

“LOC Participant” means at any date a Lender which has a Revolving Commitment
Percentage of the Revolving Commitment Amount greater than $0, and “LOC
Participants” means any two or more of them, collectively.

 

25



--------------------------------------------------------------------------------

“Management Group” means the Persons identified on Schedule 1.01B, all other
current and future executive officers and members of senior management of the
Borrower and its Subsidiaries.

 

“Mandatory LOC Borrowing” has the meaning set forth in Section 2.02(e).

 

“Mandatory Swingline Borrowing” has the meaning set forth in Section 2.05(c).

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means (i) any material adverse effect upon the
condition (financial or otherwise), operations, properties, assets or business
of the Borrower and its Consolidated Subsidiaries taken as a whole, (ii) a
material adverse effect on the ability of the Credit Parties, taken as a whole,
to perform their obligations under this Agreement, the Notes and the other
Credit Documents or (iii) a material adverse effect on the rights and remedies
of the Administrative Agent, the Collateral Agent and Lenders under this
Agreement, the Notes and the other Credit Documents. In determining whether any
individual event or occurrence of the foregoing types would result in a Material
Adverse Effect, notwithstanding that a particular event or occurrence does not
itself have such effect, a Material Adverse Effect shall be deemed to have
occurred if the cumulative effect of such event or occurrence and all other
events or occurrences of the foregoing types which have occurred would result in
a Material Adverse Effect.

 

“Material Contracts” has the meaning set forth in Section 5.22(a).

 

“Material Intellectual Property” has the meaning set forth in Section 5.17(a).

 

“Material Leased Property” means Real Property leased by any Consolidated Party
for an annual rent of $100,000 or more; provided that, in any event, the term
“Material Leased Property” shall not include (i) any leased Real Property with
respect to which the Consolidated Party is unable, after using commercially
reasonable efforts, to procure the consent (if necessary under the terms of the
subject lease) to the Mortgage from the respective landlord, (ii) any leased
Real Property included on Schedule 5.20(a)(ii) hereof or (iii) any leased Real
Property consisting solely of commercial office space.

 

“Material Licensed Intellectual Property” has the meaning set forth in
Section 5.17.

 

“Material Owned Intellectual Property” has the meaning set forth in
Section 5.17.

 

“Maturity Date” means (i) as to Revolving Loans and Swingline Loans, the
Revolving Termination Date, (ii) as to the Tranche A Term Loans, the Tranche A
Term Loan Maturity Date and (iii) as to the Tranche B Term Loans, the Tranche B
Term Loan Maturity Date.

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.

 

“Mortgage” means a mortgage or deed of trust, substantially in the form of, or
otherwise substantially identical in substance to, the provisions of Exhibit F-5
hereto, among any Credit Party, the Collateral Agent and one or more trustees,
as the same may be amended, modified or supplemented from time to time.

 

“Mortgage Documents” means the documents and instruments required to be
delivered pursuant to the second sentence of Section 6.11(b).

 

26



--------------------------------------------------------------------------------

“Mortgaged Properties” means, collectively, those parcels of Real Property for
which Mortgages have been delivered pursuant to this Agreement.

 

“Multiemployer Plan” means a Plan covered by Title IV of ERISA which is a
multiemployer plan as defined in Section 3(37) or 4001(a)(3) of ERISA.

 

“Multiple Employer Plan” means a Plan covered by Title IV of ERISA, other than a
Multiemployer Plan, which any Consolidated Party or any ERISA Affiliate and at
least one employer other than any Consolidated Party or any ERISA Affiliate are
contributing sponsors.

 

“Net Cash Proceeds” means: (i) with respect to any Asset Disposition, (A) the
gross amount of cash proceeds (including Insurance Proceeds and Condemnation
Awards in the case of any Casualty or Condemnation, except to the extent and for
so long as such Insurance Proceeds or Condemnation Awards constitute
Reinvestment Funds or unless such Insurance Proceeds or Condemnation Awards are
to be used for repair, restoration or replacement pursuant to plans approved by
the Administrative Agent) actually paid to or actually received by any
Consolidated Party in respect of such Asset Disposition (including any cash
proceeds received as income or other proceeds of any non-cash proceeds of any
Asset Disposition as and when received), less (B) the sum of (w) the amount, if
any, of all taxes paid or reasonably expected to be paid (or Permitted Tax
Dividends made or which are expected to be made with respect to income or gains
arising as a result of such Asset Disposition), and customary fees, brokerage
fees, commissions, costs and other expenses (other than those payable to any
Consolidated Party or Affiliates) that are incurred in connection with such
Asset Disposition and are payable by the seller or the transferor of the assets
or property to which such Asset Disposition relates, but only to the extent not
already deducted in arriving at the amount referred to in clause (i) (A) above,
(x) appropriate amounts that must be set aside as a reserve in accordance with
GAAP against any liabilities associated with such Asset Disposition, (y) if
applicable, the amount of any Debt (including any premium or penalty) secured by
a Permitted Lien that has been repaid or refinanced in accordance with its terms
with the proceeds of such Asset Disposition and (z) any payments to be made by
any Consolidated Party as agreed between such Consolidated Party and the
purchaser of any assets subject to an Asset Disposition in connection therewith;
and (ii) with respect to any Equity Issuance or Debt Issuance, the gross amount
of cash proceeds paid to or received by any Consolidated Party in respect of
such Equity Issuance or Debt Issuance as the case may be (including cash
proceeds subsequently received at any time in respect of such Equity Issuance or
Debt Issuance from non-cash consideration initially received or otherwise), net
of underwriting discounts and commissions or placement fees, investment banking
fees, legal fees, consulting fees, accounting fees and other customary fees and
expenses directly incurred by any Consolidated Party in connection therewith
(other than those payable to any Consolidated Party or any Affiliate of any
Consolidated Party).

 

“New Lender” means with respect to any event described in Section 3.04(d), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.

 

“Non-Credit Party” means any Consolidated Party which is not a Credit Party.

 

“Non-Excluded Taxes” has the meaning set forth in Section 3.10.

 

“Norway” means Norway Seafoods ASA, a Norwegian corporation, and its successors
and Affiliates and any of their respective controlling stockholders and
immediate family members, heirs, executors or legal representatives of such
controlling stockholders.

 

27



--------------------------------------------------------------------------------

“Note” means a Revolving Note, a Tranche A Term Loan Note, a Tranche B-1 Term
Loan Note, a Tranche B-2 Term Loan Note or a Swingline Note and “Notes” means
any combination of the foregoing.

 

“Notice of Borrowing” means a request by the Borrower for a Borrowing,
substantially in the form of Exhibit A-1 hereto.

 

“Notice of Extension/Conversion” has the meaning set forth in Section 3.02.

 

“Obligations” means, at any date, (i) all Credit Obligations and (ii) all
Derivatives Obligations of a Credit Party owed or owing to any Derivatives
Creditor.

 

“Operating Lease” means, as applied to any Person any lease (including leases
which may be terminated by the lessee at any time) of any property (whether
real, personal or mixed) by such Person as lessee which is not a Capital Lease.

 

“Parent” has the meaning set forth in the introductory paragraphs to this
Agreement.

 

“Parent Guarantors” means the Parent, ASC and each Issuer, individually and
collectively.

 

“Parent Guaranty Agreement” means the Amended and Restated Guaranty Agreement,
substantially in the form of Exhibit E-1 hereto, dated as of the date hereof,
executed by each Parent Guarantor, as amended, modified or supplemented from
time to time.

 

“Parent Pledge Agreement” means the Amended and Restated Pledge Agreement,
substantially in the form of Exhibit F-2, dated as of the date hereof, among the
Parent, ASC, ASG and the Collateral Agent, as amended, modified or supplemented
from time to time.

 

“Participation Interest” means a Credit Event by a Lender by way of a purchase
of a participation interest in Letters of Credit or LOC Obligations as provided
in Section 2.02(c), in Swingline Loans as provided in Section 2.05(c) or in any
Loans as provided in Section 3.13.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.

 

“Perfection Certificate” means with respect to any Credit Party a certificate,
substantially in the form of Exhibit F-4 to this Agreement, completed and
supplemented with the schedules and attachments contemplated thereby to the
satisfaction of the Collateral Agent and duly executed by a Responsible Officer
of such Credit Party.

 

“Permit” means any license, permit, franchise, right or privilege, certificate
of authority, endorsement, or order, or any waiver of the foregoing, issued or
issuable by any Governmental Authority.

 

“Permitted Acquisition” means an acquisition by the Borrower or any Subsidiary
of the Borrower of the Capital Stock or all (or any substantial part for which
audited financial statements or other financial information satisfactory to the
Administrative Agent is available) of the assets or property of another Person
(including by merger or consolidation or by incorporation of a new Subsidiary)
for up to the fair market value of Capital Stock or property or assets so
acquired as determined in the reasonable business judgment of the Borrower;
provided that (i) the Capital Stock or property or assets acquired in such
acquisition relates to a line of business similar to the Businesses; (ii) the
representations and

 

28



--------------------------------------------------------------------------------

warranties made by the Credit Parties in each Credit Document shall be true and
correct in all material respects at and as of the date of such acquisition (as
if made on such date after giving effect to such acquisition), except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects at and as of such earlier date); (iii) the Administrative
Agent shall have received all items in respect of the Capital Stock or property
or assets acquired in such acquisition (and/or the seller thereof) required to
be delivered by Section 6.11; (iv) in the case of an acquisition of the Capital
Stock of another Person, except in the case of the incorporation of a new
Subsidiary, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such acquisition; (v) no Default or Event
of Default shall have occurred and be continuing immediately before or
immediately after giving effect to such acquisition and the Borrower shall have
delivered to the Administrative Agent a Pro-Forma Compliance Certificate
demonstrating that, upon giving effect to such acquisition on a Pro-Forma Basis
(with pro-forma adjustments satisfactory to the Administrative Agent), the
Borrower shall be in compliance with all of the financial covenants set forth in
Section 7.18 hereof as of the last day of the most recent period of four
consecutive fiscal quarters of the Borrower which precedes or ends on the date
of such acquisition and with respect to which the Administrative Agent has
received the consolidated financial information required under Section 6.01(a)
and (b) and the certificate required by Section 6.01(c); (vi) after giving
effect to such acquisition, the Revolving Committed Amount shall be at least
$15,000,000 greater than the total Revolving Outstandings; and (vii) the
aggregate consideration (including cash, earn-out payments, assumption of
indebtedness and non-cash consideration) for all such acquisitions occurring
after the Effective Date shall not exceed $100,000,000.

 

“Permitted Encumbrances” means (i) those liens, encumbrances and other matters
affecting title to any Mortgaged Property listed in the title policies in
respect thereof and found, on the date of delivery of such title policies to the
Collateral Agent in accordance with the terms hereof, reasonably acceptable by
the Collateral Agent, (ii) zoning and other municipal ordinances which are not
violated in any material respect by the existing improvements and the present
use by the mortgagor of the Premises (as defined in the respective Mortgage) and
(iii) such other items to which the Collateral Agent may consent (such consent
not to be unreasonably withheld).

 

“Permitted Investments” has the meaning set forth in Section 7.06.

 

“Permitted Liens” has the meaning set forth in Section 7.02.

 

“Permitted Tax Dividend” has the meaning set forth in Section 7.07(iv).

 

“Permitted Vessel Lease” means a lease or charter by any Vessel Owning Company
as lessor or charterer of an aggregate of no more than three Vessels that are
determined in good faith to be obsolete or surplus to the Business; provided
that (A) such lease or charter shall not permit any such Vessel to be used
outside the jurisdiction of the United States of America, (provided further that
the AMERICAN CHALLENGER may be operated in Mexican waters) or for any purpose
illegal under the laws of the United States of America or any state thereof,
(B) the fair market value of all property subject to Permitted Vessel Leases
shall not exceed $40,000,000 at any time and (C) the Fishing Rights or Fishing
Rights Agreements, of the Borrower and its Wholly-Owned Domestic Subsidiaries
shall not be reduced or impaired as a result of any such lease or charter.

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.

 

29



--------------------------------------------------------------------------------

“Plan” means at any time any employee benefit plan (as defined in Section 3(3)
of ERISA) which is covered by ERISA and with respect to which any Consolidated
Party or any ERISA Affiliate is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” within the
meaning of Section 3(5) of ERISA.

 

“PLC Vessels” shall mean any of the following Vessels: DEEP PACIFIC, LILLI ANN
and NORTH CAPE, and any other catcher Vessel now or hereafter acquired after the
Effective Date.

 

“Pledge Agreement” means the Amended and Restated Pledge Agreement,
substantially in the form of Exhibit F-3 hereto, dated as of the date hereof,
among the Borrower, the Subsidiary Guarantors and the Collateral Agent, as
amended, supplemented or modified from time to time.

 

“Pledged Collateral” has the meaning set forth in the Pledge Agreement and the
Parent Pledge Agreement.

 

“Pollock Vessel” shall mean any of the following Vessels: AMERICAN CHALLENGER,
AMERICAN DYNASTY, AMERICAN TRIUMPH, NORTHERN EAGLE, NORTHERN HAWK, NORTHERN
JAEGER, OCEAN ROVER, and KATIE ANN, and, after the date of the Forum Star
Closing, the FORUM STAR, together with any other Vessel now or hereafter
acquired by any of the Consolidated Parties that is (i) greater than 165 feet in
registered length, (ii) of more than 750 gross tons, or (iii) that has an engine
or engines capable of producing a total of more than 3,000 shaft horsepower.

 

“Pre-Commitment Information” means, taken as an entirety, any written
information in respect of the Credit Parties provided to any Agent or Lender by
or on behalf of the Sponsor or the Borrower prior to the Effective Date.

 

“Preferred Stock” means, as applied to the Capital Stock of a Person, Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends or distributions, or as to the distribution of assets upon
any voluntary or involuntary liquidation or dissolution of such Person, over the
Capital Stock of any other class of such Person.

 

“Prepayment Account” has the meaning set forth in Section 3.03(b)(viii).

 

“Prime Rate” means the rate of interest publicly announced by Bank of America,
N.A. in Charlotte, North Carolina (or such other principal office of the
Administrative Agent as communicated in writing to the Borrower and the Lenders)
from time to time as its Prime Rate. Any change in the interest rate resulting
from a change in the Prime Rate shall become effective as of 12:01 A.M. of the
Business Day on which each change in the Prime Rate is announced by the
Administrative Agent. It is a rate set by Bank of America, N.A. based upon a
variety of factors, including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate.

 

“Principal Quarterly Amortization Payment” means a scheduled principal payment
on the Tranche A Term Loans pursuant to Section 2.03(e) or on the Tranche B Term
Loans pursuant to Section 2.04(e).

 

“Principal Quarterly Amortization Payment Date” means (a) in the case of the
Tranche A Term Loans, beginning on December 31, 2005, each
March 31, June 30, September 30 and December 31 occurring on or prior to the
Tranche A Term Loan Maturity Date; (b) in the case of the Tranche B-1 Term
Loans, beginning on December 31, 2005, each March 31, June 30, September 30 and
December 31

 

30



--------------------------------------------------------------------------------

occurring on or prior to the Tranche B Term Loan Maturity Date; and (c) in the
case of the Tranche B-2 Term Loans, beginning on June 30, 2006, each
March 31, June 30, September 30 and December 31 occurring on or prior to the
Tranche B Term Loan Maturity Date.

 

“Principals” means the Sponsor Group, the Management Group, Coastal Villages
Pollock LLC and Central Bering Sea Fishermen’s Association.

 

“Pro-Forma Basis” means, for purposes of calculating compliance of any
transaction with any provision hereof, that the transaction in question shall be
deemed to have occurred as of the first day of the most recent period of four
consecutive fiscal quarters of the Borrower which precedes or ends on the date
of such transaction and with respect to which the Administrative Agent has
received the financial information for the Borrower and its Consolidated
Subsidiaries required under Section 6.01(a) or (b), as applicable, and the
certificates required by Section 6.01(c) for such period. As used in this
definition, “transaction” means (i) any incurrence or assumption by a
Consolidated Party of Debt under Section 7.01(xiii) or Attributable Debt in
respect of a Sale/Leaseback Transaction under Section 7.13, (ii) any merger or
consolidation referred to in Section 7.04. or (iii) any Permitted Acquisition
referred to in Section 7.06(a)(xiv). In connection with any calculation of the
financial covenants set forth in Section 7.18 upon giving effect to a
transaction on a “Pro-Forma Basis”, (i) any Debt incurred by the Borrower or any
of its Subsidiaries in connection with such transaction (or any other
transaction which occurred during the relevant four fiscal quarter period) shall
be deemed to have been incurred as of the first day of the relevant four
fiscal-quarter period, (ii) if such Debt has a floating or formula rate, then
the rate of interest for such Debt for the applicable period for purposes of the
calculations contemplated by this definition shall be determined by utilizing
the rate which is or would be in effect with respect to such Debt as at the
relevant date of such calculations and (iii) income statement items (whether
positive or negative) attributable to all property acquired in such transaction
or to the Investment comprising such transaction, as applicable, shall be
included as if such transaction has occurred as of the first day of the relevant
four-fiscal-quarter period.

 

“Pro-Forma Compliance Certificate” means a certificate of a Responsible Officer
or chief accounting officer of the Borrower delivered to the Administrative
Agent in connection with (i) any incurrence or assumption by a Consolidated
Party of Debt under Section 7.01(xiii) or Attributable Debt in respect of a
Sale/Leaseback Transaction under Section 7.13, (ii) any merger or consolidation
referred to in Section 7.04 or (iii) any Permitted Acquisition referred to in
Section 7.06(a)(xiv) and containing reasonably detailed calculations (with
pro-forma adjustments satisfactory to the Administrative Agent), upon giving
effect to the applicable transaction on a “Pro-Forma Basis”, of the Fixed Charge
Coverage Ratio and the Leverage Ratio as of the last day of the most recent
period of four consecutive fiscal quarters of the Borrower which precedes or
ends on the date of the applicable transaction and with respect to which the
Administrative Agent shall have received the consolidated financial information
for the Borrower and its Consolidated Subsidiaries required under
Section 6.01(a) or (b), as applicable, and the certificate required by
Section 6.01(c) for such period.

 

“Qualified Capital Stock” means Capital Stock of the ASLP issued in a Qualifying
Equity Issuance.

 

“Qualifying Equity Issuance” means (a) the issuance by ASLP for cash of its
Capital Stock to the Sponsor Group or any other Person (including, without
limitation, to one or more employee stock ownership plans sponsored by the
Parent or the Borrower) if: (i) 100% of the proceeds of such issuance shall be
immediately contributed by ASLP to Holdings, by Holdings to the Parent, by the
Parent to ASG and by ASG to the Borrower; (ii) no Default or Event of Default
shall have occurred or be continuing on the date of issuance, both before and
after giving effect thereto; (iii) after giving effect thereto, no Change of
Control shall have occurred; (iv) such stock shall be issued in a private
placement

 

31



--------------------------------------------------------------------------------

exempt from registration under the Securities Act; (v) the proceeds thereof
shall not be used to repay any Debt (other than the Obligations) or to make any
Restricted Payment; (vi) within 10 Business Days after such issuance, the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower attesting to the satisfaction of the
foregoing conditions, describing the uses of the proceeds of such issuance and
attesting that such use shall not constitute a Default or an Event of Default;
and (vii) such proceeds shall be used within 45 days after such issuance as
described in such certificate; or (b) a Qualifying IPO.

 

“Qualifying IPO” means an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 (or any
successor form)) of the common Capital Stock of ASLP, Holdings or any member of
Holdings organized for the purpose of achieving, directly or indirectly, public
ownership of ASLP or Holdings, as the case may be (i) pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act (whether alone or in conjunction with a
secondary public offering) and (ii) resulting in gross proceeds of at least
$45,000,000.

 

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

 

“Register” has the meaning set forth in Section 10.03(c).

 

“Regulation A, O, T, U or X” means Regulation A, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System, as amended, or any
successor regulation.

 

“Reinvestment Funds” means, with respect to any Insurance Proceeds or any
Condemnation Award, that portion of such funds as shall, according to a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent within 90 days after the occurrence of the Casualty or
Condemnation giving rise thereto (and in any case prior to the receipt thereof
by any Consolidated Party), be reinvested in the repair, restoration or
replacement of the properties that were the subject of such Casualty or
Condemnation; provided that (i) the aggregate amount of such proceeds with
respect to any such event or series of related events shall not exceed (x) the
lesser of (A) $95,000,000 (such amount to be increased by 5% per annum) with
respect to the Vessels and (B) the aggregate amount of such proceeds relating to
the total loss of any single Vessel and (y) otherwise $7,500,000, in either case
without the prior written consent of the Required Lenders, (ii) such certificate
shall be accompanied by evidence reasonably satisfactory to the Administrative
Agent that any property subject to such Casualty or Condemnation has been or
will be repaired, restored or replaced to its condition immediately prior to
such Casualty or Condemnation, (iii) pending such reinvestment, the entire
amount of such proceeds shall be deposited in an account with the Collateral
Agent for the benefit of the Secured Parties, over which the Collateral Agent
shall have sole control and exclusive right of withdrawal (which may include the
Reinvestment Funds Account established under the Security Agreement), (iv) from
and after the date of delivery of such certificate, the Borrower or one or more
of its Subsidiaries shall diligently proceed, in a commercially reasonable
manner, to complete the repair, restoration or replacement of the properties
that were the subject of such Casualty or Condemnation as described in such
certificate and (v) no Default or Event of Default shall have occurred and be
continuing; and provided further that, if any of the foregoing conditions shall
cease to be satisfied at any time, such funds shall no longer be deemed
Reinvestment Funds and such funds shall immediately be applied to prepayment of
the Loans in accordance with Section 3.03(b).

 

“Reinvestment Funds Account” has the meaning set forth in the Security
Agreement.

 

32



--------------------------------------------------------------------------------

“Related Party” means: (i) with respect to any Principal other than an
individual, any controlling stockholder, partner, member or 80% (or more) owned
Subsidiary; (ii) with respect to any Principal other than an individual, any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding an 80% or more
controlling interest of which consist of any one or more Principals and/or such
other Persons referred to in the immediately preceding clause (i); or (iii) with
respect to any Principal that is an individual, (A) any immediate family member,
heir, executor or legal representative of such individual or (B) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding an 80% or more controlling
interest of which consist of any one or more individuals who are part of the
Management Group or members of their immediate families.

 

“Replacement Date” has the meaning set forth in Section 3.04(d).

 

“Replacement Lender” has the meaning set forth in Section 3.04(d).

 

“Replacement Owner” means any Person (except the Management Group) that
(a) purchases, acquires or gains control over, directly or indirectly, all of
the Voting Securities of Holdings owned, directly or indirectly, by the Sponsor
and (b) is not objected to by the Required Lenders; provided that before and
after giving effect to such acquisition (i) the aggregate principal amount of
Term Loans outstanding hereunder shall be less than $275,000,000 and (ii) no
Default or Event of Default shall have occurred and be continuing.

 

“Reportable Event” means a “reportable event” as defined in Section 4043 of
ERISA with respect to which the notice requirements to the PBGC have not been
waived.

 

“Required Lenders” means Lenders whose aggregate Credit Exposure (as hereinafter
defined) constitutes more than 50% of the Credit Exposure of all Lenders at such
time. For purposes of the preceding sentence, the term “Credit Exposure” as
applied to each Lender shall mean (i) at any time prior to the termination of
the Commitments, the sum of (A) the Revolving Commitment Percentage of such
Lender multiplied by the Revolving Committed Amount plus (B) the Tranche A Term
Loan Commitment Percentage of such Lender multiplied by the aggregate principal
amount of the Tranche A Term Loans outstanding at such time plus (C) the Tranche
B-1 Term Loan Commitment Percentage of such Lender multiplied by the aggregate
principal amount of the Tranche B-1 Term Loans outstanding plus (D) the Term B-2
Commitment Loan Percentage of such Lender multiplied by the aggregate principal
amount of the Tranche B-2 Term Loans outstanding, and (ii) at any time after the
termination of the Commitments, the sum of (A) the principal balance of the
outstanding Loans of such Lender plus (B) such Lender’s Participation Interests
in all LOC Obligations and Swingline Loans.

 

“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.

 

“Responsible Officer” shall mean, as to any Person, the president, chief
executive officer, chief operating officer, any financial officer, any vice
president or the general counsel of such Person (or, (i) in the case of a
partnership, the managing general partner of such Person and (ii) in the case of
a limited liability company, the managing or sole member of such Person).

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any class of Capital Stock or Equity Equivalents of any
Consolidated Party, now or hereafter

 

33



--------------------------------------------------------------------------------

outstanding, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
Capital Stock or Equity Equivalents of any Consolidated Party, now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any class of
Capital Stock or Equity Equivalents of any Consolidated Party, now or hereafter
outstanding or (iv) (A) any payment or prepayment of principal of, premium, if
any, redemption, purchase, retirement, defeasance, sinking fund or similar
payment with respect to, the Senior Subordinated Notes or the Discount Notes or
(B) any payment or prepayment of principal of, premium, if any, or interest on,
redemption, purchase retirement, defeasance, sinking fund or similar payment
with respect to, any other Subordinated Debt.

 

“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to Section 3.04(d).

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans and
identified as such in the Notice of Borrowing with respect thereto.

 

“Revolving Commitment” means, with respect to any Lender, the commitment of such
Lender, in an aggregate principal amount at any time outstanding of up to such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(i) to make Revolving Loans in accordance with the provisions of
Section 2.01(a), (ii) to purchase Participation Interests in Letters of Credit
in accordance with the provisions of Section 2.02(c) and (iii) to purchase
Participation Interests in Swingline Loans in accordance with the provisions of
Section 2.05(c).

 

“Revolving Commitment Percentage” means, for each Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 1.01A hereto, as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 10.03(b).

 

“Revolving Committed Amount” means $75,000,000 or such lesser amount to which
the Revolving Committed Amount may be reduced pursuant to Section 3.04.

 

“Revolving Lender” means each Lender identified in the Schedule 1.01A as having
a Revolving Commitment and each Eligible Assignee which acquires a Revolving
Commitment or Revolving Loan pursuant to Section 10.03(b) and their respective
successors.

 

“Revolving Loan” means a Loan made under Section 2.01(a).

 

“Revolving Note” means a promissory note, substantially in the form of Exhibit
B-1 hereto, evidencing the obligation of the Borrower to repay outstanding
Revolving Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

 

“Revolving Outstandings” has the meaning set forth in Section 2.01(a).

 

“Revolving Termination Date” means September 30, 2011 (or, if such day is not a
Business Day, the next preceding Business Day) or such earlier date upon which
the Revolving Commitments shall have been terminated in their entirety in
accordance with this Agreement.

 

“Safe Harbor Percentage” means 88% of the Foreign Ownership Percentage that, if
exceeded by ASLP, Holdings, the Parent, ASG or any of their respective
Affiliates or Subsidiaries, would cause ASLP, Holdings, the Parent, ASG or any
of their respective Subsidiaries to be a Foreign Person.

 

34



--------------------------------------------------------------------------------

“Sale/Leaseback Transaction” means any direct or indirect arrangement with any
Person or to which any such Person is a party providing for the leasing to the
Borrower or any of its Subsidiaries of any property, whether owned by the
Borrower or any of its Subsidiaries as of the Effective Date or later acquired,
which has been or is to be sold or transferred by the Borrower or any of its
Subsidiaries to such Person or to any other Person from whom funds have been, or
are to be, advanced by such Person on the security of such property.

 

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., a
New York corporation, and its successor or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.

 

“Sarbanes-Oxley Act” means the United States Sarbanes-Oxley Act of 2002, as
amended.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” means the Second Amended and Restated Security Agreement,
dated as of the date hereof, among the Parent Guarantors, the Borrower, the
Subsidiary Guarantors and the Collateral Agent, substantially in the form of
Exhibit F-1 hereto, as amended, modified or supplemented from time to time.

 

“Securityholders’ Agreement” means the Amended and Restated Securityholders’
Agreement dated as of October 4, 2002 among ASLP, ASC Management, Inc., Centre
Capital Investors III, L.P., Centre Capital Individual Investors III, L.P., CP3
Tax-Exempt Holdings Corp., ASC Offshore Holdings Corp., Centre Capital Partners
Coinvestments III, L.P., Coastal Villages Pollock LLC, SF Partner XXIV, LLC,
Resource Group International, Inc, Norway, Bernt O. Bodal, Jeffrey W. Davis,
Hallvard Muri, Amy Wallace and Inge Andreassen, as amended on or prior to the
Effective Date and as the same may be further amended, modified or supplemented
from time to time in accordance with the provisions thereof and of this
Agreement.

 

“Senior Subordinated Note Documents” means, collectively, the Senior
Subordinated Note Indenture and any other indentures, note purchase agreements,
promissory notes, guarantees and other instruments and agreements evidencing the
terms of the Senior Subordinated Notes, as amended, supplemented, amended and
restated or otherwise modified in accordance therewith and with Section 7.08(a).

 

“Senior Subordinated Note Indenture” means the Indenture dated as of April 18,
2002 among the Borrower, the Co-Issuer, the guarantors set forth therein, and
Wells Fargo Bank Minnesota, National Association, as Trustee, as in effect on
the Effective Date (as the same may be amended or otherwise modified from time
to time thereafter in accordance with the terms hereof and thereof), pursuant to
which the Senior Subordinated Notes were issued.

 

“Senior Subordinated Notes” means the 10-1/8% Senior Subordinated Notes due
April 15, 2010 co-issued by the Borrower and the Co-Issuer, including any notes
issued by the Borrower and the Co-Issuer to holders of Senior Subordinated Notes
to exchange Senior Subordinated Notes for notes with substantially identical
terms registered under the Securities Act.

 

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

35



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person as of a particular date, that on
such date (i) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (ii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (iii) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (iv) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and
(v) the aggregate fair saleable value (i.e., the amount that may be realized
within a reasonable time, considered to be six months to one year, either
through collection or sale at the regular market value, conceiving the latter as
the amount that could be obtained for the assets in question within such period
by a capable and diligent businessman from an interested buyer who is willing to
purchase under ordinary selling conditions) of the assets of such Person will
exceed its debts and other liabilities (including contingent, subordinated,
unmatured and unliquidated debts and liabilities). For purposes of this
definition, “debt” means any liability on a claim, and “claim” means (i) a right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured, or (ii) a right to an equitable remedy
for breach of performance if such breach gives rise to a payment, whether or not
such right is an equitable remedy, is reduced judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.

 

“SPC Trucking Asset Disposition” means the sale, transfer or other disposition,
in one or a series of transactions and for fair market value, of assets owned by
Southern Pride Catfish Trucking Inc. and Southern Pride Catfish LLC consisting
of motor vehicles and related property.

 

“Sponsor” means Centre Partners Management LLC, and its successors.

 

“Sponsor Group” means the Sponsor and any funds managed by the Sponsor or its
Affiliates.

 

“Sponsor Release Date” means the first date upon the earliest to occur of
(a)(i) the aggregate principal amount of Term Loans outstanding hereunder shall
be less than $275,000,000 and (ii) no Default or Event of Default shall have
occurred and be continuing; (b)(i) any Person (except the Management Group) not
objected to by the Required Lenders purchases, acquires or gains control over,
directly or indirectly, all of the Voting Securities of Holdings owned, directly
or indirectly, by the Sponsor and (ii) no Default or Event of Default shall have
occurred and be continuing; and (c) there is a Replacement Owner.

 

“Standby Letter of Credit Fee” has the meaning set forth in Section 3.05(b)(i).

 

“Subordinated Debt” of any Person means (i) with respect to the Borrower or the
Co-Issuer, the Senior Subordinated Notes and (ii) all other Debt which (A) by
its terms is not required to be repaid, in whole or in part, before the first
anniversary of the Final Termination Date, (B) is by its terms expressly
subordinated in right of payment to such Person’s indebtedness, obligations and
liabilities to the Lenders under the Credit Documents pursuant to payment and
subordination provisions satisfactory in form and substance to the Required
Lenders and (C) is issued pursuant to credit documents having covenants,
subordination provisions and events of default that are satisfactory in form and
substance to the Required Lenders but that in no event are less favorable,
including with respect to rights of acceleration, to such Person than the terms
hereof.

 

36



--------------------------------------------------------------------------------

“Subsidiary” means with respect to any Person any corporation, partnership,
limited liability company, association or other business entity of which (i) if
a corporation, more than 50% of the total voting power of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a partnership, limited
liability company, association or business entity other than a corporation, more
than 50% of the partnership or other similar ownership interests thereof is at
the time owned or controlled, directly or indirectly, by that Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have more than 50% ownership interest in
a partnership, limited liability company, association or other business entity
if such Person or Persons shall be allocated more than 50% of partnership,
association or other business entity gains or losses or shall be or control the
manager or a general partner of such partnership, association or other business
entity.

 

“Subsidiary Guarantors” means each Subsidiary of the Borrower on the Effective
Date (other than a Foreign Subsidiary) which has executed the Subsidiary
Guaranty Agreement or Joinder Agreement relating thereto, and each future
Wholly-Owned Subsidiary of the Borrower (other than a Foreign Subsidiary, except
to the extent otherwise provided in Section 6.11(d), or a Joint Venture Entity)
which may thereafter execute a Joinder Agreement, together with their successors
and permitted assigns, and “Subsidiary Guarantor” means any one of them.

 

“Subsidiary Guaranty Agreement” means the Amended and Restated Subsidiary
Guaranty, substantially in the form of Exhibit E-2 hereto, dated as of the date
hereof, among the Subsidiary Guarantors and the Administrative Agent, as
amended, modified or supplemented from time to time.

 

“Swingline Commitment” means the agreement of the Swingline Lender to make Loans
pursuant to Section 2.05.

 

“Swingline Committed Amount” means $20,000,000 (or such lower amount as the
Borrower, Swingline Lender and the Administrative Agent may agree from time to
time), as such Swingline Committed Amount may be reduced pursuant to
Section 3.04.

 

“Swingline Lender” means Wells Fargo Bank, in its capacity as the Swingline
Lender under Section 2.05, and its successor or successors in such capacity.

 

“Swingline Loan” and “Swingline Loans” have the meanings set forth in
Section 2.05(a).

 

“Swingline Note” means a promissory note, substantially in the form of Exhibit
B-4 hereto, evidencing the obligation of the Borrower to repay outstanding
Swingline Loans, as such note may be amended, modified, supplemented, extended,
renewed or replaced from time to time.

 

“Swingline Termination Date” means the earlier of (i) September 30, 2011 or such
earlier date upon which the Revolving Commitments shall have been terminated in
their entirety in accordance with this Agreement and (ii) the date on which the
Swingline Commitment is terminated in its entirety in accordance with the
Agreement.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement where
such arrangement is considered borrowed money indebtedness of the obligor for
tax purposes but is classified as an Operating Lease of the obligor in
accordance with GAAP.

 

37



--------------------------------------------------------------------------------

“Term Loan” means a Tranche A Term Loan, a Tranche B Term Loan or an Incremental
Facility Loan, and “Term Loans” means any two or more of them, collectively.

 

“Theoretical Tax” means with respect to any amount, the product of (i) such
amount and (ii) the maximum combined United States federal, New York State and
New York City tax rate applicable to an individual resident or corporation
(whichever is higher) on ordinary income and net short-term capital gains or on
net long term capital gains, as applicable, after having given effect to the
deductibility for federal income tax purposes of state and local income taxes.

 

“Trade Letter of Credit Fee” has the meaning set forth in Section 3.05(b)(ii).

 

“Tranche A Term Loan” means a Loan made to the Borrower under Section 2.03(a)
and “Tranche A Term Loans” means the Tranche A Term Loans of the Lenders,
collectively.

 

“Tranche A Term Loan Borrowing” means a Borrowing comprised of Tranche A Term
Loans and identified as such in the Notice of Borrowing with respect thereto.

 

“Tranche A Term Loan Commitment” means, with respect to any Lender, the
commitment of such Lender to make Tranche A Term Loans to the Borrower on the
Effective Date in an aggregate principal amount equal to such Lender’s
applicable Tranche A Term Loan Commitment Percentage of the applicable Tranche A
Term Loan Committed Amount.

 

“Tranche A Term Loan Commitment Percentage” means, collectively, for any Lender,
the percentage, if any, identified as its Tranche A Term Loan Commitment
Percentage on Schedule 1.01A, as such percentages may be modified in connection
with any assignment made in accordance with the provisions of Section 10.03(b).

 

“Tranche A Term Loan Committed Amount” means $125,000,000, or such lesser amount
to which the Tranche A Term Loan Committed Amount may be reduced pursuant to
Section 3.04.

 

“Tranche A Term Loan Maturity Date” means September 30, 2011 (or, if such day is
not a Business Day, the next preceding Business Day) or such earlier date on
upon which the aggregate unpaid principal amount of the Tranche A Term Loans
shall have been repaid in full.

 

“Tranche A Term Loan Note” or “Tranche A Term Loan Notes” means a promissory
note, substantially in the form of Exhibit B-2 hereto evidencing the obligations
of the Borrower to repay the outstanding Tranche A Term Loans, as such note may
be amended, modified, restated, supplemented, extended, renewed or replaced from
time to time.

 

“Tranche B Term Loan” means a Tranche B-1 Term Loan or a Tranche B-2 Term Loan
and “Tranche B Term Loans” means the Tranche B-1 Term Loans and the Tranche B-2
Term Loans of the Lenders, collectively.

 

“Tranche B Term Loan Borrowing” means a Borrowing comprised of Tranche B-1 Term
Loans or Tranche B-2 Term Loans and identified as such in the Notice of
Borrowing with respect thereto.

 

“Tranche B-1 Term Loan” and “Tranche B-1 Term Loans” have the meanings set forth
in Section 2.04(a)(i).

 

“Tranche B-1 Term Loan Borrowing” means a Borrowing comprised of Tranche B-1
Term Loans and identified as such in the Notice of Borrowing with respect
thereto.

 

38



--------------------------------------------------------------------------------

“Tranche B-2 Term Loan” and “Tranche B-2 Term Loans” have the meanings set forth
in Section 2.04(a)(ii).

 

“Tranche B-2 Term Loan Borrowing” means a Borrowing comprised of Tranche B-2
Term Loans and identified as such in the Notice of Borrowing with respect
thereto.

 

“Tranche B-1 Term Loan Commitment” means, without duplication, with respect to
any Lender, the commitment of such Lender to make Tranche B-1 Term Loans to the
Borrower on the Effective Date in an aggregate principal amount equal to such
Lender’s Tranche B-1 Term Loan Commitment Percentage of the Tranche B-1 Term
Loan Committed Amount.

 

“Tranche B-2 Term Loan Commitment” means, without duplication, with respect to
any Lender, the commitment of such Lender to make Tranche B-2 Term Loans to the
Borrower on the B-2 Effective Date in an aggregate principal amount equal to
such Lender’s Tranche B-2 Term Loan Commitment Percentage of the Tranche B-2
Term Loan Committed Amount.

 

“Tranche B-1 Term Loan Commitment Percentage” means, for any Lender, the
percentage, if any, identified as its Tranche B-1 Term Loan Commitment
Percentage on Schedule 1.01A, as may be modified in connection with any
assignment made in accordance with the provisions of Section 10.03(b).

 

“Tranche B-2 Term Loan Commitment Percentage” means, for any Lender, the
percentage, if any, identified as its Tranche B-2 Term Loan Commitment
Percentage on Schedule 1.01A, as may be modified in connection with any
assignment made in accordance with the provisions of Section 10.03(b).

 

“Tranche B-2 Term Loan Commitment Termination Date” means the earlier of (a) the
day seven calendar months after the Effective Date and (b) the day the Tranche
B-2 Term Loans are made pursuant to the satisfaction of Section 4.03.

 

“Tranche B-1 Term Loan Committed Amount” means $140,000,000, or such lesser
amount to which the Tranche B-1 Term Loan Committed Amount may be reduced
pursuant to Section 3.04

 

“Tranche B-2 Term Loan Committed Amount” means $180,000,000, or such lesser
amount to which the Tranche B-2 Term Loan Committed Amount may be reduced
pursuant to Section 3.04

 

“Tranche B-2 Term Loan Effective Date” means the day the conditions set forth in
Section 4.03 are satisfied.

 

“Tranche B Term Loan Maturity Date” means September 30, 2012 (or, if such day is
not a Business Day, the next preceding Business Day) or such earlier date on
upon which the aggregate unpaid principal amount of the Tranche B Term Loans
shall have been repaid in full.

 

“Tranche B Term Loan Note” means any Tranche B-1 Term Loan Note or a Tranche B-2
Term Loan Note, and “Tranche B Term Loan Notes” means the Tranche B-1 Term Loan
Notes and the Tranche B-2 Term Loan Notes, collectively.

 

“Tranche B-1 Term Loan Note” or “Tranche B-1 Term Loan Notes” means a promissory
note, substantially in the form of Exhibit B-3 hereto, evidencing the
obligations of the Borrower to repay

 

39



--------------------------------------------------------------------------------

the outstanding Tranche B-1 Term Loans, as such promissory note may be amended,
modified, restated, supplemented, extended, renewed or replaced from time to
time.

 

“Tranche B-2 Term Loan Note” or “Tranche B-2 Term Loan Notes” means a promissory
note, substantially in the form of Exhibit B-4 hereto, evidencing the
obligations of the Borrower to repay the outstanding Tranche B-2 Term Loans, as
such promissory note may be amended, modified, restated, supplemented, extended,
renewed or replaced from time to time.

 

“Type” has the meaning set forth in Section 1.04.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unused Revolving Commitment Amount” means, for any period, the amount by which
(i) the then applicable Revolving Committed Amount exceeds (ii) the daily
average sum for such period of (A) the aggregate principal amount of all
outstanding Revolving Loans plus (B) the aggregate amount of all outstanding LOC
Obligations.

 

“UCP” means Uniform Customs and Practices for Documentary Credits, as most
recently published by the International Chamber of Commerce.

 

“Vessel” and “Vessels” means each vessel and, collectively all vessels, owned by
the Borrower or one or more of its Subsidiaries and identified on Schedule 5.25
and all vessels thereafter acquired.

 

“Vessel Mortgage” means any mortgage on the Vessels that is granted pursuant to
this Agreement substantially in the form of Exhibit F-6 hereto, as each such
mortgage may be amended, supplemented or modified from time to time.

 

“Vessel Mortgage Documents” means, with respect to each Vessel, the items
specified in Section 4.01(f).

 

“Vessel Owning Companies” means American Seafoods Company LLC, American
Challenger LLC, American Dynasty LLC, American Triumph LLC, Ocean Rover LLC,
Northern Eagle LLC, Northern Hawk LLC, Northern Jaeger LLC, Katie Ann LLC, and
Forum Star LLC, each a Delaware limited liability company, and Deep Pacific,
LLC, Lilli Ann, LLC, and North Cape Fisheries, LLC, each a Washington limited
liability company, and their respective successors.

 

“Vessel Permitted Liens” means any of the following to the extent incurred and,
from time to time discharged, in the ordinary course of business of the
Consolidated Parties: (i) liens for crew wages (including without limitation
wages of the master of a Vessel), (ii) liens for general average and salvage,
(iii) liens for necessaries provided to a Vessel, (iv) liens for damages arising
from maritime torts, (v) liens arising by operation of law in the ordinary
course of business in operating, maintaining or repairing a Vessel and
(vi) Liens described on Schedule 1.01C.

 

“Voting Securities” means, with respect to any Person, securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such Person (irrespective of whether or not at the time securities or other
ownership interests of any other class or classes of such Person shall have or
might have voting power by reason of the happening of any contingency).

 

40



--------------------------------------------------------------------------------

“Wholly-Owned Domestic Subsidiary” means, with respect to any Person at any
date, any Domestic Subsidiary of such Person all of the shares of capital stock
or other ownership interests of which (except directors’ qualifying shares) are
at the time directly or indirectly owned by such Person.

 

“Wholly-Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the shares of capital stock or other ownership
interests of which (except directors’ qualifying shares) are at the time
directly or indirectly owned by such Person.

 

Section 1.02 Computation of Time Periods and other Definitional Provisions. The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined. For purposes of computation of periods of time
hereunder, the word “from” means “from and including” and the words “to” and
“until” each mean “to but excluding”. References in this Agreement to Articles,
Sections, Schedules, Appendices or Exhibits shall be to Articles, Sections,
Schedules, Appendices or Exhibits of or to this Agreement unless otherwise
specifically provided. All references to time herein shall be references to
Eastern Standard time or Eastern Daylight time, as the case may be, unless
specified otherwise.

 

Section 1.03 Accounting Terms and Determinations. Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall be prepared in
accordance with GAAP, applied on a consistent basis, as in effect at the time of
such preparation. All financial statements delivered to the Lenders hereunder
shall be accompanied by a statement from the Borrower that GAAP, with respect to
the Credit Parties, has not changed since the most recent financial statements
delivered by the Borrower to the Lenders or if GAAP, with respect to the Credit
Parties, has changed describing such changes in detail and explaining how such
changes affect the financial statements to the extent required under GAAP (it
being understood that such statement may be set forth in an manner acceptable to
the Lenders in the financial statements). All calculations made for the purposes
of determining compliance with this Agreement shall (except as otherwise
expressly provided herein) be made by application of GAAP applied on a basis
consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 6.01 (or, prior to the delivery of the first
financial statements pursuant to Section 6.01, consistent with the financial
statements described in Section 5.01(a)); provided if (i) the Borrower shall
object to determining such compliance on such basis at the time of delivery of
such financial statements due to any change in GAAP or the rules promulgated
with respect thereto or (ii) either the Administrative Agent or the Required
Lenders shall so object in writing within 60 days after delivery of such
financial statements (or after the Lenders have been informed of the change in
GAAP affecting such financial statements, if later), then such calculations
shall be made on a basis consistent with the most recent financial statements
delivered by the Borrower to the Lenders as to which no such objection shall
have been made. Notwithstanding the above or the terms of any definition in
Section 1.01, the parties hereto acknowledge and agree that, for purposes of all
calculations made in connection with the financial covenants set forth in
Section 7.18 (including without limitation for purposes of the definitions of
“Applicable Percentage” and “Pro Forma Basis” set forth in Section 1.01) after
consummation of (i) any merger or consolidation referred to in Section 7.04 or
(ii) any Permitted Acquisition referred to in Section 7.06(a)(xiv) or in clause
(v) of the definition of “Permitted Acquisition” set forth in Section 1.01 (any
such event referred to in the immediately forgoing clauses (i) or (ii) being
herein referred to as a “transaction”), (A) any Debt incurred or assumed by the
Borrower or any of its Subsidiaries in connection with such transaction (or any
other transaction which occurred during the relevant four fiscal quarter period)
shall be deemed to have been incurred as of the first day of the relevant four
fiscal-quarter period, (B) if such Debt has a floating or formula rate, then the
rate of interest for such Debt for the applicable period for purposes of the
calculations contemplated by this definition shall be determined by utilizing
the rate which is or would be in effect with respect to such Debt as at the
relevant date of such calculations and (C) income statement items (whether
positive or

 

41



--------------------------------------------------------------------------------

negative) attributable to all property acquired in such transaction or to the
Investment comprising such transaction, as applicable, shall be included as if
such transaction has occurred as of the first day of the relevant
four-fiscal-quarter period.

 

Section 1.04 Classes and Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Borrower pursuant
to Article II on the same date, all of which Loans are of the same Class and
Type (subject to Section 3.09) and, except in the case of Base Rate Loans, have
the same initial Interest Period. Loans hereunder are distinguished by “Class”
and “Type”. The “Class” of a Loan (or of a Commitment to make such a Loan or of
a Borrowing comprised of such Loans) refers to whether such Loan is a Revolving
Loan, Tranche A Term Loan, Tranche B-1 Term Loan, Tranche B-2 Term Loan,
Swingline Loan or an Incremental Facility Loan. The “Type” of a Loan refers to
whether such Loan is a Eurodollar Loan or a Base Rate Loan. Identification of a
Loan (or a Borrowing) by both Class and Type (e.g., a “Tranche A Eurodollar
Loan”) indicates that such Loan is a Loan of both such Class and such Type
(e.g., both a Tranche A Term Loan and a Eurodollar Loan) or that such Borrowing
is comprised of such Loans.

 

ARTICLE II

THE CREDIT FACILITIES

 

Section 2.01 Revolving Loans.

 

(a) Revolving Commitments. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make Revolving Loans to the Borrower,
in Dollars, at any time and from time to time during the period from and
including the Effective Date to but not including the Revolving Termination Date
(or such earlier date if the Revolving Committed Amount has been terminated as
provided herein); provided that (i) the sum of the aggregate principal amount of
Revolving Loans outstanding plus the aggregate amount of LOC Obligations
outstanding plus the Swingline Commitment Amount (collectively, the “Revolving
Outstandings”) shall not exceed the Revolving Committed Amount and (ii) with
respect to each individual Lender, such Lender’s outstanding Revolving Loans
plus such Lender’s Participation Interests in outstanding LOC Obligations plus
(other than the Swingline Lender) such Lender’s Participation Interests in
Swingline Loans outstanding shall not exceed such Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount. Each Revolving Borrowing shall be
in an aggregate principal amount of $2,000,000 or any larger integral multiple
of $500,000 (except that any such Borrowing may be in the amount of the unused
Revolving Committed Amount and shall be made from the Revolving Lenders ratably
in the proportions that their respective Revolving Commitment Percentages bear
to the aggregate principal amount of each Revolving Borrowing). Revolving Loans
may consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as
the Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof; provided that the Revolving Loans outstanding at any time
shall consist of no more than eight separate Groups of Eurodollar Loans. For
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Groups of Eurodollar Loans, even if they begin on the
same date, although Eurodollar Loans of any Class may, in accordance with the
provisions hereof, be combined through extensions or conversions at the end of
existing Interest Periods to constitute a single new Group of Eurodollar Loans
of such Class with the same Interest Period.

 

(b) Method of Borrowing for Revolving Loans. (i) By no later than 12:00 noon
(local time in Charlotte, North Carolina) on the Business Day prior to date of
the requested borrowing of Revolving Loans that will be Base Rate Loans or
(ii) no later than 1:00 P.M. (local time in Charlotte, North Carolina) on the
third Business Day prior to the date of the requested borrowing of Revolving
Loans that will be Eurodollar Loans, the Borrower shall telephone the
Administrative Agent as well as submit a written Notice of Borrowing in the form
of Exhibit A-1 to the Administrative Agent setting forth

 

42



--------------------------------------------------------------------------------

(A) the aggregate principal amount of Revolving Loans requested, (B) whether
such Revolving Loans shall accrue interest at the Adjusted Base Rate or the
Adjusted Eurodollar Rate, (C) with respect to Revolving Loans that will be
Eurodollar Loans, the initial Interest Period applicable thereto (which shall be
subject to the definition of Interest Period) and (D) certification that the
Borrower has complied in all respects with Section 4.03. If the Borrower shall
fail to specify (x) an Interest Period in the case of a Eurodollar Loan, then
such Eurodollar Loan shall be deemed to have an Interest Period of one month, or
(y) the type of Revolving Loan requested, then such Revolving Loan shall be
deemed to be a Base Rate Loan. All Revolving Loans on the Effective Date shall
be Base Rate Loans unless the Borrower delivers to the Administrative Agent at
least three Business Days prior to the Effective Date a funding indemnity letter
in form and substance reasonably satisfactory to the Administrative Agent.
Thereafter, all or any portion of the Revolving Loans may be converted into
Eurodollar Loans in accordance with the terms of Section 3.02 and the definition
of “Interest Period” set forth in Section 1.01.

 

(c) Funding of Revolving Loans. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly inform each Revolving Lender as to the terms
thereof. Each Revolving Lender shall make its Revolving Commitment Percentage of
the requested Revolving Borrowing available to the Administrative Agent by 3:00
P.M. (local time in Charlotte, North Carolina) on the date specified in the
Notice of Borrowing by deposit, in Dollars, of immediately available funds at
the offices of the Administrative Agent at its principal office in Charlotte,
North Carolina or at such other address as the Administrative Agent may
designate in writing. Unless the Administrative Agent determines that any
applicable condition set forth in Article IV has not been satisfied, the
Administrative Agent shall (i) apply any funds received in respect of a
Mandatory LOC Borrowing pursuant to Section 2.02(e) to reimburse the applicable
Issuing Lender for outstanding LOC Obligations, (ii) apply any funds received in
respect of outstanding Swingline Loans pursuant to Section 2.05(c) to repay
Swingline Loans and (iii) make the remainder of the funds so received available
to the Borrower by crediting the account of the Borrower on the books of such
office of the Administrative Agent.

 

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Revolving Loans hereunder; provided that the failure of
any Lender to fulfill its obligations hereunder shall not relieve any other
Lender of its obligations hereunder. Unless the Administrative Agent shall have
been notified by any Lender prior to the date of any Revolving Borrowing that
such Lender does not intend to make available to the Administrative Agent its
portion of the Revolving Loans to be made on such date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on the date of such Revolving Borrowing, and the Administrative Agent in
reliance upon such assumption, may (in its sole discretion but without any
obligation to do so) make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be entitled to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent will promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower (A) if
such Revolving Loan is a Eurodollar Loan, the Eurodollar Rate and (B) if such
Revolving Loan is a Base Rate Loan, the Base Rate and (ii) from a Lender at the
Federal Funds Rate if paid within two Business Days of the date of drawing, and
thereafter at a rate equal to the Base Rate. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Loan included in such Borrowing for purposes
of this Agreement.

 

43



--------------------------------------------------------------------------------

(d) Revolving Notes. Subject to Section 2.05, the Revolving Loans made by each
Lender shall be evidenced by a single duly executed promissory note of the
Borrower to each applicable Lender in the face amount of its Revolving
Commitment Percentage of the Revolving Committed Amount and in substantially the
form of Exhibit B-1 hereto.

 

(e) Maturity of Revolving Loans.

 

(i) The Revolving Loans shall mature on the earlier of (i) the Revolving
Termination Date and (ii) May 1, 2011 if any Discount Notes remain outstanding
on such date, and any Revolving Loans, Swingline Loans and LOC Obligations then
outstanding (together with accrued interest thereon, and all other amounts
outstanding in respect thereof) shall be due and payable on such date.

 

(ii) If on any date the aggregate Revolving Outstandings exceed the Revolving
Committed Amount, the Borrower shall repay, and there shall become due and
payable (together with accrued interest thereon), on such date an aggregate
principal amount of Swingline Loans equal to such excess. If the outstanding
Swingline Loans have been repaid in full, the Borrower shall prepay, and there
shall become due and payable (together with accrued interest thereon), Revolving
Loans in such amounts as are necessary so that, after giving effect to the
repayment of the Swingline Loans and the repayment of Revolving Loans, the
aggregate Revolving Outstandings do not exceed the Revolving Committed Amount.

 

(iii) If the outstanding Revolving Loans and Swingline Loans have been repaid in
full, the Borrower shall cash collateralize LOC Obligations by depositing in the
LOC Cash Collateral Account such amounts as are necessary so that, after giving
effect to the repayment of Swingline Loans and Revolving Loans and the cash
collateralization of LOC Obligations pursuant to this subsection, the aggregate
amount of Revolving Outstandings do not exceed the Revolving Committed Amount.
In determining the aggregate Revolving Outstandings for purposes of this
clause (iii), LOC Obligations shall be reduced to the extent that they are cash
collateralized as contemplated by this clause (iii).

 

Each prepayment of Revolving Loans required pursuant to this subsection (e)
shall be applied ratably among outstanding Revolving Loans based on the
respective amounts of principal then outstanding. Each cash collateralization of
LOC Obligations required by this subsection (e) shall be applied ratably among
LOC Obligations based on the respective amounts thereof then outstanding.

 

Section 2.02 Letter of Credit Subfacility.

 

(a) Issuance and Continuation.

 

(i) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which an Issuing Lender
may reasonably require (so long as such terms and conditions do not impose any
financial obligation on or require any Lien (not otherwise contemplated by this
Agreement) to be given by a Credit Party or conflict with any obligation of, or
detract from any action which may be taken by the Credit Parties or their
Subsidiaries under this Agreement), each Issuing Lender shall from time to time
upon request issue, in Dollars, and the LOC Participants shall participate in,
letters of credit (the “Letters of Credit”) for the account of the Borrower or
any of its Subsidiaries, from the Effective Date until the earlier of (i) the
Revolving Termination Date and (ii) May 1, 2011 if any Discount Notes remain
outstanding on such date, in a form reasonably acceptable to the Issuing Lender;
provided that (i) the aggregate amount of LOC Obligations shall not at any time
exceed

 

44



--------------------------------------------------------------------------------

$30,000,000 (the “LOC Committed Amount”), (ii) the aggregate amount of the
Revolving Outstandings shall not exceed the Revolving Committed Amount and
(iii) with respect to each individual LOC Participant, the LOC Participant’s
outstanding Revolving Loans plus its Participation Interests in outstanding LOC
Obligations plus its (other than the Swingline Lender) Participation Interests
in outstanding Swingline Loans shall not exceed such LOC Participant’s Revolving
Commitment Percentage of the Revolving Committed Amount. The issuance and expiry
date of each Letter of Credit shall be a Business Day. Except as otherwise
expressly agreed upon by all the LOC Participants, no Letter of Credit shall
have an original expiry date more than one year from the date of issuance, or as
extended, shall have an expiry date extending beyond the Revolving Termination
Date. Each Letter of Credit shall be either (x) a standby letter of credit
issued to support the obligations (including pension or insurance obligations),
contingent or otherwise, of the Borrower or any of its Subsidiaries, or (y) a
commercial letter of credit in respect of the purchase of goods or services by
the Borrower or any of its Subsidiaries in the ordinary course of business; it
being understood that any Letter of Credit issued on behalf of a Foreign
Subsidiary must be permitted by the terms of Section 7.06. Each Letter of Credit
shall comply with the related LOC Documents.

 

(ii) Continuation. On the Effective Date, each Issuing Lender that has issued an
Existing Letter of Credit shall be deemed, without further action by any party
hereto, to have sold to each Revolving Lender, and each such Revolving Lender
shall be deemed, without further action by any party hereto, to have purchased
from each such Issuing Lender, without recourse or warranty, an undivided
participation interest in its Revolving Commitment Percentage of such Existing
Letter of Credit and the related LOC Outstandings (although any fronting fee
payable under Section 3.05(b)(iii) shall be payable directly to the
Administrative Agent for the accounting of each applicable Issuing Lender, and
the Lenders (other than such Issuing Lender) shall have no right to receive any
portion of such fronting fee) and any security therefor or guaranty pertaining
thereto. On and after the Effective Date, each Existing Letter of Credit shall
constitute a Letter of Credit for all purposes hereof.

 

(b) Notice and Reports. The request for the issuance of a Letter of Credit (the
“Letter of Credit Request”) shall be submitted to the Issuing Lender, with a
copy to the Administrative Agent, in the form of Exhibit A-3 at least three
Business Days prior to the requested date of issuance or such shorter period as
agreed to in writing by the Issuing Lender. The Issuing Lender will, at least
quarterly and more frequently upon request, provide to the Administrative Agent
for dissemination to the Revolving Lenders a detailed report specifying the
Letters of Credit which are then issued and outstanding and any activity with
respect thereto which may have occurred since the date of the prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, and the expiry date as well as any payments or expirations which
may have occurred. The Issuing Lender will further provide to the Administrative
Agent, promptly upon request, copies of the Letters of Credit.

 

(c) Participations. Each LOC Participant, upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any collateral relating thereto, in each case in an amount equal to its
Revolving Commitment Percentage of the obligations under such Letter of Credit,
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the Issuing Lender therefor and
discharge when due, its Revolving Commitment Percentage of the obligations
arising under such Letter of Credit. Without limiting the scope and nature of
each LOC Participant’s participation in any Letter of Credit, to the extent that
the Issuing Lender has not been reimbursed as required hereunder or under any
such Letter of Credit, each such LOC Participant shall pay to the Issuing Lender
its Revolving Commitment Percentage of such unreimbursed drawing in same day
funds on the day of notification by the Issuing Lender of an unreimbursed
drawing pursuant to

 

45



--------------------------------------------------------------------------------

the provisions of subsection (d) hereof. The obligation of each LOC Participant
to so reimburse the Issuing Lender, through the Administrative Agent, shall be
absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Borrower or any other Credit Party to reimburse the Issuing Lender under any
Letter of Credit, together with interest as hereinafter provided.

 

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Borrower and the Administrative Agent.
Unless the Borrower shall immediately notify the Issuing Lender of its intent to
otherwise reimburse the Issuing Lender, the Borrower shall be deemed to have
requested a Revolving Loan at the Adjusted Base Rate in the amount of the
drawing as provided in subsection (e) hereof, the proceeds of which will be used
to satisfy the reimbursement obligations. The Borrower shall be irrevocably and
unconditionally obligated forthwith to reimburse the Issuing Lender for any
amounts paid by such Issuing Lender upon any drawing under any Letter of Credit,
together with any and all reasonable charges and expenses which the Issuing
Lender may pay or incur relative to such drawing and interest on the amount
drawn at the rate applicable to Revolving Base Rate Loans for each day from and
including the date such amount is drawn to but excluding the date such
reimbursement payment is due and payable. Such reimbursement payment shall be
due and payable (i) at or before 1:00 P.M. (local time in Charlotte, North
Carolina) on such date the Issuing Lender notifies the Borrower of such drawing,
if such notice is given at or before 11:00 A.M. (local time in Charlotte, North
Carolina) on such date or (ii) otherwise at or before 1:00 P.M. (local time in
Charlotte, North Carolina) on the next succeeding Business Day; provided that no
payment otherwise required by this sentence to be made by the Borrower at or
before 1:00 P.M. (local time in Charlotte, North Carolina) on any day shall be
overdue hereunder if arrangements for such payment (including, without
limitation, reimbursement with the proceeds of a Revolving Borrowing pursuant to
subsection (e) below) satisfactory to the Issuing Lender have been made by the
Borrower at or before 1:00 P.M. (local time in Charlotte, North Carolina) on
such day and payment is actually made not later than 1:00 P.M. (local time in
Charlotte, North Carolina) on such day. In addition, the Borrower agrees to pay
to the Issuing Lender interest, payable on demand, on any and all amounts not
paid by the Borrower to the Issuing Lender when due under this subsection (d),
for each day from and including the date when such amount becomes due to but
excluding the date such amount is paid in full, whether before or after
judgment, at a rate per annum equal to the sum of 2% plus the rate applicable to
Revolving Base Rate Loans for such day. Each payment to be made by the Borrower
to the Issuing Lender pursuant to this subsection (d) shall be made to the
Issuing Lender in Federal or other funds immediately available to it at its
address referred to in Section 10.01. The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of (but without waiver of) any rights of set-off, counterclaim or
defense to payment that the applicable account party or the Borrower may claim
or have against the Issuing Lender, the Agents, the Lenders, the beneficiary of
the Letter of Credit drawn upon or any other Person, including without
limitation, any defense based on any failure of the applicable account party,
the Borrower or any other Credit Party to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit. The
Administrative Agent will promptly notify the LOC Participants of the amount of
any unreimbursed drawing and each LOC Participant shall promptly pay to the
Administrative Agent for the account of the Issuing Lender, in Dollars and in
immediately available funds, the amount of such LOC Participant’s Revolving
Commitment Percentage of such unreimbursed drawing. Such payment shall be made
on the day such notice is received by such Lender from the Administrative Agent
if such notice is received at or before 3:00 P.M. (local time in Charlotte,
North Carolina); otherwise such payment shall be made at or before 1:00 P.M.
(local time in Charlotte, North Carolina) on the Business Day next succeeding
the day such notice is received. If such LOC Participant does not pay such
amount to the Issuing Lender in full upon such request, such LOC Participant
shall, on demand, pay to the Administrative Agent for the account of the Issuing
Lender interest on the unpaid amount during the period from the date the LOC
Participant received the notice regarding the

 

46



--------------------------------------------------------------------------------

unreimbursed drawing until such LOC Participant pays such amount to the Issuing
Lender in full at a rate per annum equal to, if paid within two Business Days of
the date of drawing, the Federal Funds Rate and thereafter at a rate equal to
the Base Rate. Each LOC Participant’s obligation to make such payment to the
Issuing Lender, and the right of the Issuing Lender to receive the same, shall
be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Agreement or the
Commitments hereunder, the existence of a Default or an Event of Default or the
acceleration of the obligations hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Simultaneously with the making
of each such payment by a LOC Participant to the Issuing Lender, such LOC
Participant shall, automatically and without any further action on the part of
the Issuing Lender or such LOC Participant, acquire a participation in an amount
equal to such payment (excluding the portion of such payment constituting
interest owing to the Issuing Lender) in the related unreimbursed drawing
portion of the LOC Obligation and in the interest thereon and in the related LOC
Documents, and shall have a claim against the Borrower and the other Credit
Parties with respect thereto.

 

(e) Repayment with Revolving Loans. On any day on which the Borrower shall have
requested, or been deemed to have requested pursuant to Section 2.02(d), a
Revolving Borrowing to reimburse a drawing under a Letter of Credit, the
Administrative Agent shall give notice to the applicable Lenders that a
Revolving Borrowing has been requested or deemed requested in connection with a
drawing under a Letter of Credit, in which case a Revolving Borrowing comprised
solely of Base Rate Loans (each such borrowing, a “Mandatory LOC Borrowing”)
shall be immediately made from all Revolving Lenders (without giving effect to
any termination of the Commitments pursuant to Section 8.02 or otherwise) pro
rata based on each Lender’s respective Revolving Commitment Percentage and the
proceeds thereof shall be paid directly to the Issuing Lender for application to
the respective LOC Obligations. Each Revolving Lender hereby irrevocably agrees
to make such Revolving Loans immediately upon any such request or deemed request
on account of each such Mandatory LOC Borrowing in the amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(i) the amount of Mandatory LOC Borrowing may not comply with the minimum amount
for borrowings of Revolving Loans otherwise required hereunder, (ii) whether any
conditions specified in Section 4.03 are then satisfied, (iii) whether a Default
or Event of Default then exists, (iv) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required hereunder,
(v) the date of such Mandatory LOC Borrowing or (vi) any reduction in the
Revolving Committed Amount or any termination of the Commitments. In the event
that any Mandatory LOC Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower or any other Credit Party), then each such Lender hereby agrees that it
shall forthwith fund (as of the date the Mandatory LOC Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrower on or
after such date and prior to such purchase) its Participation Interest in the
outstanding LOC Obligations; provided further, that in the event any Lender
shall fail to fund its Participation Interest on the day the Mandatory LOC
Borrowing would otherwise have occurred, then the amount of such Lender’s
unfunded Participation Interest therein shall bear interest payable to the
Issuing Lender upon demand, at the rate equal to, if paid within two Business
Days of such date, the Federal Funds Rate, and thereafter at a rate equal to the
Base Rate.

 

(f) Designation of Subsidiaries as Account Parties. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any obligation
of, or is for the account of, a Subsidiary, the Borrower, shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit. The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

47



--------------------------------------------------------------------------------

(g) Modification and Extension. The issuance of any supplement, modification,
amendment, renewal, or extensions to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

 

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued including any
such agreement applicable to an Existing Letter of Credit, (a) the rules of the
ISP shall apply to each standby Letter of Credit; and (b) the rules of the UCP
shall apply to each commercial Letter of Credit.

 

(i) Responsibility of Issuing Lender. It is expressly understood and agreed that
the obligations of the Issuing Lender hereunder to the LOC Participants are only
those expressly set forth in this Agreement and that the Issuing Lender shall be
entitled to assume that the conditions precedent set forth in Section 4.03 have
been satisfied unless it shall have acquired actual knowledge that any such
condition precedent has not been satisfied; provided that nothing set forth in
this Section 2.02 shall be deemed to prejudice the right of any LOC Participant
to recover from the Issuing Lender any amounts made available by such LOC
Participant to the Issuing Lender pursuant to this Section 2.02 in the event
that it is determined by a court of competent jurisdiction that the payment with
respect to a Letter of Credit constituted gross negligence or willful misconduct
on the part of the Issuing Lender.

 

(j) Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document, this Agreement shall govern.

 

(k) Indemnification of Issuing Lender.

 

(i) In addition to their other obligations under this Agreement, the Credit
Parties hereby agree to protect, indemnify, pay and save the Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit or (B) the failure of the
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority (all such acts or omissions,
herein called “Government Acts”).

 

(ii) As between the Credit Parties and the Issuing Lender, the Credit Parties
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The Issuing Lender shall not be responsible for:
(A) the form, validity, sufficiency, accuracy, genuineness or legal effect of
any document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
documents required in order to make a drawing under a Letter of Credit or of the
proceeds thereof; and (G) any consequences arising from causes beyond the
control of the Issuing Lender, including, without limitation, any Government
Acts. None of the above shall affect, impair, or prevent the vesting of the
Issuing Lender’s rights or powers hereunder.

 

48



--------------------------------------------------------------------------------

(iii) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put the Issuing
Lender under any resulting liability to the Borrower or any other Credit Party.
It is the intention of the parties that this Agreement shall be construed and
applied to protect and indemnify the Issuing Lender against any and all risks
involved in the issuance of the Letters of Credit, all of which risks are hereby
assumed by the Credit Parties, including, without limitation, any and all risks
of the acts or omissions, whether rightful or wrongful, of any present or future
Government Acts. The Issuing Lender shall not, in any way, be liable for any
failure by the Issuing Lender or anyone else to pay any drawing under any Letter
of Credit as a result of any Government Acts or any other cause beyond the
control of the Issuing Lender.

 

(iv) Nothing in this subsection (k) is intended to limit the reimbursement
obligation of the Borrower contained in this Section 2.02. The obligations of
the Borrower under this subsection (k) shall survive the termination of this
Agreement. No act or omission of any current or prior beneficiary of a Letter of
Credit shall in any way affect or impair the rights of the Issuing Lender to
enforce any right, power or benefit under this Agreement.

 

(v) Notwithstanding anything to the contrary contained in this subsection (k),
the Borrower shall have no obligation to indemnify the Issuing Lender in respect
of any liability incurred by the Issuing Lender arising solely out of the
(A) gross negligence or willful misconduct of the Issuing Lender, as determined
by a court of competent jurisdiction or (B) the wrongful dishonor resulting from
the gross negligence or willful misconduct of the Issuing Lender of a proper
demand for payment under any Letter of Credit issued by it. Nothing in this
Agreement shall relieve the Issuing Lender of any liability to the Borrower in
respect of any action taken by the Issuing Lender which action constitutes gross
negligence or willful misconduct of the Issuing Lender or a violation of the UCP
or Uniform Commercial Code as applicable), as determined by a court of competent
jurisdiction.

 

(l) Cash Collateral. If the Borrower is required pursuant to the terms of this
Agreement or any other Credit Document to cash collateralize any LOC
Obligations, the Borrower shall deposit in an account (which may be the LOC Cash
Collateral Account) with the Collateral Agent an amount in cash equal to 100% of
such LOC Obligations. Such deposit shall be held by the Collateral Agent as
collateral for the payment and performance of the LOC Obligations. The
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. The Collateral Agent will, at
the request of the Borrower, invest amounts deposited in such account in Cash
Equivalents; provided that (i) amounts deposited in such account in connection
with any prepayment of Eurodollar Loans of any Class shall be invested in Cash
Equivalents that mature prior to the last day of the applicable Interest Periods
of the Eurodollar Loans of such Class to be prepaid, (ii) the Collateral Agent
shall not be required to make any investment that, in its sole judgment, would
require or cause the Collateral Agent to be in, or would result in any,
violation of any law, statute, rule or regulation, (iii) such Cash Equivalents
shall be subjected to a first priority perfected security interest in favor of
the Collateral Agent and (iv) if an Event of Default shall have occurred and be
continuing, the selection of such Cash Equivalents shall be in the sole
discretion of the Collateral Agent. The Borrower shall indemnify the Collateral
Agent for any losses relating to such investments in Cash Equivalents. Other
than any interest or profits earned on such investments, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Collateral Agent
to reimburse the Issuing Lender immediately for drawings under Letters of Credit
and, if the maturity of the Loans has been accelerated, to satisfy the LOC
Obligations. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after

 

49



--------------------------------------------------------------------------------

all Events of Default have been cured or waived. If the Borrower is required to
provide an amount of cash collateral hereunder pursuant to Section 3.03(b)(i),
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower upon demand; provided that after giving effect to such return, (i) the
sum of the aggregate amount of outstanding LOC Obligations, plus the aggregate
principal amount of outstanding Revolving Loans, plus the Swingline Committed
Amount would not exceed the aggregate Revolving Committed Amount and (ii) no
Default or Event of Default shall have occurred and be continuing. If the
Borrower is required to deposit an amount of cash collateral hereunder pursuant
to Section 3.03(b)(ii), (iii), (iv), or (v), interest or profits thereon (to the
extent not applied as aforesaid) shall be returned to the Borrower after the
full amount of such deposit has been applied by the Collateral Agent to
reimburse the Issuing Lender for drawings under Letters of Credit. The Borrower
hereby pledges and assigns to the Collateral Agent, for its benefit and the
benefit of the Lenders, the cash collateral account established hereunder (and
all monies and investments held therein) to secure the Credit Obligations.

 

Section 2.03 Tranche A Term Loans.

 

(a) Tranche A Term Loan Commitments. Subject to the terms and conditions set
forth herein, each Lender severally agrees, on the Effective Date, to make
Tranche A Term Loans to the Borrower, in Dollars, in an aggregate amount equal
to such Lender’s Tranche A Term Loan Commitment Percentage, if any, of the
Tranche A Term Loan Committed Amount; provided that the aggregate amount of the
Tranche A Term Loan Borrowings made on the Effective Date shall not exceed the
applicable Tranche A Term Loan Committed Amount. Tranche A Term Loans may
consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as the
applicable Borrower may request; provided that the Term Loans outstanding at any
time shall consist of not more than six separate Groups of Eurodollar Loans. For
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Groups of Eurodollar Loans, even if they begin on the
same date, although borrowings of Eurodollar Loans of any Class may, in
accordance with the provisions hereof, be combined through extensions or
conversions at the end of existing Interest Periods to constitute a single new
Group of Eurodollar Loans of such Class with the same Interest Period. Amounts
prepaid or repaid on Tranche A Term Loans may not be reborrowed.

 

(b) Notice of Borrowing. The Borrower shall submit an appropriate Notice of
Borrowing to the Administrative Agent not later than 12:00 noon (local time in
Charlotte, North Carolina) on the Effective Date, with respect to the portion of
the Tranche A Term Loans initially consisting of Base Rate Loans, or 1:00 P.M.
(local time in Charlotte, North Carolina) on the third Business Day prior to the
Effective Date, with respect to the portion of the Tranche A Term Loans
initially consisting of one or more Eurodollar Loans, which Notice of Borrowing
shall be irrevocable and shall specify (i) that the funding of Tranche A Term
Loans is requested and (ii) whether the funding of Tranche A Term Loans shall be
comprised of Base Rate Loans, Eurodollar Loans or a combination thereof, and if
Eurodollar Loans are requested, the initial Interest Period applicable thereto
(which shall be subject to the definition of “Interest Period”). If the Borrower
shall fail to deliver a Notice of Borrowing to the Administrative Agent by 1:00
P.M. (local time in Charlotte, North Carolina) on the third Business Day prior
to the Effective Date, then the full amount of the Tranche A Term Loans shall be
disbursed on the Effective Date as Base Rate Loans. Thereafter, all or any
portion of the Tranche A Term Loans may be converted into Eurodollar Loans in
accordance with the terms of Section 3.02 and the definition of “Interest
Period”.

 

(c) Funding of Tranche A Term Loans. On the Effective Date, each applicable
Lender will make its Tranche A Term Loan Commitment Percentage of the Tranche A
Term Loan Committed Amount available to the Administrative Agent by deposit, in
Dollars and in immediately available funds, at the offices of the Administrative
Agent at its principal office in Charlotte, North Carolina or at such other
address as the Administrative Agent may designate in writing. Unless the
Administrative Agent determines that any applicable condition set forth in
Article IV has not been

 

50



--------------------------------------------------------------------------------

satisfied, the Administrative Agent shall make the amount of the funds so
received available to the Borrower by crediting the account of the Borrower on
the books of such office of the Administrative Agent.

 

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make a Tranche A Term Loan hereunder; provided that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. If the Administrative Agent shall
have received an executed signature page to this Agreement (whether an original
or via telecopy) from a Lender, the Administrative Agent may assume that such
Lender has made or will make the amount of its Tranche A Term Loans available to
the Administrative Agent on the Effective Date, and the Administrative Agent in
reliance upon such assumption, may (in its sole discretion but without any
obligation to do so) make available to the applicable Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent, the Administrative Agent shall be able to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor,
the Administrative Agent will promptly notify the Borrower, and the Borrower
shall immediately pay such corresponding amount to the Administrative Agent. The
Administrative Agent shall also be entitled to recover from the Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent at a per annum rate equal to (i) from the
Borrower, (A) if such Tranche A Term Loan is a Eurodollar Loan, the Eurodollar
Rate and (B) if such Tranche A Term Loan is a Base Rate Loan, the Base Rate and
(ii) from a Lender, the Federal Funds Rate if paid within two Business Days of
the date of drawing and thereafter at a rate equal to the Base Rate. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Tranche A Term Loan included in
the Tranche A Term Loan Borrowing for purposes of this Agreement.

 

(d) Interest on Tranche A Term Loans. Subject to Section 3.01(a), Tranche A Term
Loans shall, at the option of the Borrower and except as otherwise provided
herein, be incurred and maintained as, or converted into, one or more Base Rate
Loans or Eurodollar Loans. During such period as the Tranche A Term Loans shall
be comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest at a rate per annum equal to the Adjusted Base Rate. During such
period as the Tranche A Term Loans shall be comprised in whole or in part of
Eurodollar Loans, such Eurodollar Loans shall bear interest at a rate per annum
equal to the Adjusted Eurodollar Rate. Interest on the Tranche A Term Loans
shall be payable in arrears on each applicable Interest Payment Date (and at
such other times as may be specified herein).

 

(e) Amortization of Tranche A Term Loans. On each Principal Quarterly
Amortization Payment Date occurring during the applicable periods set forth
below, the Borrower shall repay, and there shall become due and payable
(together with accrued interest thereon), an amount equal to the percentage of
the original aggregate principal amount of Tranche A Term Loans made on the
Effective Date set forth below opposite such period, and the Tranche A Term
Loans of each Lender shall be ratably repaid; provided that in any event all
amounts shall be due and payable on the Tranche A Term Loan Maturity Date:

 

TRANCHE A TERM LOAN

PRINCIPAL AMORTIZATION

PERIODS

--------------------------------------------------------------------------------

   TRANCHE A TERM LOAN
PRINCIPAL QUARTERLY
AMORTIZATION
PAYMENT


--------------------------------------------------------------------------------

 

December 31, 2005 through September 30, 2006

   1.250 %

December 31, 2006 through September 30, 2007

   1.875 %

December 31, 2007 through September 30, 2008

   2.500 %

December 31, 2008 through September 30, 2009

   3.125 %

December 31, 2009 through September 30, 2010

   3.750 %

December 31, 2010 through September 30, 2011

   12.500 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   100.000 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

51



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any of the Discount Notes are
outstanding as of May 1, 2011, then the outstanding Tranche A Term Loans
(together with accrued interest thereon, and all other amounts outstanding in
respect thereof) shall immediately become due and payable in full on such date.

 

(f) Tranche A Term Loan Notes. Subject to Section 2.06, the Tranche A Term Loans
of the applicable Class made by each Lender shall be evidenced by a single duly
executed promissory note of the Borrower to such Lender in an original principal
amount equal to such Lender’s Tranche A Term Loan Commitment Percentage of the
Tranche A Term Loan Committed Amount and substantially in the form of Exhibit
B-2 hereto.

 

Section 2.04 Tranche B Term Loans.

 

(a) Tranche B-1 Term Loan Commitments and Tranche B-2 Term Loan Commitments.
Subject to the terms and conditions set forth herein, each Lender severally
agrees, (i) on the Effective Date, to make a term loan (each, a “Tranche B-1
Term Loan” and collectively, the “Tranche B-1 Term Loans”) to the Borrower, in
Dollars, in an aggregate amount equal to such Lender’s Tranche B-1 Term Loan
Commitment Percentage as of the Effective Date, if any, of the applicable
Tranche B-1 Term Loan Committed Amount as of the Effective Date; provided that
the aggregate amount of the Tranche B-1 Term Loan Borrowings made on the
Effective Date shall not exceed the Tranche B-1 Term Loan Committed Amount as of
the Effective Date, and (ii) on the Tranche B-2 Term Loan Effective Date, to
make a term loan (each, a “Tranche B-2 Term Loan” and collectively, the “Tranche
B-2 Term Loans”) to the Borrower, in Dollars, in an aggregate amount equal to
such Lender’s Tranche B-2 Term Loan Commitment Percentage as of the Tranche B-2
Term Loan Effective Date, if any, of the applicable Tranche B-2 Term Loan
Committed Amount as of the Effective Date; provided that the aggregate amount of
the Tranche B-2 Term Loan Borrowings made on the Tranche B-2 Term Loan Effective
Date shall not exceed the Tranche B-2 Term Loan Committed Amount as of the
Tranche B-2 Term Loan Effective Date. Tranche B Term Loans may consist of Base
Rate Loans or Eurodollar Loans, or a combination thereof, as the Borrower may
request; provided that the Term Loans outstanding at any time shall consist of
not more than six separate Groups of Eurodollar Loans. For purposes hereof,
Eurodollar Loans with different Interest Periods shall be considered as separate
Groups of Eurodollar Loans, even if they begin on the same date, although
borrowings of Eurodollar Loans of any Class may, in accordance with the
provisions hereof, be combined through extensions or conversions at the end of
existing Interest Periods to constitute a single new Group of Eurodollar Loans
of such Class with the same Interest Period. Amounts prepaid or repaid on
Tranche B Term Loans may not be reborrowed.

 

52



--------------------------------------------------------------------------------

(b) Notice of Borrowing.

 

(i) With respect to the Tranche B-1 Term Loans to be borrowed on the Effective
Date, the Borrower shall submit an appropriate Notice of Borrowing to the
Administrative Agent not later than 12:00 noon (local time in Charlotte, North
Carolina) on the Effective Date, with respect to the portion of the Tranche B-1
Term Loans initially consisting of Base Rate Loans, or 1:00 P.M. (local time in
Charlotte, North Carolina) on the third Business Day prior to the Effective
Date, with respect to the portion of the Tranche B-1 Term Loans initially
consisting of one or more Eurodollar Loans, which Notice of Borrowing shall be
irrevocable and shall specify (A) that the funding of Tranche B-1 Term Loans is
requested and (B) whether the funding of Tranche B-1 Term Loans shall be
comprised of Base Rate Loans, Eurodollar Loans or a combination thereof, and if
Eurodollar Loans are requested, the initial Interest Period applicable thereto
(which shall be subject to the definition of “Interest Period”). If the Borrower
shall fail to deliver a Notice of Borrowing to the Administrative Agent by 1:00
P.M. (local time in Charlotte, North Carolina) on the third Business Day prior
to the Effective Date, then the full amount of the Tranche B-1 Term Loans shall
be disbursed on the Effective Date as Base Rate Loans. Thereafter, all or any
portion of the Tranche B-1 Term Loans may be converted into Eurodollar Loans in
accordance with the terms of Section 3.02 and the definition of “Interest
Period”.

 

(ii) With respect to the Tranche B-2 Term Loans to be borrowed on the Tranche
B-2 Term Loan Effective Date, the Borrower shall submit an appropriate Notice of
Borrowing to the Administrative Agent not later than 12:00 noon (local time in
Charlotte, North Carolina) three Business Days prior to the Tranche B-2 Term
Loan Commitment Termination Date, with respect to the portion of the Tranche B-2
Term Loans initially consisting of Base Rate Loans, or 1:00 P.M. (local time in
Charlotte, North Carolina) on the fifth Business Day prior to the Tranche B-2
Term Loan Commitment Termination Date, with respect to the portion of the
Tranche B-2 Term Loans initially consisting of one or more Eurodollar Loans,
which Notice of Borrowing shall be irrevocable and shall specify (A) that the
funding of Tranche B-2 Term Loans is requested and (B) whether the funding of
Tranche B-2 Term Loans shall be comprised of Base Rate Loans, Eurodollar Loans
or a combination thereof, and if Eurodollar Loans are requested, the initial
Interest Period applicable thereto (which shall be subject to the definition of
“Interest Period”). If the Borrower shall fail to deliver a Notice of Borrowing
to the Administrative Agent by 1:00 P.M. (local time in Charlotte, North
Carolina) on the fifth Business Day prior to the Tranche B-2 Term Loan
Commitment Termination Date, but prior 12:00 noon (local time in Charlotte,
North Carolina) on the third Business Day prior to the Tranche B-2 Term Loan
Commitment Termination Date, then the full amount of the Tranche B-2 Term Loans
shall be disbursed on the Tranche B-2 Term Loan Effective Date as Base Rate
Loans. However, if the Borrower shall fail to deliver a Notice of Borrowing to
the Administrative Agent by 12:00 noon (local time in Charlotte, North Carolina)
on third Business Day prior to the Tranche B-2 Term Loan Commitment Termination
Date, each Lender’s commitment to make any Tranche B-2 Term Loan shall be
terminated. Thereafter, all or any portion of the Tranche B-2 Term Loans may be
converted into Eurodollar Loans in accordance with the terms of Section 3.02 and
the definition of “Interest Period”.

 

(c) Funding of Tranche B Term Loans.

 

(i) On the Effective Date, each applicable Lender will make its Tranche B-1 Term
Loan Commitment Percentage as of the Effective Date of the Tranche B-1 Term Loan
Committed Amount as of the Effective Date available to the Administrative Agent
by deposit, in Dollars and in immediately available funds, at the offices of the
Administrative Agent at its

 

53



--------------------------------------------------------------------------------

principal office in Charlotte, North Carolina or at such other address as the
Administrative Agent may designate in writing.

 

(ii) On the Tranche B-2 Term Loan Effective Date, each applicable Lender will
make its Tranche B-2 Term Loan Commitment Percentage as of the Tranche B-2 Term
Loan Effective Date of the Tranche B-2 Term Loan Committed Amount as of the
Tranche B-2 Term Loan Effective Date available to the Administrative Agent by
deposit, in Dollars and in immediately available funds, at the offices of the
Administrative Agent at its principal office in Charlotte, North Carolina or at
such other address as the Administrative Agent may designate in writing.

 

In each case, unless the Administrative Agent determines that any applicable
condition set forth in Article IV has not been satisfied, the Administrative
Agent shall make the amount of the funds so received available to the Borrower
by crediting the account of the Borrower on the books of such office of the
Administrative Agent.

 

No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make a Tranche B Term Loan hereunder; provided that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. If the Administrative Agent shall
have received an executed signature page to this Agreement (whether an original
or via telecopy) from a Lender, the Administrative Agent may assume that such
Lender has made or will make the amount of its Tranche B-1 Term Loans available
to the Administrative Agent on the Effective Date and the amount of its Tranche
B-2 Term Loans available to the Administrative Agent on the Tranche B-2 Term
Loan Effective Date, as the case may be, and the Administrative Agent in
reliance upon such assumption, may (in its sole discretion but without any
obligation to do so) make available to the Borrower a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent will promptly notify the Borrower, and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
shall also be entitled to recover from the Lender or the Borrower, as the case
may be, interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower, (A) if
such Tranche B Term Loan is a Eurodollar Loan, the Eurodollar Rate and (B) if
such Tranche B Term Loan is a Base Rate Loan, the Base Rate and (ii) from a
Lender, the Federal Funds Rate if paid within two Business Days of the date of
drawing and thereafter at a rate equal to the Base Rate. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Tranche B-1 Term Loan or Tranche B-2 Term
Loan, as applicable, Term Loans included in the Tranche B-1 Term Loan Borrowing
or Tranche B-2 Term Loan Borrowing, as applicable, for purposes of this
Agreement.

 

(d) Interest on Tranche B Term Loans. Subject to Section 3.01(a), Tranche B Term
Loans shall, at the option of the Borrower and except as otherwise provided
herein, be incurred and maintained as, or converted into, one or more Base Rate
Loans or Eurodollar Loans. During such period as the Tranche B Term Loans shall
be comprised in whole or in part of Base Rate Loans, such Base Rate Loans shall
bear interest at a rate per annum equal to the Adjusted Base Rate. During such
period as the Tranche B Term Loans shall be comprised in whole or in part of
Eurodollar Loans, such Eurodollar Loans shall bear interest at a rate per annum
equal to the Adjusted Eurodollar Rate. Interest on the Tranche B Term Loans
shall be payable in arrears on each applicable Interest Payment Date (and at
such other times as may be specified herein).

 

54



--------------------------------------------------------------------------------

(e) Amortization of Tranche B Term Loans.

 

(i) Amortization of Tranche B-1 Term Loans. On each Principal Quarterly
Amortization Payment Date occurring during the applicable periods set forth
below, the Borrower shall repay, and there shall become due and payable
(together with accrued interest thereon), an amount equal to the percentage of
the original aggregate principal amount of Tranche B-1 Term Loans made on the
Effective Date set forth below opposite such period, and the Tranche B-1 Term
Loans of each Lender shall be ratably repaid; provided that in any event all
amounts shall be due and payable on the Tranche Term Loan Maturity Date:

 

TRANCHE B-1 TERM LOAN

PRINCIPAL AMORTIZATION

PERIODS

--------------------------------------------------------------------------------

  

TRANCHE B-1 TERM LOAN

PRINCIPAL QUARTERLY
AMORTIZATION
PAYMENT

--------------------------------------------------------------------------------

 

December 31, 2005 through September 30, 2006

   0.25 %

December 31, 2006 through September 30, 2007

   0.25 %

December 31, 2007 through September 30, 2008

   0.25 %

December 31, 2008 through September 30, 2009

   0.25 %

December 31, 2009 through September 30, 2010

   0.25 %

December 31, 2010 through September 30, 2011

   0.25 %

December 31, 2011 through June 30, 2012

   0.25 %

September 30, 2012

   93.25 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   100.00 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in the event that any of the Discount Notes are
outstanding as of May 1, 2011, then the outstanding Tranche B-1 Term Loans
(together with accrued interest thereon, and all other amounts outstanding in
respect thereof) shall immediately become due and payable in full on such date.

 

(ii) Amortization of Tranche B-2 Term Loans. On each Principal Quarterly
Amortization Payment Date occurring during the applicable periods set forth
below, the Borrower shall repay, and there shall become due and payable
(together with accrued interest thereon), an amount equal to the percentage of
the original aggregate principal amount of Tranche B-2 Term Loans made on the
Tranche B-2 Term Loan Effective Date set forth below opposite such period, and
the Tranche B Term Loans of each Lender shall be ratably repaid; provided that
in any event all amounts shall be due and payable on the Tranche B-2 Term Loan
Maturity Date:

 

TRANCHE B-2 TERM LOAN

PRINCIPAL AMORTIZATION

PERIODS

--------------------------------------------------------------------------------

  

TRANCHE B-2 TERM LOAN

PRINCIPAL QUARTERLY
AMORTIZATION
PAYMENT

--------------------------------------------------------------------------------

 

June 30, 2006 through September 30, 2006

   0.25 %

December 31, 2006 through September 30, 2007

   0.25 %

December 31, 2007 through September 30, 2008

   0.25 %

December 31, 2008 through September 30, 2009

   0.25 %

December 31, 2009 through September 30, 2010

   0.25 %

December 31, 2010 through September 30, 2011

   0.25 %

December 31, 2011 through June 30, 2012

   0.25 %

September 30, 2012

   93.75 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   100.00 %     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

55



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that any of the Discount Notes are
outstanding as of May 1, 2011, then the outstanding Tranche B-2 Term Loans
(together with accrued interest thereon, and all other amounts outstanding in
respect thereof) shall immediately become due and payable in full on such date.

 

(f) Tranche B Term Loan Notes. Subject to Section 2.06, the Tranche B-1 Term
Loans made by each Lender shall be evidenced by a single duly executed
promissory note of the Borrower to such Lender in an original principal amount
equal to such Lender’s Tranche B-1 Term Loan Commitment Percentage of the
Tranche B-1 Term Loan Committed Amount. Subject to Section 2.06, the Tranche B-2
Term Loans made by each Lender shall be evidenced by a single duly executed
promissory note of the Borrower to such Lender in an original principal amount
equal to such Lender’s Tranche B-2 Term Loan Commitment Percentage of the
Tranche B-2 Term Loan Committed Amount.

 

Section 2.05 Swingline Subfacility.

 

(a) Swingline Commitment. The Swingline Lender agrees, on the terms and subject
to the conditions set forth herein and in the other Credit Documents, to make
loans to the Borrower in Dollars at any time and from time to time during the
period from and including the Effective Date to but not including the Revolving
Termination Date (each such loan, a “Swingline Loan” and collectively, the
“Swingline Loans”); provided that (i) the aggregate principal amount of the
Swingline Loans outstanding at any one time shall not exceed the Swingline
Committed Amount, (ii) with regard to each Lender individually (other than the
Swingline Lender), such Lender’s outstanding Revolving Loans plus its
Participation Interests in outstanding Swingline Loans plus its Participation
Interests in outstanding LOC Obligations shall not at any time exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount and
(iii) with regard to the Revolving Lenders collectively, the sum of the
Swingline Committed Amount plus the aggregate amount of Revolving Loans
outstanding plus the aggregate amount of LOC Obligations outstanding shall not
exceed the Revolving Committed Amount. Swingline Loans shall be made and
maintained as Base Rate Loans, and may be repaid and reborrowed in accordance
with the provisions hereof prior to the Revolving Termination Date.

 

(b) Method of Borrowing and Funding Swingline Loans. The Borrower shall request,
a Swingline Loan by written notice (or telephone notice promptly confirmed in
writing) substantially in the form of Exhibit A-4 hereto (a “Swingline Loan
Request”) to the Swingline Lender not later than 1:00 P.M. (local time in
Denver, Colorado) on the Business Day of the requested Swingline Loan. Each such
notice shall be irrevocable and shall specify (i) that a Swingline Loan is
requested,

 

56



--------------------------------------------------------------------------------

(ii) the date of the requested Swingline Loan (which shall be a Business Day)
and (iii) the principal amount of the Swingline Loan requested. Each Swingline
Loan shall be made as a Base Rate Loan and, subject to subsection (c) below
shall have such maturity date as agreed to by the Swingline Lender and the
Borrower upon receipt by the Swingline Lender of the Swingline Loan Request from
the Borrower. The Swingline Lender shall initiate the transfer of funds
representing the Swingline Loan to the Borrower by 3:00 P.M. (local time in
Denver, Colorado) on the Business Day of the requested Swingline Borrowing.

 

(c) Repayment and Participations of Swingline Loans. The principal amount of all
Swingline Loans shall be due and payable on the earliest of (i) the maturity
date agreed to by the Swingline Lender and the Borrower with respect to such
Swingline Loan (which maturity date shall not be a date more than 14 Business
Days from the date of advance thereof); (ii) the Revolving Termination Date,
(iii) the occurrence of a Bankruptcy Event with respect to the Borrower or any
other Credit Party or (iv) the acceleration of any Loan or the termination of
the Revolving Commitments pursuant to Section 8.02. If the Swingline Loans are
not paid when due, the Swingline Lender (or the Administrative Agent on its
behalf) may, by notice to each Revolving Lender (including the Swingline Lender
in its capacity as a Revolving Lender) and the Administrative Agent, require
each Revolving Lender to pay to the Swingline Lender an amount equal to such
Revolving Lender’s Revolving Commitment Percentage of the aggregate unpaid
principal amount of the Swingline Loans then outstanding. Such notice shall
specify the date on which such payments are to be made, which shall be the first
Business Day after such notice is given. Not later than 12:00 Noon (local time
in Charlotte, North Carolina) on the date so specified, each Revolving Lender
shall pay the amount so notified to it to the Swingline Lender at its address
referred to in Section 10.01, or at such other address as the Swingline Lender
may designate in Federal or other funds immediately available in Charlotte,
North Carolina. The amount so paid by each Revolving Lender shall constitute a
Revolving Base Rate Loan to the Borrower, and the aggregate of such Revolving
Base Rate Loans shall be referred to herein as a “Mandatory Swingline
Borrowing”; provided that if the Revolving Lenders are prevented from making
such Revolving Loans to the Borrower by reason of the provisions of the
Bankruptcy Code or otherwise, the amount so paid by each Revolving Lender shall
constitute a purchase by it from the Swingline Lender, without recourse or
warranty, of an undivided participation interest in the unpaid principal amount
of the Swingline Loans (and interest accruing thereon after the date of such
payment) as shall be necessary to cause such Revolving Lender to share in such
Swingline Loans ratably based on its Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to
Section 8.02); provided that (i) all interest payable on the Swingline Loans
shall be for the account of the Swingline Lender until the date as of which the
respective Participation Interest is funded and (ii) if such Participation
Interest is not funded on the date such purchase is deemed to have occurred, the
purchasing Lender shall pay to the Swingline Lender interest on the unfunded
portion of such Participation Interest at a rate per annum equal to, if paid
within two Business Days of the date such purchase is deemed to have occurred,
the Federal Funds Rate, and thereafter, the Base Rate. Each Revolving Lender’s
obligation to make such payment to the Swingline Lender under this subsection
(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (without limitation) (i) any set-off, counterclaim,
recoupment, defense or other right which such Revolving Lender or any other
Person may have against the Swingline Lender or the Borrower, (ii) the
occurrence or continuance of a Default or an Event of Default or the termination
or reduction in the amount of the Revolving Commitments after any such Swingline
Loans were made, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower or any other Person, (iv) any breach of this
Agreement or any other Loan Document by the Parent, ASG, ASG Finance, the
Borrower or any other Lender, (v) whether any condition specified in Article IV
is then satisfied or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. If such Lender does not pay such
amount forthwith upon the Swingline Lender’s demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lender shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation

 

57



--------------------------------------------------------------------------------

obligation for all purposes of the Credit Documents other than those provisions
requiring the other Lenders to purchase a participation therein and the
Swingline Lender will promptly notify the Administrative Agent if any Lender
fails to pay such amount. Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans, and any other
amounts due to it hereunder to the Swingline Lender to fund Swingline Loans in
the amount of the participation in Swingline Loans that such Lender failed to
purchase pursuant to this Section 2.05(c) until such amount has been purchased
(as a result of such assignment or otherwise).

 

(d) Swingline Note. The Swingline Loans made by the Swingline Lender shall be
evidenced by a duly executed promissory note of the Borrower to the Swingline
Lender in the face amount of the Swingline Committed Amount and in substantially
the form of Exhibit B-5 hereto.

 

Section 2.06 Certain Provisions Pertinent to Notes.

 

(a) Notes for Loans of Different Types. Each Lender may, by notice to the
Borrower and the Administrative Agent, request that each of its Loans of a
particular Type be evidenced by separate Notes in an amount equal to the
aggregate unpaid principal amount of such Loans. Each such Note shall be in
substantially the form of Exhibit B-1, B-2, B-3, B-4 or B-5 hereto with
appropriate modifications to reflect the fact that it evidences solely Loans of
the relevant Type. Each reference in this Agreement to such Lender’s “Note” of a
particular Class shall be deemed to refer to and include any or all of such
Notes, as the context may require.

 

(b) Distribution of Notes; Records of Amounts Due. Upon receipt of each Lender’s
Note or Notes pursuant to Section 4.01(a), the Administrative Agent shall
forward such Note or Notes to such Lender. Each Lender shall record the date,
amount, Class and Type of each Loan made by it and the date and amount of each
payment of principal made by the Borrower with respect thereto, and may, if such
Lender so elects in connection with any transfer or enforcement of any Note,
endorse on the reverse side or on the schedule, if any, forming a part thereof
appropriate notations to evidence the foregoing information with respect to each
outstanding Loan evidenced thereby; provided that the failure of any Lender to
make any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under any such Note. Each Lender is hereby irrevocably
authorized by the Borrower so to endorse each of its Notes and to attach to and
make a part of each of its Notes a continuation of any such schedule as and when
required.

 

Section 2.07 Incremental Facility. Subject to all the terms of this Agreement,
provided that (x) no Default exists and is then continuing and (y) the Borrower
shall be in pro forma compliance (giving effect to the incurrence of the Funded
Debt resulting from the Borrowing of the Incremental Facility Loans) with
Section 7.18, the Borrower may incur additional Debt hereunder in the form of
term loans (the “Incremental Facility”) in an aggregate principal amount that
does not exceed $50,000,000. The Borrower may request up to three Borrowings
under the Incremental Facility prior to the termination of the Incremental
Facility in an aggregate minimum principal amount of $10,000,000. The
Incremental Facility shall, among other things, (a) share in the Collateral to
the same extent as the other Loans, (b) be entitled to prepayments pursuant to
Section 3.03 to the same extent as the other Term Loans, (c) not be secured by
any collateral other than the Collateral that secures the Loans or guaranteed by
any Person other than pursuant to the Credit Documents with respect to the
Loans, and (d) be documented on other terms and conditions that are reasonably
satisfactory to the Administrative Agent. The interest rate, commitment fee
rate, amortization schedule and maturity date for the Incremental Facility shall
be as agreed upon between any Lenders agreeing to provide the Incremental
Facility and the Borrower; provided that (i) the final maturity date of the
Incremental Facility shall not be earlier than the Tranche B Term Loan Maturity
Date or later than May 1, 2011 if any Discount Notes are outstanding on such
date, (ii) the interest earned on the Incremental Facility Loans shall be less
than or equal to the interest earned

 

58



--------------------------------------------------------------------------------

on the Tranche B Term Loans and (iii) the Incremental Facility Loans shall have
a weighted average life to maturity greater than the weighted average life to
maturity of the Tranche B Term Loans. The lenders and the loans under the
Incremental Facility will be “Lenders” and “Term Loans” for all purposes of this
Agreement and the other Credit Documents, and shall be treated as such, in terms
of sharing of payments and other appropriate provisions. The Incremental
Facility will be documented pursuant to an amendment to this Agreement and, as
appropriate, the other Credit Documents, executed by the Borrower, each Person
providing a commitment to the Incremental Facility and the Administrative Agent.
Such amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents as may be necessary,
in the opinion of the Administrative Agent, to effect the provisions of this
Section 2.07. The Incremental Facility may be established at any time at the
request of the Borrower, upon notice to the Administrative Agent and the
Lenders, and subject only to the agreement of Persons who, in their sole
discretion, choose to participate in the Incremental Facility. No Lender shall
have any obligation to participate in the Incremental Facility unless and until
it commits to do so. The Administrative Agent and the Borrower shall provide all
then existing Lenders with an opportunity to commit to the Incremental Facility
on a ratable basis (the period in which any Lender shall be required to make a
decision on its participation in the Incremental Facility being in any event no
less than ten Business Days from the date of delivery by the Borrower of a
notice inviting such participation), and if sufficient commitments cannot be
obtained in such manner, shall provide other lenders with such opportunity (and
for existing Lenders with the ability to commit for more than their ratable
portion), and such other lenders shall become Lenders hereunder pursuant to a
joinder agreement reasonably satisfactory to the Administrative Agent and the
Borrower.

 

ARTICLE III

PROVISIONS GENERALLY APPLICABLE

TO CREDIT FACILITIES

 

Section 3.01 Interest.

 

(a) Rate Options Applicable to Loans. Each Borrowing shall be comprised of Base
Rate Loans or (except in the case of Swingline Loans which shall be made and
maintained as Base Rate Loans) Eurodollar Loans, as the Borrower may request
pursuant to Section 2.01(b), 2.03(b) or 2.04(b). Borrowings of more than one
Type may be outstanding at the same time; provided that the Borrower may not
request any Borrowing that, if made, would result in a number of Groups of
Eurodollar Loans being outstanding hereunder at any one time exceeding the
maximum number of Groups of Eurodollar Loans specified for Loans of a Class in
Sections 2.01(a), 2.03(a) or 2.04(a), as applicable. For this purpose, Loans
having different Interest Periods, regardless of whether commencing on the same
date, shall be considered separate Groups.

 

(b) Base Rate Loans. Each Loan of a Class which is made as, or converted into, a
Base Rate Loan (including, without limitation, any Swingline Loan) shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made as, or converted into, a Base Rate Loan until it becomes due
or is converted into a Loan of any other Type, at a rate per annum equal to the
Adjusted Base Rate for such day. Such interest shall be payable quarterly in
arrears on each Interest Payment Date and, with respect to the principal amount
of any Base Rate Loan converted to a Eurodollar Loan, on the date such Base Rate
Loan is so converted. Any overdue principal of or interest on any Base Rate Loan
of any Class shall bear interest, payable on demand, for each day until paid at
a rate per annum equal to the sum of 2% plus the rate otherwise applicable to
Base Rate Loans of the same Class for such day.

 

(c) Eurodollar Loans. Each Eurodollar Loan of a Class shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate

 

59



--------------------------------------------------------------------------------

per annum equal to the Adjusted Eurodollar Rate for such Interest Period;
provided that if any Eurodollar Loan or any portion thereof shall, as a result
of clause (iii) of the definition of Interest Period, have an Interest Period of
less than one month, such portion shall bear interest during such Interest
Period at the rate applicable to Base Rate Loans of the same Class during such
period. Such interest shall be payable each Interest Period on each Interest
Payment Date. Any overdue principal of or interest on any Eurodollar Loan of any
Class shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the higher of (i) the sum of (A) the
Eurodollar Rate applicable to such Loan at the date such payment was due plus
(B) the Applicable Percentage for Loans of such Class for such day and (ii) the
Applicable Percentage for Loans of such Class for such day plus the quotient
obtained (rounded upward, if necessary, to the nearest 1/100th of 1%) by
dividing (A) the Eurodollar Rate for one day (or, if such amount due remains
unpaid more than three Business Days, then for such other period of time not
longer than six months as the Administrative Agent may select) deposits in
Dollars in an amount approximately equal to such overdue payment by (B) 1.00
minus the Eurodollar Reserve Percentage (or, if the circumstances described in
Section 3.07 shall exist, at a rate per annum equal to the sum of 2% plus the
rate applicable to Base Rate Loans of the same Class for such day).

 

(d) Determination and Notice of Interest Rates. The Administrative Agent shall
determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. Any
notice with respect to Eurodollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to the provisions of
the definition of “Applicable Percentage” providing for adjustments in the
Applicable Percentage applicable to such Loans after the beginning of the
Interest Period applicable thereto. When during an Interest Period any event
occurs that causes an adjustment in the Applicable Percentage applicable to
Loans to which such Interest Period is applicable, the Administrative Agent
shall give prompt notice to the Borrower and the Lenders of such event and the
adjusted rate of interest so determined for such Loans, and its determination
thereof shall be conclusive in the absence of manifest error.

 

(e) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the principal of and, to the extent permitted by law, interest on
the Loans and any other amounts owing herein or under the other Credit Documents
shall bear interest, payable on demand, at a per annum rate equal to (i) in the
case of principal of any Loan, the rate otherwise applicable to such Loan during
such period pursuant to this Section 3.01 plus 2.00% (without duplication of any
amount owing in respect of Base Rate Loans under the third sentence of
Section 3.01(b) or in respect of Eurodollar Loans under the third sentence of
Section 3.01(c)), (ii) in the case of interest on any Loan the Base Rate plus
the Applicable Percentage for Loans of such Class on such day plus 2.00% and
(iii) in the case of any other amount, the Base Rate plus the Applicable
Percentage for Revolving Base Rate Loans plus 2.00%.

 

Section 3.02 Extension and Conversion. The Loans included in each Borrowing
shall bear interest initially at the type of rate specified by the Borrower in
the applicable Notice of Borrowing. Thereafter, the Borrower shall have the
option, on any Business Day, to extend existing Eurodollar Loans for a
subsequent permissible Interest Period or to convert Loans into Loans of another
Type; provided that (i) except pursuant to Section 3.08, Eurodollar Loans may be
converted into Base Rate Loans only on the last day of the Interest Period
applicable thereto, (ii) Eurodollar Loans may be extended, and Base Rate Loans
may be converted into Eurodollar Loans, only if no Default or Event of Default
is in existence on the date of extension or conversion, (iii) Loans extended as,
or converted into, Eurodollar Loans shall be subject to the terms of the
definition of “Interest Period” set forth in Section 1.01 and shall be in such
minimum amounts as provided in, with respect to Revolving Loans, Section 2.01(b)
and, with respect to Term Loans, in a minimum aggregate principal amount of
$2,000,000 and integral multiples of $500,000 in excess thereof, (iv) the total
number of Groups of Eurodollar Loans of any Class outstanding at any

 

60



--------------------------------------------------------------------------------

time shall be no greater than the maximum number provided in, with respect to
Revolving Loans, Section 2.01(a) with respect to Tranche A Term Loans,
Section 2.03(a) and, with respect to Tranche B Term Loans, Section 2.04(a), (it
being understood that, for purposes hereof, Eurodollar Loans with different
Interest Periods shall be considered as separate Groups of Eurodollar Loans,
even if they begin on the same date, although borrowings of any Class may, in
accordance with the provisions hereof, be combined through extensions or
conversions at the end of existing Interest Periods to constitute a single new
Group of Eurodollar Loans of such Class with the same Interest Period), (v) any
request for extension or conversion of a Eurodollar Loan which shall fail to
specify an Interest Period shall be deemed to be a request for an Interest
Period of one month and (vi) Swingline Loans may not be extended or converted
pursuant to this Section 3.02. Each such extension or conversion shall be
effected by the Borrower by giving a notice in the form of Exhibit A-2 (each a
“Notice of Extension/Conversion”) (or telephonic notice promptly confirmed in
writing) to the office of the Administrative Agent specified in or pursuant to
Section 10.01, or at such other office as the Administrative Agent may designate
in writing, prior to 1:00 P.M. (local time in Charlotte, North Carolina) on the
Business Day of, in the case of the conversion of a Eurodollar Loan into a Base
Rate Loan, and on the third Business Day prior to, in the case of the extension
of a Eurodollar Loan as, or conversion of a Base Rate Loan into, a Eurodollar
Loan, the date of the proposed extension or conversion, specifying the date of
the proposed extension or conversion, the Loans to be so extended or converted,
the types of Loans into which such Loans are to be converted and, if
appropriate, the applicable Interest Periods with respect thereto. Each request
for extension or conversion shall be irrevocable and shall constitute a
representation and warranty by the Borrower of the matters specified in
subsections (b), (c), (d), and (e) of Section 4.03. If the Borrower fails to
request an extension or conversion of any Eurodollar Loan in accordance with
this Section 3.02 or any such requested conversion or extension is not permitted
by this Agreement, then such Eurodollar Loan shall be automatically converted
into a Base Rate Loan at the end of the Interest Period applicable thereto. The
Administrative Agent shall give each affected Lender notice as promptly as
practicable of any such proposed extension or conversion of any Loan. Each
extension or conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such extension or conversion and reducing the Loan (or portion
thereof) of such Lender being extended or converted by an equivalent principal
amount. Accrued interest on a Loan (or portion thereof) being extended or
converted shall be paid by the applicable Borrower (i) with respect to any Base
Rate Loan being converted to a Eurodollar Loan, on the last day of the first
fiscal quarter of the Borrower ending on or after the date of conversion and
(ii) otherwise, on the date of extension or conversion.

 

Section 3.03 Prepayments.

 

(a) Voluntary Prepayments. The Borrower shall have the right to prepay Loans in
whole or in part from time to time, subject to Section 3.11 but otherwise
without premium or penalty; provided that (i) each partial prepayment of Loans
shall be in a minimum principal amount of $2,000,000 and integral multiples of
$500,000 in excess thereof, (ii) the Borrower shall have given prior written or
telecopy notice (or telephone notice promptly confirmed by written or telecopy
notice) to the Administrative Agent, in the case of any Revolving Loan which is
a Base Rate Loan or any Swingline Loan, by 12:00 noon (local time in Charlotte,
North Carolina), on the date of prepayment and, in the case of any other Loan,
by 12:00 noon (local time on Charlotte, North Carolina), at least three Business
Days prior to the date of prepayment and (iii) voluntary prepayments of Term
Loans under this Section 3.03(a) shall be applied ratably to the Tranche A Term
Loans or the Tranche B Term Loans, as the case may be (in each case ratably to
the remaining Principal Quarterly Amortization Payments thereof). Each notice of
prepayment shall specify the prepayment date, the principal amount to be
prepaid, whether the Loan to be prepaid is a Revolving Loan, Tranche A Term
Loan, Tranche B Term Loan, Swingline Loan or Incremental Facility Loan, whether
the Loan to be prepaid is a Eurodollar Loan or a Base Rate Loan and, in the case
of a Eurodollar Loan, the Interest Period of such Loan. Each notice of
prepayment shall be

 

61



--------------------------------------------------------------------------------

irrevocable and shall commit the Borrower to prepay such Loan by the amount
stated therein on the date stated therein. Subject to the foregoing, amounts
prepaid under this Section 3.03(a) shall be applied as the Borrower may elect;
provided that if the Borrower fails to specify the application of a voluntary
prepayment then such prepayment shall be applied first to Revolving Loans, then
to Swingline Loans and then to the Tranche A Term Loans or the Tranche B Term
Loans, as the case may be (in each case ratably to the remaining Principal
Quarterly Amortization Payments thereof), in each case first to Base Rate Loans
and then to Eurodollar Loans in direct order of Interest Period. All prepayments
under this Section 3.03(a) shall be accompanied by accrued interest on the
principal amount being prepaid to the date of payment. Notwithstanding the
foregoing, the Borrower may elect to cause all or a portion of any such
prepayment of the Term Loans to be applied in direct order of maturity so long
as, at the time of any such prepayment applied in direct order of maturity and
after giving effect thereto, no more than the next eight Principal Quarterly
Amortization Payments of the Tranche A Term Loans due under Section 2.03(e) and
the Tranche B Term Loans due under Section 2.04(e)(i) and (ii) collectively as
applicable, have been prepaid.

 

(b) Mandatory Prepayments.

 

(i) Revolving Committed Amount. If at any time, the Revolving Outstandings shall
exceed the Revolving Committed Amount at such time, the Borrower immediately
shall prepay the Revolving Loans, prepay the Swingline Loans and/or cash
collateralize or pay the LOC Obligations, in an aggregate amount sufficient to
eliminate such excess.

 

(ii) Excess Cash Flow. Within 90 days after the end of each fiscal year of the
Borrower (commencing with the fiscal year ending December 31, 2006), the
Borrower shall prepay the Loans and/or cash collateralize or pay the LOC
Obligations in an amount equal to the sum of (A) 50% of Excess Cash Flow for
such prior fiscal year minus (B) any repayments or prepayments of the Revolving
Loans and Swingline Loans to the extent the Revolving Commitments and the
Swingline Commitment were permanently reduced at the time of such payment for
such prior fiscal year minus (C) any voluntary prepayments of Term Loans for
such prior fiscal year; provided that at any time the Leverage Ratio (as
determined at the end of such fiscal year and used in the calculations set forth
in the certificate delivered by the Borrower pursuant to Section 6.01(d)) is
less than or equal to (i) 3.50 to 1.0, such percentage of Excess Cash Flow shall
be reduced to 25%, and (ii) 3.00 to 1.0, such percentage of Excess Cash Flow
shall be reduced to 0%.

 

(iii) Asset Dispositions. Immediately upon receipt by any Consolidated Party of
proceeds from any Asset Disposition (other than any Excluded Asset Disposition),
the Borrower shall prepay the Loans and/or cash collateralize or pay the LOC
Obligations in an aggregate amount equal to 100% of the Net Cash Proceeds of
such Asset Disposition.

 

(iv) Debt Issuances. Immediately upon receipt by any Consolidated Party of
proceeds from any Debt Issuance (other than any Excluded Debt Issuance), the
Borrower shall prepay the Loans and/or cash collateralize the LOC Obligations in
an aggregate amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance.

 

(v) Equity Issuances. Immediately upon receipt by any Consolidated Party of
proceeds from any Equity Issuance (other than any Excluded Equity Issuance), the
Borrower shall prepay the Loans and/or cash collateralize the LOC Obligations in
an aggregate amount equal to 50% of the Net Cash Proceeds of such Equity
Issuance.

 

62



--------------------------------------------------------------------------------

(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 3.03(b) shall be applied as follows:

 

(A) with respect to all amounts paid pursuant to Section 3.03(b)(i), first to
Revolving Loans, second to Swingline Loans and third to cash collateralize LOC
Obligations;

 

(B) subject to subsection (vii) and clause (C) below, with respect to all
amounts paid pursuant to Section 3.03(b)(ii), (iii), (iv) or (v), (1) first, to
the Term Loans (ratably to the remaining Principal Quarterly Amortization
Payments thereof) and (2) second, to (x) the Revolving Loans (with a
corresponding reduction in the Revolving Committed Amount pursuant to
Section 3.04(b)), (y) then to Swingline Loans (with a corresponding reduction in
the Revolving Committed Amount and the Swingline Committed Amount pursuant to
Section 3.04(b)) and (z) then to cash collateralize LOC Obligations; and

 

(C) with respect to each amount in excess of $10,000,000 paid pursuant to
Section 3.03(b)(iii), pro-rata (based on the Revolving Committed Amount and the
outstanding principal amount of the Term Loans) between (1) Revolving
Outstandings (in the order set forth in clause (B)(2)(x),(y) and (z) above) and
(2) the Term Loans (ratably to the remaining Principal Quarterly Amortization
Payments thereof).

 

(vii) Order of Applications. All amounts allocated to Revolving Outstandings as
provided in this subsection shall be applied, first, to Revolving Loans, second,
after all Revolving Loans have been repaid, to Swingline Loans, and third, after
all Swingline Loans have been repaid, to cash collateralize or pay the LOC
Obligations; provided that any balance of such amounts remaining after all LOC
Obligations have been cash collateralized shall be applied to the Tranche A Term
Loans or the Tranche B Term Loans, as the case may be (ratably to the remaining
Principal Quarterly Amortization Payments thereof); provided that with respect
to all amounts paid pursuant to Section 3.03(b)(ii), the Borrower may elect to
cause all or a portion of any such prepayment of Tranche A Term Loans or the
Tranche B Term Loans, as the case may be, to be applied in direct order of
maturity so long as, at the time of any such prepayment applied in direct order
of maturity and after giving effect thereto, no more than the next eight
Principal Quarterly Amortization Payments of the Tranche A Term Loans due under
Section 2.03(e) the Tranche B Term Loans due under Section 2.04(e)(i) and
(ii) collectively, as applicable, have been prepaid. Within the parameters of
the applications set forth above, prepayments shall be applied first to Base
Rate Loans and then, subject to subsection (viii) below, to Eurodollar Loans in
direct order of Interest Period maturities. All prepayments under this
Section 3.03(b) shall be subject to Section 3.11. All prepayments under this
Section 3.03(b) shall be accompanied by accrued interest on the principal amount
being prepaid to the date of payment.

 

(viii) Prepayment Accounts. Amounts to be applied as provided in subsection
(vi) above to the prepayment of Loans of any Class shall be applied first to
reduce outstanding Base Rate Loans of such Class. Any amounts remaining after
each such application shall, at the option of the Borrower, be applied to prepay
Eurodollar Loans of such Class immediately and/or shall be deposited in a
separate Prepayment Account (as defined below) for the Loans of such Class. The
Administrative Agent shall apply any cash deposited in the Prepayment Account
for any Class of Loans, upon withdrawal by the Collateral Agent, to prepay
Eurodollar Loans of such Class on the last day of their respective Interest
Periods (or, at the direction of the Borrower, on any earlier date) until all
outstanding Loans of such Class have been prepaid or until all the

 

63



--------------------------------------------------------------------------------

allocable cash on deposit in the Prepayment Account for such Class has been
exhausted. For purposes of this Agreement, the term “Prepayment Account” for any
Class of Loans shall mean an account (which may include the Prepayment Account
established under the Security Agreement) established by the Borrower with the
Collateral Agent and over which the Collateral Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal for
application in accordance with this subsection. The Collateral Agent will, at
the request of the Borrower, invest amounts on deposit in the Prepayment Account
for any Class of Loans in Cash Equivalents that mature prior to the last day of
the applicable Interest Periods of the Eurodollar Loans of such Class to be
prepaid; provided that (i) the Collateral Agent shall not be required to make
any investment that, in its sole judgment, would require or cause the Collateral
Agent to be in, or would result in any, violation of any law, statute, rule or
regulation, (ii) such Cash Equivalents shall be subjected to a first priority
perfected security interest in favor of the Collateral Agent and (iii) if any
Event of Default shall have occurred and be continuing, the selection of such
Cash Equivalents shall be in the sole discretion of the Collateral Agent. The
Borrower shall indemnify the Collateral Agent for any losses relating to such
investments in Cash Equivalents so that the amount available to prepay
Eurodollar Loans on the last day of the applicable Interest Periods is not less
than the amount that would have been available had no investments been made
pursuant thereto. Other than any interest or profits earned on such investments,
the Prepayment Accounts shall not bear interest. Interest or profits, if any, on
the investments in any Prepayment Account shall accumulate in such Prepayment
Account. If the maturity of the Loans has been accelerated pursuant to
Section 8.02, the Administrative Agent may, in its sole discretion, cause the
Collateral Agent to withdraw amounts on deposit in the Prepayment Account for
any Class of Loans and apply such funds to satisfy any of the Obligations
related to such Class of Loans.

 

(ix) Notice. The Borrower shall give to the Administrative Agent and the Lenders
at least three Business Days’ prior written or telecopy notice of each and every
event or occurrence requiring a prepayment under Section 3.03(b)(ii), (iii),
(iv) or (v), including the amount of Net Cash Proceeds expected to be received
therefrom and the expected schedule for receiving such proceeds; provided that
in the case of any prepayment event consisting of a Casualty or Condemnation,
the Borrower shall give such notice within five Business Days after the
occurrence of such event; provided further that the failure to give any such
notice shall in no way abrogate the Borrower’s obligation to make any such
payment.

 

Section 3.04 Adjustment of Commitments.

 

(a) Optional Termination or Reduction of Commitments (Pro-Rata). The Borrower
may from time to time permanently reduce or terminate the Revolving Committed
Amount in whole or in part (in minimum aggregate amounts of $2,000,000 or in
integral multiples of $500,000 in excess thereof (or, if less, the full
remaining amount of the then applicable Revolving Committed Amount)) upon three
Business Days’ prior written or telecopy notice to the Administrative Agent;
provided that no such termination or reduction shall be made which would cause
the Revolving Outstandings to exceed the Revolving Committed Amount as so
reduced, unless, concurrently with such termination or reduction, the Revolving
Loans are repaid (and, after the Revolving Loans have been paid in full, the
Swingline Loans are repaid and, after the Swingline Loans have been paid in
full, the LOC Obligations are cash collateralized) to the extent necessary to
eliminate such excess. The Administrative Agent shall promptly notify each
affected Lender of the receipt by the Administrative Agent of any notice from
the Borrower pursuant to this Section 3.04(a).

 

(b) Mandatory Reductions. On any date that any Revolving Loans are required to
be prepaid, Swingline Loans are required to be prepaid and/or LOC Obligations
are required to be cash

 

64



--------------------------------------------------------------------------------

collateralized pursuant to the terms of Section 3.03(b)(ii), (iii), (iv) or
(v) (or would be so required if any Revolving Loans, Swingline Loans or LOC
Obligations were outstanding), the Revolving Committed Amount shall be
automatically and permanently reduced by the total amount of such required
prepayments and cash collateral (and, in the event that the amount of any
payment referred to in Section 3.03(b)(ii), (iii), (iv) or (v) which is
allocable to the Revolving Outstandings exceeds the amount of all outstanding
Revolving Outstandings, the Revolving Committed Amount shall be further reduced
by 100% of such excess).

 

(c) Termination. The Revolving Commitments of the Lenders, the Swingline
Commitment of the Swingline Lender and the LOC Commitments of the Issuing
Lenders shall automatically terminate on the earlier of (i) the Revolving
Termination Date and (ii) May 1, 2011 if any Discount Notes remain outstanding
on such date. The Tranche A Term Loan Commitments and Tranche B-1 Term Loan
Commitments of the Lenders shall automatically terminate immediately after the
making of such Term Loans on the Effective Date. The Tranche B-2 Term Loan
Commitments of the Lenders shall automatically terminate immediately after the
making of the B-2 Term Loans on the Tranche B-2 Term Loan Effective Date.

 

(d) Optional Termination of Commitments (Non-Pro-Rata). If (i) any Lender has
demanded compensation or indemnification pursuant to Section 3.06 or
Section 3.10, (ii) the obligation of any Lender to make Eurodollar Loans has
been suspended pursuant to Section 3.08, (iii) any Lender is a Defaulting Lender
or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 10.06 or any
other provision of any Credit Document requires the consent of all of the
Lenders and with respect to which the Required Lenders shall have granted their
consent, the Borrower shall have the right, if no Default or Event of Default
then exists, to replace such Lender with one or more Eligible Assignees (which
may be one or more of the Continuing Lenders) (each a “Replacement Lender” and,
collectively, the “Replacement Lenders”) reasonably acceptable to the
Administrative Agent. The replacement of a Retiring Lender pursuant to this
Section 3.04(d) shall be effective on the tenth Business Day (the “Replacement
Date”) following the date of notice of such replacement to the Retiring Lender
and each Continuing Lender through the Administrative Agent, subject to the
satisfaction of the following conditions:

 

(A) the Retiring Lender and the Replacement Lender shall have satisfied the
conditions to assignment and assumption set forth in Section 10.03(b) (with all
fees payable pursuant to Section 10.03(b) to be paid by the Borrower) and, in
connection therewith, the Replacement Lender(s) shall pay:

 

(1) to the Retiring Lender an amount equal in the aggregate to the sum of
(x) the principal of, and all accrued but unpaid interest on, all outstanding
Loans of the Retiring Lender, (y) all unpaid drawings that have been funded by
(and not reimbursed to) the Retiring Lender under Section 2.02(d), together with
all accrued but unpaid interest with respect thereto and (z) all accrued but
unpaid fees owing to the Retiring Lender pursuant to Section 3.05;

 

(2) to the Issuing Lenders an amount equal to the aggregate amount owing by the
Retiring Lender to the Issuing Lenders as reimbursement pursuant to
Section 2.02(c), to the extent such amount was not theretofore funded by such
Retiring Lender;

 

(B) the Borrower shall have paid to the Administrative Agent for the account of
the Retiring Lender an amount equal to all obligations owing to the Retiring
Lender by the Borrower pursuant to this Agreement and the other Credit Documents
(other than those obligations of the Borrower referred to in clause (A)(1)
above); and

 

65



--------------------------------------------------------------------------------

(C) with respect to replacement of any Retiring Lender pursuant to clause
(iv) above, on the Replacement Date, the Replacement Lender shall consent to the
proposed amendment, waiver, discharge, termination or modification not consented
to by the Retiring Lender.

 

On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder, and the Retiring Lender shall cease to constitute a
Lender hereunder; provided that the provisions of this Agreement (including,
without limitation, the provisions of Sections 3.11, 3.06, 3.10 and 10.05) shall
continue to govern the rights and obligations of a Retiring Lender with respect
to any Loans made, any Letters of Credit issued or any other actions taken by
such Retiring Lender while it was a Lender.

 

In lieu of the foregoing, upon express written consent of a majority of the
Continuing Lenders, the Borrower shall have the right to terminate the
Commitment of a Retiring Lender in full. Upon payment by the Borrower to the
Administrative Agent for the account of the Retiring Lender of an amount equal
to the sum of (i) the aggregate principal amount of all Loans and LOC
Obligations held by the Retiring Lender and (ii) all accrued interest, fees and
other amounts owing to the Retiring Lender hereunder, including, without
limitation, all amounts payable by the Borrower to the Retiring Lender under
Section 3.11, 3.06, 3.10 or 10.05, such Retiring Lender shall cease to
constitute a Lender hereunder; provided that the provisions of this Agreement
(including, without limitation, the provisions of Sections 3.11, 3.06, 3.10 and
10.05) shall continue to govern the rights and obligations of a Retiring Lender
with respect to any Loans made, any Letters of Credit issued or any other
actions taken by such Retiring Lender while it was a Lender.

 

(e) General. The Borrower shall pay to the Administrative Agent for the account
of the Lenders in accordance with the terms of Section 3.05(b), on the date of
each termination or reduction of the Revolving Committed Amount, the Commitment
Fee accrued through the date of such termination or reduction on the amount of
the Revolving Committed Amount so terminated or reduced.

 

Section 3.05 Fees.

 

(a) Commitment Fee.

 

(i) Revolving Commitment Fee. In consideration of the Revolving Commitments of
the Lenders hereunder, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender a Commitment Fee on such Lender’s Revolving
Commitment Percentage of the Unused Revolving Committed Amount, computed at a
per annum rate for each day during the applicable Commitment Fee Calculation
Period (as defined below) at a rate equal to the Applicable Percentage in effect
from time to time. The Commitment Fee shall commence to accrue on the Effective
Date and shall be due and payable in arrears on each
March 31, June 30, September 30 and December 31 (and any date that the Revolving
Committed Amount is reduced as provided in Section 3.04(a) or (b) and the
Revolving Termination Date) for the immediately preceding quarter or portion
thereof (each such quarter or portion thereof being herein referred to as a
“Commitment Fee Calculation Period”), beginning with the first of such dates to
occur after the Effective Date.

 

(ii) Tranche B-2 Term Loan Commitment Fee. In consideration of the Tranche B-2
Term Loan Commitments of the Lenders hereunder, the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a Commitment Fee on such
Lender’s Tranche B-2 Term Loan Commitment Percentage of the Tranche B-2 Term
Loan Committed Amount, computed at a per annum rate for each day during the
applicable Commitment Fee Calculation Period at a rate equal to 0.50% per annum.
The Commitment Fee shall commence to

 

66



--------------------------------------------------------------------------------

accrue on the Effective Date and shall be due and payable in arrears on
December 31, 2005 and March 31, 2006 for the immediately preceding Commitment
Fee Calculation Period and on the Tranche B-2 Term Loan Commitment Termination
Date, beginning with the first of such dates to occur after the Effective Date.

 

(b) Letter of Credit Fees.

 

(i) Standby Letter of Credit Issuance Fee. In consideration of the issuance of
standby Letters of Credit hereunder, the Borrower promises to pay to the
Administrative Agent for the account of each Revolving Lender a fee (the
“Standby Letter of Credit Fee”) on such Revolving Lender’s Revolving Commitment
Percentage of the average daily maximum amount available to be drawn under each
such standby Letter of Credit computed at a per annum rate for each day from the
date of issuance to the date of expiration equal to the Applicable Percentage.
The Standby Letter of Credit Fee will be payable quarterly in arrears on each
March 31, June 30, September 30 and December 31 for the immediately preceding
quarter (or portion thereof), beginning with the first of such dates to occur
after the Effective Date.

 

(ii) Commercial Letter of Credit Drawing Fee. In consideration of the issuance
of trade Letters of Credit hereunder, the Borrower promises to pay to the
Administrative Agent for the account of each Lender a fee (the “Trade Letter of
Credit Fee”) equal to the Applicable Percentage on such Lender’s Revolving
Commitment Percentage of the amount of each drawing under any such trade Letter
of Credit. The Trade Letter of Credit Fee will be payable on each date of
drawing under a trade Letter of Credit.

 

(iii) Issuing Lender Fees. In addition to the Standby Letter of Credit Fee
payable pursuant to clause (i) above and the Trade Letter of Credit Fee payable
pursuant to clause (ii) above, the Borrower promises to pay to the Issuing
Lender for its own account without sharing by the other Lenders the letter of
credit fronting and negotiation fees agreed to by the Borrower and the Issuing
Lender from time to time and the customary charges from time to time of the
Issuing Lender with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).

 

Section 3.06 Increased Costs and Reduced Return. (a) If the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
applicable to any Lender (or its Applicable Lending Office), or compliance by
any Lender (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made subsequent to the Effective Date (or,
if later, the date on which such Lender becomes a Lender):

 

(i) shall subject such Lender (or its Applicable Lending Office) to any tax of
any kind whatsoever with respect to any Letter of Credit, any Eurodollar Loans
made by it or any of its Notes or its obligation to make Eurodollar Loans, or
change the basis of taxation of payments to such Lender (or its Applicable
Lending Office) in respect thereof (except for Non-Excluded Taxes covered by
Section 3.10 (including Non-Excluded Taxes imposed solely by reason of any
failure of such Lender to comply with its obligations under Section 3.10(c)))
and Excluded Taxes;

 

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of

 

67



--------------------------------------------------------------------------------

funds by, any office of such Lender (or its Applicable Lending Office) which is
not otherwise included in the determination of the Eurodollar Rate hereunder; or

 

(iii) shall impose on such Lender (or its Applicable Lending Office) any other
condition (excluding any tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing or
maintaining Eurodollar Loans or issuing or participating in Letters of Credit or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, upon notice to the Borrower from such Lender, through the Administrative
Agent, in accordance herewith, the Borrower shall be obligated to promptly pay
such Lender, upon its demand and delivery of the certificate described in clause
(c) below, any additional amounts necessary to compensate such Lender on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified) for such increased cost or reduced amount
receivable; provided that, in any such case, the Borrower may elect to convert
the Eurodollar Loans made by such Lender hereunder to Base Rate Loans by giving
the Administrative Agent at least one Business Day’s notice of such election, in
which case the Borrower shall promptly pay to such Lender, upon demand, without
duplication, such amounts, if any, as may be required pursuant to Section 3.11.

 

(b) If after the date hereof, any Lender shall have determined that the adoption
or the becoming effective of, or any change in, or any change by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof in the interpretation or administration
of, any applicable law, rule or regulation regarding capital adequacy, or
compliance by such Lender, or its parent corporation, with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s (or parent corporation’s)
capital or assets as a consequence of its commitments or obligations hereunder
to a level below that which such Lender, or its parent corporation, could have
achieved but for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s (or parent corporation’s) policies with respect to
capital adequacy), then, upon notice from such Lender to the Borrower and
delivery of the certificate described in clause (c) below, the Borrower shall be
obligated to pay to such Lender such additional amount or amounts as will
compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
reduction. Each determination by any such Lender of amounts owing under this
Section shall, absent manifest error, be conclusive and binding on the parties
hereto.

 

(c) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
reasonable judgment of such Lenders be otherwise disadvantageous to such Lender.
A certificate of any Lender claiming compensation under this Section and setting
forth the additional amount or amounts to be paid to it hereunder (and the basis
for calculation thereof) shall be conclusive in the absence of manifest error.
In determining such amount, such Lenders may use any reasonable averaging and
attribution methods.

 

68



--------------------------------------------------------------------------------

Section 3.07 Base for Determining Interest Rate Inadequate or Unfair. If on or
prior to the first day of any Interest Period for any Eurodollar Loan:

 

(i) the Administrative Agent determines in good faith (which determination shall
be conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or

 

(ii) the Required Lenders determine in good faith (which determination shall be
conclusive) and notify the Administrative Agent that the Adjusted Eurodollar
Rate will not adequately and fairly reflect the cost to the Lenders of funding
Eurodollar Loans for such Interest Period;

 

then the Administrative Agent shall give the Borrower prompt notice thereof
specifying the relevant amounts or periods, and so long as such condition
remains in effect, the Lenders shall be under no obligation to make additional
Eurodollar Loans, extend Eurodollar Loans for additional Interest Periods or to
convert Base Rate Loans into Eurodollar Loans, and the Borrower shall, on the
last day(s) of the then current Interest Period(s) for the outstanding
Eurodollar Loans, either prepay such Loans or convert such Loans into Base Rate
Loans in accordance with the terms of this Agreement.

 

Section 3.08 Illegality. Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Effective Date shall make it unlawful
for any Lender to make or maintain Eurodollar Loans as contemplated by this
Agreement, (i) such Lender shall promptly give written notice of such
circumstances to the Borrower and the Administrative Agent (which notice shall
be withdrawn whenever such circumstances no longer exist), (ii) the commitment
of such Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as
such and convert a Base Rate Loan to Eurodollar Loans shall forthwith be
canceled and, until such time as it shall no longer be unlawful for such Lender
to make or maintain Eurodollar Loans, such Lender shall then have a commitment
only to make a Base Rate Loan when a Eurodollar Loan is requested and (iii) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interests Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 3.11.

 

Section 3.09 Treatment of Affected Loans. If the obligation of any Lender to
make Eurodollar Loans or to convert Base Rate Loans into, or to continue
Eurodollar Loans as Eurodollar Loans shall be suspended pursuant to Section 3.06
or 3.08 hereof (Loans of such Type being herein called “Affected Loans” and such
Type being herein called the “Affected Type”), such Lender’s Affected Loans
shall be automatically converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for Affected Loans (or, in the case of a
conversion required by Section 3.08 hereof, on such earlier date as such Lender
may specify to the Borrower with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 3.06 or 3.08 hereof that gave rise to such conversion no
longer exist:

 

(i) to the extent such Lender’s Affected Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans; and

 

(ii) all Loans that would otherwise be made or extended by such Lender as Loans
of the Affected Type shall be made or extended instead as Base Rate Loans, and
all Loans

 

69



--------------------------------------------------------------------------------

of such Lender that would otherwise be converted into Loans of the Affected Type
shall be converted instead into (or shall remain as) Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.06 or 3.08 hereof that gave
rise to the conversion of such Lender’s Affected Loans pursuant to this
Section 3.09 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Loans of the Affected Type made
by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Loans of the Affected Type, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Loans of a particular Class of the Affected Type and by such Lender are
held pro-rata (as to principal amounts, Types, and Interest Periods) in
accordance with their respective Commitments of such Class.

 

Section 3.10 Taxes.

 

(a) Payments Net of Certain Taxes. Except as provided below in this
Section 3.10, all payments made by the Borrower under this Agreement and any
Notes shall be made free and clear of, and without deduction or withholding for
or on account of, any present or future taxes, levies, imposts, duties, charges,
fees, deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any court, or Governmental Authority, excluding
(i) taxes imposed on or measured by all or part of the gross receipts, net
receipts or gross or net income of any Lender or its Applicable Lending Office,
or any branch or affiliate thereof, or the Administrative Agent, (ii) any
franchise taxes, branch taxes, taxes on doing business or taxes on the overall
capital or net worth of any Lender or its Applicable Lending Office, or any
branch or affiliate thereof, in each case imposed in lieu of net income taxes,
(iii) any taxes resulting from a transfer or assignment of all or such portion
of a Loan, unless the Lender transfers all or any portion of a Loan at the
request of the Borrower, or (iv) any tax imposed by reason of any connection
between the jurisdiction imposing such tax and such Lender, Applicable Lending
Office, branch or affiliate other than a connection arising solely from such
Lender having executed, delivered or performed its obligations, or received
payment under or enforced, this Agreement or any Notes (the taxes described in
these clauses (i)-(v) are collectively referred to herein as the “Excluded
Taxes”). If any such non-excluded taxes, levies, imposts, duties, charges, fees,
deductions or withholdings (“Non-Excluded Taxes”) are required to be withheld
from any amounts payable to the Administrative Agent or any Lender hereunder or
under any Notes, (i) the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after payment of all Non-Excluded Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
this Agreement and any Notes; provided that the Credit Parties shall be entitled
to deduct and withhold any Non-Excluded Taxes and shall not be required to
increase any such amounts payable to any Lender that is not organized under the
laws of the United States of America or a state thereof if such Lender fails to
comply with the requirements of paragraph (c) of this Section 3.10 whenever any
Non-Excluded Taxes are payable by the Borrower, and (ii) as promptly as possible
thereafter the Borrower shall send to the Administrative Agent for its own
account or for the account of such Lender, as the case may be, a certified copy
of an original official receipt received by the Borrower showing payment
thereof. If the Borrower fails to pay any Non-Excluded Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and any Lender for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure. If a Lender shall change its office that
makes or maintains a Loan hereunder, the Borrower shall not be required to pay
any increased amounts to the Lender in respect of any Non-Excluded Taxes
pursuant to this Section 3.10(a) except to the extent that any obligation to
withhold or deduct any amount with respect to such Non-Excluded Taxes existed on
the date the Lender changed such office, unless the Lender changed the office at
the request of the Borrower. The agreements

 

70



--------------------------------------------------------------------------------

in this Section shall survive the termination of this Agreement and the payment
of the Loans and all other amounts payable hereunder.

 

(b) If a Lender or the Administrative Agent receives a refund or realizes a
credit or reduction in tax in respect of any Non-Excluded Taxes as to which it
has been indemnified by the Borrower or with respect to which the Borrower has
paid additional amounts pursuant to Section 3.10(a) hereof it shall within 30
days from the date of such receipt pay over the amount of such refund or benefit
of such credit or reduction in tax to the Borrower (but only to the extent of
aggregate indemnity payments made, or additional amounts paid, by the Borrower
under Section 3.10(a) hereof), net of all reasonable out-of-pocket expenses of
such Lender or the Administrative Agent and without interest (other than
interest paid by the relevant Governmental Authority and respect to such refund,
credit or reduction in tax); provided that the Borrower, upon the request of
such Lender or the Administrative Agent, agrees to repay the amount paid over to
the Borrower (plus penalties, interest or other charges) to such Lender or the
Administrative Agent in the event such Lender or the Administrative Agent is
required to repay such refund, credit or reduction in tax to such Governmental
Authority.

 

(c) Tax Forms and Certificates. Each Lender that is not incorporated under the
laws of the United States of America or a state thereof shall:

 

(i) on or before the date of any payment by the Borrower under this Agreement or
Notes to such Lender,

 

(A) deliver to the Borrower and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI, or
applicable successor form, as the case may be, certifying (x) that it is
entitled to receive payments under this Agreement and any Notes without
deduction or withholding of any United States federal income taxes and (y) that
it is entitled to an exemption from United States backup withholding tax;

 

(B) deliver to the Borrower and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

 

(C) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; or

 

(ii) in the case of any such Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (A) represent to the Borrower (for the benefit
of the Borrower and the Administrative Agent) that it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (B) agree to furnish the Borrower,
on or before the date of any payment by the Borrower, with a copy to the
Administrative Agent, two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN, or applicable successor form certifying to
such Lender’s legal entitlement at the date of such certificate to an exemption
from U.S. withholding tax under the provisions of Section 881(c) of the Code
with respect to payments to be made under this Agreement and any Notes (and to
deliver to the Borrower and the Administrative Agent two further copies of such
forms on or before the date it expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recently provided form
and, if necessary, obtain any extensions of time reasonably requested by the
Borrower or the

 

71



--------------------------------------------------------------------------------

Administrative Agent for filing and completing such forms), and (C) agree, to
the extent legally entitled to do so, upon reasonable request by the Borrower,
to provide to the Borrower (for the benefit of the Borrower and the
Administrative Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender to an exemption from withholding
with respect to payments under this Agreement and any Notes.

 

Notwithstanding the above, if any change in treaty, law or regulation has
occurred after the date such Person becomes a Lender hereunder which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent then such Lender shall be exempt from such
requirements. Each Person that shall become a Lender or a participant of a
Lender pursuant to Section 10.03(e) shall, upon the effectiveness of the related
transfer, be required to provide all the forms, certifications and statements
required pursuant to this subsection (c); provided that in the case of a
participant of a Lender, the obligations of such participant of a Lender
pursuant to this subsection (c) shall be determined as if the participant of a
Lender were a Lender except that such participant of a Lender shall furnish all
such required forms, certifications and statements to the Lender from which the
related participation shall have been purchased.

 

(d) Mitigation. If any such taxes shall be or become applicable after the date
of this Agreement to such payments by the Borrower to a Lender, such Lender
shall use reasonable efforts to make, fund or maintain the Loan or Loans, as the
case may be, through another Applicable Lending Office located in another
jurisdiction so as to reduce, to the fullest extent possible, the Borrower’s
liability hereunder, if the making, funding or maintenance of such Loan or Loans
through such other office is not, in the reasonable judgment of the Lender,
materially disadvantageous to such Lender.

 

Section 3.11 Funding Losses. The Borrower agrees to indemnify each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur (other than through such Lender’s gross negligence or willful
misconduct) as a consequence of (i) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (ii) default by the Borrower in making any
prepayment of a Eurodollar Loan after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement and (iii) the making of a
prepayment of Eurodollar Loans on a day which is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
(i) the present value of the amount of interest which would have accrued on the
amount prepaid, or not so borrowed, converted or continued, for the period from
the date of such prepayment or of such failure to borrow, convert or continue to
the last day of the applicable Interest Period (or, in the case of a failure to
borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Loans provided for herein (excluding, however, the Applicable
Percentage included therein, if any) minus (ii) the amount of interest (as
reasonably determined by such Lender) which would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the Interbank Eurodollar market; provided that such Lender
shall have delivered to the Borrower a certificate as to the amount of such loss
or expense, which certificate shall be conclusive in the absence of manifest
error. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

Section 3.12 Pro Rata Treatment. Except to the extent otherwise provided herein:

 

(a) Loans. Each Revolving Borrowing (including, without limitation, each
Mandatory LOC Borrowing and each Mandatory Swingline Borrowing), each payment or
prepayment of principal of any Loan each payment of fees (other than the Issuing
Lender Fees retained by the Issuing

 

72



--------------------------------------------------------------------------------

Lender for its own account and the administrative fees retained by the
Administrative Agent for its own account), each reduction of the Revolving
Committed Amount, and each conversion or continuation of any Loan, shall be
allocated pro-rata among the relevant Lenders in accordance with the respective
Revolving Commitment Percentage, Tranche A Term Loan Commitment Percentage,
Tranche B-1 Term Loan Commitment Percentage and Tranche B-2 Term Loan Commitment
Percentage, as applicable, of each such Lenders (or, if the Commitments of such
Lenders have expired or been terminated, in accordance with the respective
principal amounts of the outstanding Loans and Participation Interests of such
Lenders); provided that, in the event any amount paid to any Lender pursuant to
this subsection (a) is rescinded or must otherwise be returned by the
Administrative Agent, each Lender shall, upon the request of the Administrative
Agent, repay to the Administrative Agent the amount so paid to such Lender, with
interest for the period commencing on the date such payment is returned by the
Administrative Agent until the date the Administrative Agent receives such
repayment at a rate per annum equal to, during the period to but excluding the
date two Business Days after such request, the Federal Funds Rate, and
thereafter, the Base Rate plus two percent (2%) per annum.

 

(b) Letters of Credit. Each payment of unreimbursed drawings in respect of LOC
Obligations shall be allocated to each LOC Participant pro rata in accordance
with its Revolving Commitment Percentage; provided that if any LOC Participant
shall have failed to pay its applicable pro rata share of any drawing under any
Letter of Credit, then any amount to which such LOC Participant would otherwise
be entitled pursuant to this subsection (b) shall instead be payable to the
Issuing Lender as necessary to achieve the foregoing pro rata allocations;
provided further, that in the event any amount paid to any LOC Participant
pursuant to this subsection (b) is rescinded or must otherwise be returned by
the Issuing Lender, each LOC Participant shall, upon the request of the Issuing
Lender, repay to the Administrative Agent for the account of the Issuing Lender
the amount so paid to such LOC Participant, with interest for the period
commencing on the date such payment is returned by the Issuing Lender until the
date the Issuing Lender receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus two percent
(2%) per annum.

 

Section 3.13 Sharing of Payments. The Lenders agree among themselves that,
except to the extent otherwise provided herein, if any Lender shall obtain
payment in respect of any Loan, unreimbursed drawing with respect to any LOC
Obligations or any other obligation owing to such Lender under this Agreement
through the exercise of a right of setoff, banker’s lien or counterclaim, or
pursuant to a secured claim under Section 506 of the Bankruptcy Code or other
security or interest arising from, or in lieu of, such secured claim, received
by such Lender under any applicable bankruptcy, insolvency or other similar law
or otherwise, or by any other means (including by way of payment from the
Borrower), in excess of its pro-rata share of such payment as provided for in
this Agreement, such Lender shall promptly pay in cash or purchase from the
other Lenders a participation in such Loans, LOC Obligations, and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrower agrees that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan, LOC Obligation or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Agreement, if any
Lender or the Administrative Agent shall fail to remit to the Administrative
Agent or any other Lender an

 

73



--------------------------------------------------------------------------------

amount payable by such Lender or the Administrative Agent to the Administrative
Agent or such other Lender pursuant to this Agreement on the date when such
amount is due, such payments shall be made together with interest thereon if
paid within two Business Days of the date when such amount is due at a per annum
rate equal to the Federal Funds Rate and thereafter at a per annum rate equal to
the Base Rate until the date such amount is paid to the Administrative Agent or
such other Lender. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this Section 3.13 applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders under this Section 3.13 to share in the benefits of
any recovery on such secured claim.

 

Section 3.14 Payments; Computations.

 

(a) Payments by the Borrower. Each payment of principal of and interest on
Loans, LOC Obligations and fees hereunder (other than fees payable directly to
the Issuing Lenders) shall be paid not later than 3:00 P.M. (local time in
Charlotte, North Carolina) on the date when due, in Federal or other funds
immediately available in Charlotte, North Carolina, to the Administrative Agent
at its Agency Services Address. Each such payment shall be made irrespective of
any set-off, counterclaim or defense to payment which might in the absence of
this provision be asserted by the Borrower or any Affiliate against the
Administrative Agent or any Lender. Payments received after 3:00 P.M. (local
time in Charlotte, North Carolina) shall be deemed to have been received on the
next Business Day. The Borrower shall, at the time it makes any payments under
this Agreement, specify to the Administrative Agent the Loan, Letters of Credit,
fees or other amounts payable by the Borrower hereunder to which such payment is
to be applied (and if it fails to specify or if such application would be
inconsistent with the terms hereof, the Administrative Agent shall, subject to
Section 3.12, distribute such payment to the Lenders in such manner as the
Administrative Agent may deem appropriate). The Administrative Agent will
distribute such payments to the applicable Lenders on the date of receipt
thereof, if such payment is received prior to 1:00 P.M.; otherwise the
Administrative Agent will distribute such payment to the applicable Lenders on
the next succeeding Business Day. Whenever any payment hereunder shall be due on
a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day unless (in the case of Eurodollar
Loans) such Business Day falls in another calendar month, in which case the date
for payment thereof shall be the next preceding Business Day. If the date for
any payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time. The Borrower hereby authorizes
and directs the Administrative Agent to debit any account maintained by the
Borrower with the Administrative Agent to pay when due any amounts required to
be paid from time to time under this Agreement.

 

(b) Distributions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.

 

(c) Computations. Except for Base Rate Loans, in which case interest shall be
computed on the basis of a 365 or 366 day year as the case may be (unless the
Base Rate is determined by reference to the Federal Funds Rate), all
computations of interest and fees hereunder shall be made on the

 

74



--------------------------------------------------------------------------------

basis of the actual number of days elapsed over a year of 360 days. Interest
shall accrue from and include the date of borrowing (or continuation or
conversion) but exclude the date of payment.

 

(d) Failed Loans. If any Lender shall fail to make any Loan (a “Failed Loan”)
which such Lender is otherwise obligated hereunder to make to the Borrower on
the date of Borrowing (including, without limitation, any Mandatory LOC
Borrowing and any Mandatory Swingline Borrowing) thereof, and the Administrative
Agent shall not have received notice from the Borrower or such Lender that any
condition precedent to the making of the Failed Loan has not been satisfied,
then, until such Lender shall have made or be deemed to have made (pursuant to
the last sentence of this subsection (d)) the Failed Loan in full or the
Administrative Agent shall have received notice from the Borrower or such Lender
that any condition precedent to the making of the Failed Loan was not satisfied
at the time the Failed Loan was to have been made, whenever the Administrative
Agent shall receive any amount from the Borrower for the account of such Lender,
(i) the amount so received (up to the amount of such Failed Loan) will, upon
receipt by the Administrative Agent, be deemed to have been paid to the Lender
in satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to the
Borrower or, if the Administrative Agent has previously made such amount
available to the Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Borrower); provided that the Administrative Agent shall have no obligation to
disburse any such amount to the Borrower or otherwise apply it or deem it
applied as provided herein unless the Administrative Agent shall have determined
in its sole discretion that to so disburse such amount will not violate any law,
rule, regulation or requirement applicable to the Administrative Agent. Upon any
such disbursement by the Administrative Agent, such Lender shall be deemed to
have made a Base Rate Loan of the same Class as the Failed Loan to the Borrower
in satisfaction, to the extent thereof, of such Lender’s obligation to make the
Failed Loan.

 

Section 3.15 Evidence of Debt. (a) Each Lender shall maintain an account or
accounts evidencing each Loan made by such Lender to the Borrower from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement. Each Lender will make reasonable
efforts to maintain the accuracy of its account or accounts and to promptly
update its account or accounts from time to time, as necessary.

 

(b) The Administrative Agent shall maintain the Register pursuant to
Section 10.03(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, Class, Type and
Interest Period of each such Loan hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from or for the account of the Borrower and each Lender’s share thereof. The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the subaccounts referred to in the preceding sentence and to promptly update
such subaccounts from time to time, as necessary.

 

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.15 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Borrower therein
recorded; provided that the failure of any Lender or the Administrative Agent to
maintain any such account, such Register or such sub account, as applicable, or
any error therein, shall not in any manner affect the obligation of the Borrower
to repay the Loans made by such Lender in accordance with the terms hereof.

 

75



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS

 

Section 4.01 Conditions to Effectiveness. This Agreement shall become effective
on the first date (the “Effective Date”) upon which all of the following
conditions have been satisfied:

 

(a) Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Agreement; (ii) the Notes; and (iii) all other
Collateral Documents and other Credit Documents to be executed and delivered on
the Effective Date, each in form and substance satisfactory to the Lenders in
their sole discretion.

 

(b) Corporate Documents. The Administrative Agent shall have received the
following:

 

(i) Constituent Documents. A copy of the operating agreement, articles or
certificates of incorporation, bylaws or other constituent document of each
Credit Party certified by a secretary or assistant secretary or other authorized
signatory of each Credit Party to be true and correct as of the Effective Date.

 

(ii) Resolutions. Copies of resolutions of the Board of Directors or other
governing body of each Credit Party approving and adopting the Credit Documents,
the transactions contemplated therein and authorizing execution and delivery
thereof, certified by a secretary or assistant secretary or other authorized
signatory of each Credit Party to be true and correct and in force and effect as
of the Effective Date.

 

(iii) Good Standing. Copies of (A) certificates of good standing, existence or
its equivalent with respect to each Credit Party certified as of a recent date
by the appropriate Governmental Authorities of the state or other jurisdiction
of formation and each other jurisdiction in which the failure to so qualify and
be in good standing would have or be reasonably expected to have a Material
Adverse Effect on the business or operations of each Credit Party in such
jurisdiction and (B) to the extent available, a certificate indicating payment
of all applicable corporate or similar franchise taxes certified as of a recent
date by the appropriate governmental taxing authority of its jurisdiction of
incorporation.

 

(iv) Incumbency. An incumbency certificate of each Credit Party certified by a
secretary or assistant secretary or other authorized signatory to be true and
correct as of the Effective Date.

 

(c) Opinions of Counsel. On the Effective Date, the Administrative Agent shall
have received:

 

(i) From Heller Ehrman LLP, an opinion addressed to the Administrative Agent,
the Collateral Agent and each Lender, dated the Effective Date, substantially in
the form of Exhibit D-1 hereto; and

 

(ii) from Preston Gates, special maritime counsel to the Credit Parties, an
opinion addressed to the Administrative Agent, the Collateral Agent and each
Lender, dated the Effective Date, substantially in the form of Exhibit D-2
hereto.

 

(d) Refinancing of Certain Existing Debt; Other Debt. On the Effective Date, the
commitments under the Existing Credit Agreement shall have been terminated, all
loans outstanding

 

76



--------------------------------------------------------------------------------

thereunder shall have been refinanced with the proceeds of the Loans made on the
Effective Date, and all letters of credit issued thereunder shall be deemed to
be outstanding Letters of Credit under this Agreement, and the Administrative
Agent shall have received evidence in form, scope and substance satisfactory to
it that the matters set forth in this subsection (d) have been satisfied at such
time.

 

(e) Perfection of Personal Property Security Interests and Pledges; Search
Reports. On or prior to the Effective Date, the Collateral Agent shall have
received:

 

(i) a Perfection Certificate from each Credit Party;

 

(ii) appropriate financing statements (Form UCC-1 or such other financing
statements or similar notices as shall be required by local law) fully executed
for filing under the Uniform Commercial Code or other applicable local law of
each jurisdiction in which the filing of a financing statement or giving of
notice may be required, or reasonably requested by the Collateral Agent, to
perfect the security interests intended to be created by the Collateral
Documents;

 

(iii) copies of reports from CT Corporation System or other independent search
service reasonably satisfactory to the Collateral Agent listing all effective
financing statements that name the Parent, the Borrower, any other Credit Party
as such, (under its present name and any previous name and, if requested by the
Collateral Agent, under any trade names) as debtor or seller that are filed in
the jurisdictions referred to in clause (ii) above, together with copies of such
financing statements (none of which shall cover the Collateral except to the
extent evidencing Permitted Liens or for which the Collateral Agent shall have
received termination statements (Form UCC-3 or such other termination statements
as shall be required by local law) fully executed for filing);

 

(iv) searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Collateral Agent to the extent necessary or advisable to perfect the
Lender’s security interest in intellectual property Collateral;

 

(v) all of the Pledged Collateral, which Pledged Collateral shall be in suitable
form for transfer by delivery, or shall be accompanied by duly executed
instruments of transfer or assignment in blank, with signatures appropriately
guaranteed, accompanied in each case by any required transfer tax stamps, all in
form and substance satisfactory to the Collateral Agent; and

 

(vi) evidence of the completion of all other filings and recordings of or with
respect to the Collateral Documents and of all other actions as may be necessary
or, in the opinion of the Collateral Agent, desirable to perfect the security
interests intended to be created by the Collateral Documents.

 

(f) Vessel Mortgages and Fishing Rights. The Collateral Agent shall have
received (in form and substance satisfactory to the Collateral Agent):

 

(i) current Abstracts of Title and copies of Certificates of Documentation,
certified as true and complete by the U.S. Coast Guard, for each of the Vessels
with evidence that each Vessel has a fishery endorsement, together with copies
of all recorded documents related to outstanding Liens, title issues or vessel
documentation issues revealed by such Abstracts of Title or Certificates of
Documentation as reasonably requested by the Administrative Agent;

 

77



--------------------------------------------------------------------------------

(ii) documentation relating to the termination or nonexistence of all defects,
Liens and Vessel documentation issues not reasonably acceptable to the
Administrative Agent, other than to the extent constituting Permitted Liens;

 

(iii) copies of valid and current limited entry or other Permits and Approvals
issued by (A) the State of Alaska, if any, and (B) the National Marine Fisheries
Service sufficient to permit the conduct of the Business in 2006 substantially
as conducted in 2005, subject to applicable regulatory limits;

 

(iv) copies of current leases or charters, if any, for each of the Vessels,
certified as true and complete by each Vessel Owing Company, together with
estoppel certificates verifying that the lease or charter agreements are not in
default;

 

(v) documentation in form and substance satisfactory to the Collateral Agent
which assigns a collateral interest in the Vessel leases or charters, if
applicable;

 

(vi) a description of all pending suits, claims or other actions which may
constitute or create a Lien against or otherwise challenge any Consolidated
Parties’ right to use in accordance with past practices the Vessels or Fishing
Rights, together with documentation regarding insurance and indemnity coverage
for existing claims, except with respect to such suits, claims or other actions
that would not reasonably be expected to have a Material Adverse Effect;

 

(vii) receipt of all Fishing Rights Agreements, certified as true and complete
by the Borrower, together with evidence satisfactory to the Collateral Agent of
the completion of all actions as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests in favor of the
Lenders in the Fishing Rights Agreements;

 

(viii) the duly executed and delivered Vessel Mortgages on the Vessels and
Appurtenances, and evidence of the completion of all filings and recordings of
or with respect to the Vessel Mortgages and the other Collateral Documents
pertinent to the Fishing Rights and of all other actions as may be necessary or,
in the opinion of the Collateral Agent, desirable to perfect the security
interests intended to be created by the Vessel Mortgages and such Collateral
Documents; and

 

(ix) a collateral trustee agreement in form and substance satisfactory to the
Administrative Agent duly executed by Viking Community Bank.

 

(g) Evidence of Insurance. Receipt by the Collateral Agent of copies of
insurance policies or certificates of insurance of the Credit Parties and their
subsidiaries evidencing liability and casualty insurance meeting the
requirements set forth in the Credit Documents, including, but not limited to,
naming the Collateral Agent as additional insured and sole loss payee on behalf
of the Lenders.

 

(h) Material Adverse Effect. There shall not have occurred since December 31,
2004 any development or event relating to or affecting a Credit Party or any of
their Subsidiaries which could reasonably expected to have (i) any material
adverse effect upon the condition (financial or otherwise), operations,
properties, assets, liabilities (actual and contingent), business, management or
prospects of the Borrower and its Consolidated Subsidiaries taken as a whole,
(ii) a material adverse effect on the ability of the Credit Parties, taken as a
whole, to perform their obligations under this Agreement, the Notes and the
other Credit Documents or (iii) a material adverse effect on the rights and
remedies of the Administrative Agent, the Collateral Agent and Lenders under
this Agreement, the Notes and the other Credit Documents.

 

78



--------------------------------------------------------------------------------

(i) Approvals. On the Effective Date, all governmental (domestic or foreign)
(including the Department of Transportation, Maritime Administration),
regulatory and third party approvals necessary or, in the reasonable judgment of
the Administrative Agent advisable in connection with the transactions referred
to herein or in any other Credit Document shall have been obtained and remain in
full force and effect (it being understood that, with respect to the Department
of Transportation, Maritime Administration, the Borrower shall have received a
letter from the Department of Transportation, Maritime Administration
substantially similar to the letter dated January 28, 2002 previously delivered
to the Administrative Agent, and no law or regulation shall be applicable which
in the reasonable judgment of the Administrative Agent could reasonably be
expected to restrain, prevent or impose any material adverse conditions on any
of the Credit Parties or any transactions contemplated under the Credit
Documents.

 

(j) Litigation; Judgments. Except set forth in Schedule 5.09, on the Effective
Date, there shall be no actions, suits, proceedings or investigations pending
or, to the knowledge of the Credit Parties, threatened (i) with respect to this
Agreement or any other Credit Document or the transactions contemplated hereby
or thereby or (ii) which the Administrative Agent or the Required Lenders shall
reasonably determine would reasonably be expected to have a Material Adverse
Effect. Additionally, there shall not exist any judgment, order, injunction or
other restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the consummation of the transactions referred to herein or in
any other Credit Document.

 

(k) Appointment of Agent for Service of Process. The Administrative Agent shall
be satisfied that appropriate arrangements are in place for the appointment of
CT Corporation System, presently located at 1633 Broadway, New York, New York
10019, as its agent to receive service of process as specified in Section 10.11.

 

(l) Payment of Fees. All costs, fees and expenses due to the Administrative
Agent, the Collateral Agent and the Lenders on or before the Effective Date
incurred in connection with the Commitment Letter and the transactions
contemplated under the Credit Documents shall have been paid.

 

(m) Counsel Fees. The Administrative Agent shall have received full payment from
the Borrower of the reasonable and documented fees and expenses of Mayer, Brown,
Rowe & Maw LLP described in Section 10.03 which are billed through the Effective
Date incurred in connection with the Commitment Letter and the transactions
contemplated under the Credit Documents.

 

(n) Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower on
behalf of the Credit Parties as of the Effective Date stating that (i) the
Credit Parties and each of their Subsidiaries are in compliance with all
existing material financial obligations, (ii) the conditions set forth in
subsections (h),(i) and (j) of this Section 4.01 have been satisfied, (iii) the
projections delivered under the Commitment Letter were prepared in good faith
and using reasonable assumptions and (iv) immediately after giving effect to
this Agreement, the other Credit Documents and all the transactions contemplated
therein to occur on such date, (A) each Credit Party is Solvent, (B) no Default
or Event of Default exists, (C) all representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects and (D) the Credit Parties are in compliance with the financial
covenants set forth in Section 7.18, as demonstrated by the executed Pro-Forma
Compliance Certificate attached thereto.

 

(o) Other. The Administrative Agent shall have received such other documents,
instruments, agreements or information as may be reasonably requested by the
Administrative Agent.

 

79



--------------------------------------------------------------------------------

(p) No Violation. The Borrower is not in breach or violation in any material
respect of any of its obligations under the Commitment Letter, nor has it failed
to comply with any of the requirements of the Commitment Letter in any material
respect.

 

(q) Full Disclosure. All of the Pre-Commitment Information shall be complete and
correct in all material respects; and no changes or developments shall have
occurred, and no new or additional information, shall have been received or
discovered by the Administrative Agent or the Lenders regarding the Credit
Parties or the transactions contemplated under the Credit Documents after the
date of the Commitment Letter that, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

(r) Intercompany and Existing Debt. The Administrative Agent shall be satisfied
with the amount, terms, conditions and holders of all intercompany Debt and all
Debt and other material liabilities of any of the Credit Parties owing to third
parties to be outstanding on and after the Effective Date.

 

(s) Vessels. The Administrative Agent shall have received satisfactory evidence
that, as to each Vessel included in the Collateral, (1) each Vessel has a
fishery endorsement and is owned and controlled by citizens of the United States
as required by the AFA and regulations promulgated thereunder and meets all
requirements to maintain such other endorsements as each Vessel may have,
(2) each Vessel and Vessel Owning Company have a record of operations and
activities reasonably satisfactory to the Administrative Agent to assure its
continuing right to engage in the fisheries in which it has historically
participated, (3) the transactions contemplated under the Credit Documents and
the occurrence of the Effective Date shall not adversely affect the ownership or
control of each such Vessel under the AFA nor such Vessel’s nor Vessel Owning
Company’s continuing right to engage in the fisheries in which it has
historically participated, and (4) the transactions contemplated under the
Credit Documents and occurrence of the Effective Date shall result in
Administrative Agent (or a Collateral Agent or trustee on its behalf) having
preferred marine mortgages on each Vessel so long as any Obligations remain
outstanding hereunder and under the other Credit Documents; and all filing and
recording fees and taxes shall have been duly paid and any surveys, title
insurance, landlord waivers and access letters requested by the Administrative
Agent with respect to real property interests of the Parent and its Subsidiaries
shall have been obtained.

 

All corporate and legal proceedings and instruments and agreements relating to
the transactions contemplated by this Agreement and the other Credit Documents
or in any other document delivered in connection herewith or therewith shall be
satisfactory in form and substance to the Administrative Agent and its counsel,
and the Administrative Agent shall have received all information and copies of
all documents and papers, including records of corporate proceedings,
governmental approvals, good standing certificates and bring-down telegrams, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate or governmental authorities. The documents referred to in this Section
shall be delivered to the Administrative Agent no later than the Effective Date.
The certificates and opinions referred to in this Section shall be dated the
Effective Date.

 

On the Effective Date, the Existing Credit Agreement will be automatically
amended and restated in its entirety to read as set forth herein. On and after
the Effective Date, the rights and obligations of the parties hereto shall be
governed by this Agreement; provided that the rights and obligations of the
parties hereto with respect to the period prior to the Effective Date shall
continue to be governed by the provisions of the Existing Credit Agreement. Once
the Effective Date has occurred, all references to the Existing Credit Agreement
in any document, instrument, agreement, or writing shall from and after the
Effective Date be deemed to refer to this Agreement, and, as used in this
Agreement,

 

80



--------------------------------------------------------------------------------

the terms, “herein”, “hereunder”, “hereto”, and words of similar import shall
mean, from and after the Effective Date, this Agreement. Promptly after the
Effective Date occurs, the Administrative Agent shall notify the Borrower and
the Lenders of the Effective Date, and such notice shall be conclusive and
binding in all parties hereto. If the Effective Date does not occur before
October 31, 2005, the Commitments shall terminate at the close of business on
such date.

 

Section 4.02 Conditions to Tranche B-2 Term Loan Effective Date. The obligation
of any applicable Lender to make Tranche B-2 Term Loans after the Effective Date
is subject to the following conditions:

 

(a) Satisfaction of Conditions set forth in Section 4.01. All of the conditions
precedent set forth in Section 4.01 were satisfied or waived as of the Effective
Date in accordance with Section 10.06, and this Agreement and each of the other
Credit Documents shall be in full force and effect.

 

(b) Notice. The Borrower shall have delivered an appropriate Notice of
Borrowing, duly executed and completed, by the time specified in Section 2.04,
requesting the Borrowing of the Tranche B-2 Term Loans on the Tranche B-2 Term
Loan Effective Date.

 

(c) Holders of the Senior Subordinated Notes. All principal, interest, call
premiums (if any) and other amounts outstanding under the Senior Subordinated
Note Documents shall have been paid in full (or shall be paid in full
simultaneously with the funding of the Tranche B-2 Term Loans) and all of the
Borrower obligations under the Senior Subordinated Note Indenture shall have
been terminated (or will be simultaneously with the payment in full of the
obligations thereunder) to the extent set forth in the Senior Subordinated Note
Indenture.

 

(d) The delivery of the Notice of Borrowing referred to in subsection (b) above
shall constitute a representation and warranty by the Credit Parties of the
correctness of the matters specified in subsections (c) above. This Section 4.02
shall not apply to continuations or conversions of Loans made pursuant to
Section 3.02.

 

Section 4.03 Conditions to All Credit Events. The obligation of any Lender to
make a Loan on the occasion of any Borrowing, and the obligation of any Issuing
Lender to issue (or renew or extend the term of) any Letter of Credit, is
subject to the satisfaction of the following conditions:

 

(a) Notice. The Borrower shall have delivered (i) in the case of any Revolving
Loan, Tranche A Term Loan or Tranche B Term Loan, to the Administrative Agent,
an appropriate Notice of Borrowing, duly executed and completed, by the time
specified in Section 2.01, 2.03 or 2.04, as applicable (ii) in the case of any
Letter of Credit, to the Issuing Lender, an appropriate Letter of Credit
Request, duly executed and completed, in accordance with the provisions of
Section 2.02, and (iii) in the case of any Swingline Loan, to the Swingline
Lender, a Swingline Loan Request, duly executed and completed, by the time
specified in Section 2.05.

 

(b) Representations and Warranties. The representations and warranties made by
the Credit Parties in any Credit Document are true and correct in all material
respects at and as if made as of such date except to the extent they expressly
relate to an earlier date.

 

(c) No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.

 

81



--------------------------------------------------------------------------------

(d) Availability. Immediately after giving effect to the making of a Loan (and
the application of the proceeds thereof) or to the issuance of a Letter of
Credit, as the case may be, (i) the sum of the Revolving Loans outstanding plus
LOC Obligations outstanding plus the Swingline Committed Amount shall not exceed
the Revolving Commitment Amount, (ii) the sum of LOC Obligations outstanding
shall not exceed the LOC Committed Amount and (iii) the sum of Swingline Loans
outstanding shall not exceed the Swingline Committed Amount.

 

(e) Term Borrowings. In the case of the initial Revolving Borrowing, the fact
that prior to, or concurrently with, such Revolving Borrowing, the Borrower
shall have made the Tranche A Term Loan Borrowing and Tranche B-1 Term Loan
Borrowing in the full amount of the Tranche A Term Loan Commitments and the
Tranche B-1 Term Loan Commitments, respectively.

 

The delivery of each Notice of Borrowing, Swingline Loan Request and each
request for a Letter of Credit shall constitute a representation and warranty by
the Credit Parties of the correctness of the matters specified in
subsections (b), (c) and (d) above. This Section 4.03 shall not apply to
continuations or conversions of Loans made pursuant to Section 3.02.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Each of the Parent, ASG and the Borrower represents and warrants that:

 

Section 5.01 Financial Condition.

 

(a) Audited Financial Statements. The audited annual financial statements
delivered under the Existing Credit Agreement for fiscal year ended December 31,
2004, copies of which have been delivered to each of the Lenders, have been
examined by the independent certified public accountants whose reports thereon
are included with such financial statements. Except as set forth on
Schedule 5.01, all such financial statements have been prepared in conformity
with GAAP applied on a consistent basis (except for changes, if any, required by
GAAP and disclosed therein). Except as set forth on Schedule 5.01, the
statements of operations and cash flow included in such financial statements
present fairly in all material respects, in accordance with GAAP the results of
operations and cash flows of the pertinent entity or business for the respective
periods covered, and the balance sheets included in such financial statements
present fairly in all material respects, in accordance with GAAP, the financial
condition of the pertinent entity or business as of their respective dates.

 

(b) Interim Financial Statements. Except as set forth on Schedule 5.01, the
unaudited interim financial statements delivered under the Existing Credit
Agreement for the interim quarterly periods which have ended since December 31,
2004, copies of which have been delivered to each of the Lenders, have been
prepared in conformity with GAAP applied on a consistent basis with the
financial statements referred to in subsection (a) of this Section, except for
changes, if any, required by GAAP and disclosed therein. Except as set forth on
Schedule 5.01, the statements of profits and losses included in such interim
financial statements present fairly in all material respects, in accordance with
GAAP the results of operations of the pertinent entity or business for the
respective periods covered (subject to normal year-end adjustments), and the
balance sheets included in such interim financial statements present fairly in
all material respects, in accordance with GAAP, the financial condition of the
pertinent entity or business as of their respective dates (subject to normal
year-end adjustments resulting from audit). Except as described on Schedule
5.01, the balance sheets and the notes thereto included in the financial
statements referred to in this subsection (b) and in subsection (a) above
disclose all material liabilities, actual or contingent, of ASG and its
Subsidiaries as of the dates thereof.

 

82



--------------------------------------------------------------------------------

(c) Projections. The projections delivered under the Commitment Letter are based
on good faith estimates and assumptions made by management of the Borrower. On
the Effective Date, such management believed that such projections were
reasonable and attainable, it being recognized by the Lenders, however, that
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by such projections may differ from
the projected results and that such differences may be material.

 

(d) No Undisclosed Liabilities. Except as fully reflected in the financial
statements described in subsection (a) above and for items disclosed on Schedule
5.01 hereof and the Debt incurred under this Agreement and the Senior
Subordinated Notes, (i) there were as of the Effective Date (and after giving
effect to any Loans made and Letters of Credit issued or continued on such
date), no liabilities or obligations (excluding current obligations and
liabilities incurred in the ordinary course of business) with respect to any
Consolidated Party of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due and including obligations or
liabilities for taxes, long-term leases and unusual forward or other long-term
commitments) that would be required to be disclosed in a consolidated balance
sheet of ASG and its Consolidated Subsidiaries prepared in accordance with GAAP,
and (ii) as of the Effective Date, none of the Parent, or the Borrower knows of
any basis for the assertion against any Consolidated Party of any such liability
or obligation which, either individually or in the aggregate, are or would
reasonably be expected to have a Material Adverse Effect.

 

(e) Post-Closing Financial Statements. The financial statements delivered to the
Lenders pursuant to Section 6.01(a) and (b), if any, (i) have been prepared in
accordance with GAAP (except as may otherwise be permitted under Section 6.01(a)
and (b)) and (ii) present fairly in all material respects (on the basis
disclosed in the footnotes to such financial statements, if any) the financial
condition, results of operation and cash flows of ASG and its Consolidated
Subsidiaries as of the respective dates thereof and for the respective periods
covered thereby.

 

Section 5.02 No Material Adverse Change. Except as set forth in Schedule 5.02,
since December 31, 2004, there has been (i) no change in or event affecting the
Borrower and its Subsidiaries or the Business that has had or may reasonably be
expected to have a material adverse effect on the Business, taken as a whole,
and (ii) no material adverse change in the condition (financial or otherwise),
results of operations, properties, assets or business of the Borrower and its
Consolidated Subsidiaries, considered as a whole, other than changes relating to
the economy in general, and no development or event relating to or affecting any
Consolidated Party which has had or would reasonably be expected to have a
Material Adverse Effect. From and after the Effective Date, except as otherwise
permitted under this Agreement, no Restricted Payments have been declared, paid
or made upon the Capital Stock or other equity interest in any Consolidated
Party nor has any of the Capital Stock or other equity interest in any
Consolidated Party been redeemed, retired, purchased or otherwise acquired for
value.

 

Section 5.03 Organization and Good Standing. Each of the Consolidated Parties is
a corporation or limited liability company duly formed, validly existing and in
good standing under the laws of the jurisdiction of its formation, has all
corporate or limited liability company powers, as the case may be, and all
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted, except where the failure to have such
licenses, authorizations, consents or approvals would not reasonably be expected
to have a Material Adverse Effect, and is duly qualified as a foreign
corporation or limited liability company, as applicable, licensed and in good
standing in each jurisdiction where qualification or licensing is required by
the nature of its business or the character and location of its property,
business or customers and in which the failure to so qualify or be licensed, as
the case may be, in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

83



--------------------------------------------------------------------------------

Section 5.04 Power; Authorization; Enforceable Obligations. Each of the Credit
Parties has the corporate or other necessary power and authority, and the legal
right to execute, deliver and perform the Credit Documents to which it is a
party and, in the case of the Borrower, to obtain extensions of credit
hereunder, and has taken all necessary action to authorize the borrowings and
other extensions of credit on the terms and conditions of this Agreement and to
authorize the execution, delivery and performance of the Credit Documents to
which it is a party. No consent or authorization of, filing with, notice to or
other similar act by or in respect of, any Governmental Authority or any other
Person is required to be obtained or made by or on behalf of any Credit Party in
connection with the borrowings or other extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of the Credit
Documents, except (i) for consents, authorizations, notices and filings
disclosed in Schedule 5.04, all of which have been obtained or made, (ii) where
the failure to obtain such consents would not reasonably be expected to have a
Material Adverse Effect, and (iii) filings to perfect the Liens created by the
Collateral Documents. This Agreement has been, and each other Credit Document to
which any Credit Party is a party will be, duly executed and delivered on behalf
of such Person. This Agreement constitutes, and each other Credit Document to
which any Credit Party is a party when executed and delivered will constitute, a
legal, valid and binding obligation of such Person, enforceable against such
Person in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by equitable
principles of general applicability (whether enforcement is sought by
proceedings in equity or at law or in admiralty).

 

Section 5.05 No Conflicts. Neither the execution and delivery by any Credit
Party of the Credit Documents to which it is a party, nor the consummation of
the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Person, nor the exercise of remedies by
the Agents and the Lenders under the Credit Documents, will (i) violate or
conflict with any provision of its articles or certificate of incorporation or
bylaws or other organizational or governing documents of such Person, (ii) (x)
violate, contravene or conflict with Regulation U or Regulation X or
(y) violate, contravene or conflict with any Requirement of Law applicable to it
or its properties, except, solely with respect to this subclause (y), for
violations, contraventions or conflicts that would not reasonably be expected to
have a Material Adverse Effect, (iii) violate, contravene or conflict with
contractual provisions of, cause an event of default under, or give rise to
material increased, additional, accelerated or guaranteed, rights of any Person
under, any indenture, loan agreement, mortgage, deed of trust, contract or other
agreement or instrument to which it is a party or by which it may be bound ,
except for violations, contraventions or conflicts that would not reasonably be
expected to have a Material Adverse Effect, or (iv) result in or require the
creation of any Lien (other than the Lien of the Collateral Documents or other
Permitted Liens) upon or with respect to its properties.

 

Section 5.06 No Default. None of the Consolidated Parties is in default in any
respect under any loan agreement, indenture, mortgage, security agreement or
other agreement relating to Debt or any other contract, lease, agreement or
obligation to which it is a party or by which any of its properties is bound
which default would reasonably be expected to have a Material Adverse Effect. No
Default or Event of Default has occurred and is continuing.

 

Section 5.07 Assets. Each Consolidated Party is the owner of, and has good and
marketable title to, all of its respective assets and none of such assets is
subject to any Lien other than Permitted Liens.

 

Section 5.08 Debt. Except as permitted under Section 7.01, the Consolidated
Parties have no Debt.

 

84



--------------------------------------------------------------------------------

Section 5.09 Litigation. Except as disclosed in Schedule 5.09, there are no
actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending for which service of process or other written
notice has been received or, to the knowledge of any Credit Party, threatened
against or affecting any Consolidated Party which would reasonably be expected
to have a Material Adverse Effect.

 

Section 5.10 Taxes. Each Consolidated Party has filed, or caused to be filed,
all material tax returns (including federal, state, local and foreign tax
returns) required to be filed and paid (i) all amounts of taxes shown thereon to
be due (including interest and penalties) and (ii) all fees, assessments and
other governmental charges owing by it, except for such amounts (x) which are
not yet delinquent or (y) that are being contested in good faith and by proper
proceedings diligently pursued, and against which adequate reserves are being
maintained in accordance with GAAP. Except as set forth on Schedule 5.10, no
Credit Party knows of any pending investigation of such party by any taxing
authority or proposed tax assessments against it or any Consolidated Party.

 

Section 5.11 Compliance with Law. Except as set forth on Schedule 5.11, each
Consolidated Party is in compliance with all Requirements of Law (excluding
Environmental Laws) and the AFA applicable to it or to its properties, except
for any such failure to comply which could not reasonably be expected to cause a
Material Adverse Effect. To the knowledge of the Credit Parties, none of the
Consolidated Parties or any of their respective material properties or assets is
subject to or in default with respect to any judgment, writ, injunction, decree
or order of any court or other Governmental Authority. Except as disclosed in
Schedule 5.11, none of the Consolidated Parties has received any written
communication in the 12 months prior to the Effective Date from any Governmental
Authority that alleges that any of the Consolidated Parties is not in compliance
in any material respect with any Requirement of Law, except for allegations that
have been satisfactorily resolved and are no longer outstanding.

 

Section 5.12 ERISA. Except as disclosed in Schedule 5.12:

 

(a) As of the Effective Date, no Consolidated Party maintains, operates or funds
any Multiemployer Plan or Multiple Employer Plan.

 

(b) During the five-year period prior to the date on which this representation
is made or deemed made: (i) no ERISA Event has occurred, and, to the knowledge
of the Credit Parties, no event or condition has occurred or exists as a result
of which any ERISA Event could reasonably be expected to occur, with respect to
any Plan; (ii) no “accumulated funding deficiency,” as such term is defined in
Section 302 of ERISA and Section 412 of the Code, whether or not waived, has
occurred with respect to any Single Employer Plan; (iii) each Single Employer
Plan and, to the knowledge of the Credit Parties, each Multiemployer Plan has
been maintained, operated, and funded in compliance with its own terms and in
material compliance with the provisions of ERISA, the Code, and any other
applicable federal or state laws; and (iv) no Lien in favor of the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.

 

(c) The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan by greater than $25,000,000.

 

85



--------------------------------------------------------------------------------

(d) None of the Consolidated Parties or any ERISA Affiliate has incurred and has
outstanding, or, to the knowledge of the Credit Parties, could be reasonably
expected to incur, any withdrawal liability under ERISA to any Multiemployer
Plan or Multiple Employer Plan. None of the Consolidated Parties or any ERISA
Affiliate would become subject to any material withdrawal liability under ERISA
if the Consolidated Parties or any ERISA Affiliate were to withdraw completely
from all Multiemployer Plans and Multiple Employer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made. None of the Consolidated Parties or any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the knowledge of the Credit
Parties, reasonably expected to be in reorganization, insolvent or terminated.

 

(e) No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Consolidated Party
or any ERISA Affiliate to any liability under Section 406, 409, 502(i) or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which any Consolidated Party or any ERISA Affiliate has agreed or is
required to indemnify any Person against any such liability except for any
transaction or breach that would not reasonably be expected to have a Material
Adverse Effect.

 

(f) None of the Consolidated Parties or any ERISA Affiliate has any material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standard Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which Sections
601 through 609 of ERISA and Section 4980B of the Code apply has been
administered in compliance in all material respects of such sections.

 

(g) Neither the execution and delivery of this Agreement nor the consummation of
the financing transactions contemplated hereunder will involve any transaction
which is subject to the prohibitions of Sections 404, 406 or 407 of ERISA or in
connection with which a tax could be imposed pursuant to Section 4975 of the
Code. The representation in the preceding sentence is made in reliance upon and
subject to the accuracy of the Lenders’ timely representation in Section 10.17
with respect to their source of funds and is subject, in the event that the
source of the funds used by the Lenders in connection with this transaction is
an insurance company’s general asset account, to the application of Prohibited
Transaction Class Exemption 95-60, 60 Fed. Reg. 35,925 (1995), compliance with
the regulations issued under Section 401(c)(1)(A) of ERISA, or the issuance of
any other prohibited transaction exemption or similar relief, to the effect that
assets in an insurance company’s general asset account do not constitute assets
of an “employee benefit plan” within the meaning of Section 3(3) of ERISA or a
“plan” within the meaning of Section 4975(e)(1) of the Code.

 

Section 5.13 Subsidiaries. Schedule 5.13 sets forth a complete and accurate list
as of the Effective Date of all Subsidiaries of the Parent. Schedule 5.13 sets
forth as of the Effective Date the jurisdiction of formation of each such
Subsidiary, the number of authorized shares of each class of Capital Stock of
each such Subsidiary, the number of outstanding shares of each class of Capital
Stock, the number and percentage of outstanding shares of each class of Capital
Stock of each such Subsidiary directly owned by any Person; and the number and
effect, if exercised, of all Equity Equivalents with respect to Capital Stock of
each such Subsidiary. All the outstanding Capital Stock of each Subsidiary of
the Parent is validly issued, fully paid and non-assessable and, as of the
Effective Date, is owned by the Parent, directly or indirectly, free and clear
of all Liens (other than those arising under the Collateral Documents). Other
than as set forth in Schedule 5.13, as of the Effective Date no such Subsidiary
has outstanding any Equity Equivalents with respect to its Capital Stock nor
does any such Person have outstanding any rights to subscribe for or to purchase
or any options for the purchase of, or any

 

86



--------------------------------------------------------------------------------

agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its Capital Stock.
The Parent has no Subsidiaries, other than ASC, ASG and the Borrower and their
respective Subsidiaries.

 

Section 5.14 Governmental Regulations, Etc. (a) No part of the Letters of Credit
or proceeds of the Loans will be used, directly, or indirectly, for the purpose
of purchasing or carrying any “Margin Stock” within the meaning of Regulation U.
If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-1 referred to in
Regulation U. No indebtedness being reduced or retired out of the proceeds of
the Loans was or will be incurred for the purpose of purchasing or carrying any
Margin Stock within the meaning of Regulation U or any “margin security” within
the meaning of Regulation T. “Margin Stock” within the meaning of Regulation U
does not constitute more than 25% of the value of the consolidated assets of the
Consolidated Parties. None of the transactions contemplated by this Agreement
(including the direct or indirect use of the proceeds of the Loans) will violate
or result in a violation of the Securities Act, as amended, the Exchange Act or
regulations issued pursuant thereto, or Regulation T, U or X.

 

(b) None of the Consolidated Parties is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act or the Investment
Company Act of 1940, each as amended. In addition, none of the Consolidated
Parties is (i) an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, (ii) controlled by such a
company, or (iii) a “holding company”, a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1934, as amended.

 

(c) No director, executive officer or principal holder of Capital Stock of the
Parent or any of its Subsidiaries is a director, executive officer or principal
shareholder of any Lender. For the purposes hereof, the terms “director”,
“executive officer” and “principal shareholder” (when used with reference to any
Lender) have the respective meanings assigned thereto in Regulation O issued by
the Board of Governors of the Federal Reserve System.

 

(d) Each of the Consolidated Parties has obtained and holds in full force and
effect all franchises, licenses, permits, certificates, authorizations,
qualifications, accreditations, easements, rights of way and other rights,
consents and approvals, which are necessary for the ownership of its respective
property and to the conduct of its respective businesses as presently conducted,
except where the failure to obtain such franchises, licenses, permits,
certificates, authorizations, qualifications, accreditations, easements, rights
of way and other rights, consents and approvals would not reasonably be expected
to have a Material Adverse Effect.

 

(e) Each of the Consolidated Parties is current with all material reports and
documents, if any, required to be filed with any state or federal securities
commission or similar agency and is in full compliance in all materials respect
with all applicable rules and regulations of such commissions.

 

Section 5.15 Purpose of Loans and Letters of Credit. The proceeds of the Tranche
A Term Loans, the Tranche B-1 Term Loans and any Revolving Loans made on the
Effective Date will be used solely to refinance the Loans outstanding under the
Existing Credit Agreement and to pay fees and expenses incurred in connection
with the transactions contemplated under this Agreement. The proceeds of the
Revolving Loans and Swingline Loans made after the Effective Date will be used
solely to provide for the working capital requirements of the Borrower and its
Subsidiaries and for the general corporate purposes of the Borrower and its
Subsidiaries, including Permitted Acquisitions. The Letters of Credit

 

87



--------------------------------------------------------------------------------

shall be used only for or in connection with appeal bonds, reimbursement
obligations arising in connection with surety and reclamation bonds,
reinsurance, domestic or international trade transactions and other obligations
relating to transactions entered into by the Borrower and its Subsidiaries in
the ordinary course of business. The proceeds of the Tranche B-2 Term Loans made
on the Tranche B-2 Term Loan Effective Date will be used solely to redeem the
Senior Subordinated Notes, including the outstanding principal and interest, any
call premium and any other amounts outstanding thereunder, and to pay fees and
expenses incurred in connection with such redemption. The proceeds of the
Incremental Facility Loans will be used solely to fund the acquisition of
increased fishing quota and related assets.

 

Section 5.16 Environmental Matters. Except as disclosed in Schedule 5.16:

 

(a) To the knowledge of the Credit Parties, each of the facilities, properties
and Vessels owned, leased or operated by any Consolidated Party (the “Company
Properties”) and all operations at the Company Properties are in compliance with
all applicable Environmental Laws except for such non compliance that would not
reasonably be expected to have a Material Adverse Effect, and there is no
violation of any Environmental Law with respect to the Company Properties or the
businesses operated by any Consolidated Party (the “Businesses”) and that, in
each case, would reasonably be expected to have a Material Adverse Effect, and
there are no conditions or circumstances relating to the Businesses or Company
Properties or any former facilities, properties or businesses of any
Consolidated Party that could give rise to liability of any Consolidated Party
under any applicable Environmental Laws or under any agreement or other
instrument pursuant to which any Consolidated Party has agreed or is required to
indemnify any Person against any such liability.

 

(b) To the knowledge of the Credit Parties, none of the Company Properties
contains, or has previously contained, any Hazardous Materials at, on or under
the Company Properties in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability of any Consolidated
Party under, Environmental Laws or under any agreement or other instrument
pursuant to which any Consolidated Party has agreed or is required to indemnify
any Person against such liability.

 

(c) No Consolidated Party has received any written or verbal notice of, or
inquiry from any Governmental Authority regarding, any violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Company Properties or the Businesses, nor does any Consolidated Party
have knowledge or reason to believe as of the Effective Date that any such
notice will be received or is being threatened.

 

(d) To the knowledge of the Credit Parties, Hazardous Materials have not been
transported or disposed of from the Company Properties, or generated, treated,
stored or disposed of at, on or under any of the Company Properties or any other
location, in each case by or on behalf of any Consolidated Party in violation
of, or in a manner that could give rise to liability of any Consolidated Party
under, any applicable Environmental Law or under any agreement or other
instrument pursuant to which any Consolidated Party has agreed or is required to
indemnify any Person against such liability, and that, in each case, would
reasonably be expected to have a Material Adverse Effect.

 

(e) To the knowledge of the Credit Parties, no judicial proceeding or
governmental or administrative action is pending or, to the knowledge of any
Credit Party, threatened, under any Environmental Law to which any Consolidated
Party is or will be named as a party, nor are there any consent decrees, consent
orders, administrative orders, other decrees or orders or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
any Consolidated Party, the Company Properties or the Businesses.

 

88



--------------------------------------------------------------------------------

(f) To the knowledge of the Credit Parties, there has been no release or threat
of release of Hazardous Substances at or from the Company Properties, or arising
from or related to the operations (including disposal) of any Consolidated Party
in connection with the Company Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could reasonably
be expected to give rise to liability under Environmental Laws or under any
agreement or other instrument pursuant to which any Consolidated Party has
agreed or is required to indemnify any Person against such liability), and that,
in each case, would reasonably be expected to have a Material Adverse Effect.

 

Section 5.17 Intellectual Property. Except as disclosed in Schedule 5.17:

 

(a) Each Consolidated Party owns, or has the legal right to use, all trademarks,
tradenames, copyrights, service marks, proprietary techniques, patents, patent
applications, trade secrets, technology, know-how and processes (the
“Intellectual Property”) necessary for each of them to conduct its business as
currently conducted except for those the failure to own or have such legal right
to use would not reasonably be expected to have a Material Adverse Effect. All
material Intellectual Property owned by any Consolidated Party is referred to
herein as the “Material Owned Intellectual Property” and all material
Intellectual Property that any Consolidated Party has the right to use, but not
ownership of is referred to herein as “Material Licensed Intellectual Property.”
The Material Owned Intellectual Property and the Material Licensed Intellectual
Property is referred to collectively as the “Material Intellectual Property.”
Schedule 5.17 sets forth a complete and accurate list as of the Effective Date
of the Material Owned Intellectual Property and the Material Licensed
Intellectual Property. Except as set forth on Schedule 5.17, hereto, none of the
Consolidated Parties has granted any option, licenses or agreements of any kind
relating to Material Intellectual Property.

 

(b) Except as set forth on Schedule 5.17 hereto, to the knowledge of the Credit
Parties, no claim has been asserted and is pending by any Person challenging or
questioning the use, ownership or enforceability of any Material Intellectual
Property or the validity or effectiveness of any Material Intellectual Property,
and to the Credit Parties’ knowledge the use of the Material Intellectual
Property by any Credit Party does not infringe on the rights of any Person. None
of the Consolidated Parties is in breach of any material provision of any
license, sublicense or other agreement which relates to any of the Material
Licensed Intellectual Property, and none of the Consolidated Parties has taken
any action which would impair or otherwise adversely affect its rights in any of
the Material Intellectual Property. All the Material Owned Intellectual Property
is valid and enforceable, except that, with respect to the applications to
register any unregistered Intellectual Property (but not with respect to the
underlying Intellectual Property rights that are the subject of such
applications), the Credit Parties only represent and warrant that such
applications are pending and in good standing all without challenge of any kind.

 

(c) The Material Owned Intellectual Property has been maintained in confidence
in accordance with protection procedures customarily used to protect rights of
like importance. To the knowledge of the Credit Parties, no former or current
employees have any claim against the Consolidated Parties in connection with
such Person’s involvement in the conception and development of any Intellectual
Property and no such claim has been asserted or is threatened. None of the
current officers and employees of any of the Consolidated Parties have any
patents issued or applications pending for any device, process, design or
invention of any kind now used or needed by any of the Consolidated Parties in
the furtherance of its business operations, which patents or applications have
not been assigned to the Consolidated Parties, with such assignment duly
recorded in the United States Patent Office.

 

Section 5.18 Solvency. Each Credit Party is and, immediately after consummation
of the transactions contemplated by this Agreement, will be Solvent.

 

89



--------------------------------------------------------------------------------

Section 5.19 Investments. All Investments of any Consolidated Party are
Permitted Investments.

 

Section 5.20 Location of Collateral. Schedule 5.20(a) sets forth a complete and
accurate list as of the Effective Date of (i) each Real Property owned in fee by
the Consolidated Parties and (ii) each real property leased by the Consolidated
Parties for which annual rental payments exceed $10,000, in each case with
street address, county, state and country where located. Set forth on
Schedule 5.20(b) is a complete and accurate list as of the Effective Date of all
Mortgaged Properties with street address, county, state and country where
located. Set forth on the Perfection Certificates is a complete and accurate
list as of the Effective Date of all locations where any tangible property of a
Credit Party is located, including county and state where located. Set forth on
the Perfection Certificates is the chief executive office and principal place of
business of each Credit Party as of the Effective Date.

 

Section 5.21 Disclosure. As of the Effective Date, neither this Agreement nor
any financial statements delivered to the Lenders pursuant thereto nor any other
document, certificate or statement furnished to the Lenders by or on behalf of
any Consolidated Party in connection with the transactions contemplated hereby
(other than financial projections) contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading. All financial projections that have
been made available to the Administrative Agent or the Lenders by any
Consolidated Party or any representatives thereof in connection with the
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the Consolidated Party to be reasonable.

 

Section 5.22 No Burdensome Restrictions; Material Agreements.

 

(a) Except as set forth on Schedule 5.22, no Consolidated Party is a party to
any agreement or instrument or subject to any other obligation or any charter or
corporate restriction or any provision of any applicable law, rule or regulation
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Schedule 5.22 sets forth a complete and accurate list
as of the Effective Date of each agreement, contract, lease, license, commitment
or other instrument to which any Consolidated Party is a party or by which it or
any of its properties are or may be bound after giving effect to the
transactions contemplated by the Credit Documents, the loss of which could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (collectively, the “Material Contracts”).

 

(b) Except as set forth in Schedule 5.22, as of the Effective Date, after giving
effect to the transactions contemplated by the Credit Documents, each Material
Contract will be in all material respects valid, binding and in full force and
effect with respect to, and will be enforceable by, the Parent or any Subsidiary
of the Parent which is a party thereto in accordance with its terms, except as
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by
equitable principles of general applicability (whether in equity or at law or in
admiralty). Except as set forth in Schedule 5.22, as of the Effective Date,
after giving effect to the transactions contemplated by the Credit Documents,
each of the Parent and its Subsidiaries will have performed in all material
respects all obligations required to be performed by it to date under the
Material Contracts and it will not be (with or without the lapse of time or the
giving of notice, or both) in breach or default in any material respect
thereunder and, to the knowledge of the Credit Parties, no other party to any of
the Material Contracts will be (with or without the lapse of time or the giving
of notice, or both) in breach or default in any material respect thereunder. As
of the Effective Date, neither the Parent nor any of its Subsidiaries, nor, to
the knowledge of the Credit Parties or the Parent, any other party to any
Material Contract, will have given notice of termination of, or knowingly taken
any action inconsistent with the continuation of, any Material Contract. As of
the Effective Date, to the knowledge of the Credit

 

90



--------------------------------------------------------------------------------

Parties, none of such other parties will have any right exercisable as of the
Effective Date to terminate any Material Contract for any reason or the
collateral assignment of such Material Contract to the Collateral Agent on
behalf of the Lenders, except as set forth on Schedule 5.22.

 

(c) Except as set forth on Schedule 5.22, as of the Effective Date, none of the
Parent, or the Borrower has any knowledge of any actual or threatened adverse
change in the relationship between the Parent or any of its Subsidiaries and any
material customer, supplier distributor or other party with whom the Parent or
any of its Subsidiaries does business, whether as a result of the transactions
contemplated by the Credit Documents or otherwise.

 

Section 5.23 Brokers’ Fees. As of the Effective Date, no Consolidated Party has
any obligation to any Person in respect of any finder’s, broker’s, investment
banking or other similar fee in connection with any of the transactions
contemplated by the Credit Documents.

 

Section 5.24 Labor Matters. Except as disclosed in Schedule 5.24, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of the Consolidated Parties as of the Effective Date and none of the
Consolidated Parties has suffered any strike, walkout, work stoppage, unfair
labor practice complaint or other material labor difficulty within the two years
prior to the Effective Date. To the knowledge of the Credit Parties and except
as disclosed in Schedule 5.24, no union representation question exists with
respect to the employees of any Consolidated Party and no union organizing
activities are taking place. The hours worked by and payments made to employees
of the Consolidated Parties have not been (i) in violation in any material
respect of the Fair Labor Standards Act or (ii) in violation of any other
applicable Federal, state, local or foreign law dealing with such matters except
where such violation could not reasonably be expected to have a Material Adverse
Effect. All payments due from any Consolidated Party, or for which any claim may
be made against any Consolidated Party, on account of wages, employee health and
welfare insurance or other benefits, have been paid or accrued as a liability on
the books of the Consolidated Parties except where the failure to pay or accrue
as a liability would not reasonably be expected to have a Material Adverse
Effect. The consummation of the transactions contemplated by the Credit
Documents will not give rise to any right of termination or right or
renegotiation on the part of any union under any collective bargaining agreement
to which any Consolidated Party is bound.

 

Section 5.25 Vessels; Fishing Rights.

 

(a) Vessels. The Vessels are identified on Schedule 5.25. As of the Effective
Date, other than the Vessels so identified, none of the Consolidated Parties
owns or operates any vessels (i) of more than 100 gross registered tons,
(ii) having a registered length of 100 feet or more, or (iii) having a fishery
endorsement. Each Vessel is solely owned by the Borrower or a Subsidiary, as
indicated on such Schedule. Each Vessel (A) is duly documented as a U.S. flag
vessel with a fishery endorsement in the name of the Borrower or a Subsidiary
and (B) is duly qualified for a fishery endorsement under Chapter 121 of Title
46 of the United States Code and the regulations thereunder.

 

(b) Pollock Vessels. Each Pollock Vessel existing on the Effective Date is a
catcher/processor vessel named in Section 208(e)(1), (2), (3), (4), (5), (6) or
(7) of the Americans Fisheries Act, Title II of Division C, Pub.L. 105-277
(October 21, 1998) or any successor thereto (the “AFA”), except (i) the Vessel
AMERICAN CHALLENGER, official number 633219, which, to the knowledge of the
Credit Parties, is the vessel named in Section 208(b)(1) of the AFA and that the
listing of the Vessel therein with an incorrect official number is an error that
does not alter the application of such Section to the AMERICAN CHALLENGER,
official number 633219 and (ii) the Vessel FORUM STAR, official number 925863,
which is the vessel named in Section 208(b)(2) of the AFA.

 

91



--------------------------------------------------------------------------------

(c) Documentation of Vessels. Except as otherwise disclosed to the
Administrative Agent in writing, the Borrower or one or more of its Wholly-Owned
Domestic Subsidiaries holds good and marketable title to the Vessels and the
Appurtenances thereto, free and clear of all Liens other than Permitted Liens,
and since October 21, 1998 and prior to the Effective Date, each of the Vessels
has been continuously documented with a valid fishery endorsement (other than
the AMERICAN CHALLENGER and the PLC Vessels, and, after the date of the Forum
Star Closing, the FORUM STAR), except for routine surrender and prompt
reissuance of certificates of documentation with a fishery endorsement as
disclosed on Schedule 5.25. On and after the Effective Date, there has occurred
no lapse of documentation or other event which could adversely affect any
Vessel’s qualifications or eligibility to operate in the fisheries of the United
States at or after Effective Date. There are no contractual restrictions on the
operation of any of the Vessels or any of the Appurtenances thereto, other than
through bareboat charters and Cooperative Agreements that are identified in
Schedule 5.25 or restrictions that would not reasonably be expected to have a
Material Adverse Effect.

 

(d) Fishing Rights. The Borrower or a Subsidiary, as indicated in Schedule 5.25,
holds all right, title and interest in Fishing Rights relating to each Vessel
and the Appurtenances thereto, and all Approvals and Permits evidencing or
representing such Fishing Rights for which Approvals or Permits are issued by
any Governmental Authority as identified in Schedule 5.25, free and clear of all
Liens other than Permitted Liens. Each of the Consolidated Parties which is a
party to a Cooperative Agreement is qualified to remain a member of the
Cooperative. None of the Consolidated Parties has committed any violation, or
act or omission, which could give rise to an action by such Cooperative to
revoke, suspend, amend, limit or terminate any of their rights in such
Cooperative Agreements.

 

Section 5.26 Condition and Use of the Vessels and Fishing Rights.

 

(a) Condition and Use of the Vessels.

 

(i) Except for the AMERICAN CHALLENGER and the PLC Vessels, and, after the date
of the Forum Star Closing, the FORUM STAR, each of the Vessels is classified
with Det norske Veritas as set forth on Schedule 5.26. As of the date hereof,
there are no material outstanding exceptions noted in any class survey or
certification, and no recommendations that have been made in any class survey or
other survey of the Vessels that have not been fully and properly corrected or
completed. The Borrower or one or more of its Subsidiaries has been issued and
possesses for the Vessels, all tonnage certificates, loadline certificates and
certificates of compliance issued by lawfully approved classification societies
that are necessary for the continued operation of the Vessels, in each case, as
they are now operated, and each of such certificates is valid and in full force
and effect. None of the Vessels has touched ground or been in a collision or
allision causing material damage to the Vessel since its last classification
survey and drydocking except for instances of touching ground which have been
disclosed in writing to the Administrative Agent which would not be reasonably
likely to have a Material Adverse Effect.

 

(ii) Except as set forth in Schedule 5.26(a) or (b) or as otherwise disclosed in
writing to the Administrative Agent, none of the Vessels or any of the
Appurtenances to any of the Vessels has been used for any illegal purpose,
except for such failures to be in compliance with applicable laws which
individually or in the aggregate have not had and will not have a Material
Adverse Effect. Except as set forth on Schedule 5.26(a) or 5.26(b) none of the
Consolidated Parties is the subject of any material civil or administrative
enforcement proceedings by the Department of Transportation, Maritime
Administration, the National Marine Fisheries Service, the United States Coast
Guard or any other Governmental Authority. Except as set forth on Schedule
5.26(a) or 5.26(b) none of the Consolidated Parties has received a warning

 

92



--------------------------------------------------------------------------------

letter with respect to any potential or unresolved violation, is aware of any
potential violation or pending investigation of any potential material
violation, of any state, federal or international law or protocol relating to
the use or operation of the Vessels or any of the Appurtenances to any of the
Vessels. Except as set forth in Schedule 5.26(a) or (b) or as otherwise
disclosed in writing to the Administrative Agent, none of the Consolidated
Parties has committed any violation of law giving rise to any Lien against any
of the Vessels which could permit forfeiture of any of the Vessels or any of the
Appurtenances to any of the Vessels or an in rem action against any of the
Vessels or any of the Appurtenances to any of the Vessels by any Governmental
Authority. To the Consolidated Parties’ knowledge, there has been no violation
of law relating to possession or use of drugs or drug paraphernalia aboard any
of the Vessels, except for such failures to be in compliance with applicable
laws which individually or in the aggregate have not had and will not have a
Material Adverse Effect and its Consolidated Subsidiaries, considered as a
whole, and the Consolidated Parties have taken the appropriate actions and
instituted policies to prevent any such possession or use.

 

(b) Condition and Use the Fishing Rights. Except as disclosed on Schedule
5.26(b): Each of the Consolidated Parties which holds an Approval or Permit
identified on Schedule 5.25 is qualified under applicable law to hold such
Approval or Permit and the Fishing Rights evidenced or represented thereby and
has been qualified to hold such Approval or Permit (including prior annual
renewals thereof) at all relevant times. Except as otherwise disclosed to the
Administrative Agent in writing, none of the Consolidated Parties has committed
any violation of law, or other act or omission which could give rise to an
action by any Governmental Authority to revoke, suspend, amend, limit,
terminate, or deny original issuance or renewal of any of their respective
Fishing Rights or any Approval or Permit evidencing or representing such Fishing
Rights. Except as set forth on Schedule 5.26(b) or as otherwise disclosed to the
Administrative Agent in writing, each of the Consolidated Parties has conducted
its activities and operations in compliance in all material respects with the
statutes and regulations giving rise to the Fishing Rights and related Approvals
and Permits and with the terms and conditions of the such Approvals and Permits
except as disclosed to Administrative Agent in writing prior to the Effective
Date. The Fishing Rights and related Approvals and Permits are subject to the
terms of the laws and regulations under which they arise or are issued and can
be granted, withheld or substantially modified by the issuing authority at any
time pursuant to applicable law. Except as set forth on Schedule 5.26, none of
the Credit Parties is a Foreign Person, and none of the Credit Parties is owned,
directly or indirectly, by a Foreign Person to the extent that the Foreign
Ownership Percentage would exceed the Safe Harbor Percentage.

 

Section 5.27 Nature of Business. As of the Effective Date, the Consolidated
Parties are engaged in the conduct of the Businesses.

 

Section 5.28 Representations and Warranties from Other Agreements. Except as set
forth on Schedule 5.28, as of the Effective Date, each of the representations
and warranties made in the Credit Documents by the parties thereto is true and
correct in all material respects.

 

Section 5.29 Security Documents.

 

(a) The Security Agreement (when duly executed on behalf of the relevant Credit
Party) is effective to create in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, legal, valid and enforceable security interest
in the Collateral (as defined in the Security Agreement) and the financing
statements previously filed in the offices specified on Schedule 4.01 to the
Security Agreement and the Pledged Securities are effective to render the
Security Agreement a fully perfected Lien on, and security interest in, all
right, title and interest of the grantors thereunder in such of the Collateral
in which a security interest can be perfected under Article 8 or 9 of the
Uniform Commercial

 

93



--------------------------------------------------------------------------------

Code, in each case prior and superior in right to any Lien or any other Person,
other than with respect to Permitted Liens.

 

(b) When the Security Interest in the Patents and Trademarks, substantially in
the form of Exhibit A to the Security Agreement, is duly executed on behalf of
the relevant Credit Party and filed in the United States Patent and Trademark
Office and the Security Interest in Copyrights, substantially in the form of
Exhibit B to the Security Agreement, is filed in the United States Copyright
Office, the Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in the Intellectual Property covered in such Security Interest to the extent a
security interest can be perfected by such filings, in each case prior and
superior in right to any Lien or any other Person (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks, trademark applications and copyrights acquired by the grantors after
the Effective Date).

 

(c) The Vessel Mortgages are effective to create a legal, valid and enforceable
Lien on all of the right, title and interest of the Credit Parties in and to the
Vessels and their Appurtenances, and each such Vessel Mortgage constitutes a
fully perfected Lien on and security interest in, all right, title and interest
of the Credit Parties in the Vessels and Appurtenances, in each case prior and
superior in right to any Lien or any other Person, other than with respect to
Permitted Liens.

 

(d) The fully executed and notarized Mortgages are effective to create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable Lien on all of the right, title and interest of the
Credit Parties’ in and to the Mortgaged Properties thereunder and the proceeds
thereof, and such Mortgages constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Credit Parties in the
Mortgaged Properties and the proceeds thereof, in each case prior and superior
in right to any Lien or any other Person, other than with respect to Permitted
Liens.

 

(e) When each Depositary Bank Agreement has been duly executed on behalf of the
relevant Credit Party and delivered to the Collateral Agent, the Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of such Credit Parties in the deposit accounts
subject thereto to the extent a security interest in deposit accounts can be
perfected under Article 8 or 9 of the Uniform Commercial Code, in each case
prior and superior in right to any Lien or any other Person, other than with
respect to Permitted Liens.

 

(f) The Collateral Agent, for the ratable benefit of the Secured Parties, will
at all times have the Liens provided for in the Collateral Documents and,
subject to the filing by the Collateral Agent of continuation statements to the
extent required by the Uniform Commercial Code, the Collateral Documents will at
all times constitute valid and continuing lien of record and first priority
perfected security interest in all the Collateral referred to therein, except as
priority may be affected by Permitted Liens. As of the Effective Date, no
filings or recordings are required in order to perfect the security interests
created under the Collateral Documents, except for filings or recordings listed
on Schedule 5.29(e).

 

Section 5.30 Transactions with Affiliates. Except as set forth in Schedule 5.30
and except for agreements and arrangements among the Borrower and its
Wholly-Owned Subsidiaries, among Wholly-Owned Subsidiaries of the Borrower or as
permitted pursuant to Section 7.09, neither the Borrower nor any of its
Subsidiaries will be, immediately after giving effect to the transactions
contemplated by the Credit Documents on the Effective Date, a party to or
engaged in any transaction with, and none of the properties and assets of the
Parent or any of its Subsidiaries will be, immediately

 

94



--------------------------------------------------------------------------------

after giving effect to the transactions contemplated by the Credit Documents on
the Effective Date, subject to or bound by any agreement or arrangement with,
(a) any Affiliate of any Consolidated Party or (b) the Sponsor or any of its
Affiliates.

 

Section 5.31 Ownership. (a) As of the Effective Date, Holdings owns 100% of the
limited liability company interests in the Parent, and the Parent, directly or
indirectly through ASC, owns 100% of the Capital Stock in ASG (the “ASG LLC
Interests”), and ASG owns 100% of the limited liability company interests in the
Borrower (the “Borrower LLC Interests”) and 100% of all issued and outstanding
Capital Stock of ASG Finance (the “ASG Finance Ownership Interests”). As of the
Effective Date, (i) all of ASG LLC Interests, the Borrower LLC Interests and ASG
Finance Ownership Interests have been duly and validly authorized and issued,
are fully paid and nonassessable, and were not issued in violation of the
preemptive rights of any member; (ii) the Parent and ASC, respectively, own
good, valid and marketable title to all the outstanding ASG LLC Interests, free
and clear of all Liens of every kind, whether absolute, matured, contingent or
otherwise, other than those arising under the Collateral Documents or Permitted
Liens; (iii) ASG owns good, valid and marketable title to all the outstanding
Borrower LLC Interests and ASG Finance Ownership Interests, free and clear of
all Liens of every kind, whether absolute, matured, contingent or otherwise,
other than those arising under the Collateral Documents or Permitted Liens;
(iv) none of ASG, ASG Finance or the Borrower have any outstanding Equity
Equivalents, incentive units, phantom stock or similar arrangements nor any
calls, commitments or claims of any character relating to its Capital Stock; and
(v) except as set forth on Schedule 5.31, there are no shareholder agreements or
other agreements pertaining to ASG LLC Interests, ASG Finance Ownership
Interests or Borrower LLC Interests, including any agreement that would restrict
(A) either the Parent’s or ASC’s right to dispose of ASG LLC Interests and/or
its right to vote ASG LLC Interests or (B) ASG’s right to dispose of the
Borrower LLC Interests or ASG Finance Ownership Interests and/or its right to
vote the Borrower LLC Interests or ASG Finance Ownership Interests.

 

(b) Schedule 5.31 sets forth a true and accurate list, as of the Effective Date,
of each holder of Capital Stock of Holdings, the Parent, ASC, ASG, ASG Finance
and the Borrower, indicating the name of each such holder and the Capital Stock
held by each such Person.

 

Section 5.32 Insurance. Except as set forth on Schedule 5.32, the Consolidated
Parties maintain policies of fire and casualty, liability, business interruption
and other forms of insurance in such amounts, with such deductibles and against
such risks and losses as are in accordance with normal industry practice for
their business and assets. All such policies are in full force and effect, all
premiums due and payable thereon have been paid (other than retroactive or
retrospective premium adjustments that are not yet, but may be, required to be
paid with respect to any prior period under comprehensive general liability and
workmen’s compensation insurance policies), and no notice of cancellation or
termination has been received with respect to any such policy which has not been
replaced on substantially similar terms prior to the date of such cancellation.
The activities and operations of the Consolidated Parties have been conducted in
a manner so as to conform in all material respects to all applicable provisions
of such insurance policies. Schedule 5.32 sets forth the insurance coverage of
the Consolidated Parties and each of their respective Subsidiaries by carrier,
policy number, expiration date and type as of the Effective Date.

 

95



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Each of the Parent and the Borrower, and where applicable ASG, agrees that so
long as any Lender has any Commitment hereunder, any Obligation or other amount
payable hereunder or under any Note or other Credit Document or any LOC
Obligation remains unpaid or any Letter of Credit remains in effect:

 

Section 6.01 Information. The Borrower will furnish, or cause to be furnished,
to the Administrative Agent and each of the Lenders:

 

(a) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each fiscal year of ASG, a consolidated balance sheet
and income statement of ASG and its Consolidated Subsidiaries, as of the end of
such fiscal year, and the related consolidated statements of operations and
retained earnings and of cash flows for such fiscal year, setting forth in
comparative form consolidated figures for the preceding fiscal year, all such
financial statements to be in reasonable form and detail and audited by
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and accompanied by an opinion
of such accountants (which shall not contain any going concern qualification or
qualification based on the scope of the audit) to the effect that such financial
statements have been prepared in accordance with GAAP and present fairly in all
material respects the consolidated financial position and consolidated results
of operations and cash flows of ASG and its Consolidated Subsidiaries in
accordance with GAAP.

 

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year of the Borrower, a consolidated balance sheet of ASG and its
Consolidated Subsidiaries as of the end of such fiscal quarter, together with
related consolidated statements of operations and of cash flows for such fiscal
quarter and the then elapsed portion of such fiscal year, setting forth in
comparative form consolidated figures for the corresponding periods of the
preceding fiscal year, all such financial statements to be in form and detail
and reasonably acceptable to the Administrative Agent, and accompanied by a
certificate of a Responsible Officer of ASG to the effect that such quarterly
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects the consolidated financial position and
consolidated results of operations and cash flows of ASG and its Consolidated
Subsidiaries in accordance with GAAP, subject to changes resulting from normal
year-end audit adjustments.

 

(c) Officer’s Certificate. At the time of delivery of the financial statements
provided for in Sections 6.01(a) and 6.01(b) above, a certificate of a
Responsible Officer the Borrower (i) demonstrating compliance with the financial
covenants contained in Section 7.18 by calculation thereof as of the end of the
fiscal period covered by such financial statements, (ii) stating that no Default
or Event of Default exists, or if any Default or Event of Default does exist,
specifying the nature and extent thereof and what action the Borrower proposes
to take with respect thereto and (iii) stating whether, since the date of the
most recent financial statements delivered hereunder, there has been any
material change in the generally accepted accounting principles applied in the
preparation of the financial statements of the Borrower and its Consolidated
Subsidiaries, and, if so, describing such change. At the time such certificate
is required to be delivered, the Borrower shall promptly deliver to the
Administrative Agent, at the address set forth in Section 10.01 and at the
Agency Services Address, information regarding (1) any change in the Leverage
Ratio that would change the then existing Applicable Percentage and (2) setting
forth for the period covered by such certificate (A) the amount of non-cash
gains or losses recognized in determining Consolidated Net Income for such
period in respect of foreign exchange activities and (B) an itemization of other
non-cash charges or non-cash losses included in, and

 

96



--------------------------------------------------------------------------------

all non-cash income or non-cash gains deducted from, the computation of
Consolidated EBITDA for such period.

 

(d) Annual Business Plan and Budgets. Within 30 days after the commencement of
each fiscal year of the Borrower, beginning with the fiscal year ending
December 31, 2006, an annual business plan and budget of the Borrower and its
Consolidated Subsidiaries containing, among other things, projected financial
statements for the next fiscal year.

 

(e) Compliance With Certain Provisions of this Agreement. Within 90 days after
the end of each fiscal year of the Borrower, a certificate containing
information regarding (i) the calculation of Excess Cash Flow for such fiscal
year and (ii) the amount of Net Cash Proceeds from Asset Dispositions (other
than Excluded Asset Dispositions), Debt Issuances (other than Excluded Debt
Issuances) and Equity Issuances (other than Excluded Equity Issuances) that were
made during such fiscal year.

 

(f) Accountant’s Certificate; Annual Certificates. Within the period for the
delivery of the annual financial statements provided for in Section 6.01(a),
(i) a certificate of the accountants conducting the annual audit stating that
they have reviewed this Agreement and stating further whether, in the course of
their audit, they have become aware of any Default or Event of Default and, if
any such Default or Event of Default exists, specifying the nature and extent
thereof as it relates to accounting matters and (ii) a certificate from a
Responsible Officer of the Borrower certifying that no Credit Party has changed
its jurisdiction of organization since the last such certification.

 

(g) Auditor’s Reports. Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to the Borrower or
any of its Subsidiaries in connection with any annual, interim or special audit
of the books of the Borrower or any of its Subsidiaries.

 

(h) Reports. Promptly upon transmission or receipt thereof, (i) copies of all
filings and registrations filed with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports the Consolidated Parties shall
send to their respective shareholders or to a holder of any Debt owed by any
Consolidated Party its capacity as such a holder and (ii) upon the request of
the Administrative Agent or the Required Lenders, all reports and written
information with respect to (1) compliance costs that would reasonably be
expected to have a Material Adverse Affect, (2) noncompliance with Environmental
Laws, (3) reporting of spills or releases, or (4) contamination to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters.

 

(i) Notices. Upon obtaining knowledge thereof, the Borrower will give immediate
written notice to the Administrative Agent of (i) the occurrence of any Default
or Event of Default, specifying the nature and existence thereof and what action
the Borrower proposes to take with respect thereto, and (ii) the occurrence of
any of the following with respect to any Consolidated Party: (A) the pendency or
commencement of any litigation, arbitral or governmental proceeding against such
Person which if adversely determined would reasonably be expected to have a
Material Adverse Effect; or (B) the institution of any proceedings against such
Person with respect to, or the receipt of notice by such Person of potential
liability or responsibility (direct or indirect) for violation, or alleged
violation of any federal, state or local law, rule or regulation, including
Environmental Laws, the violation of which would reasonably be expected to have
a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

(j) ERISA. The Borrower will give written notice to the Administrative Agent
promptly (and in any event within five Business Days after any officer of any
Consolidated Party obtains knowledge thereof) of: (i) any event or condition,
including any Reportable Event, that constitutes, or is reasonably likely to
lead to, an ERISA Event; (ii) with respect to any Multiemployer Plan, the
receipt of notice as prescribed in ERISA or otherwise of any withdrawal
liability assessed against the Parent or any of its ERISA Affiliates, or of a
determination that any Multiemployer Plan is in reorganization or insolvent
(both within the meaning of Title IV of ERISA); (iii) the failure to make full
payment on or before the due date (including extensions) thereof of any material
amount which any Consolidated Party or any ERISA Affiliate is required to
contribute to each Plan pursuant to its terms and as required to meet the
minimum funding standard set forth in ERISA and the Code with respect thereto;
or (iv) any change in the funding status of any Plan that would reasonably be
expected to have a Material Adverse Effect, together with a description of any
such event or condition or a copy of any such notice and a statement by a
Responsible Officer of the Borrower briefly setting forth the details regarding
such event, condition or notice and the action, if any, which has been or is
being taken or is proposed to be taken by the Borrower with respect thereto.
Promptly upon request, the Borrower shall furnish the Administrative Agent and
the Lenders with such additional information concerning any Plan as may be
reasonably requested, including copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the Internal Revenue Service pursuant to
ERISA and the Code, respectively, for each “plan year” (within the meaning of
Section 3(39) of ERISA).

 

(k) Environmental.

 

(i) In the event the Administrative Agent reasonably believes that there has
been a material violation of Environmental Laws or that a release or threatened
release of Hazardous Substances has occurred at any Company Property or by a
Consolidated Party at any other location, the Administrative Agent may request
(in writing) that, the Borrower furnish or cause to be furnished to the
Administrative Agent, at the expense of the Borrower, a report of an
environmental assessment of reasonable scope, form and depth (including, where
reasonably necessary, invasive soil or groundwater sampling) by a consultant
reasonably acceptable to the Administrative Agent as to the nature and extent of
the presence of any Hazardous Substances on any Company Properties and as to the
compliance by any Consolidated Party with Environmental Laws at the Company
Properties. If any Consolidated Party fails to deliver, or cause to be
delivered, such an environmental report within 60 days after receipt of such
written request, then the Administrative Agent may arrange for the same, and
each of the Parent and the Borrower grants, and agrees to cause the other
Consolidated Parties to grant to the Administrative Agent and its
representatives reasonable access to the Company Properties to reasonably
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling). Any such assessment shall be conducted, unless otherwise
agreed to by the Administrative Agent and the Borrower, during normal business
hours, and shall be conducted so as not to interfere with the ongoing operations
at such Company Property or to cause any damage or loss to any property at such
Company Property. The Borrower and the Administrative Agent acknowledge and
agree that any assessment conducted at the request of the Administrative Agent
pursuant to this subsection 6.01(k)(ii) will be obtained and shall be used by
the Administrative Agent for the purposes of the Administrative Agent’s internal
credit decisions and to protect the Administrative Agent’s security interests,
if any, created by the Collateral Documents. No such environmental assessment
shall be given or the contents thereof communicated to any Governmental
Authority or any other Person without the prior written consent of the Borrower
unless the delivery of such environmental assessment or report or disclosure of
the contents thereof is required by the Requirements of Law. The reasonable cost
of any assessment arranged by the Administrative Agent pursuant to this
provision shall be payable by the Borrower on demand and shall be added to the
obligations secured by the Collateral Documents.

 

98



--------------------------------------------------------------------------------

(ii) The Borrower will, or will cause the Consolidated Parties to, conduct and
complete all investigations, studies, sampling, and testing and all remedial,
removal and other actions necessary to address all Hazardous Substances on, from
or affecting any of the Company Properties to the extent necessary to be in
compliance with all Environmental Laws and with the orders and directives of all
Governmental Authorities with jurisdiction over the Company Properties to the
extent any failure to take the foregoing actions would reasonably be expected to
have a Material Adverse Effect. Each of the Parent and the Borrower acknowledges
and agree that if any of them or their respective Subsidiaries fails to perform
any of the actions required under this Section 6.01(k)(ii), the Administrative
Agent shall have the right (but not the obligation) to do so for such Person.
Each of the Parent and the Borrower further acknowledges and agrees that if any
Consolidated Party fails to cooperate (e.g., by allowing access to any premises
or permitting the drilling of core samples, etc.) the Administrative Agent and
the Lenders will not have an adequate remedy at law.

 

(l) Additional Patents, Trademarks and Copyrights. At the time of delivery of
the financial statements and reports provided for in Section 6.01(a), a report
signed by a Responsible Officer of the Borrower setting forth (i) a list of
registration numbers for all patents, trademarks, service marks, tradenames and
copyrights awarded to any Consolidated Party since the last day of the
immediately preceding fiscal year of the Borrower and (ii) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by any Consolidated Party
since the last day of the immediately preceding fiscal year and the status of
each such application, all in such form as shall be reasonably satisfactory to
the Administrative Agent.

 

(m) Catch and Production Reports. As soon as available, and in any event within
45 days after the end of each fiscal quarter of the Borrower, a report in form
and substance reasonably acceptable to the Administrative Agent, as to the catch
and production with respect to each of the Vessels.

 

(n) Fishing Privileges. Promptly after any officer of any of the Consolidated
Parties obtains knowledge thereof, notice of one or more of the following
fisheries matters to the extent that such fisheries matters, either individually
or when aggregated with all other such fisheries matters, could reasonably be
expected to have a Material Adverse Effect: (i) any pending or threatened
Fisheries Claim against any of the Consolidated Parties or any Vessel, or
(ii) any condition or occurrence on or arising from any Vessel owned, leased or
operated by any of the Consolidated Parties that (A) results in non-compliance
by any Consolidated Party with any applicable Fisheries Law or (B) could
reasonably be expected to form the basis of a Fisheries Claim against any
Consolidated Party or any such Vessel.

 

(o) Other Information. With reasonable promptness upon request therefor, such
other information regarding the business, properties or financial condition of
any Consolidated Party as the Administrative Agent or the Required Lenders may
reasonably request.

 

(p) Each Credit Party hereby acknowledges that (a) the Administrative Agent
will, or will direct BAS, as lead arranger and book manager hereunder, to make
available to the Lenders, the Issuing Lender and the Swingline Lender materials
and/or information provided by or on behalf of such Credit Party hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e. Lenders that do not wish to
receive material non-public information with respect to any Credit Party or its
securities) (each, a “Public Lender”). Each Credit Party hereby agrees that
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower materials “PUBLIC,” the Credit Parties shall be deemed
to have authorized the Administrative Agent, BAS, the Issuing Lender, the
Swingline

 

99



--------------------------------------------------------------------------------

Lender and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Credit Parties or their respective
securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and BAS shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”

 

Section 6.02 Preservation of Existence and Franchises. Except as a result of or
in connection with a dissolution, merger or disposition of a Subsidiary of the
Borrower permitted under Section 7.04 or Section 7.05, each of the Consolidated
Parties will do all things necessary to preserve and keep in full force and
effect its existence, material rights, material franchises and authority.

 

Section 6.03 Books and Records. Each of the Consolidated Parties will keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).

 

Section 6.04 Compliance with Law. Each of the Consolidated Parties will comply
with all Requirements of Law, including the AFA, applicable to it and its
properties to the extent that noncompliance with any such Requirement of Law
would reasonably be expected to have a Material Adverse Effect.

 

Section 6.05 Payment of Taxes and Other Indebtedness. Each of the Consolidated
Parties will pay and discharge (i) all taxes, assessments and other governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its properties, before they shall become delinquent, (ii) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien upon any of its properties, and (iii) except as prohibited
hereunder, all of its other Debt as it shall become due; provided that no
Consolidated Party shall be required to pay any such tax, assessment, charge,
levy, claim or Debt which is being contested in good faith by appropriate
proceedings diligently pursued and as to which adequate reserves have been
established in accordance with GAAP, unless the failure to make any such payment
(i) could give rise to an immediate right to foreclose on a Lien securing such
amounts or (ii) would reasonably be expected to have a Material Adverse Effect.

 

Section 6.06 Insurance; Certain Proceeds. (a) Except as set forth on Schedule
5.32, each of the Consolidated Parties will at all times maintain in full force
and effect insurance (including worker’s compensation insurance, liability
insurance, casualty insurance and business interruption insurance) in such
amounts, covering such risk and liabilities and with such deductibles or
self-insurance retentions as are in accordance with normal industry practice (or
as are otherwise required by the Collateral Documents). The Collateral Agent
shall be named as loss payee or mortgagee, as its interest may appear, with
respect to all such property and casualty policies and additional insured with
respect to all such other policies (other than workers’ compensation and
employee health policies and marine insurance policies), and each provider of
any such insurance shall agree, by endorsement upon the policy or policies
issued by it or by independent instruments furnished to the Collateral Agent,
that if the insurance carrier shall have received written notice from the
Collateral Agent of the occurrence of an Event of Default, the insurance carrier
shall pay all proceeds otherwise payable to the Consolidated Parties under such
policies directly to the Collateral Agent (which agreement shall be evidenced by
a “standard” or “New York” lender’s loss payable endorsement in the name of the
Collateral Agent on Accord Form 27 or other customary form) and that it will
give the Collateral Agent twenty days’ prior written notice before any such
policy or policies shall be altered or canceled, and, other than with respect to
the marine policies, that no act or default of any Consolidated Party or any
other Person shall affect the rights of the Collateral Agent, or the Lenders
under such policy or policies.

 

100



--------------------------------------------------------------------------------

(b) In case of any Casualty or Condemnation with respect to any property of any
Consolidated Party or any part thereof, the Borrower shall promptly give written
notice thereof to the Administrative Agent generally describing the nature and
extent of such damage, destruction or taking. In such case, the Borrower shall,
or shall cause such Consolidated Party to, promptly repair, restore or replace
the property of such Person (or part thereof) which was subject to such Casualty
or Condemnation, at such Person’s cost and expense, whether or not the Insurance
Proceeds or Condemnation Award, if any, received on account of such event shall
be sufficient for that purpose; provided that such property need not be
repaired, restored or replaced to the extent the failure to make such repair,
restoration or replacement (i)(A) is desirable to the proper conduct of the
business of such Person in the ordinary course and otherwise in the best
interest of such Person and (B) would not materially impair the rights and
benefits of the Collateral Agent or the Secured Parties under the Collateral
Documents or any other Credit Document or (ii) the failure to repair, restore or
replace the property is attributable to the application of the Insurance
Proceeds from such Casualty or the Condemnation Award from such Condemnation to
payment of the Obligations in accordance with the following provisions of
Section 6.06(b). If any Consolidated Party shall receive any Insurance Proceeds
from a Casualty or Condemnation Award from a Condemnation, such Person will
immediately pay over such proceeds to the Administrative Agent, for payment of
the Obligations in accordance with Section 3.03(b) or, if such funds constitute
Reinvestment Funds, to be held by the Collateral Agent in the Reinvestment Funds
Account established under the Security Agreement. The Administrative Agent
agrees to cause the Collateral Agent to release such Insurance Proceeds or
Condemnation Awards to the Borrower upon its request and as needed from time to
time to pay for the repair, restoration or replacement of the portion of the
property subject to such Casualty or Condemnation if, but only if, the
conditions set forth in the definition of “Reinvestment Funds” are satisfied at
the time of such request.

 

(c) In connection with the covenants set forth in this Section 6.06, it is
understood and agreed that:

 

(i) none of the Agents, the Lenders or their respective agents or employees
shall be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 6.06, it being understood that
(A) the Consolidated Parties shall look solely to their insurance companies or
any other parties other than the aforesaid parties for the recovery of such loss
or damage and (B) such insurance companies shall have no rights of subrogation
against the Agents, the Lenders or their agents or employees. If, however, the
insurance policies do not provide waiver of subrogation rights against such
parties, as required above, then each of the Parent and the Borrower hereby
agrees to, and to cause each of the Consolidated Parties to, waive its right of
recovery, if any, against the Agents, the Lenders and their agents and
employees, to the extent permitted by law and to the extent that the relevant
policies of insurance shall not be prejudiced thereby;

 

(ii) the Consolidated Parties will permit an insurance consultant retained by
the Administrative Agent, at the expense of the Borrower, to review from time to
time the insurance policies maintained by the Consolidated Parties annually or
upon the occurrence of an Event of Default; and

 

(iii) the Required Lenders shall have the right from time to time to require the
Consolidated Parties to keep other insurance in such form and amount as the
Administrative Agent or the Required Lenders may reasonably request; provided
that such insurance shall be obtainable on commercially reasonable terms; and
provided further that the designation of any form, type or amount of insurance
coverage by the Administrative Agent or the Required Lenders under this
Section 6.06 shall in no event be deemed a representation, warranty or advice by
any

 

101



--------------------------------------------------------------------------------

Agent or the Lenders that such insurance is adequate for the purposes of the
business of the Consolidated Parties or the protection of their respective
properties.

 

Section 6.07 Maintenance of Property. Each of the Consolidated Parties will
maintain and preserve its properties and equipment material to the conduct of
its business in good repair, working order and condition, normal wear and tear
and Casualty and Condemnation excepted, and will make, or cause to be made, as
to such properties and equipment from time to time all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses.

 

Section 6.08 Performance of Obligations. Except as permitted by Section 6.05 or
as prohibited by this Agreement or any other Credit Document, each of the
Consolidated Parties will perform in all respects all of its obligations under
the terms of all agreements, indentures, mortgages, security agreements or other
debt instruments to which it is a party or by which it is bound, except to the
extent such nonperformance would not reasonably be expected to have a Material
Adverse Effect.

 

Section 6.09 Use of Proceeds. The Borrower will use the proceeds of the Loans
and the Letters of Credit solely for the purposes set forth in Section 5.15.

 

Section 6.10 Audits/Inspections. Upon reasonable notice and during normal
business hours, but not more than once during each fiscal year of the Borrower
unless an Event of Default has occurred and is continuing, each of the
Consolidated Parties will permit representatives appointed by the Agents or the
Required Lenders, including independent accountants, agents, employees,
attorneys and appraisers, to visit and inspect its financial records and
properties, and to make photocopies or photographs thereof and to write down and
record any information such representatives obtain and shall permit the Agents
or such representatives to investigate and verify the accuracy of information
provided to the Lenders and to discuss all such matters with the officers and
independent accountants of the Consolidated Parties; provided that so long as no
Default or Event of Default has occurred and is continuing, representatives of
the Borrower may, if they choose, be present at or participate in any such
discussions. Each Credit Party will, not more than once during any fiscal year
of the Borrower , unless an Event of Default has occurred and is continuing,
upon the reasonable request of the Collateral Agent, permit the Collateral Agent
or professionals (including investment bankers, consultants, accountants,
lawyers and appraisers) retained by the Collateral Agent to conduct evaluations
and appraisals of the assets included in the Collateral, and the Borrower will
pay the reasonable fees and expenses of such professionals in accordance with
Section 10.05. Upon the occurrence and during the continuance of an Event of
Default, each of the Parent, ASG and the Borrower hereby irrevocably authorizes
and directs all accountants and auditors employed by it at any time during the
term of this Agreement to exhibit and deliver to the Administrative Agent and
the Lenders copies of any of the financial statements, trial balances or other
accounting records of any sort of the Consolidated Parties in the accountant’s
or auditor’s possession, and to disclose to the Administrative Agent and the
Lenders any information they may have concerning the financial status and
business operation of the Consolidated Parties. Upon the occurrence and during
the continuance of an Event of Default, each of the Parent, ASG and the Borrower
hereby irrevocably authorizes all federal, state and municipal authorities to
furnish to the Lenders copies of reports or examinations relating to the
Consolidated Parties, whether made by the Consolidated Parties or otherwise.

 

Section 6.11 Additional Credit Parties; Additional Security.

 

(a) Additional Subsidiary Guarantors. Each of the Parent, ASG and the Borrower
will take, and will cause each of its Subsidiaries (other than Foreign
Subsidiaries, except to the extent provided in subsection (d) below,
non-Wholly-Owned Subsidiaries and Joint Venture Entities) to take,

 

102



--------------------------------------------------------------------------------

such actions from time to time as shall be necessary to ensure that all
Subsidiaries of the Borrower (other than Foreign Subsidiaries, except to the
extent provided in subsection (d) below, non-Wholly-Owned Subsidiaries and Joint
Venture Entities) are Subsidiary Guarantors. Without limiting the generality of
the foregoing, in the event that any Consolidated Party shall form or acquire
any new Subsidiary, the Borrower, as soon as practicable and in any event within
30 days after such formation or acquisition, will provide the Collateral Agent
with notice of such formation or acquisition setting forth in reasonable detail
a description of all of the assets of such new Subsidiary and will cause such
new Subsidiary (other than a Foreign Subsidiary, except to the extent provided
in subsection (d) below, non-Wholly-Owned Subsidiaries and Joint Venture
Entities) to:

 

(i) within 30 days after such formation or acquisition, execute a Joinder
Agreement pursuant to which such new Subsidiary shall agree to become a
“Guarantor” under the Subsidiary Guaranty Agreement, an “Obligor” under the
Security Agreement and a “Pledgor” under the Pledge Agreement;

 

(ii) if such Person owns or leases any real property located in the United
States or, to the extent deemed to be material by the Collateral Agent or the
Required Lenders in its or their sole discretion, located outside the United
States, to execute and deliver to the Collateral Agent such mortgages, deeds of
trust or other agreements or instruments covering such real property and
fixtures (other than immaterial leased properties) as shall be necessary to
create and perfect valid and enforceable Liens (subject only to Permitted Liens)
on such real property and fixtures as collateral security for the Obligations,
together in each case with such Uniform Commercial Code financing statements,
environmental reports and landlord’s waivers as the Collateral Agent or the
Required Lenders may reasonably request;

 

(iii) to the extent not otherwise covered pursuant to clause (ii) above, take
such actions (including, without limitation, delivering such securities, other
investment property or instruments and executing and delivering such Uniform
Commercial Code financing statements) as shall be necessary to create and
perfect valid and enforceable first priority Liens (subject only to Permitted
Liens) on all or substantially all of the assets of such new Subsidiary as
collateral security for the Obligations; and

 

(iv) deliver such proof of organizational authority, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
each Credit Party pursuant to Section 4.01 on the Effective Date or as the
Administrative Agent, the Collateral Agent or the Required Lenders shall have
requested.

 

(b) Additional Security. Each of the Parent, ASG and the Borrower will cause,
and will cause each of its Subsidiaries (other than a Foreign Subsidiary, except
to the extent provided in subsection (d) below, non-Wholly-Owned Subsidiaries
and Joint Venture Entities) to cause, (i) all of its owned Real Properties with
a fair market value greater than $1,000,000 and personal property located in the
United States, (ii) to the extent deemed to be material by the Administrative
Agent or the Required Lenders in its or their sole reasonable discretion, all of
its other owned Real Properties with a fair market value greater than $1,000,000
and personal property, (iii) all of its Material Leased Properties located in
the United States and (iv) all other material assets of the Parent and its
Subsidiaries as are not covered by the original Collateral Documents and as may
be requested by the Collateral Agent or the Required Lenders in their sole
reasonable discretion to be subject at all times to first priority (subject only
to Permitted Liens), perfected and, in the case of real property (whether leased
or owned), title insured Liens in favor of the Collateral Agent pursuant to the
Collateral Documents or such other security agreements, pledge agreements,
mortgages or similar collateral documents as the Collateral Agent shall request
in its sole, reasonable discretion (collectively, the “Additional Collateral
Documents”). With respect to any

 

103



--------------------------------------------------------------------------------

owned Real Property with a fair market value greater than $1,000,000 or Material
Leased Property located in the United States acquired or leased by any Credit
Party subsequent to the Effective Date, such Person will cause to be delivered
to the Collateral Agent with respect to such property, documents, instruments,
including, without limitation, Mortgages, title insurance policies, surveys,
flood hazard certifications and legal opinions, all in form, content and scope
reasonably satisfactory to the Collateral Agent. In furtherance of the foregoing
terms of this Section 6.11, the Borrower agrees to promptly provide the
Administrative Agent with written notice of the acquisition by any Consolidated
Party of any owned Real Property located in the United States having a fair
market value greater than $1,000,000 or the entering into a lease by any
Consolidated Party of any Material Leased Property located in the United States,
setting forth in each case in reasonable detail the location and a description
of the asset(s) so acquired or leased. Without limiting the generality of the
foregoing, the Parent, ASG and the Borrower will cause, and will cause each of
their respective Subsidiaries to cause, 100% of the Capital Stock (or such
lesser percentage as may be owned by the Borrower and any other Credit Party) of
each of their respective direct and indirect Subsidiaries (or 65% of such
Capital Stock, if such Subsidiary is a direct Foreign Subsidiary, except as
provided in subsection (d) below) to be subject at all times to a first
priority, perfected Lien in favor of the Collateral Agent pursuant to the terms
and conditions of the Collateral Documents.

 

If, subsequent to the Effective Date, a Credit Party shall acquire any
Intellectual Property, securities, instruments, chattel paper or other personal
property required to be delivered to the Collateral Agent as Collateral
hereunder or under any of the Collateral Documents, the Borrower shall promptly
(and in any event within five Business Days after any officer of any Credit
Party acquires knowledge of the same) notify the Collateral Agent of the same.
Each of the Credit Parties shall adhere to the covenants regarding the location
of personal property as set forth in the Security Agreement.

 

All such security interests and mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the Collateral
Agent and shall constitute valid and enforceable perfected security interests
and mortgages superior to and prior to the rights of all third Persons and
subject to no other Liens except for Permitted Liens. The Additional Collateral
Documents or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Collateral Documents, and all taxes, fees and
other charges payable in connection therewith shall have been paid in full. The
Parent and ASG shall cause to be delivered to the Collateral Agent such opinions
of counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent to assure itself that this Section 6.11(b) has
been complied with.

 

(c) Real Property Appraisals. If the Collateral Agent or the Required Lenders
reasonably determine that they are required by law or regulation to have
appraisals prepared in respect of the Real Property of any Consolidated Party
constituting Collateral, the Borrower shall provide to the Collateral Agent
appraisals which satisfy the applicable requirements set forth in 12 C.F.R.,
Part 34 -Subpart C or any successor or similar statute, rule, regulation,
guideline or order, and which shall be in scope, form and substance, and from
appraisers, reasonably satisfactory to the Required Lenders and shall be
accompanied by a certification of the appraisal firm providing such appraisals
that the appraisals comply with such requirements.

 

(d) Foreign Subsidiaries Security. If the Collateral Agent or the Required
Lenders provide written notice to the Borrower that there has been a change in
the relevant sections of the Code or the regulations, rules, rulings, notices or
other official pronouncements issued or promulgated thereunder, the Borrower
shall seek an opinion from counsel (which shall be chosen by the Borrower and
reasonably satisfactory to the Collateral Agent), with respect to any Foreign
Subsidiary of the Borrower which has

 

104



--------------------------------------------------------------------------------

not already had all of its stock pledged pursuant to the Pledge Agreement, that
(i) a pledge (A) of 65.0% or more of the total combined voting power of all
classes of capital stock of such Foreign Subsidiary entitled to vote, or (B) of
any promissory note issued by such Foreign Subsidiary to the Borrower or any of
its Domestic Subsidiaries, (ii) the entering into by such Foreign Subsidiary of
a guaranty in form and substance substantially identical to the Subsidiary
Guaranty Agreement, (iii) the entering into by such Foreign Subsidiary of a
security agreement in form and substance substantially identical to the Security
Agreement, or (iv) the entering into by such Foreign Subsidiary of a pledge
agreement substantially identical to the Pledge Agreement, in any such case
would not cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent for United
States federal income tax purposes. If the Borrower receives an opinion of
counsel (A) to the effect described in clause (i) above, that portion of such
Foreign Subsidiary’s outstanding capital stock or any promissory notes so issued
by such Foreign Subsidiary, in each case not theretofore pledged pursuant to the
Pledge Agreement, shall be pledged to the Collateral Agent for the benefit of
the Creditors pursuant to the Pledge Agreement (or another pledge agreement in
substantially identical form, if needed); (B) to the effect described in clause
(ii) above, such Foreign Subsidiary shall execute and deliver the Subsidiary
Guaranty Agreement (or another guaranty in substantially identical form, if
needed), guaranteeing the Obligations; (C) to the effect described in clause
(iii) above, such Foreign Subsidiary shall execute and deliver the Security
Agreement (or another security agreement in substantially identical form, if
needed), granting to the Collateral Agent, for the benefit of the Creditors, a
security interest in all of such Foreign Subsidiary’s assets and securing the
Obligations; or (D) to the effect described in clause (iv) above, such Foreign
Subsidiary shall execute and deliver the Pledge Agreement (or another pledge
agreement in substantially identical form, if needed), pledging to the
Collateral Agent, for the benefit of the Creditors, all of the capital stock and
promissory notes owned by such Foreign Subsidiary, in each case to the extent
that entering into such Subsidiary Guaranty Agreement, Security Agreement or
Pledge Agreement is permitted by the laws of the respective foreign jurisdiction
and with all documents delivered pursuant to this Section 6.11(d) to be in form,
scope and substance reasonably satisfactory to the Collateral Agent.

 

(e) Each of the Parent, ASG and the Borrower agrees that each action required by
this Section 6.11 shall be completed as soon as possible, but in no event later
than 60 days after such action is either requested to be taken by the Collateral
Agent or the Required Lenders or required to be taken by any Consolidated Party
pursuant to the terms of this Section 6.11.

 

Section 6.12 Interest Rate Protection Agreements.

 

(a) Prior to the date which is 90 days after the Effective Date, the Borrower
will have entered into and thereafter maintain in full force and effect
Derivatives Agreements designed, or otherwise effective, to hedge the position
of the Borrower with respect to interest rates at rates and on terms
satisfactory to the Administrative Agent, the effect of which shall be to fix or
limit the interest rate that would be payable in connection with not less than
50% of the aggregate principal amount of the Tranche A Term Loans and the
Tranche B-1 Term Loans, the Senior Subordinated Notes and the Discount Notes for
a period expiring no earlier than the third anniversary of the Effective Date.

 

(b) Prior to the date which is 90 days after the Tranche B-2 Term Loan Effective
Date, the Borrower will have entered into and thereafter maintain in full force
and effect Derivatives Agreements designed, or otherwise effective, to hedge the
position of the Borrower with respect to interest rates at rates and on terms
satisfactory to the Administrative Agent, the effect of which shall be to fix or
limit the interest rate that would be payable in connection with not less than
50% of the aggregate principal amount of the Tranche B-2 Term Loans for a period
expiring no earlier than the third anniversary of the Effective Date.

 

105



--------------------------------------------------------------------------------

Section 6.13 Compliance with the AFA.

 

(a) Each of the Consolidated Parties and their Affiliates (i) shall fully and
timely comply with the terms and conditions of the Vessel Mortgages and with any
and all lease or charter agreements relating to the operation of any of the
Vessels, (ii) shall take all action necessary to maintain the fishery
endorsement for each of the Vessels, to ensure that each of the Vessels remains
eligible under the AFA in a manner necessary to preserve the Fishing Rights and
to maintain any other material Fishing Rights not appurtenant to any Vessel, but
held by any Consolidated Party on the Effective Date, and (iii) shall take any
and all action necessary to maintain its membership in all Cooperatives in which
any Consolidated Party is a party on the Effective Date or thereafter becomes a
party and to preserve its Cooperative allocations and the Fishing Rights
Agreements.

 

(b) The Consolidated Parties agree that none of the Consolidated Parties or any
of their respective Affiliates now has or shall acquire an interest in any
vessel, fish processing facility or Person or take any other action if the
acquisition of such interest or such other action would result in any limitation
or restriction on the quantity of any fish or shellfish which may be harvested
or processed by any of the Consolidated Parties, individually or collectively,
under applicable limitations on “excessive shares” specified in or pursuant to
the AFA or otherwise or on any other basis.

 

(c) The Credit Parties agree that they shall not take any action which shall
constitute an impermissible transfer to a Foreign Person, create an ownership
interest which exceeds the Foreign Ownership Percentage or transfer
impermissible control to a Foreign Person. The Credit Parties, upon reasonable
request of Administrative Agent, shall under the AFA provide evidence acceptable
to the Department of Transportation, Maritime Administration, of their
citizenship and the percentage of their ownership interests which is directly or
indirectly controlled by a Foreign Person.

 

Section 6.14 Foreign Currency Rate Protection Agreements. The Borrower will, and
will cause its Consolidated Subsidiaries to, keep each Derivatives Agreement to
manage Japanese Yen exchange rates in effect on the Effective Date in full force
and effect for the respective terms thereof and enter into and maintain in full
force and effect Derivatives Agreements to manage risk associated with changes
in foreign currency exchange rates, including, without limitation such
agreements relating to the Japanese Yen, consistent with past business practice
of the Consolidated Parties.

 

Section 6.15 Post Closing Matters. Within 60 days of the Effective Date, the
Collateral Agent shall have received (a) executed copies of Account Control
Agreements (as defined in the Security Agreement) with respect to accounts,
(b) Additional Collateral Documents requested by the Collateral Agent pursuant
to Section 6.11 of this Agreement with respect to all owned Real Property with a
fair market value greater than $1,000,000 and Material Leased Properties,
including, without limitation, all documents, instruments, including, without
limitation, Mortgages, title insurance policies, surveys, flood hazard
certifications and legal opinions, in each case in scope, form and substance
reasonably satisfactory to the Collateral Agent; (c) as requested by the
Collateral Agent pursuant to Section 4.01(e)(viii), the duly executed and
delivered Vessel Mortgages on the Vessels and Appurtenances, and evidence of the
completion of all filings and recordings of or with respect to the Vessel
Mortgages and the other Collateral Documents pertinent to the Fishing Rights and
of all other actions as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests intended to be created by the
Vessel Mortgages and such Collateral Documents, including, without limitation,
the Collateral Agent’s satisfaction that the Vessels Mortgages meet the
requirements of the AFA; (d) evidence of the completion of patent, trademark
and/or copyright filings and recordings with respect to the Collateral Documents
and of any other actions as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the security interests intended to be
created by the Collateral Documents with respect to the ownership of
intellectual property Collateral.

 

106



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

 

Each of the Parent and the Borrower, and where applicable ASG, agrees that so
long as any Lender has any Commitment hereunder, any Obligations or other amount
payable hereunder or under any Note or other Credit Document or any LOC
Obligation remains unpaid or any Letter of Credit remains unexpired:

 

Section 7.01 Limitation on Debt. None of the Consolidated Parties will, or will
permit any of their respective Subsidiaries to, incur, create, assume or permit
to exist any Debt or Derivatives Obligations except:

 

(i) Debt of the Borrower and its Subsidiaries outstanding on the Effective Date
and disclosed on Schedule 7.01, without giving effect to any subsequent
extension, renewal or refinancing thereof (collectively, the “Existing Debt”);

 

(ii) Debt of the Credit Parties under this Agreement and the other Credit
Documents;

 

(iii) purchase money Debt (including Capital Leases) or Synthetic Leases of the
Borrower and its Subsidiaries incurred after the Effective Date to finance the
purchase of capital assets or fishing rights (or assets incidental thereto)
acquired after the Effective Date; provided that (A) the aggregate amount of all
such Debt (together with refinancings thereof permitted by clause (v) below)
does not exceed $22,500,000 at any time outstanding, (B) the Debt when incurred
shall not be more than 100% of the lesser of the cost or fair market value as of
the time of acquisition of the asset financed, (C) such Debt is issued and any
Liens securing such Debt are created concurrently with, or within 90 days after,
the acquisition of the asset financed and (D) no Lien securing such Debt shall
extend to or cover any property or asset of any Consolidated Party other than
the asset so financed;

 

(iv) Debt of the Borrower or its Subsidiaries secured by Liens permitted by
Sections 7.02(x), (xi) and (xii) in an aggregate outstanding principal amount
(together with refinancings thereof permitted by clause (v) below) not exceeding
$5,000,000; provided that (A) such Debt was not incurred in connection with, or
in anticipation of, the events described in such Sections and (B) such Debt does
not constitute debt for borrowed money (it being understood that Capital Leases,
Synthetic Leases and purchase money Debt shall not constitute debt for borrowed
money solely for purposes of this clause (iv));

 

(v) Debt of the Borrower or its Subsidiaries representing a refinancing,
replacement or refunding of Debt permitted by clause (i), (iii), or (iv) above;
provided that the aggregate principal amount of such Debt outstanding or
available and the interest rate per annum payable by the Borrower and its
Subsidiaries with respect to such Debt will not be increased, and the weighted
average remaining life to maturity of such Debt will not be decreased by reason
of such refinancing, replacement or refunding;

 

(vi) Derivatives Obligations of the Borrower or any Subsidiary under Derivatives
Agreements to the extent entered into before or after the Effective Date in
compliance with Section 6.12 or to manage interest rate, foreign currency
exchange rates or fuel prices and, except as consistent with past business
practices of the Consolidated Parties, including the Borrower’s hedging program,
not for speculative purposes;

 

107



--------------------------------------------------------------------------------

(vii) Debt consisting of Guarantees (A) by the Borrower of Debt and leases
permitted to be incurred by Wholly-Owned Domestic Subsidiaries of the Borrower,
(B) by Domestic Subsidiaries of the Borrower of Debt and leases permitted to be
incurred by the Borrower or Wholly-Owned Domestic Subsidiaries of the Borrower
and (C) by Foreign Subsidiaries of Debt and leases permitted to be incurred by
Wholly-Owned Foreign Subsidiaries of the Borrower;

 

(viii) Debt owing to the Borrower or a Subsidiary of the Borrower to the extent
permitted by Section 7.06(a)(x), (xi) or (xii);

 

(ix) Debt of the Borrower, the Co-Issuer and the Subsidiary Guarantors in
respect of the Senior Subordinated Notes (but not including any renewal,
refinancing or extension thereof);

 

(x) Debt incurred by any Subsidiary which is not a Wholly-Owned Subsidiary in an
aggregate principal amount for all such Subsidiaries not exceeding $15,000,000
at any time outstanding;

 

(xi) Debt of the Borrower or any of its Subsidiaries in respect of performance,
appeal and surety bonds, completion guarantees, insurance bonds and other
similar bonds provided by the Borrower or such Subsidiary in the ordinary course
of business;

 

(xii) Debt by the Borrower or any of its Subsidiaries arising from agreements of
the Borrower or such Subsidiary providing for, and in respect of,
indemnification, adjustment of purchase price or similar obligations, in each
case, incurred or assumed in connection with the disposition of any business,
assets or Capital Stock of a Subsidiary permitted under this Agreement or any
other Loan Document, but excluding Guaranty Obligations in respect of
indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided that (A) such Debt is not reflected on the balance sheet of the
Borrower or any of its Subsidiaries (contingent obligations referred to in a
footnote or footnotes to financial statements and not otherwise reflected on the
balance sheet will not be deemed to be reflected on that balance sheet for
purpose of this clause (A); and (B) the maximum assumable liability in respect
of that Debt shall at no time exceed the gross proceeds including noncash
proceeds (the fair market value of those noncash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the Borrower and/or that Subsidiary in connection with that
disposition;

 

(xiii) Debt of the Issuers in respect of the Discount Notes outstanding as of
the Effective Date plus up to $75,000,000 of gross proceeds of Debt in respect
of the issuance of additional Discount Notes (but, in each case, not including
any renewal, refinancing or extension thereof); provided that with respect to
the issuance of the additional Discount Notes, no Default or Event of Default
shall exist or be continuing either immediately prior to or after giving effect
to such issuance;

 

(xiv) Debt of the Borrower and its Subsidiaries incurred from time to time after
the Effective Date in an aggregate amount necessary to redeem, repurchase or
retire any outstanding Discount Notes (including any principal, interest and
premium thereon); provided that (A) the credit documentation with respect to
such Debt shall not contain covenants or default provisions relating to the
Borrower or any of its Subsidiaries that are more restrictive than the covenants
and default provisions contained in the Credit Documents, (B) the maturity of
such

 

108



--------------------------------------------------------------------------------

Debt shall not be earlier than March 31, 2013, (C) no Default or Event of
Default shall have occurred and be continuing immediately before and immediately
after giving effect to such incurrence, (D) the Borrower shall have delivered to
the Administrative Agent a certificate demonstrating that, upon giving effect on
a Pro-Forma Basis to the incurrence of such Debt and to the concurrent
retirement of any other Debt of any Consolidated Party, the Credit Parties shall
be in compliance with the financial covenants set forth in Section 7.18(a) and
(E) no Lien securing such Debt shall extend to or cover any property or asset of
any Consolidated Party; and

 

(xv) Debt of the Borrower and its Subsidiaries not otherwise permitted by this
Section incurred after the Effective Date in an aggregate principal amount not
to exceed $20,000,000 at any time outstanding; provided that (A) the credit
documentation with respect to such Debt shall not contain covenants or default
provisions relating to the Borrower or any of its Subsidiaries that are more
restrictive than the covenants and default provisions contained in the Credit
Documents, (B) no Default or Event of Default shall have occurred and be
continuing immediately before and immediately after giving effect to such
incurrence and (C) the Borrower shall have delivered to the Administrative Agent
a certificate demonstrating that, upon giving effect on a Pro-Forma Basis to the
incurrence of such Debt and to the concurrent retirement of any other Debt of
any Consolidated Party, the Credit Parties shall be in compliance with the
financial covenants set forth in Section 7.18.

 

Section 7.02 Restriction on Liens. None of the Consolidated Parties will, or
will permit any of their respective Subsidiaries to, create, incur, assume or
permit to exist any Lien upon or with respect to any property or assets of any
kind (real or personal, tangible or intangible) of any Consolidated Party
whether now owned or hereafter acquired, or sell any such property or assets
subject to an understanding or agreement, contingent or otherwise, to repurchase
such property or assets (including sales of accounts receivable or notes with
recourse to any Consolidated Party) or assign any right to receive income, or
file or permit the filing of any financing statement under the Uniform
Commercial Code as in effect in any applicable jurisdiction or any other similar
notice of Lien under any similar recording or notice statute; provided that the
provisions of this Section 7.02 shall not prevent the creation, incurrence,
assumption or existence of the following (with such Liens described below being
herein referred to as “Permitted Liens”):

 

(i) Liens existing on the Effective Date and listed on Schedule 7.02 hereto, in
each case without giving effect to any extensions or renewals thereof;

 

(ii) Liens created by the Collateral Documents;

 

(iii) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) for taxes, assessments or governmental charges or levies not
yet due or being contested in good faith and by appropriate proceedings
diligently pursued for which adequate reserves (in the good faith judgment of
the management of the Borrower) have been established in accordance with GAAP
(and as to which the property or assets subject to any such Lien is not yet
subject to foreclosure, sale or loss on account thereof);

 

(iv) Liens imposed by law securing the charges, claims, demands or levies of
landlords, carriers, warehousemen, mechanics, carriers, materialmen and other
like Persons which were incurred in the ordinary course of business and which
(A) do not, individually or in the aggregate, materially detract from the value
of the property or assets which are the subject of such Lien or materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries or (B) which are being contested in good faith by
appropriate proceedings

 

109



--------------------------------------------------------------------------------

diligently pursued, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to such Lien;

 

(v) Liens arising from judgments, decrees or attachments (or securing of appeal
bonds with respect thereto) in circumstances not constituting an Event of
Default under Section 8.01;

 

(vi) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law), not securing Debt or Derivatives Obligations, which are
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
or to secure the performance of tenders, statutory obligations, surety bonds
(other than appeal bonds), bids, leases, government contracts, performance and
return-of-money bonds, warranty requirements and other similar obligations
incurred in the ordinary course of business;

 

(vii) zoning restrictions, easements, rights of way, licenses, reservations,
covenants, conditions, waivers, restrictions on the use of property or other
minor encumbrances or irregularities of title which do not, individually or in
the aggregate, materially impair the use of any property in the operation or
business of any Consolidated Party or the value of such property for the purpose
of such business;

 

(viii) Permitted Encumbrances and Vessel Permitted Liens on any property;
provided that such Vessel Permitted Liens (A) do not, individually or in the
aggregate, materially detract from the value of the property or assets which are
the subject of such Lien or materially impair the use thereof in the operation
of the business of the Borrower or any of its Subsidiaries, (B) are contested in
good faith by appropriate proceedings diligently pursued, which proceedings
shall have commenced within 90 days of the Borrower or any Subsidiary obtaining
knowledge of such Vessel Permitted Lien arising and have the effect of
preventing the forfeiture or sale of the property or assets subject to such Lien
or (C) arise and are from time to time discharged in the ordinary course of
business consistent with past practice;

 

(ix) Liens securing Debt permitted to be incurred under Section 7.01(iii);

 

(x) any Lien existing on any asset of any Person at the time such Person becomes
a Subsidiary of the Borrower and not created in contemplation of such event;

 

(xi) any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary of the Borrower
and not created in contemplation of such event;

 

(xii) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition;

 

(xiii) any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt of the Borrower or any Subsidiary of the Borrower secured by any
Lien permitted by clause (i), (ix), (x), (xi) or (xii) of this Section; provided
that such Debt is not increased and is not secured by any additional assets;

 

(xiv) Liens on cash and cash equivalents securing Derivatives Obligations owing
to one or more Persons who are not Derivatives Creditors; provided that the
aggregate amount of cash and cash equivalents subject to such Liens may at no
time exceed $10,000,000;

 

110



--------------------------------------------------------------------------------

(xv) Liens arising from precautionary Uniform Commercial Code financing
statements regarding, and any interest or title of a licensor, lessor or
sublessor under, Operating Leases permitted by this Agreement; and

 

(xvi) licenses, leases or subleases (but excluding leases or subleases of
Vessels, Fishing Rights or Permits or Approvals evidencing or representing
Fishing Rights) granted to third Persons not interfering in any material respect
with the business of any Consolidated Party.

 

Section 7.03 Nature of Business. None of the Consolidated Parties shall engage
in any business other than business of the type engaged by the Consolidated
Parties on the Effective Date or any business reasonably related, complementing
or ancillary thereto or a reasonable expansion or extension thereof.

 

Section 7.04 Consolidation, Merger and Dissolution. Except in connection with an
Asset Disposition permitted by the terms of Section 7.05, none of the
Consolidated Parties will, or will permit any of their respective Subsidiaries
to, enter into any transaction of merger or consolidation or liquidate, wind up
or dissolve itself or its affairs (or suffer any liquidations or dissolutions);
provided that

 

(i) any Wholly-Owned Domestic Subsidiary of a Consolidated Party may merge with
and into, or be voluntarily dissolved or liquidated into, the Borrower, so long
as (A) the Borrower is the surviving corporation of such merger, dissolution or
liquidation, (B) the security interests granted to the Collateral Agent for the
benefit of the Creditors pursuant to the Collateral Documents in the assets of
such Wholly-Owned Domestic Subsidiary so merged, dissolved or liquidated shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, dissolution or liquidation) and (C) no
Default or Event of Default shall have occurred and be continuing immediately
before or immediately after giving effect to such transaction;

 

(ii) any Wholly-Owned Domestic Subsidiary of a Consolidated Party (other than
the Borrower) may merge with and into, or be voluntarily dissolved or liquidated
into, any other Wholly-Owned Domestic Subsidiary of a Credit Party (provided
that if the Wholly-Owned Domestic Subsidiary being so merged, dissolved or
liquidated is a direct or indirect Subsidiary of the Borrower, the continuing or
surviving entity shall be a direct or indirect Wholly-Owned Domestic Subsidiary
of the Borrower) so long (A) as the security interests granted to the Collateral
Agent for the benefit of the Creditors pursuant to the Collateral Documents in
the assets of such Wholly-Owned Domestic Subsidiary so merged, dissolved or
liquidated shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, dissolution or
liquidation) and (B) no Default or Event of Default shall have occurred and be
continuing immediately before or immediately after giving effect to such
transaction;

 

(iii) any Foreign Subsidiary of a Consolidated Party may be merged with and
into, or be voluntarily dissolved or liquidated into, a Credit Party or any
Wholly-Owned Subsidiary of a Credit Party (provided that if the Foreign
Subsidiary being so merged, dissolved or liquidated is a direct or indirect
Subsidiary of the Borrower, the continuing or surviving entity shall be a direct
or indirect Wholly-Owned Domestic Subsidiary of the Borrower), so long as
(A) such Credit Party or such Wholly-Owned Subsidiary, as the case may be, is
the surviving entity of any such merger, dissolution or liquidation and (B) no
Default or Event of Default shall have occurred and be continuing immediately
before or immediately after giving effect to such transaction;

 

111



--------------------------------------------------------------------------------

(iv) any Non-Credit Party may merge with and into, or be voluntarily dissolved
or liquidated into, any other Non-Credit Party, so long (A) as the security
interests granted to the Collateral Agent for the benefit of the Creditors
pursuant to the Collateral Documents in the assets of any Credit Parties shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, dissolution or liquidation) and (B) no
Default or Event of Default shall have occurred and be continuing immediately
before or immediately after giving effect to such transaction; and

 

(v) the Borrower or any Subsidiary of the Borrower may merge with any Person
(other than the Borrower or any of its Subsidiaries) in connection with a
Permitted Acquisition if (A) the Borrower or such Subsidiary shall be the
continuing or surviving entity in such merger or consolidation, (B) the Credit
Parties shall cause to be executed and delivered such documents, instruments and
certificates as the Administrative Agent may reasonably request so as to cause
the Credit Parties to be in compliance with the terms of Section 6.11 after
giving effect to such transactions, (C) no Default or Event of Default shall
have occurred and be continuing immediately before or immediately after giving
effect to such transaction and (D) the Borrower shall have delivered to the
Administrative Agent a Pro-Forma Compliance Certificate demonstrating that, upon
giving effect on a Pro-Forma Basis to such transaction, the Credit Parties will
be in compliance with all of the financial covenants set forth in Section 7.18
as of the last day of the most recent period of four consecutive fiscal quarters
of the Borrower which precedes or ends on the date of such transaction and with
respect to which the Administrative Agent has received the consolidated
financial information required under Section 6.01(a) or (b) and the officer’s
certificate required by Section 6.01(c).

 

In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of the Borrower which is not a Credit Party into a Credit Party, the
Credit Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Administrative Agent may reasonably request
so as to cause the Credit Parties to be in compliance with the terms of
Section 6.11 after giving effect to such transaction.

 

Section 7.05 Asset Dispositions. None of the Consolidated Parties will, or will
permit any of their respective Subsidiaries to, make any Asset Disposition;
provided that

 

(i) any Consolidated Party may make any Excluded Asset Disposition;

 

(ii) any Consolidated Party may enter into any Sale/Leaseback Transaction not
prohibited by Section 7.13;

 

(iii) any Domestic Subsidiary of a Consolidated Party may sell, lease or
otherwise transfer all or substantially all of its assets to the Borrower, so
long as the security interests granted to the Collateral Agent for the benefit
of the Creditors pursuant to the Collateral Documents in such assets shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such sale, lease or other transfer);

 

(iv) any Domestic Subsidiary of a Consolidated Party (other than the Borrower)
may sell, lease or otherwise transfer all or substantially all of its assets to
any other Wholly-Owned Domestic Subsidiary of a Credit Party (provided that, if
the Domestic Subsidiary so selling, leasing or otherwise transferring its assets
is a direct or indirect Domestic Subsidiary of the Borrower, the purchaser,
lessor or entity otherwise acquiring control over such assets shall be a direct
or indirect Wholly-Owned Domestic Subsidiary of the Borrower), so long as the
security interests granted to the Collateral Agent for the benefit of the
Creditors pursuant to the Collateral

 

112



--------------------------------------------------------------------------------

Documents in such assets shall remain in full force and effect and perfected (to
at least the same extent as in effect immediately prior to such sale, lease or
other transfer);

 

(v) any Foreign Subsidiary of a Consolidated Party may sell, lease or otherwise
transfer all or substantially all of its assets to a Credit Party; provided that
if the Foreign Subsidiary so selling, leasing or otherwise transferring its
assets is a direct or indirect Foreign Subsidiary of the Borrower, the
purchaser, lessor or entity otherwise acquiring control over such assets shall
be a direct or indirect Foreign Subsidiary of the Borrower;

 

(vi) any Non-Credit Party may sell, lease or otherwise transfer all or
substantially all of its assets to any other Non-Credit Party, so long as the
security interests granted to the Collateral Agent for the benefit of the
Creditors pursuant to the Collateral Documents shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such sale, lease or other transfer);

 

(vii) the Borrower and its Subsidiaries may make transfers of assets
constituting Investments in Joint Venture Entities made pursuant to
Section 7.06(a)(xv);

 

(viii) the Borrower and its Subsidiaries may make transfers of assets
constituting Investments in non-Wholly-Owned Domestic Subsidiaries made pursuant
to Section 7.06(a)(xi);

 

(ix) the Borrower and its Subsidiaries may make transfers of assets constituting
Investments in Foreign Subsidiaries made pursuant to Section 7.06(a)(xii);

 

(x) any Consolidated Party may make Asset Dispositions consisting of Restricted
Payments permitted by Section 7.07;

 

(xi) Permitted Vessel Leases shall be permitted; and

 

(xii) Southern Pride Catfish Trucking Inc. may consummate the SPC Trucking Asset
Disposition, so long as (a) the fair market value of all property subject to the
SPC Trucking Asset Disposition does not exceed $7,500,000 in the aggregate and
(b) the Net Cash Proceeds from the SPC Trucking Asset Disposition are applied
pursuant to Section 3.03(b)(iii).

 

Upon consummation of an Asset Disposition permitted under this Section 7.05, the
Administrative Agent shall (or shall cause the Collateral Agent to) (to the
extent applicable) deliver to the Borrower, upon the Borrower’s request and at
the Borrower’s expense, such documentation as is reasonably necessary to
evidence the release of the Collateral Agent’s security interests, if any, in
the assets being disposed of, including amendments or terminations of Uniform
Commercial Code Financing Statements, if any, the return of stock certificates,
if any, and the release of any Subsidiary being disposed of in its entirety from
all of its obligations, if any, under the Credit Documents.

 

113



--------------------------------------------------------------------------------

Section 7.06 Investments.

 

(a) Investments. None of the Consolidated Parties will hold, make or acquire, or
will permit any of their respective Subsidiaries to, hold, make or acquire, any
Investment in any Person, except the following (with such Investments described
below being herein referred to as “Permitted Investments”):

 

(i) the Borrower or any of its Consolidated Subsidiaries may purchase inventory,
equipment and machinery in the ordinary course of business;

 

(ii) Investments existing on the date hereof (A) which are listed on Schedule
7.06 or (B) in Persons which are Subsidiaries on the date of this Agreement;

 

(iii) the Borrower or any Domestic Subsidiary of the Borrower may invest in cash
and Cash Equivalents;

 

(iv) the Borrower and any Subsidiary of the Borrower may acquire and hold
receivables owing to them, if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms;

 

(v) the Borrower and each Subsidiary may acquire and own Investments (including
Debt obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

 

(vi) the Borrower or any of its Subsidiaries may (A) make loans and advances to
employees, officers and directors, in each case in the ordinary course of
business in an aggregate amount at any one time outstanding not exceeding
$1,000,000, and (B) acquire and hold obligations of one or more officers,
managing directors or other employees of the Borrower or any of its Subsidiaries
in connection with such Persons’ acquisition of Capital Stock of ASLP or
Holdings in an aggregate principal amount not to exceed $7,000,000 at any one
time outstanding, if and so long as such obligations shall be evidenced by one
or more promissory notes secured in each case by a perfected, first priority
security interest in the Capital Stock so acquired, which promissory notes shall
be pledged to the Collateral Agent pursuant to the Pledge Agreement, in each
case only to the extent that the making or incurrence of any such loan, advance
or obligation to any director or executive officer (or equivalent thereof) would
not be in violation of Section 402 of the Sarbanes-Oxley Act;

 

(vii) deposits made in the ordinary course of business consistent with past
practices to secure the performance of leases shall be permitted;

 

(viii) the Borrower or any of its Subsidiaries may make loans and advances to
ASG, and ASG may make loans and advances to the Parent and ASC, ASC may make
loans and advances to the Parent, and the Parent may make loans and advances to
Holdings, in each case, for the purposes and in the amounts necessary to pay the
fees, expenses and taxes described in Section 7.07(iv);

 

(ix) the Parent and ASC may make equity contributions to ASG, and ASG may make
equity contributions to the capital of ASG Finance and the Borrower from time to
time;

 

114



--------------------------------------------------------------------------------

(x) the Borrower may make Investments in any of its Wholly-Owned Domestic
Subsidiaries, Wholly-Owned Domestic Subsidiaries of the Borrower may make
Investments in other Wholly-Owned Domestic Subsidiaries of the Borrower and any
Subsidiary of the Borrower may make intercompany loans and advances to the
Borrower or any Wholly-Owned Domestic Subsidiary of the Borrower; provided that
(A) each item of intercompany Debt shall be evidenced by a promissory note in
the form of Exhibit G hereto, (B) each promissory note evidencing intercompany
loans and advances made by a Foreign Subsidiary or a non-Wholly-Owned Domestic
Subsidiary to the Borrower or a Wholly-Owned Domestic Subsidiary of the Borrower
shall contain the subordination provisions set forth in Exhibit H hereto and
(C) each promissory note evidencing intercompany loans and advances (other than
promissory notes held by Foreign Subsidiaries, except to the extent provided in
Section 6.11(d)) shall be pledged to the Collateral Agent pursuant to the Pledge
Agreement;

 

(xi) the Borrower and its Subsidiaries may make Investments in any
non-Wholly-Owned Domestic Subsidiary of the Borrower (A) in the case of
Investments by the Borrower or any Wholly-Owned Domestic Subsidiary of the
Borrower, in an aggregate amount (determined without regard to any write-downs
or write-offs of any such Investments constituting Debt) at any one time
outstanding not exceeding $15,000,000 in the case of non-Wholly-Owned Domestic
Subsidiaries, and (B) to the extent such Investments arise from the sale of
inventory in the ordinary course of business by the Borrower or such Subsidiary
to such non-Wholly-Owned Domestic Subsidiary for resale by such non-Wholly-Owned
Domestic Subsidiary (including any such Investments resulting from the extension
of the payment terms with respect to such sales); provided that each item of
intercompany Debt shall be evidenced by a promissory note in the form of
Exhibit G hereto;

 

(xii) the Borrower and its Subsidiaries may make Investments in any Foreign
Subsidiary (A) in the case of Investments by the Borrower or any Wholly-Owned
Domestic Subsidiary of the Borrower, in an aggregate amount (determined without
regard to any write-downs or write-offs of any such Investments constituting
Debt) not exceeding $5,000,000 after the Effective Date, and (B) to the extent
such Investments arise from the sale of inventory in the ordinary course of
business by the Borrower or such Subsidiary to such Foreign Subsidiary for
resale by such Foreign Subsidiary (including any such Investments resulting from
the extension of the payment terms with respect to such sales); provided that
(A) each item of intercompany Debt shall be evidenced by a promissory note in
the form of Exhibit G hereto and (B) each promissory note evidencing
intercompany loans and advances (other than promissory notes (x) issued by
Foreign Subsidiaries of the Borrower to the Borrower or any of its Domestic
Subsidiaries or (y) held by Foreign Subsidiaries of the Borrower), which in each
case only to the extent provided in Section 6.11(d), shall be pledged to the
Collateral Agent pursuant to the Pledge Agreement;

 

(xiii) the Borrower and its Subsidiaries may make transfers of assets to their
respective Subsidiaries in accordance with Section 7.05;

 

(xiv) the Borrower and its Subsidiaries may make expenditures in respect of
Permitted Acquisitions;

 

(xv) the Borrower and its Subsidiaries may make Investments in Affiliates (other
than Subsidiaries) and in Persons in which the Investment is accounted for by
the equity method of accounting (such as joint ventures, partnerships or similar
agreements or arrangements involving the sharing of profits or joint or
coordinated purchasing or distribution (each a “Joint Venture Entity” and,
collectively “Joint Venture Entities”)) if, and only to the extent that, (A) the

 

115



--------------------------------------------------------------------------------

consideration comprising such Investment is contributed to a Joint Venture
Entity exchange for Capital Stock of the Joint Venture Entity to which such
assets are contributed, (B) the Borrower and its Subsidiaries shall comply with
the provisions of Section 6.11 to the extent applicable to Joint Ventures
(without giving effect to any grace periods provided for therein), (C) in the
case of Investments made in the form of Cash or Cash Equivalents, the aggregate
amount of such Investments (determined (x) based on the original cost of such
Investments and without adjustment to the basis of such Investments to recognize
earnings or losses after the date of an Investment and (y) solely for purposes
of this clause (C) without including the value attributable to contributed
services) does not exceed $10,000,000, and (D) in the case of Investments made
in the form of one or more contributions of assets (other than assets
constituting cash or Cash Equivalents), (x) the Borrower shall have delivered to
the Administrative Agent a certificate of a Responsible Officer or the chief
accounting officer of the Borrower containing reasonably detailed calculations
demonstrating that the Consolidated EBITDA attributable to the such contributed
assets shall not exceed 5% of the aggregate Consolidated EBITDA of the Borrower
and its Consolidated Subsidiaries for the fiscal year most recently ended on or
prior to the date of such contribution and (y) at the time of such contribution,
the assets contributed to such Joint Venture Entity, together the fair market
value of all other contributions of assets made pursuant to this clause
(D) (measured as of the respective dates of such contributions), shall have a
fair market value not exceeding $25,000,000;

 

(xvi) ASC may retain its Investment in the ASG Preferred Interests and in common
Capital Stock of ASG; as in effect on the Effective Date;

 

(xvii) any Consolidated Party may invest in Derivatives Obligations permitted
pursuant to Section 7.01(vi);

 

(xviii) the Borrower and its Subsidiaries may make loans to Coastal Village
Pollock LLC and Central Bering Sea Fishermen’s Association; provided that such
loans are approved in good faith by a majority of the disinterested members of
the Board of Directors of the Borrower and the aggregate principal amount of
such loans at any one time outstanding does not exceed $500,000;

 

(xix) deposit accounts containing foreign currency received in the ordinary
course of business or held by the Borrower or any of its Subsidiaries in the
ordinary course of business shall be permitted; and

 

(xx) the Consolidated Parties may make additional Investments in an aggregate
amount not to exceed $15,000,000 at any time outstanding;

 

provided that none of the Consolidated Parties may make or own any Investment in
Margin Stock.

 

(b) Asset Acquisitions. None of the Consolidated Parties will, or will permit
any of their respective Subsidiaries to, make any acquisition of assets outside
the ordinary course of business; provided that the Borrower and its Subsidiaries
may make Permitted Acquisitions or any acquisition of assets from another
Consolidated Party to the extent permitted hereunder.

 

(c) Joint Ventures and Similar Arrangements. Except as permitted pursuant to
Section 7.06(a)(xv), none of the Consolidated Parties will, or will permit any
of their respective Subsidiaries to, enter into any joint venture or partnership
agreement or arrangement or any other agreement or arrangement with any Person
involving the sharing of profits or joint or coordinated purchasing or
distribution.

 

116



--------------------------------------------------------------------------------

(d) Limitation on the Creation of Subsidiaries. None of the Consolidated Parties
will, or will permit any of their respective Subsidiaries to, establish, create
or acquire after the Effective Date any Subsidiary; provided that the Borrower
and its Wholly-Owned Subsidiaries shall be permitted to establish, create or
acquire Subsidiaries so long as (i) at least 5 days’ prior written notice
thereof is given to the Administrative Agent, (ii) the capital stock or other
equity interests of such new Subsidiary (other than a Foreign Subsidiary, except
to the extent otherwise required pursuant to Section 6.11(d)) is pledged
pursuant to, and to the extent required by, the Pledge Agreement and the
certificates representing such interests, together with transfer powers duly
executed in blank, are delivered to the Collateral Agent, (iii) such new
Subsidiary (other than a Foreign Subsidiary, except to the extent otherwise
required pursuant to Section 6.11(d), or a non-Wholly-Owned Subsidiary) executes
a Joinder Agreement as provided in Section 6.11(b), (iv) such new Subsidiary, to
the extent requested by the Administrative Agent, takes all actions required
pursuant to Section 6.11 and (v) the Investment by the Borrower and its
Wholly-Owned Subsidiaries in such new Subsidiary is otherwise permitted under
paragraph (a) above.

 

Section 7.07 Restricted Payments, etc. None of the Consolidated Parties will, or
will permit any of their respective Subsidiaries to, declare or pay any
Restricted Payments, except that:

 

(i) a Consolidated Party may pay dividends payable solely in Capital Stock, of
such Person;

 

(ii) subject to clause (v) below, any Subsidiary of the Borrower may pay
Restricted Payments to the Borrower or to any Wholly-Owned Subsidiary of the
Borrower;

 

(iii) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Borrower may pay cash dividends and cash
distributions to ASG, ASG may pay cash dividends and cash distributions in
respect of the ASG Preferred Interests to ASC and the Parent, and ASC may in
turn pay cash dividends to the Parent and the Parent may in turn pay cash
dividends to Holdings if Holdings promptly uses the proceeds to redeem or
repurchase Capital Stock (or options to purchase such Capital Stock), in each
case, from (1) officers, managing directors, employees and directors of any
Consolidated Party or ASC Management Inc., a Delaware corporation (or their
estates) upon the death, permanent disability, retirement or termination of
employment of any such Person or otherwise in accordance with (x) the
Securityholders’ Agreement and (y) any stock option plan or any employee stock
ownership plan maintained by ASLP or Holdings, or (2) other holders of Capital
Stock of ASLP or Holdings; provided that in all such cases the aggregate amount
of all cash dividends paid in respect of all such shares so redeemed or
repurchased does not exceed $5,000,000 during any fiscal year of the Borrower;

 

(iv) the Borrower may distribute cash to ASG, and ASG in turn may distribute
cash to the Parent and ASC, and ASC may in turn distribute cash to the Parent,
and the Parent may distribute cash to Holdings, in each case, in an amount
sufficient (1) to allow ASC to pay, and allow Holdings to make distributions to
the owners of the Capital Stock of Holdings (the “Holdings Owners”) sufficient
to permit each Holdings Owner to pay, the Theoretical Tax on the estimated
amount of the taxable income of the Borrower and its Subsidiaries which is
allocated to ASC or the Holdings Owner, as applicable, for federal income tax
purposes, without regard to the individual tax status of any Holdings Owner or
ASC, as determined in good faith by the Borrower in consultation with its tax
advisors (“Permitted Tax Dividends”), and (2) to pay franchise taxes and other
fees required to maintain the existence of each of ASLP, Holdings, the Parent,
ASC, ASG, and ASG Finance and other reasonable general administrative costs and
expenses, including, without limitation, directors fees and expenses and
administrative, legal and accounting services provided by third parties,
actually incurred by Holdings, the Parent, ASC,

 

117



--------------------------------------------------------------------------------

ASG, and ASG Finance, as applicable; provided that the aggregate amount of such
cash distributions made to Holdings, the Parent, ASC, ASG, and ASG Finance in
respect of such taxes, fees and expenses paid pursuant to this subclause (iv)(2)
shall not exceed $1,000,000 during any fiscal year of the Borrower;

 

(v) the payment of any dividend by a Consolidated Subsidiary of the Borrower to
the holders of its common Capital Stock on a pro-rata basis shall be permitted;

 

(vi) (1) repurchases of Capital Stock deemed to occur upon the cashless exercise
of stock options and warrants; and (2) cash paid in lieu of fractional Equity
Interests (or dividends or distributions for such purpose) in an aggregate
amount not to exceed $50,000 shall be permitted; and

 

(vii) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, ASC may pay cash dividends to the Parent, and the
Parent may in turn pay cash dividends to Holdings, in respect of ASC’s Capital
Stock from time to time in amounts equal to any amounts received by ASC from the
United States Internal Revenue Service as tax refunds, and Holdings may make
distributions to the Holdings Owners;

 

(viii) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, ASG may make cash dividends to the Parent or ASC, ASC
may in turn make cash dividends to the Parent, and the Parent may in turn make
cash dividends to Holdings, and Holdings may make (1) cash dividends to the
Holdings Owners (the “Holdings Dividend”), (2) cash distributions in the form of
management bonuses and other payments in respect of the Holdings Dividend and
(3) may make payments in respect of the redemption of certain preferred equity
units and notes issued by Holdings, and accrued interest and discounts in
respect of such preferred equity units and notes;

 

(ix) ASG Finance may make the ASG Finance Dividends, contemplated under
Section 6.13;

 

(x) the Borrower may (A) make cash dividends to ASG, and ASG may in turn make
cash dividends to the Parent or ASC, and ASC may in turn make cash dividends to
the Parent, and the Parent may in turn make cash dividends to Holdings, and
Holdings may in turn make cash distributions to one or more of the Holdings
Owners and (B) make Restricted Payments with respect to the Discount Notes;
provided that the aggregate amount of cash dividends and the other Restricted
Payments made under subparts (A) and (B) above shall not exceed the Cumulative
Distributable Excess Cash Flow; provided further that, in each case, (1) no
Default or Event of Default shall have occurred and be continuing immediately
before or after makings such Restricted Payments, (2) the Borrower shall have
delivered to the Administrative Agent a Pro-Forma Compliance Certificate
demonstrating that upon making such Restricted Payments the Credit Parties will
be in compliance with all of the financial covenants set forth in Section 7.18
and (3) for the period commencing with the fiscal year ended December 31, 2006
and ending on the last day of the Borrower’s most recently ended fiscal year
prior to the making of such Restricted Payments, the ratio of (a) Consolidated
EBITDA less the aggregate amount of Consolidated Capital Expenditures for such
period (exclusive of the portion thereof financed with Debt permitted by
Section 7.01 incurred during such period) less the aggregate amount of
Consolidated Cash Taxes (including Permitted Tax Dividends) for such period to
(b) Consolidated Fixed Charges for such period plus any Restricted Payments made
pursuant to this Section 7.07(x) for such period shall not be less than 1.0 to
1.0;

 

118



--------------------------------------------------------------------------------

(xi) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, the Consolidated Parties may make any Restricted
Payments not otherwise permitted under this Section 7.07 so long as such
payments constitute Permitted Investments under Section 7.06(xx);

 

(xii) so long as no Default or Event of Default is then in existence or would
otherwise arise therefrom, prior to the Tranche B-2 Effective Date, the
Consolidated Parties may repurchase with cash Senior Subordinated Notes in an
aggregate amount not to exceed $25,000,000;

 

(xiii) on the Tranche B-2 Effective Date, in compliance with Section 4.02, the
Borrower and the Co-Issuer shall use the proceeds of the Tranche B-2 Term Loans
to redeem, repurchase or retire the Senior Subordinated Notes;

 

(xiv) on any date that the Borrower incurs Debt pursuant to and in compliance
with Section 7.01(xiv), the Borrower may use the proceeds of such Debt to
redeem, repurchase or retire Discount Notes in an amount equivalent to such Debt
proceeds; and

 

(xv) in addition to each of the Restricted Payments permitted above in this
Section 7.07, so long as no Default or Event of Default is then in existence or
would otherwise arise therefrom, the Borrower may (A) make cash dividends to
ASG, and ASG may in turn make cash dividends to the Parent and/or ASC, and ASC
may in turn make cash dividends to the Parent, and the Parent may in turn make
cash dividends to Holdings; and Holdings may in turn make cash distributions to
one or more of the Holdings Owners not otherwise permitted by this Section 7.07,
each such dividend from Borrower to ASG, ASG to the Parent and/or ASC (and ASC
to the Parent), and the Parent to Holdings and (B) make Restricted Payments with
respect to the Discount Notes; provided that the aggregate amount of cash
dividends and the other Restricted Payments made under subparts (A) and
(B) shall not to exceed $10,000,000.

 

Section 7.08 Prepayments of Indebtedness, etc.

 

(a) Amendments of Debt Agreements. None of the Consolidated Parties will, or
will permit any of their respective Subsidiaries to, after the issuance thereof,
amend, waive or modify (or permit the amendment, waiver or modification of) any
of the terms, agreements, covenants or conditions of or applicable to (i) the
Senior Subordinated Notes or the Discount Notes or (ii) any other Debt (other
than the Credit Obligations and, in the absence of any Default or Event of
Default, Debt permitted by Section 7.01(iii) and obligations secured by Vessel
Permitted Liens) issued by such Consolidated Party if, in the case of Debt
referred to in this clause (ii) such amendment, waiver or modification would add
or change any terms, agreements, covenants or conditions in a manner materially
adverse to any Consolidated Party, or shorten the final maturity or average life
to maturity or require any payment to be made sooner than originally scheduled
or increase the interest rate applicable thereto or change any subordination
provision thereof.

 

(b) Prohibition Against Certain Payments of Principal and Interest of Other
Debt. None of the Consolidated Parties will, or will permit any of their
respective Subsidiaries to, (i) directly or indirectly, redeem, purchase,
prepay, retire, defease or otherwise acquire for value, prior to scheduled
maturity, scheduled repayment or scheduled sinking fund payment, any Debt (other
than (A) the Credit Obligations, (B) the Senior Subordinated Notes to the extent
permitted under Sections 7.07(x), (xii), (xiii) and (xiv), and (C) the Discount
Notes to the extent permitted under Section 7.01(xiv), Sections 7.07(x),
(xiv) and (xv) and, in the absence of any Default or Event of Default, Debt
permitted by Section 7.01(iii)) or set aside any funds for such purpose, whether
such redemption, purchase, prepayment, retirement or

 

119



--------------------------------------------------------------------------------

acquisition is made at the option of the maker or at the option of the holder
thereof, and whether or not any such redemption, purchase, prepayment,
retirement or acquisition is required under the terms and conditions applicable
to such Debt, or (ii) release, cancel, compromise or forgive in whole or in part
any Debt evidenced by any Intercompany Note; provided that Debt evidenced by an
Intercompany Note may be released, canceled, compromised or forgiven to the
extent that the obligee thereof would at the time be allowed to make an equity
Investment in a like amount in the obligor pursuant to Section 7.06(a).

 

(c) Amendments of the Credit Documents. None of the Consolidated Parties will,
or will permit any of their respective Subsidiaries to, enter into any agreement
with any Person whereby any of them shall agree to any restriction on the right
of any Consolidated Party to amend or waive any of the provisions of this
Agreement or any other Credit Document.

 

Section 7.09 Transactions with Affiliates. None of the Consolidated Parties
will, or will permit any of their respective Subsidiaries to, engage in any
transaction or series of transactions with (i) any officer, managing director,
director, holder of Capital Stock, Subsidiary or Affiliate of ASLP, (ii) any
Affiliate of any such officer, managing director, director, holder, Subsidiary
or Affiliate or (iii) the Sponsor or any officer, managing director, director,
holder of Capital Stock, Subsidiary or Affiliate of the Sponsor, other than
(A) transfers of assets to any Credit Party permitted by Section 7.05,
(B) transactions expressly permitted by Section 7.01, Section 7.04,
Section 7.05, Section 7.06, Section 7.07 or Section 7.12, (C) normal
compensation and reimbursement of reasonable fees and expenses of officers and
directors, (D) any transaction entered into and maintained among the Borrower
and any of its Subsidiaries or among such Subsidiaries, (E) so long as no
Default or Event of Default has occurred and is continuing, any transaction
entered into and maintained among any Consolidated Party and any
non-Wholly-Owned Domestic Subsidiaries of the Borrower and among any
Consolidated Party and Foreign Subsidiaries (including Joint Venture Entities)
of the Borrower (F) reimbursement of reasonable out-of-pocket expenses of the
Sponsor, (G) the payment to the Sponsor in connection with any acquisition or
financing transaction of advisory, underwriting and placement fees in amounts
and on terms as favorable to the Borrower as would be obtainable on an
arms’-length basis from an independent, unrelated third party, (H) transactions
in existence on the Effective Date, to the extent set forth on Schedule 7.09,
(I) so long as no Default or Event of Default has occurred and is continuing,
other transactions which are engaged in by any Consolidated Party in the
ordinary course of its business on terms and conditions as favorable to such
Person as would be obtainable by it in a comparable arms’-length transaction
with an independent, unrelated third party and (J) Investments permitted by
Sections 7.06(a)(xviii) and (xx).

 

Section 7.10 Fiscal Year; Organizational and Other Documents. No Consolidated
Parties will, or will permit any of their respective Subsidiaries to, (i) change
its fiscal year or consent to any amendment, modification or supplement that is
materially adverse to the Lenders of any of the provisions of the Credit
Documents, the Senior Subordinated Notes, the Discount Notes, or any other
documents establishing and setting forth the rights and terms of the Senior
Subordinated Notes or the Discount Notes on the Effective Date or any subsequent
date of issuance thereof, (ii) enter into any amendment, modification or waiver
that is adverse in any material respect to the Lenders to any Material Contract
as in effect on the Effective Date or (iii) enter into any amendment,
modification or waiver to its articles or certificate of incorporation, bylaws
(or analogous organizational documents) or any agreement entered into by it with
respect to its Capital Stock (including the Securityholders’ Agreement), in each
case as in effect on the Effective Date, that is adverse in any material respect
to the Lenders. Any Consolidated Party may amend its organizational documents to
change its name so long as the Parent or such Consolidated Party provides the
Administrative Agent with 30 Business Days’ prior written notice and executes or
delivers any documents necessary to maintain the Collateral Agent’s perfected
security interests created by the Collateral Documents. The Borrower will cause
the Consolidated Parties to

 

120



--------------------------------------------------------------------------------

promptly provide the Lenders with copies of all amendments to the foregoing
documents and instruments as in effect as of the Effective Date.

 

Section 7.11 Restrictions with Respect to Intercorporate Transfers. None of the
Consolidated Parties will, or will permit any of their respective Subsidiaries
to, create or otherwise cause or permit to exist any encumbrance or restriction
which prohibits or otherwise restricts (i) the ability of any such Subsidiary to
(A) pay Restricted Payments or pay any Debt owed to the Borrower or any
Subsidiary of the Borrower, (B) pay Debt or other obligations owed to any Credit
Party, (C) make loans or advances to the Borrower or any Subsidiary of the
Borrower, (D) transfer any of its properties or assets to the Borrower or any
Subsidiary of the Borrower or (E) act as a Subsidiary Guarantor and pledge its
assets pursuant to the Credit Documents or any renewals, refinancings,
exchanges, refundings or extensions thereof or (ii) the ability of the Parent or
any Subsidiary of the Parent to create, incur, assume or permit to exist any
Lien upon its property or assets whether now owned or hereafter acquired to
secure the Obligations, except (in respect of any of the matters referred to in
clause (i)(A)-(D) or clause (ii) above) for prohibitions or restrictions
existing under or by reason of:

 

(i) this Agreement and the other Credit Documents;

 

(ii) applicable law;

 

(iii) restrictions in effect on the date of this Agreement contained in the
Existing Debt Agreements all as in effect on the date of this Agreement, and, if
such Debt is renewed, extended or refinanced, restrictions in the agreements
governing the renewed, extended or refinancing Debt (and successive renewals,
extensions and refinancings thereof) if such restrictions are no more
restrictive than those contained in the agreements governing the Debt being
renewed, extended or refinanced;

 

(iv) customary non-assignment provisions with respect to leases or licensing
agreements entered into by the Borrower or any of its Subsidiaries, in each case
entered into in the ordinary course of business and consistent with past
practices;

 

(v) any restriction or encumbrance with respect to a Subsidiary of the Borrower
imposed pursuant to an agreement which has been entered into for the sale or
disposition of all or substantially all of the capital stock or assets of such
Subsidiary, so long as such sale or disposition is permitted under this
Agreement;

 

(vi) Liens permitted under Section 7.02 and any documents or instruments
governing the terms of any Debt or other obligations secured by any such Liens;
provided that such prohibitions or restrictions apply only to the assets subject
to such Liens;

 

(vii) restrictions in effect on the date of this Agreement contained in the
Senior Subordinated Note Documents, and in effect on the issuance date of the
Discount Notes contained in the Discount Notes Documents; and

 

(viii) restrictions of the nature referred to in clause (D) above in favor of a
Person who is not an Affiliate of a Credit Party contained in agreements or
documents granting or governing Capital Leases or Debt of a Consolidated Party
which is permitted under Section 7.01(iii) or (iv) if and to the extent that
such restriction relates only to the asset or assets acquired with the proceeds
of such Capital Lease or Debt incurred pursuant to Section 7.01(iii) or (iv).

 

121



--------------------------------------------------------------------------------

Section 7.12 Ownership of Subsidiaries; Limitations on the Parent, ASG and the
Borrower. (a) The Parent will not (i)(A) permit any Person other than the Parent
or ASC to own any Capital Stock or Equity Equivalents in ASG, or (B) permit any
Person (other than the Borrower or any Wholly-Owned Subsidiary of the Borrower)
to own any Capital Stock of any Subsidiary of the Borrower, other than
non-Wholly-Owned Subsidiaries permitted under this Agreement and Joint Venture
Entities, (ii) permit any Subsidiary of the Borrower to issue Capital Stock to
any Person, except (A) to the Borrower or any Wholly-Owned Subsidiary of the
Borrower, (B) to qualify directors where required by applicable law or to
satisfy other requirements of applicable law with respect to the ownership of
Capital Stock of Foreign Subsidiaries or (C) with respect to non-Wholly-Owned
Subsidiaries permitted under this Agreement and Joint Venture Entities or
(iii) permit the Borrower or any Subsidiary of the Parent to issue any shares of
Preferred Stock.

 

(b) The Parent shall not (i) hold any assets other then the Capital Stock of
ASC, ASG and American Seafoods Europe ApS, and (ii) have any material
liabilities other than (A) liabilities under the Credit Documents and (B) tax
liabilities in the ordinary course of business or (iii) engage in any business
or activity other than (A) owning the Capital Stock of ASC, ASG and American
Seafoods Europe ApS (in each case, including purchasing additional shares of
common stock after the Effective Date if such shares are pledged to the
Collateral Agent under the Parent Pledge Agreement) and activities incidental or
related thereto on the maintenance of the corporate existence of the Parent in
compliance with applicable law and (B) acting as a Guarantor under the Parent
Guaranty Agreement and pledging its assets to the Collateral Agent, for the
benefit of the Lenders, pursuant to the Collateral Documents to which it is a
party.

 

(c) ASG will not (i)(A) permit any Person other than ASG to own any Capital
Stock or Equity Equivalents in ASG Finance and the Borrower, or (B) permit any
Person (other than the Borrower or any Wholly-Owned Subsidiary of the Borrower)
to own any Capital Stock of any Subsidiary of the Borrower, other than
non-Wholly-Owned Subsidiaries permitted under this Agreement and Joint Venture
Entities, (ii) permit any Subsidiary of the Borrower to issue Capital Stock to
any Person, except (A) to the Borrower or any Wholly-Owned Subsidiary of the
Borrower, (B) to qualify directors where required by applicable law or to
satisfy other requirements of applicable law with respect to the ownership of
Capital Stock of Foreign Subsidiaries or (C) with respect to non-Wholly-Owned
Subsidiaries permitted under this Agreement and Joint Venture Entities or
(iii) permit the Borrower or any Subsidiary of the Parent to issue any shares of
Preferred Stock.

 

(d) ASG shall not (i) hold any assets other than the Capital Stock of the
Borrower and ASG Finance, and (ii) have, or permit ASG Finance to have, any
material liabilities other than (A) liabilities under the Credit Documents and
the Discount Notes Documents and (B) tax liabilities in the ordinary course of
business, or (iii) engage in any business or activity other than (A) owning the
Capital Stock of the Borrower and ASG Finance, and activities incidental or
related thereto on the maintenance of the corporate existence of ASG and ASG
Finance in compliance with applicable law, (B) acting as a Guarantor under the
Parent Guaranty Agreement and pledging its assets to the Collateral Agent, for
the benefit of the Lenders, pursuant to the Collateral Documents to which it is
a party, and (C) being the obligor on the Discount Notes and performing its
obligations under the Discount Notes Documents. Notwithstanding the foregoing,
ASG shall be permitted to own the Capital Stock of American Seafoods Europe ApS
in order to facilitate the transfer of such Capital Stock from the Parent and
ASC to the Borrower or any of its Wholly-Owned Subsidiaries.

 

Section 7.13 Sale/Leasebacks. None of the Consolidated Parties will, directly or
indirectly, become or remain liable as lessee or as guarantor or other surety
with respect to any lease, whether an Operating Lease or a Capital Lease, or any
property (whether real or personal or mixed), whether now owned or hereafter
acquired, (i) which such Consolidated Party has sold or transferred or is

 

122



--------------------------------------------------------------------------------

to sell or transfer to a Person which is not a Consolidated Party or (ii) which
such Consolidated Party intends to use for substantially the same purpose as any
other property which has been sold or is to be sold or transferred by such
Consolidated Party to another Person which is not a Consolidated Party in
connection with such lease; provided that the Borrower and its Subsidiaries may
enter into such transactions with respect to personal property if (i) after
giving effect on a Pro-Forma Basis to any such transaction the Attributable Debt
incurred in connection with such transaction is permitted pursuant to
Section 7.01, (ii) the gross cash proceeds of any such transaction are at least
equal to the fair market value of such property (as determined by the managing
member of the Borrower, whose determination shall be conclusive if made in good
faith) and (iii) the Net Cash Proceeds are forwarded to the Administrative Agent
as set forth in Section 3.03(b)(iii) to the extent required therein.

 

Section 7.14 Capital Expenditures.

 

(a) None of the Consolidated Parties will, or will permit any of their
respective Subsidiaries to, make any Consolidated Capital Expenditures, except
that during any fiscal year, the Borrower and its Subsidiaries may make
Consolidated Capital Expenditures so long as the aggregate amount of such
Consolidated Capital Expenditures does not exceed $20,000,000 in any fiscal
year.

 

(b) To the extent that Consolidated Capital Expenditures permitted under
subsection (a) above for any period set forth above are less than the applicable
amount specified in subsection (a) above, 100% of the difference may be carried
forward and utilized to make Consolidated Capital Expenditures solely during the
immediately succeeding fiscal year.

 

(c) Notwithstanding the foregoing, the Borrower and its Subsidiaries may make
Consolidated Capital Expenditures (which Consolidated Capital Expenditures will
not be included in any determination under subsection (a) above) with the Net
Cash Proceeds of Asset Dispositions, to the extent such Net Cash Proceeds are
not required to be applied to repay Loans or cash collateralize LOC Obligations
pursuant to Section 3.03(b)(iii).

 

Section 7.15 Additional Negative Pledges. None of the Consolidated Parties will
enter into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for an obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Credit Documents,
(ii) pursuant to any document or instrument governing Debt incurred pursuant to
Section 7.01(iii) or (iv) if any such restriction contained therein relates only
to the asset or assets acquired in connection therewith and (iii) pursuant to
the Senior Subordinated Notes.

 

Section 7.16 Impairment of Security Interests. None of the Consolidated Parties
will, or will permit any of their respective Subsidiaries to, (i) take or omit
to take any action which action or omission might or would materially impair the
security interests in favor of the Collateral Agent with respect to the
Collateral or (ii) grant to any Person (other than the Collateral Agent pursuant
to the Collateral Documents) any interest whatsoever in the Collateral, except
for Permitted Liens.

 

Section 7.17 Sales of Receivables. None of the Consolidated Parties will, or
will permit any of their respective Subsidiaries to, sell with recourse,
discount or otherwise sell or dispose of its accounts or notes receivables.

 

123



--------------------------------------------------------------------------------

Section 7.18 Financial Covenants.

 

(a) Leverage Ratio. The Leverage Ratio as of the last day of any fiscal quarter
of the Borrower, in each case taken as a single accounting period, will not be
greater than the ratio set forth below opposite the period during which such
date occurs:

 

Period

--------------------------------------------------------------------------------

  

Ratio

--------------------------------------------------------------------------------

Effective Date through March 31, 2006

  

4.75 to 1.0

April 1, 2006 through March 31, 2007

  

4.50 to 1.0

April 1, 2007 through March 31, 2008

  

4.25 to 1.0

April 1, 2008 through March 31, 2009

  

4.00 to 1.0

April 1, 2009 and Thereafter

  

3.75 to 1.0

 

(b) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio for any period
of four consecutive fiscal quarters of the Borrower, in each case taken as a
single accounting period, ending on the last date of each fiscal quarter will
not be less than 1.15 to 1.00.

 

Section 7.19 Independence of Covenants. All covenants contained herein shall be
given independent effect so that if a particular action or condition is
prohibited by any of such covenants, the fact that such action or condition
would be permitted by an exception to, or otherwise be within the limitations
of, another covenant shall not avoid the occurrence of a Default if such action
is taken or condition exists.

 

ARTICLE VIII

DEFAULTS

 

Section 8.01 Events of Default. An Event of Default shall exist upon the
occurrence of any of the following specified events or conditions (each an
“Event of Default”):

 

(a) Payment. The Borrower shall:

 

(i) default in the payment when due (whether by scheduled maturity, acceleration
or otherwise) of any principal of any of the Loans or of any reimbursement
obligation arising from drawings under Letters of Credit; or

 

(ii) default, and such default shall continue for three or more Business Days,
in the payment when due of any interest on the Loans, or of any fees or other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith.

 

(b) Representations. Any representation, warranty or statement made or deemed to
be made by any Credit Party herein, in any of the other Credit Documents, or in
any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was made or deemed to have been made.

 

(c) Covenants. Any Credit Party shall:

 

(i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.01(i), 6.02, 6.09, 6.14 or 7.01 through 7.18,
inclusive;

 

124



--------------------------------------------------------------------------------

(ii) default in the due performance or observance by it of any term, covenant or
agreement contained in Article VI (other than those referred to in subsection
(a), (b) or (c)(i) of this Section 8.01) and such default shall continue
unremedied for a period of 15 Business Days after the earlier of an executive
officer of a Credit Party becoming aware of such default or notice thereof given
by the Administrative Agent; or

 

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b) or (c)(i) or
(ii) of this Section 8.01) contained in this Agreement and such default shall
continue unremedied for a period of at least 30 days after the earlier of an
executive officer of a Credit Party becoming aware of such default or notice
thereof given by the Administrative Agent.

 

(d) Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of an executive officer of a Credit Party
becoming aware of such default or notice thereof given by the Administrative
Agent, (ii) except pursuant to the terms thereof, any Credit Document shall fail
to be in full force and effect or any Credit Party shall so assert or
(iii) except pursuant to the terms thereof, any Credit Document shall fail to
give the Administrative Agent, the Collateral Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.

 

(e) Bankruptcy, etc. A Bankruptcy Event shall occur with respect to any Credit
Party.

 

(f) Defaults under Other Agreements.

 

(i) With respect to any Debt (other than Debt outstanding under the Credit
Documents) in excess of $3,000,000 in the aggregate for the Consolidated
Parties, taken as a whole, (A) any Consolidated Party shall default in any
payment (beyond the applicable grace period with respect thereto, if any) with
respect to any such Debt, (B) any Consolidated Party shall default in the
observance or performance of any other term, covenant, condition or agreement
evidencing or securing such Debt or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or permit the holder or holders of such Debt (or
trustee or agent on behalf of such holders) to cause (determined without regard
to whether any notice or lapse of time is required) any such Debt (or any
portion thereof) to become due prior to its stated maturity; (C) any such Debt
(or any portion thereof) shall be declared due and payable, or shall be required
to be prepaid (other than by a regularly scheduled required payment or
prepayment to the extent permitted hereby) prior to the stated maturity thereof
or (D) any Consolidated Party shall be required by the terms of such Debt to
offer to prepay or repurchase such Debt (or any portion thereof) prior to the
stated maturity thereof.

 

(ii) there occurs under any Derivatives Agreement or Derivatives Obligation an
Early Termination Date (as defined in such Derivatives Agreement) resulting from
(A) any event of default under such Derivatives Agreement as to which any
Consolidated Party is the Defaulting Party (as defined in such Derivatives
Agreement) or (B) any Termination Event (as so defined) as to which any
Consolidated Party is an Affected Party (as so defined), and, in either event,
the Derivatives Termination Value owed by a Consolidated Party as a result
thereof is greater than $3,000,000 and remains unpaid for five Business Days.

 

125



--------------------------------------------------------------------------------

(g) Judgments. One or more judgments, orders, or decrees shall be entered
against any Consolidated Party involving a liability of $3,000,000 or more, in
the aggregate (to the extent not paid or covered by insurance provided by a
carrier who has acknowledged coverage), and such judgments, orders or decrees
(i) are the subject of any enforcement proceeding commenced by any creditor or
(ii) shall continue unsatisfied, undischarged and unstayed for a period ending
on the first to occur of (A) the last day on which such judgment, order or
decree becomes final and unappealable or (B) 60 consecutive days.

 

(h) ERISA. The occurrence of any of the following events or conditions: (i) any
“accumulated funding deficiency”, as such term is defined in Section 302 of
ERISA and Section 412 of the Code, whether or not waived, shall exist with
respect to any Single Employer Plan, or any Lien shall arise on the assets of
any Credit Party or any of their Subsidiaries or any ERISA Affiliate in favor of
the PBGC or a Single Employer Plan; (ii) an ERISA Event shall occur with respect
to a Single Employer Plan, which is, in the reasonable opinion of the
Administrative Agent, likely to result in the termination of such Plan for
purposes of Title IV of ERISA; (iii) an ERISA Event shall occur with respect to
a Multiemployer Plan or Multiple Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, likely to result in (A) the termination of
such Plan for purposes of Title IV of ERISA, or (B) any Credit Party or any of
their Subsidiaries or any ERISA Affiliate incurring any liability in connection
with a withdrawal from, reorganization of (within the meaning of Section 4241 of
ERISA), or insolvency (within the meaning of Section 4245 of ERISA) of such
Plan; (iv) any prohibited transaction (within the meaning of Section 406 of
ERISA or Section 4975 of the Code) or breach of fiduciary responsibility shall
occur which may subject any Credit Party or any of their Subsidiaries or any
ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(1) of
ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which any Credit Party or any of their Subsidiaries or any ERISA
Affiliate has agreed or is required to indemnify any Person against any such
liability or (v) any other event or condition out of the ordinary course of
business shall occur or exist with respect to any Plan; and, in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to involve
possible taxes, penalties or other liabilities affecting any Consolidated Party
in an aggregate amount in excess of $10,000,000 or require payments exceeding
$5,000,000 in any fiscal year of the Borrower.

 

(i) Environmental Matters. Either (i) any Consolidated Party shall be liable,
whether directly, indirectly through required indemnification of any Person or
otherwise, for the costs of investigation and/or remediation of any Hazardous
Substances originating from or affecting any property or properties, whether or
not owned, leased or operated by such Consolidated Party, which liability,
together with all other such liabilities of such Consolidated Party, could
reasonably be expected to exceed $5,000,000 in the aggregate or require payments
by such Consolidated Party exceeding $2,000,000 in any fiscal year of the
Borrower or (ii) any Federal, state, regional, local or other environmental
regulatory agency or authority shall commence an investigation or take any other
action that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect;

 

(j) Guaranties. The Guaranties given by the Credit Parties or by any Additional
Subsidiary Guarantor or any provision thereof shall, except pursuant to the
terms thereof, cease to be in full force and effect, or any Guarantor thereunder
or any Person acting by or on behalf of such Guarantor shall deny or disaffirm
in writing such Guarantor’s obligations under such Guaranty.

 

(k) Ownership. There shall occur a Change of Control.

 

(l) Subordinated Debt. The subordination provisions contained in the Senior
Subordinated Note Documents or creating any other Subordinated Debt shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable as to any holder of

 

126



--------------------------------------------------------------------------------

the Senior Subordinated Notes or such other Subordinated Debt, other than by
reason of the redemption, purchase, prepayment, retirement or acquisition of the
Senior Subordinated Notes or such other Subordinated Debt, in all cases, as
permitted under this Agreement.

 

(m) Loss of Fishing Rights or Citizenship. (i) The loss, forfeiture or
materially adverse limitation of the right of any Vessel Owning Company or any
Vessel to participate in the fisheries in which it has historically participated
occurs and would reasonably be expected to have a Material Adverse Effect,
(ii) the termination or amendment of any Cooperative Agreement that would
reasonably be expected to have a Material Adverse Effect, (iii) the repeal or
amendment of the authorization for any Cooperative Agreement by any Governmental
Authority that would reasonably be expected to have a Material Adverse Effect or
(v) a Material Adverse Effect occurs with regard to any Fishing Rights.

 

Section 8.02 Acceleration; Remedies. Upon the occurrence of an Event of Default,
and at any time thereafter unless and until such Event of Default has been
waived in writing by the Required Lenders (or the Lenders as may be required
pursuant to Section 10.06), the Administrative Agent (or the Collateral Agent,
as applicable) shall, upon the request and direction of the Required Lenders, by
written notice to the Borrower, take any of the following actions without
prejudice to the rights of the Agents or any Lender to enforce its claims
against the Credit Parties except as otherwise specifically provided for herein:

 

(a) Termination of Commitments. Declare the Commitments terminated whereupon the
Commitments shall be immediately terminated.

 

(b) Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Credit Parties.

 

(c) Cash Collateral. Direct the Borrower to pay (and the Borrower agrees that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 8.01(e), it will immediately pay) to the Collateral Agent additional
cash, to be held by the Collateral Agent, for the benefit of the Lenders, in a
cash collateral account as additional security for the LOC Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the maximum aggregate amount which may be drawn under all
Letters of Credits then outstanding.

 

(d) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents, including, without limitation, all rights
and remedies existing under the Collateral Documents, all rights and remedies
against a Guarantor and all rights of set-off.

 

Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(e) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations under Letters of Credit, all
accrued interest in respect thereof, all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder shall immediately
become due and payable without the giving of any notice or other action by the
Administrative Agent or the Lenders, which notice or other action is expressly
waived by the Credit Parties. Notwithstanding the fact that enforcement powers
reside primarily with the Administrative Agent, each Lender has, to the extent
permitted by law, a separate right of payment and shall be considered a separate
“creditor” holding a separate “claim” within the meaning of Section 101(5) of
the Bankruptcy Code or any other insolvency statute.

 

127



--------------------------------------------------------------------------------

In case any one or more of the covenants and/or agreements set forth in this
Agreement or any other Credit Document shall have been breached by any Credit
Party, then the Administrative Agent may proceed to protect and enforce the
Lenders’ rights either by suit in equity and/or by action at law, including an
action for damages as a result of any such breach and/or an action for specific
performance of any such covenant or agreement contained in this Agreement or
such other Credit Document. Without limitation of the foregoing, each of the
Parent, ASG and the Borrower agrees that failure to comply with any of the
covenants contained herein will cause irreparable harm and that specific
performance shall be available in the event of any breach thereof. The
Administrative Agent acting pursuant to this paragraph shall be indemnified,
jointly and severally, by each of the Parent, ASG and the Borrower against all
liability, loss or damage, together with all reasonable costs and expenses
related thereto (including reasonable legal and accounting fees and expenses) in
accordance with Section 10.05.

 

Section 8.03 Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Administrative Agent or any Lender on account of amounts outstanding under any
of the Credit Documents or in respect of the Collateral shall be paid over or
delivered as follows:

 

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent or the
Collateral Agent in connection with enforcing the rights of the Creditors under
the Credit Documents, including all reasonable expenses of sale or other
realization of or in respect of the Collateral, including reasonable
compensation to the agents and counsel for the Collateral Agent, and all
reasonable expenses, liabilities and advances incurred or made by the Collateral
Agent in connection therewith, and any other Obligations owing to the Collateral
Agent in respect of sums advanced by the Collateral Agent to preserve the
Collateral or to preserve its security interest in the Collateral;

 

SECOND, to the payment of any fees owed to the Administrative Agent;

 

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of (i) each of the Lenders in connection
with enforcing its rights under the Credit Documents or otherwise with respect
to the Credit Obligations owing to such lender and (ii) each Derivatives
Creditor in connection with enforcing any of its rights under the Derivatives
Agreements or otherwise with respect to the Derivatives Obligations owing to
such Derivatives Creditor, or, if the proceeds are insufficient to pay in full
the amount of such costs and expenses, each Lender’s and Derivatives Creditor’s
pro-rata share of the amount remaining to have been distributed;

 

FOURTH, to the payment of all of the Credit Obligations consisting of accrued
fees and interest;

 

FIFTH, except as set forth in clauses First through Fourth above, to the payment
of the outstanding Credit Obligations and Derivatives Obligations owing to any
Creditor, pro rata, as set forth below, with (i) an amount equal to the Credit
Obligations being paid to the Collateral Agent (in the case of Credit
Obligations owing to the Collateral Agent) or to the Administrative Agent (in
the case of all other Credit Obligations) for the account of the Lenders or any
Agent, with the Collateral Agent, each Lender and the Agents receiving an amount
equal to its outstanding Credit Obligations, or, if the proceeds are
insufficient to pay in full all Credit Obligations, its pro-rata share of the
amount remaining to be distributed, and (ii) an amount equal to the Derivatives
Obligations being paid to the trustee, paying agent or other similar

 

128



--------------------------------------------------------------------------------

representative (each a “Representative”) for the Derivatives Creditors, with
each Derivatives Creditor receiving an amount equal to the outstanding
Derivatives Obligations owed to it by the Credit Parties or, if the proceeds are
insufficient to pay in full all such Derivatives Obligations, its pro-rata share
of the amount remaining to be distributed;

 

SIXTH, to all other Obligations (the “Secondary Obligations”), until all
Secondary Obligations shall have been paid in full or, if the proceeds are
insufficient to pay in full all Secondary Obligations, to each Creditor, in an
amount equal to such Creditor’s pro-rata share of the amount remaining to be
distributed; and

 

SEVENTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Creditors shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans, LOC
Obligations and Derivatives Obligations held by such Creditor bears to the
aggregate then outstanding Loans, LOC Obligations and Derivatives Obligations)
of amounts available to be applied pursuant to clauses “THIRD,” “FOURTH,”
“FIFTH,” and “SIXTH” above; and (iii) to the extent that any amounts available
for distribution pursuant to clause “FIFTH” above are attributable to the issued
but undrawn amount of outstanding Letters of Credit, such amounts shall be held
by the Collateral Agent in a cash collateral account and applied (x) first, to
reimburse the Issuing Lender from time to time for any drawings under such
Letters of Credit and (y) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 8.03. Notwithstanding the
foregoing provisions of this Section 8.03, (1) amounts on deposit in a
Prepayment Account for any Class of Loans upon the occurrence of any such Event
of Default shall be applied, first, to pay Loans of such Class and, second,
after all the Loans of such Class have been paid in full, to the other Credit
Obligations in the manner provided in this Section 8.03 and (2) amounts on
deposit in a cash collateral account pursuant to Section 2.02(l) upon the
occurrence of any such Event of Default shall be applied, first, to reimburse
the Issuing Lender from time to time for any drawings under any Letters of
Credit and, second, following the expiration of all Letters of Credit, to the
other Credit Obligations in the manner provided in this Section 8.03.

 

ARTICLE IX

AGENCY PROVISIONS

 

Section 9.01 Appointment; Authorization.

 

(a) Appointment. Each Lender hereby designates and appoints Bank of America,
N.A., as Administrative Agent and as Collateral Agent, of such Lender to act as
specified herein and in the other Credit Documents, and each such Lender hereby
authorizes the Agents, as the agents for such Lender, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated by
the terms hereof and of the other Credit Documents, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere herein and in the other Credit Documents, the Agents
shall not have any duties or responsibilities, except those expressly set forth
herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any of the other Credit
Documents, or shall otherwise exist against the Agents. The provisions of this
Section (other than Section 9.09) are solely for the benefit of the Agents and
the Lenders and none of the Credit Parties shall have any rights as a third
party beneficiary of the provisions hereof (other than Section 9.09). In

 

129



--------------------------------------------------------------------------------

performing its functions and duties under this Agreement and the other Credit
Documents, each Agent shall act solely as an agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation or relationship of
agency or trust with or for any Credit Party.

 

(b) Release of Collateral. The Lenders irrevocably authorize the Collateral
Agent, at the Collateral Agent’s option and in its discretion, but subject to
the following, to release any security interest in or Lien on any Collateral
granted to or held by the Collateral Agent (i) upon termination of this
Agreement and the other Credit Documents, termination of the Commitments and all
Letters of Credit and payment in full of all Obligations, including all fees and
indemnified costs and expenses that are payable pursuant to the terms of the
Credit Documents, (ii) if such Collateral constitutes property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
pursuant to the terms of this Agreement and (iii) if approved by the Required
Lenders or Lenders, as applicable, pursuant to the terms of Section 10.06, and
in each case the Administrative Agent shall instruct the Collateral Agent to
release such security interest or Lien upon the reasonable written request of
the Borrower and in accordance with Section 7.11 of the Security Agreement. Upon
the request of the Collateral Agent, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 9.01(b).

 

(c) Release of Guarantors. The Lenders irrevocably authorize the Administrative
Agent, at the Administrative Agent’s option and in its discretion, but subject
to the following, to release any Guarantor from its obligations hereunder if
(i) such Guarantor is no longer required to be a Guarantor pursuant to the terms
of this Agreement or (ii) if approved by the Required Lenders or Lenders, as
applicable, pursuant to the terms of Section 10.06, and in each case the
Administrative Agent shall release such Guarantor, upon the reasonable written
request of the Borrower, in accordance with the Guaranty. Upon the request of
the Administrative Agent, the Lenders will confirm in writing the Administrative
Agent’s authority to release a particular Guarantor pursuant to this
Section 9.01.

 

Section 9.02 Delegation of Duties. An Agent may execute any of its duties
hereunder or under the other Credit Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. An Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

Section 9.03 Exculpatory Provisions. Neither the Agents nor any of their
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection herewith or in connection with any of the other
Credit Documents (except for its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any of the
Credit Parties contained herein or in any of the other Credit Documents or in
any certificate, report, document, financial statement or other written or oral
statement referred to or provided for in, or received by an Agent under or in
connection herewith or in connection with the other Credit Documents, or
enforceability or sufficiency therefor of any of the other Credit Documents, or
for any failure of any Credit Party to perform its obligations hereunder or
thereunder. The Agents shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement, or any of the other Credit Documents or for any
representations, warranties, recitals or statements made herein or therein or
made by any Credit Party in any written or oral statement or in any financial or
other statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by an Agent to the Lenders or
by or on behalf of the Credit Parties to the Agents or any Lender or be required
to ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or the use of the Letters of Credit
or of the existence or possible existence of any Default or Event of Default or
to inspect the properties, books or

 

130



--------------------------------------------------------------------------------

records of the Credit Parties. The Agents are not trustees for the Lenders and
owe no fiduciary duty to the Lenders.

 

Section 9.04 Reliance on Communications. The Agents shall be entitled to rely,
and shall be fully protected in relying, upon any note, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to any of the Credit Parties,
independent accountants and other experts selected by the Agents with reasonable
care). The Agents may deem and treat each Lender as the owner of its interests
hereunder for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent in
accordance with Section 10.03(b). The Agents shall be fully justified in failing
or refusing to take any action under this Agreement or under any of the other
Credit Documents unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or under any of the other Credit Documents in accordance with
a request of the Required Lenders (or to the extent specifically provided in
Section 10.06, all the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

 

Section 9.05 Notice of Default. An Agent shall not be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default hereunder unless
such Agent has received notice from a Lender or a Credit Party referring to the
Credit Document, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.

 

Section 9.06 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agents or any
affiliate thereof hereinafter taken, including any review of the affairs of any
Credit Party, shall be deemed to constitute any representation or warranty by
the Agents to any Lender. Each Lender represents that it has, independently and
without reliance upon the Agents or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, assets, operations, property, financial
and other conditions, prospects and creditworthiness of the Credit Parties and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Agents or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Credit Parties. Each Lender
represents that it is a bank, savings and loan association or other similar
savings institution, insurance company, investment fund or company or other
financial institution which makes or acquires commercial loans in the ordinary
course of its business, that it is participating hereunder as a Lender for its
account and for such commercial purposes, and that it has the knowledge and
experience to be and is capable of evaluating the merits and risks of being a
Lender hereunder. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Agents shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, operations, assets,

 

131



--------------------------------------------------------------------------------

property, financial or other conditions, prospects or creditworthiness of the
Credit Parties which may come into the possession of the Agents or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 

Section 9.07 Indemnification. The Lenders agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Parent, ASG or the
Borrower and without limiting the obligation of the Parent, ASG or the Borrower
to do so), ratably according to their respective Commitments (or if the
Commitments have expired or been terminated, in accordance with the respective
principal amounts of outstanding Loans and Participation Interests of the
Lenders), from and against any and all liabilities, obligations, losses,
damages, penalties, action, judgments, suits, costs, expenses or disbursements
of any kind whatsoever which may at any time (including without limitation at
any time following payment in full of the Obligations) be imposed on, incurred
by or asserted against an Agent in its capacity as such in any way relating to
or arising out of this Agreement or the other Credit Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by an Agent under
or in connection with any of the foregoing; provided that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of an Agent. If any
indemnity furnished to an Agent for any purpose shall, in the opinion of such
Agent, be insufficient or become impaired, such Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided that no Agent shall be
indemnified for any event caused by its gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Obligations and
all other obligations and amounts payable hereunder and under the other Credit
Documents.

 

Section 9.08 Agents in Their Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Parent or any other Credit Party as though such Agent were not
an Agent hereunder. With respect to the Loans made and Letters of Credit issued
and all obligations owing to it, an Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it was
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

Section 9.09 Successor Agent. Any Agent may, at any time, resign upon 60 days’
written notice to the Lenders. Upon any such resignation, the Required Lenders
shall have the right to appoint a successor Agent (which successor Agent shall
be reasonably satisfactory to the Borrower so long as no Event of Default shall
have occurred and be continuing at the time of such appointment). If no
successor Agent shall have been so appointed by the Required Lenders, and shall
have accepted such appointment, within 30 days after the notice of resignation,
then the Borrower shall have the right to appoint a successor Agent provided
such successor is a Lender hereunder or a commercial bank organized under the
laws of the United States of America or of any State thereof and has a combined
capital and surplus of at least $400,000,000. Upon the acceptance of any
appointment as an Agent hereunder by a successor, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations as an Agent, as appropriate, under this
Agreement and the other Credit Documents and the provisions of this Section 9.09
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was an Agent under this Agreement. If no successor Administrative Agent
has accepted appointment as Administrative Agent within 60 days after the
retiring Administrative Agent’s giving notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless become effective and the
Lenders shall perform all duties of the Administrative Agent hereunder until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Likewise, if no successor Collateral Agent has
accepted appointment as Collateral Agent within 60 days after the retiring

 

132



--------------------------------------------------------------------------------

Collateral Agent’s giving notice of resignation, the retiring Collateral Agent’s
resignation shall nevertheless become effective and the Lenders shall perform
all duties of the Collateral Agent under the Collateral Documents until such
time, if any, as the Required Lenders appoint a successor Collateral Agent as
provided for above. Subject to the foregoing terms of this Section 9.09, there
shall at all times be a Person or Persons serving as Administrative Agent
hereunder and, so long as no Default or Event of Default shall have occurred and
be continuing, the appointment of any new Administrative Agent shall require the
consent of the Borrower (which consent shall not be unreasonably withheld).

 

Section 9.10 Agents’ Fees; Arranger Fee. The Borrower shall pay to the
Administrative Agent for its own account, to the Collateral Agent for its own
account and to BAS, in its capacity as Lead Arranger, for its own account, fees
in the amounts and at the times previously agreed upon between the Borrower and
the Administrative Agent, the Collateral Agent and BAS, respectively, in each
case with respect to this Agreement the other Credit Documents and the
transactions contemplated hereby and thereby.

 

Section 9.11 AFA Compliance. Subject to Section 10.06, Viking Community Bank
shall act as Mortgagee under the Vessel Mortgages as trustee for the
Beneficiaries (as defined and named therein) (in such capacity, and including
its successor or successors in such capacity from time to time, a “Vessel
Mortgage Trustee”). Any Vessel Mortgage Trustee retiring or proposing to retire
in such capacity shall, subject to the provisions set forth in Section 9.09,
assign its rights as Mortgagee under the Vessel Mortgages in fact and of record
with the United States Coast Guard to a successor Collateral Agent (selected
with the approval of the Collateral Agent in accordance with the procedures
specified in Section 9.09) that is an Eligible Vessel Trustee, which shall
thereafter act as Mortgagee under the Vessel Mortgages. As used in this
Section 9.11, the term “Eligible Vessel Trustee” means a Person that is eligible
to be a Vessel Mortgage Trustee under applicable Requirements of Law without
causing a Fisheries Disqualification at the relevant time.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01 Notices. Except as otherwise expressly provided herein, all
notices and other communications shall have been duly given and shall be
effective (i) when delivered, (ii) when transmitted via telecopy (or other
facsimile device) to the number set out below or on the applicable
Administrative Questionnaire, as applicable, (iii) the Business Day following
the day on which the same has been delivered prepaid (or on an invoice basis) to
a reputable national overnight air courier service or (iv) the third Business
Day following the day on which the same is sent by certified or registered mail,
postage prepaid, in each case to the respective parties at the address or
telecopy numbers, in the case of the Parent, ASG, the Borrower and the
Administrative Agent, set forth below, and, in the case of the Lenders, set
forth on the applicable Administrative Questionnaire, or at such other address
as such party may specify by written notice to the other parties hereto:

 

if to the Parent, ASG or the Borrower,

 

American Seafoods Group LLC

c/o Centre Partners Management LLC

30 Rockefeller Plaza

50th Floor

New York, New York 10020

Attention: Scott Perekslis

Telephone: (212) 332-5835

Telecopy: (212) 332-5801

 

133



--------------------------------------------------------------------------------

with a copy to:

 

American Seafoods Group LLC

2025 First Avenue, Suite 1200

Seattle, Washington 98121

Attention: Brad D. Bodenman

Telephone: (206) 374-1508

Telecopy: (206) 374-1516

 

with a copy to:

 

Heller Ehrman LLP

701 Fifth Avenue, Suite 6100

Seattle, Washington 98104

Attention: Scott W. MacCormack

Telephone: (206) 389-6070

Telecopy: (206) 515-8946

 

if to the Administrative Agent,

 

(for payments and requests for credit extensions)

 

Bank of America, N.A.

Agency Services

NCI 001 15 04

101 North Tryon Street

Charlotte, North Carolina 28255

Attention: Stephan Lenehan

Telephone: (704) 386-2472

Telecopy: (704) 409-0514

 

Bank of America, N.A.

Charlotte, North Carolina

ABA 053000196

Account 1366212250600

Attention Credit Services

Ref American Seafoods Group

 

(for all other notices to the Administrative Agent)

 

Bank of America, N.A.

Agency Management

CA5 701 05 19

1455 Market Street, 5th Floor

San Francisco, CA 94103

Attention: Charles Graber, Vice President

Telephone: (415) 436-3495

Telecopy: (415) 503-5006

 

134



--------------------------------------------------------------------------------

with a copy to:

 

Bank of America, N.A.

Bank of America Corporate Center, 13th Floor

NC1-007-13-06

100 North Tryon Street

Charlotte, North Carolina 28255

Attention: Coleigh McKay

Financial Sponsor Portfolio Group

Telephone: (704) 387-4054

Telecopy: (704) 409-0174

 

with a copy to:

 

Mayer, Brown, Rowe & Maw LLP

214 North Tryon Street, Suite 3800

Charlotte, North Carolina 28202

Attention: Suzanne V. Alwan, Esq.

Telephone: (704) 444-3613

Telecopy: (704) 377-2033

 

Section 10.02 Right of Set-Off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender (and each of its Affiliates) is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of such rights being hereby expressly waived), to set-off and to
appropriate and apply any and all deposits (general or specific) and any other
indebtedness at any time held or owing by such Lender (including, without
limitation, branches, agencies or Affiliates of such Lender wherever located) to
or for the credit or the account of any Credit Party against obligations and
liabilities of such Credit Party to the Lenders hereunder, under the Notes,
under the other Credit Documents or otherwise, irrespective of whether the
Administrative Agent or the Lenders shall have made any demand hereunder and
although such obligations, liabilities or claims, or any of them, may be
contingent or unmatured, and any such set-off shall be deemed to have been made
immediately upon the occurrence of an Event of Default even though such charge
is made or entered on the books of such Lender subsequent thereto. The Credit
Parties hereby agree that to the extent permitted by law any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to
Section 2.05(c), 3.13 or 10.03(d) may exercise all rights of set-off with
respect to its participation interest as fully as if such Person were a Lender
hereunder and any such set-off shall reduce the amount owed by such Credit Party
to the Lender. Any Lender having exercised the rights of set-off provided for in
this Section 10.02 shall give the Borrower prompt written notice of such
exercise; provided that the failure to give such notice shall not affect the
validity of the exercise of such right.

 

Section 10.03 Benefit of Agreement.

 

(a) Generally. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the respective successors and assigns of the parties
hereto and their respective successors and assigns, except that the Borrower may
not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender
and any attempted or purported assignment in contravention of the preceding
sentence shall be null and void; provided that none of the Credit Parties may
assign or transfer any of its interests and obligations in violation of
Section 7.04 or 7.05 or without the prior written consent of either the Required
Lenders or the

 

135



--------------------------------------------------------------------------------

Lenders, as the terms set forth in Section 10.06 may require; and provided
further that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth below in this Section 10.03.

 

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Loans, its Notes, and its Commitment); provided that

 

(i) each such assignment shall be to an Eligible Assignee;

 

(ii) except in the case of an assignment to any Eligible Assignee referred to in
clause (i) or (ii) of the definition thereof or an assignment of all of a
Lender’s rights and obligations under this Agreement, any such partial
assignment shall be in an amount at least equal to (A) in the case of Revolving
Commitments, Revolving Notes and/or Revolving Loans, $5,000,000, and (B) in the
case of Commitments to make Term Loans, Notes evidencing Term Loans and/or Term
Loans, $1,000,000;

 

(iii) each such assignment by a Lender shall be of a constant, and not varying,
percentage of all rights and obligations in respect of a particular Class of
Commitments under this Agreement and the other Credit Documents; and

 

(iv) the parties to such assignment shall execute and deliver to the
Administrative Agent and, only with respect to any assignment of all or a
portion of the Revolving Committed Amount, the Issuing Lenders for their
acceptance an Assignment and Assumption Agreement in the form of Exhibit C,
together with any Note subject to such assignment and, except in the case of an
assignment to any Eligible Assignee referred to in clause (i) or (ii) of the
definition thereof, a processing fee of $2,500; provided that in the event of
two or more concurrent assignments to members of the same Assignee Group (which
may be effected by a suballocation of an assigned amount among members of such
Assignee Group) or two or more concurrent assignments by members of the same
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group), the Assignment Fee will be $2,500 plus the
amount set forth below:

 

Transaction:

--------------------------------------------------------------------------------

   Assignment Fee:


--------------------------------------------------------------------------------

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

     -0-

Each additional concurrent assignment or suballocation to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

   $ 500

 

Upon execution, delivery, and acceptance of such Assignment and Assumption
Agreement, the assignee thereunder shall be a party hereto and, to the extent of
such assignment, have the obligations, rights, and benefits of a Lender
hereunder and the assigning Lender shall, to the extent of such assignment,
relinquish its rights and be released from its obligations under this Agreement,
except for indemnification rights which expressly survive the termination of
this Agreement. Upon the consummation of any assignment

 

136



--------------------------------------------------------------------------------

pursuant to this Section 10.03(b), the assignor, the Administrative Agent and
the Credit Parties shall make appropriate arrangements so that, if required, new
Notes are issued to the assignor and the assignee. If the assignee is not a
United States person under Section 7701(a)(30) of the Code, it shall deliver to
the Credit Parties and the Administrative Agent certification as to exemption
from deduction or withholding of Taxes in accordance with Section 3.10.

 

By executing and delivering an assignment agreement in accordance with this
Section 10.03(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the assignee warrants that it is an Eligible Assignee;
(ii) except as set forth in clause (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, any of the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any of the
other Credit Documents or any other instrument or document furnished pursuant
hereto or thereto or the financial condition of the Credit Parties or the
performance or observance by any Credit Party of any of its obligations under
this Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (iv) such assignee confirms that it has received a copy of this
Agreement, the other Credit Documents and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into such assignment agreement; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Credit Documents; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action on
its behalf and to exercise such powers under this Agreement or any other Credit
Document as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement and the other Credit
Documents are required to be performed by it as a Lender.

 

(c) Register. The Borrower hereby designates the Administrative Agent to serve
as the Borrower’s agent, solely for purposes of this subsection 10.03(c), to
(i) maintain a register (the “Register”) on which the Administrative Agent will
record the Commitments from time to time of each Lender, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans of
each Lender and to (ii) retain a copy of each Assignment and Assumption
Agreement delivered to the Administrative Agent pursuant to this Section.
Failure to make any such recordation, or any error in such recordation, shall
not affect any Borrower’s obligation in respect of such Loans. The entries in
the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent, the Issuing Lenders and the Lenders shall
treat each Person in whose name a Loan and the Note evidencing the same is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. With respect to
any Lender, the assignment or other transfer of the Commitments of such Lender
and the rights to the principal of, and interest on, any Loan made and any Note
issued pursuant to this Agreement shall not be effective until such assignment
or other transfer is recorded on the Register and, except to the extent provided
in this subsection 10.03(c), otherwise complies with Section 10.03, and prior to
such recordation all amounts owing to the transferring Lender with respect to
such Commitments, Loans and Notes shall remain owing to the transferring Lender.
The registration of assignment or other transfer of all or part of any
Commitments, Loans and Notes for a Lender shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and

 

137



--------------------------------------------------------------------------------

Assumption Agreement and payment of the administrative fee referred to in
Section 10.03(b)(iv). The Register shall be available at the offices where kept
by the Administrative Agent for inspection by the Borrower and any Lender at any
reasonable time upon reasonable prior notice to the Administrative Agent.
Neither the Parent, ASG nor the Borrower may replace any Lender pursuant to
Section 3.04(d), unless, with respect to any Notes held by such Lender, the
requirements of subsection 10.03(b) and this subsection 10.03(c) have been
satisfied.

 

(d) Participations. Each Lender may sell participations to one or more Persons
(each, a “Participant”) in all or a portion of its rights, obligations or rights
and obligations under this Agreement (including all or a portion of its
Commitment or its Loans); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Participant shall be entitled to the benefit of the yield protection
provisions contained in Section 3.06, 3.09, 3.10 and 3.11, inclusive, and, to
the extent permitted by law, the right of set-off contained in Section 10.02 and
(iv) the Credit Parties shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Credit Parties relating to the Obligations owing to such
Lender and to approve any amendment, modification or waiver of any provision of
this Agreement (other than amendments, modifications or waivers decreasing the
amount of principal of or the rate at which interest is payable on such Loans or
Notes, extending any scheduled principal payment date or date fixed for the
payment of interest on such Loans or Notes or extending its Commitment).

 

(e) Regulatory Assignments. Notwithstanding any other provision set forth in
this Agreement, (i) any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time assign and pledge all or any portion of its
Loans and its Notes to any Federal Reserve Bank as collateral security pursuant
to Regulation A and any Operating Circular issued by such Federal Reserve Bank
and (ii) in the case of any Lender that is a fund that invests in bank loans,
such Lender may, without the consent of the Borrower or the Administrative
Agent, assign or pledge all or any portion of its rights under this Agreement,
including the Loans and Notes or any other instrument evidencing its rights as a
Lender under this Agreement, to any holder of, trustee for, or any other
representative of holders of, obligations owned or securities issued, by such
fund, as security for such obligations or such securities. No such assignment
shall release the assigning Lender from its obligations hereunder.

 

(f) Information. Any Lender may furnish any information concerning any Credit
Party or any of their respective Subsidiaries in the possession of such Lender
from time to time to assignees and participants (including prospective assignees
and participants), subject, however, to the provisions of Section 10.16.

 

(g) Other Funding Vehicles. Notwithstanding anything to the contrary contained
herein, any Lender, (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) the option to fund all or any part of any Loan that such
Granting Lender would otherwise be obligated to fund pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to fund all or any part of such Loan, the Granting Lender shall be
obligated to fund such Loan pursuant to the terms hereof, (iii) no SPC shall
have any voting rights pursuant to Section 10.06 and (iv) with respect to
notices, payments and other matters hereunder, the Parent, ASG, the Borrower,
the Administrative Agent and the Lenders shall not be obligated to deal with an
SPC, but may limit their communications and other dealings relevant to such SPC
to the applicable Granting Lender. The funding of a Loan by an SPC hereunder
shall utilize the Revolving Commitment of the Granting Lender to the same extent
that, and as if, such Loan were funded by such Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any indemnity or payment
under this Agreement for which a Lender would otherwise be liable.
Notwithstanding

 

138



--------------------------------------------------------------------------------

anything to the contrary contained in this Agreement, any SPC may disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee to such SPC. This subsection (g) may not be amended without the prior
written consent of each Granting Lender, all or any part of whose Loan is being
funded by an SPC at the time of such amendment.

 

(h) Certain Limitations on Rights of Assignees and Participations. No Eligible
Assignee, Participant or other transferee of any Lender’s rights shall be
entitled to receive any greater payment under Section 3.06 or 3.10 than such
Lender would have been entitled to receive with respect to the rights
transferred, unless such transfer is made with the Borrower’s prior written
consent or by reason of the provisions of Section 3.06, 3.07, 3.08 or 3.10
requiring such Lender to designate a different Applicable Lending Office under
certain circumstances or at a time when the circumstances giving rise to such
greater payment did not exist. To the extent that, at the time of any assignment
pursuant to Section 10.03(b) to a Person not already a Lender hereunder, the
Eligible Assignee would be entitled to charge the Borrower for any taxes or
additional amounts pursuant to Section 3.06 or 3.10 in excess of the aggregate
of such amounts permitted to be charged by the assigning Lender immediately
prior to such assignment (which differences may arise, for example, because of
differences between the Eligible Assignee and the assigning Lender, or because
of the different laws, treaties or regulations, or interpretations thereof,
applicable to such Persons), the Borrower shall not be obligated to pay such
excess taxes, and other amounts, it being understood and agreed, however, that
the Borrower shall be obligated to pay to such Eligible Assignee all other taxes
and other amounts which are otherwise required to be reimbursed pursuant to
Section 3.06 and 3.10 (including, without limitation, all such Non-Excluded
Taxes and other amounts payable as a result of events occurring after the date
of the respective assignment).

 

(i) Lost and Mutilated Notes. If any Note becomes mutilated and is surrendered
by the Lender with respect thereto to the Borrower, or if any Lender claims that
any of its Notes has been lost, destroyed or wrongfully taken, the Borrower
shall execute and deliver to such Lender a replacement Note, upon the affidavit
of such Lender attesting to such loss, destruction or wrongful taking with
respect to such Note together with, in the case of any lost, destroyed or
wrongfully taken Note, an indemnity if so requested by the Borrower, and such
lost, destroyed, mutilated, surrendered or wrongfully taken Note shall be deemed
to be canceled for all purposes hereof. Such affidavit shall be accepted as
satisfactory evidence of the loss, wrongful taking or destruction thereof and no
surety or bond shall be required as a condition of the execution and delivery of
a replacement Note. Any reasonable costs and expenses of the Parent, ASG or the
Borrower in replacing any such Note shall be for the account of such Lender.

 

Section 10.04 No Waiver; Remedies Cumulative. No failure or delay on the part of
an Agent or any Lender in exercising any right, power or privilege hereunder or
under any other Credit Document and no course of dealing between the Agents or
any Lender and any of the Credit Parties shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, power or privilege hereunder
or under any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder. The rights and remedies provided herein are cumulative and not
exclusive of any rights or remedies which the Agents or any Lender would
otherwise have. No notice to or demand on any Credit Party in any case shall
entitle the Credit Parties to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of the Agents or the
Lenders to any other or further action in any circumstances without notice or
demand.

 

Section 10.05 Payment of Expenses; Indemnification.

 

(a) Expenses. The Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of: (i) the Agents in connection with (A) the syndication,
negotiation, preparation,

 

139



--------------------------------------------------------------------------------

execution and delivery and administration of this Agreement and the other Credit
Documents and the other documents and instruments referred to herein and therein
(including, without limitation, the reasonable fees and expenses of Mayer,
Brown, Rowe & Maw LLP, special counsel to the Agents, and the reasonable and
documented fees and expenses of such counsel and other special counsel for the
Agents in connection with maritime or foreign issues), and (B) any amendment,
waiver or consent relating hereto and thereto including, but not limited to, any
such amendments, waivers or consents resulting from or related to any work-out,
renegotiation or restructuring relating to the performance by the Credit Parties
under this Agreement, and (ii) upon the occurrence and during the continuation
of an Event of Default the Agents and the Lenders in connection with
(A) enforcement of the Credit Documents and the documents and instruments
referred to therein, including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the Agents and
each of the Lenders, and (B) any bankruptcy or insolvency proceeding of a Credit
Party.

 

(b) Indemnification. The Parent, ASG and the Borrower, jointly and severally,
agree to indemnify each Agent and each Lender and their respective affiliates,
controlling persons, officers, directors, employees, representatives, trustees,
advisors and agents (each an “Indemnitee”) from and hold each of them harmless
against any and all losses, liabilities, obligations, penalties, actions,
judgments, suits, costs, disbursements, claims, damages or expenses incurred by
any of them as a result of, or arising out of, or in any way related to, or by
reason of, any investigation, litigation or other proceeding (whether or not any
Agent or Lender or other Indemnitee is a party thereto) related to (i) the
entering into and/or performance of any Credit Document or the use or proceeds
of any Loans (including other extensions of credit) hereunder or the
consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding (but excluding any such losses, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements, claims, damages or expenses to
the extent incurred by reason of gross negligence or willful misconduct on the
part of the Person to be indemnified as determined by a court of competent
jurisdiction by a final and nonappealable judgment), (ii) any Environmental
Claim (except to the extent such claim arises from the gross negligence or
willful misconduct of any Indemnitee) and (iii) any claims for Non-Excluded
Taxes; provided that no indemnity or reimbursement shall be required in respect
of (i) any claims relating to the obligations of any Indemnitee in any capacity
other than as an Agent or a Lender or (ii) any claims against a Lender relating
to a breach by such Lender of this Agreement. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Credit Party, its directors,
shareholders or creditors or an Indemnitee or any other Person or any Indemnitee
is otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. Each of the Parent, ASG and the Borrower agrees not to
assert any claim against any Agent, any Lender, any other Creditor, any of their
Affiliates or any of their respective directors, officers, employees, attorneys,
agents and advisers, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to the
Credit Documents, any of the transactions contemplated herein or therein or the
actual or proposed use of the proceeds of the Loans or of the Letters of Credit.

 

(c) Survival. Without prejudice to the survival of any other agreement of the
Credit Parties hereunder and under the other Credit Documents, the agreements
and obligations of the Credit Parties contained in this Section 10.05 shall
survive the repayment of the Loans, LOC Obligations and other obligations under
the Credit Documents and the termination of the Commitments hereunder.

 

Section 10.06 Amendments, Waivers and Consents. Neither this Agreement nor any
other Credit Document nor any of the terms hereof or thereof may be amended,
changed, waived, discharged or terminated unless such amendment, change, waiver,
discharge or termination is in writing

 

140



--------------------------------------------------------------------------------

and signed by the Required Lenders and the Credit Parties and acknowledged by
the Administrative Agent; provided that

 

(i) no such amendment, change, waiver, discharge or termination shall, without
the consent of each Lender affected thereby;

 

(A) extend or waive the final maturity of any Loan or the time of payment of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit, or extend, waive, reduce or forgive any Principal Quarterly
Amortization Payment, or any portion thereof;

 

(B) reduce the rate or extend the time of or waive any payment of interest
(other than as a result of waiving the applicability of any post-default
increase in interest rates) on any Obligation or fees hereunder;

 

(C) reduce or waive the principal amount of any Loan or any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit;

 

(D) increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
a mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender);

 

(E) release all or substantially all of the Collateral securing the Credit
Obligations hereunder (provided that the Collateral Agent may, without consent
from any other Lender, release any Collateral that is sold or transferred by a
Credit Party in compliance with Section 7.05);

 

(F) release any Consolidated Party from its or their obligations under the
Credit Documents (provided that the Administrative Agent may, without the
consent of any other Lender, release any Guarantor that is sold or transferred
in compliance with Section 7.05);

 

(G) amend, modify or waive any provision of this Section 10.06 or Section 3.04,
3.06, 3.07, 3.08, 3.09, 3.10, 3.11, 3.12, 3.13, 8.01(a), 8.03, 10.02, 10.03,
10.05 or 10.09;

 

(H) reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders;

 

(I) consent to the assignment or transfer by the Parent, ASG or the Borrower or
all or substantially all of the other Credit Parties of any of its or their
rights and obligations under (or in respect of) the Credit Documents, except as
permitted thereby; or

 

(J) effect any waiver of the conditions to funding any Revolving Loan or
Swingline Loan or to issuing any Letter of Credit in each case after the
Effective Date, without the prior written consent of Lenders having in the
aggregate at least a majority of the outstanding principal amount of Revolving
Loans, LOC Obligations and unused Revolving Credit Commitments;

 

141



--------------------------------------------------------------------------------

(ii) no such amendment, change, waiver, discharge or termination shall,

 

(A) extend the time for, reduce the amount of or modify the manner of
application of proceeds of any mandatory prepayment required by
Section 3.03(b)(ii), (iii), (iv) or (v), without the prior written consent of
Lenders holding in the aggregate at least a majority of the outstanding
principal amount of the Tranche A Term Loan, Lenders holding in the aggregate at
least a majority of the outstanding principal amount of the Tranche B Term Loans
and Lenders holding in the aggregate at least a majority of the outstanding
principal amount of the Incremental Facility Loans; or

 

(B) effect any waiver, amendment or modification that by its terms adversely
affects the rights, in respect of payments, the Collateral or the guarantees by
the Guarantors, of the Lenders holding one Class of Term Loans (i.e., Tranche A
Term Loans, Tranche B Term Loans or Incremental Facility Loans) differently from
those of the Lenders holding another Class of Term Loans, without the prior
written consent of Lenders holding in the aggregate at least a majority of the
outstanding principal amount of the Tranche A Term Loans, Lenders holding in the
aggregate at least a majority of the outstanding principal amount of the Tranche
B Term Loans and Lenders holding in the aggregate at least a majority of the
outstanding principal amount of the Incremental Facility Loans;

 

(iii) no provision of Article IX may be amended without the consent of the
Administrative Agent, no provision of Section 2.02 or 3.04(b)(ii) may be amended
without the consent of each Issuing Lender and no provision of Section 2.05 may
be amended without the consent of the Swingline Lender;

 

(iv) without the consent of (A) Lenders holding in the aggregate more than 50%
of the Revolving Commitments (or, if the Revolving Commitments have been
terminated, the outstanding Revolving Loans, Swingline Loans and Participation
Interests in Letters of Credit and Swingline Loans (including the Participation
Interests of the Issuing Lenders in Letters of Credit and the Participation
Interests of the Swingline Lender in the Swingline Loans)) and (B) Lenders
holding in the aggregate more than 50% of the outstanding Tranche A Term Loans
and Lenders holding in the aggregate more than 50% of the outstanding Tranche B
Term Loans, neither this Agreement nor any other Credit Document may be amended
to permit any Debt (including any Obligations attributable to an increase in the
Revolving Commitments or the addition of any Tranche of Debt hereunder) to be
secured by any Collateral pursuant to a Lien of equal priority to the Lien of
the Collateral Agent thereon, except for Permitted Liens; and

 

(v) any amendment to this Agreement or the other Credit Documents solely to
effectuate the Incremental Facility as contemplated by (and subject to the
provisions set forth in) Section 2.07 shall only require the consent of the
Borrower, the Administrative Agent (to the extent required to assure that the
amendments contemplated by Section 2.07 are property effected) and the Lenders,
if any, providing the Incremental Facility.

 

Notwithstanding the above, the right to deliver a Payment Blockage Notice (as
defined in the Senior Subordinated Notes), shall reside solely with the
Administrative Agent, and the Administrative Agent shall deliver such Payment
Blockage Notice, only upon the direction of the Required Lenders.

 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (i) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans or the Letters of Credit, and each Lender

 

142



--------------------------------------------------------------------------------

acknowledges that the provisions of Section 1126(c) of the Bankruptcy Code
supersede the unanimous consent provisions set forth herein and (ii) the
Required Lenders may consent to allow a Credit Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding.

 

Notwithstanding the above, each of the Administrative Agent, on the one hand,
and the Parent, ASG and the Borrower, on the other hand, hereby agree to, and to
cause each of the Subsidiaries of the Borrower, at the request of the Borrower
or the Administrative Agent, as applicable, to enter into one or more
amendments, supplements or other modifications to this Agreement and the other
Credit Documents as the requesting party shall reasonably deem necessary or
desirable to cause each Vessel Mortgage Trustee to be an Eligible Vessel Trustee
(as defined in Section 9.11) and to cause each Vessel Mortgage to comply with,
and to be for the benefit of a trustee qualified under, all applicable laws and
regulations (including, without limitation, regulations of the Department of
Transportation, Maritime Administration) applicable to such Vessel Mortgages as
the same may from time to time to be in effect and to comply with such other
applicable laws and regulations as are reasonably necessary to allow the
Business to continue without interruption.

 

The various requirements of this Section 10.06 are cumulative. Each Lender and
each holder of a Note shall be bound by any waiver, amendment or modification
authorized by this Section 10.06 regardless of whether its Note shall have been
marked to make reference therein, and any consent by any Lender or holder of a
Note pursuant to this Section 10.06 shall bind any Person subsequently acquiring
a Note from it, whether or not such Note shall have been so marked.

 

Section 10.07 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart. Delivery of an executed counterpart by facsimile shall be
effective as an original executed counterpart and shall be deemed a
representation that the original executed counterpart will be delivered.

 

Section 10.08 Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

 

Section 10.09 Defaulting Lenders. Each Lender understands and agrees that if
such Lender is a Defaulting Lender then, notwithstanding the provisions of
Section 10.06, it shall not be entitled to vote on any matter requiring the
consent of the Required Lenders or to object to any matter requiring the consent
of all the Lenders adversely affected thereby; provided that all other benefits
and obligations under the Credit Documents shall apply to such Defaulting
Lender.

 

Section 10.10 Survival of Indemnification and Representations and Warranties.
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Agreement, the making of
the Loans, the issuance of the Letters of Credit and the repayment of the Loans,
LOC Obligations and other obligations and the termination of the Commitments
hereunder.

 

Section 10.11 Governing Law; Submission to Jurisdiction.

 

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (OTHER THAN LETTERS OF CREDIT
AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENTS) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND

 

143



--------------------------------------------------------------------------------

INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS
OR RULES ARE DESIGNATED, THE ISP, AS TO MATTERS CONCERNING STANDBY LETTERS OF
CREDIT, THE UCP, AS TO MATTERS CONCERNING COMMERCIAL LETTERS OF CREDIT, AND AS
TO MATTERS NOT GOVERNED BY SUCH UNIFORM CUSTOMS, THE INTERNAL LAWS OF THE STATE
OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. Any legal action or proceeding with respect to this Agreement or any
other Credit Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York
or the Western District of North Carolina, and, by execution and delivery of
this Agreement, each of the Parent, ASG and the Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and unconditional,
the nonexclusive jurisdiction of such courts. Each of the Parent, ASG and the
Borrower irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such court and any claim that any such proceeding
brought in any such court has been brought in an inconvenient forum.

 

(b) Each of the Parent, ASG and the Borrower hereby irrevocably appoints C.T.
Corporation System its authorized agent to accept and acknowledge service of any
and all process which may be served in any suit, action or proceeding of the
nature referred to in this Section 10.11 and consents to process being served in
any such suit, action or proceeding upon C.T. Corporation System in any manner
or by the mailing of a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the Parent’s, ASG’s or the Borrower’s
address referred to in Section 10.01, as the case may be. Each of the Parent,
ASG and the Borrowers agrees that such service (i)shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by law, be taken and
held to be valid personal service upon and personal delivery to it. Nothing in
this Section 10.11 shall affect the right of any Lender to serve process in any
manner permitted by law or limit the right of any Lender to bring proceedings
against the Parent, ASC, the Issuers or the Borrower in the courts of any
jurisdiction or jurisdictions.

 

Section 10.12 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OF THE OTHER
CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 10.13 Severability. If any provision of the Credit Documents is
determined to be illegal, invalid or unenforceable, such provision shall be
fully severable and the remaining provisions shall remain in full force and
effect and shall be construed without giving effect to the illegal, invalid or
unenforceable provisions.

 

Section 10.14 Entirety. This Agreement together with the other Credit Documents
represents the entire agreement of the parties hereto and thereto, and
supersedes all prior agreements and understandings, oral or written, if any,
including any commitment letters or correspondence relating to the Credit
Documents or the transactions contemplated herein and therein.

 

144



--------------------------------------------------------------------------------

Section 10.15 Binding Effect. This Agreement shall become effective at such time
when it shall have been executed by the Parent, ASG, the Borrower, and the
Agents, the Administrative Agent shall have received copies hereof (telecopied
or otherwise) which, when taken together, bear the signatures of each Lender,
and thereafter this Agreement shall be binding upon and inure to the benefit of
the Parent, ASG, the Borrower, the Agents and each Lender and their respective
successors and assigns; provided unless the conditions set forth in Section 4.01
have been satisfied by the Credit Parties or waived by the Lenders on or before
October 31, 2005 none of the Parent, ASG, the Borrower, the Administrative Agent
or the Lenders shall have any obligations under this Agreement.

 

Section 10.16 Confidentiality. Each Lender agrees that it will use its
reasonable best efforts to keep confidential any non-public information from
time to time supplied to it under any Credit Document; provided that nothing
herein shall affect the disclosure of any such information (i) to the extent
such Lender in good faith believes such disclosure is required by statute, rule,
regulation or judicial process; provided that such Lender shall make reasonable
efforts to notify the Borrower of such disclosure prior thereto, (ii) to counsel
for such Lender or to its accountants, (iii) to bank examiners or auditors or
comparable Persons (including, without limitation, the National Association of
Insurance Commissioners), (iv) any Affiliate of such Lender on a confidential
basis, (v) to any direct or indirect contractual counterparty in any Derivatives
Agreement or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 10.16),
(vi) any other Lender, or assignee, transferee or participant, or any potential
assignee, transferee or participant, of all or any portion of any Lender’s
rights under this Agreement who is notified of the confidential nature of the
information and agrees to be bound by this provision or provisions reasonably
comparable hereto or (vii) in connection with any litigation relating to this
Agreement or the other Credit Documents or the enforcement of rights hereunder
to which any one or more of the Lenders is a party; and provided further that no
Lender shall have any obligation under this Section 10.16 to the extent any such
information becomes available on a non-confidential basis from a source other
than a Credit Party or its Subsidiaries or that any information becomes publicly
available other than pursuant to a breach of this Section 10.16. Each Lender
agrees that it will use all confidential information exclusively for the purpose
of evaluating, monitoring, selling, protecting or enforcing its Loans and other
rights under the Credit Documents. Without affecting any other rights of the
Borrower and the other Credit Parties, each Lender acknowledges that the
Borrower shall be entitled to seek the remedies of injunction, specific
performance and other equitable relief for any breach of the provisions of this
Section 10.16.

 

Section 10.17 Source of Funds. Each of the Lenders hereby represents and
warrants to the Borrower that at least one of the following statements is an
accurate representation as to the source of funds to be used by such Lender in
connection with the financing hereunder:

 

(i) no part of such funds constitutes assets allocated to any separate account
maintained by such Lender in which any employee benefit plan (or its related
trust) has any interest;

 

(ii) to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrower, at least five Business Days prior to funding any Loan, the name of
each employee benefit plan whose assets in such account exceed 10% of the total
assets of such account as of the date of such purchase (and, for purposes of
this subsection (ii), all employee benefit plans maintained by the same employer
or employee organization are deemed to be a single plan);

 

(iii) to the extent that any part of such funds constitutes assets of an
insurance company’s general account, such insurance company has complied with
all of the requirements of

 

145



--------------------------------------------------------------------------------

the Prohibited Transaction Class Exemption 95-60 and of regulations issued under
Section 401(c)(a)(A) of ERISA; or

 

(iv) such funds constitute assets of one or more specific benefit plans which
such Lender has identified in writing to the Borrower, at least five Business
Days prior to funding any Loan.

 

As used in this Section 10.17, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA.

 

Section 10.18 Conflict. To the extent that there is a conflict or inconsistency
between any provision hereof, on the one hand, and any provision of any other
Credit Document, on the other hand, this Agreement shall control.

 

Section 10.19 USA Patriot Action Notice. Each Credit Party that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Credit Parties that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of each Credit Party and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
such Credit Party in accordance with the Act.

 

[Signature Pages Follow]

 

146



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by duly authorized officers, all as of the date first above written.

 

AMERICAN SEAFOODS CONSOLIDATED LLC

By:

 

AMERICAN SEAFOODS HOLDINGS LLC,

its Managing Member

   

By:

 

AMERICAN SEAFOODS, L.P.,

its Managing Member

       

By:

 

ASC MANAGEMENT, INC.,

its General Partner

           

By:

  /s/    BERNT BODAL                    

Name:

  Bernt Bodal            

Title:

  President

 

ASG CONSOLIDATED LLC

By:

  /s/    BERNT BODAL        

Name:

      Bernt Bodal

Title:

      Chairman and Chief Executive Officer

 

AMERICAN SEAFOODS GROUP LLC

By:

  /s/    BERNT BODAL        

Name:

      Bernt Bodal

Title:

      Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

  /s/    CHASE D. GRABER        

Name:

      Chase D. Graber

Title:

      Vice President

 

BANK OF AMERICA, N.A., as a Lender and as Issuing Lender

By:

  /s/    ROBERT KLAWINSKI        

Name:

      Robert Klawinski

Title:

      Senior Vice President

 

DNB NOR BANK ASA

By:

  /s/    KJELL STANGELAND        

Name:

      Kjell Stangeland

Title:

      Senior Vice President

 

ISLANDSBANKI HF

By:

  /s/    FINNUR REYR STEFANSSON        

Name:

      Finnur Reyr Stefansson

Title:

      Managing Director

By:

  /s/    ERLENDUR MAGNUSSON        

Name:

      Erlendur Magnusson

Title:

      Managing Director

 

HARRIS N.A.

By:

  /s/    EDWIN A. ADAMSON        

Name:

      Edwin A. Adamson

Title:

      Director



--------------------------------------------------------------------------------

NORDEA BANK NORGE ASA

By:

  /s/    OYSTEIN SANDVIK        

Name:

      Oystein Sandvik

Title:

      Senior Vice President

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”
NEW YORK BRANCH

By:

  /s/    BRETT DELFINO        

Name:

      Brett Delfino

Title:

      Executive Director

 

By:

  /s/    LISA BELSER        

Name:

      Lisa Belser

Title:

      Executive Director

 

WELLS FARGO BANK, N.A., as a Lender and as Swingline Lender

By:

  /s/    BRENT GRECIAN        

Name:

      Brent Grecian

Title:

      Vice President

 

UNION BANK OF CALIFORNIA, N.A.

By:

  /s/    LESLIE T. CHANG        

Name:

      Leslie T. Chang

Title:

      Vice President

 

KEY BANK NATIONAL ASSOCIATION

By:

  /s/    MATT HILL        

Name:

      Matthew Hill

Title:

      Vice President



--------------------------------------------------------------------------------

NORTHWEST FARM CREDIT SERVICES, PCA

By:

  /s/    CAROL J. MAGNESS        

Name:

      Carol J. Magness

Title:

      Vice President

 

ALLIED IRISH BANKS PLC

By:

  /s/    MARGARET BRENNAN        

Name:

      Margaret Brennan

Title:

      Senior Vice President

 

By:

  /s/    RIMA TERRADISTA        

Name:

      Rima Terradista

Title:

      Co-Head Leverage Finance         Director of Corporate Banking North
America



--------------------------------------------------------------------------------

SCHEDULE 1.01B

 

Management Group

 

Inge Andreassen

Tom Bastoni

Bernt Bodal

Brad Bodenman

Per Brautaset

Bobby Collins

John Cummings

Richard Draves

Webjorn Eikrem

Jens Eysteinsson

Tammy French

Amy Humphreys

Stephen Johnston

Dar Khalighi

Henrik Kragh

Matthew Latimer

Mike Luiz

Margaret Malkoski

Rick Muir

Roger Mjeltevik

Randy Rhodes

Katharine Silva

William Stokes

Linda Strong

Glenn Sumida

George Uyeno

Frank Vargas

Donnie Wedgeworth

Bob Myatt



--------------------------------------------------------------------------------

SCHEDULE 5.13

 

Subsidiaries

 

Name

--------------------------------------------------------------------------------

  

Jurisdiction of

Organization

--------------------------------------------------------------------------------

  

Ownership Percentage

--------------------------------------------------------------------------------

ASC, Inc.

  

Washington

   100,000 shares authorized; 10,000 shares issued and outstanding. 100% owned
by American Seafoods Consolidated LLC.

American Seafoods Europe ApS

  

Denmark

   Danish private corporation. 1,300 shares are authorized, issued and
outstanding; 1,250 shares are owned by ASC, Inc. (96%) and 50 shares (4%) are
owned by American Seafoods Consolidated LLC.

ASG Consolidated LLC

  

Delaware

   American Seafoods Consolidated LLC and ASC, Inc. are both members and
together own 100% of ASG Consolidated LLC.

ASG Finance, Inc.

  

Delaware

   100 shares authorized; 100 shares issued and outstanding. 100% owned by ASG
Consolidated LLC.

American Seafoods Group LLC

  

Delaware

   Single member LLC. Sole member is ASG Consolidated LLC.

American Seafoods Company Japan, Ltd.

  

Japan

   800 shares authorized; 200 shares issued and outstanding. 100% owned by
American Seafoods Group LLC.

American Seafood Finance, Inc.

  

Delaware

   100 shares authorized; 100 shares issued and outstanding. 100% owned by
American Seafoods Group LLC.

American Seafoods International LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Group LLC.



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

  

Jurisdiction of
Organization

--------------------------------------------------------------------------------

  

Ownership Percentage

--------------------------------------------------------------------------------

American Seafoods Company LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Group LLC.

Southern Pride Catfish LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Group LLC

Pacific Longline Company LLC

  

Washington

   Single Member LLC. Sole member is American Seafoods Group LLC.

The Hadley Group LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods International LLC.

New Bedford Seafoods LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods International LLC.

American Seafoods Processing LLC

  

Delaware

   Single Member LLC. Sole member is American Seafoods International LLC.

American Challenger LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Company LLC.

American Dynasty LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Company LLC.

American Triumph LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Company LLC.

Ocean Rover LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Company LLC.

Northern Eagle LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Company LLC.



--------------------------------------------------------------------------------

Name

--------------------------------------------------------------------------------

  

Jurisdiction of
Organization

--------------------------------------------------------------------------------

  

Ownership Percentage

--------------------------------------------------------------------------------

Northern Hawk LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Company LLC.

Northern Jaeger LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods LLC.

Katie Ann LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Company LLC.

FS Acquisition Co. LLC

  

Delaware

   Single member LLC. Sole member is American Seafoods Company LLC.

Southern Pride Catfish Trucking Inc.

  

Delaware

   100 shares authorized; 100 shares issued and outstanding. 100% owned by
Southern Pride Catfish LLC.

Lilli Ann, LLC

  

Washington

   Single member LLC. Sole member is Pacific Longline Company LLC.

North Cape Fisheries, LLC

  

Washington

   Single member LLC. Sole member is Pacific Longline Company LLC.

Deep Pacific, LLC

  

Washington

   Single member LLC. Sole member is Pacific Longline Company LLC.

 

PREEMPTIVE RIGHTS

 

1. By operation of Washington corporate law, the sole shareholder of ASC, Inc.
has a preemptive right to acquire any additional shares that ASC, Inc. may
issue.